Case 1:20-mc-00212-AJN Document 42-22 Filed 06/29/20 Page 1 of 283




                       EXHIBIT 22
Case 1:20-mc-00212-AJN Document 42-22 Filed 06/29/20 Page 2 of 283




AWARD                            LAU DO ARBITRAL
                                                       Arbitration arid ADR w~rldwide




                                                          Arbitration No" 142683
                                 SENTENCEARBITRALE

                                 APSHTPA~KHOE PEIIIEHHE                 www.lda.org
19-11845-shl Doc 5-3 Filed Document
 Case 1:20-mc-00212-AJN    06/03/19 Entered 06/03/19
                                    42-22 Filed      14:18:56
                                                 06/29/20      Exhibit
                                                            Page       C (pt.
                                                                 3 of 283
 AWARD 4 APRIL 2019           1) Pg3of101


                LONDON COURT OF INTERNATIONAL ARBITRATION

                       IN THE MATTER OF AN ARBITRATION



                                     between




                                    VALE S.A.

                                                                      ... Claimant

                                       and



                            BSG RESOURCES LIMITED

                                                                   ... Respondent




                          LCIA ARBITRATION NO. 142683




                                    AWARD




                            Members of the Tribunal:
                            Sir David A.R. Williams, QC
                               Dr Michael Hwang, SC
                          Professor Filip De Ly, Chairman

                                   4 April 2019
-)   19-11845-shl Doc 5-3 Filed Document
      Case 1:20-mc-00212-AJN    06/03/19 Entered 06/03/19
                                         42-22 Filed      14:18:56Page
                                                      06/29/20       Exhibit C (pt.
                                                                       4 of 283
                                                                1)     Pg4of101



                                                    TABLE OF CONTENTS

     List of Abbreviations ........................................................................................................... 7
     DRAMATIS PERSONAE ..................................................................................................... 11
     I.             INTRODUCTION - NATURE OF THE DISPUTE ...................................................... 17
     I1.            PARTIES, ARBITRATION AGREEMENT AND PROCEDURAL HISTORY .............. 21
          A.         The Parties and their Representatives ...................................................................... 21
               1.         The Claimant ...................................................................................................... 21
               2.         The Respondent ................................................................................................. 22
                     The Arbitration Agreement ........................................................................................ 22
                     Procedural History of the Arbitration ................................................................ ....... 24
                          The initial phase of the arbitral procedure .................................................. ....... 24

               2.         Procedural Order No. i and Procedural Order No. 2 ................................. ....... 24
               3,         Respondent’s Stay Application and Procedural Order No. 3 ...................... ....... 24
               4.         Procedural Order No. 4 ............................................................................. ....... 25
               5.         Procedural Order No. 5 and U.S. Discovery .............................................. ....... 25
               6,         Second Stay Application .................................................................................... 25

               7.         BSGR’s Statement of Defence ........................................................................... 26
               8.         Procedural Order No. 6 ...................................................................................... 26
               9,         Procedural Order No, 7 ...................................................................................... 26
               10.        Document Production and U.S. Discovery .......................................................... 27

               11.        Procedural Order No. 8 ...................................................................................... 27
               12,        Procedural Order No. 9 and Second Decision on Document Production ............ 27
                          Procedural Order No. 10 .................................................................................... 28
               14.        Third Decision on Document Production ............................................................ 28
               15.        Vale’s Statement of Reply and Procedural Order No. 11 .................................... 28
               16.        Further Document Production Issues ................................................................. 29
               17.        The Respondent’s First Challenge against all three Tribunal members in May 2016


               18.        Procedural Order No. 12 and Procedural Order No. 13 ...................................... 30
               19.        Fourth Decision on Document Production .......................................................... 31
               20.        BSGR’s Statement of Rejoinder ......................................................................... 31
               21.        Procedural Order No. 14 .................................................................................... 31
               22,        LCIA Decision on the First Challenge ................................................................. 33
P              23,        The Appointment of a New Chair by the Parties ................................................. 33
               24.        The Appointment of a New Chair of the Tribunal ................................................ 33

               25.        Vale’s Rejoinder on Counterclaims ..................................................................... 34


                                                                             2
19-11845-shl Doc 5-3 Filed Document
 Case 1:20-mc-00212-AJN    06/03/19 Entered   06/03/19
                                      42-22 Filed      14:18:56
                                                   06/29/20      Exhibit
                                                              Page       C (pt.
                                                                   5 of 283
                              1) P~I 5 of 101



       26.        The Appointment of a New Chair by the LCIA .................................................... 35
       27.        Respondent’s Second Challenge to co-arbitrators Hwang and Williams and
                  Procedural Order No. 16 .................................................................................... 35
       28.        Procedural Order No. 15, cancellation of hearing scheduled for 29 August - 16
                  September, and establishment of educational hearing for 5 - 9 September 201636

       29.        Respondent announces it will not attend the Educatory Hearing until its Second
                  Challenge was decided by the LCIA .................................................................. 36

       30.        Respondent announces it will not appear at the Educatory Hearing ................... 36

       31.        The 5-8 September 20"16 Educatory Hearing .................................................... 37

       32.        Respondent announces High Court Proceedings for removal of co-arbitrators
                  Hwang and Williams .......................................................................................... 37
       33.        Procedural Order No. 17 - Procedural Order following reconstitution of the Tribunal


       34.        Procedural Order No. 18 .................................................................................... 39
       35.        The Challenge to the ICSID Tribunal is denied ................................................... 39

       36.        The LCIA Division dismisses the Second Challenge .......................................... 39
       37.        Procedural Order No. 19 .................................................................................... 40
       38.        Respondent advises that it will not participate in the merits hearing ................... 40
       39.        Procedural Order No. 20 .................................................................................... 40
       40.        English High Court dismisses BSGR application to remove arbitrators and for a
                  document disclosure order ................................................................................. 41
       41.        Procedural Order No. 21 .................................................................................... 41
       42.        Merits Hearing 20 - 22 February 2017 ............................................................... 42

       43.        Procedural Order No. 23 .................................................................................... 42
       44.        Respondent’s non-payment of deposit ............................................................... 42
       45.        Corrections to transcript ..................................................................................... 43
       46.        Claimant’s application to introduce new exhibits and to amend its costs
                  submissions ....................................................................................................... 43
       47.        Procedural Order No. 24 .................................................................................... 44
       48.        Procedural Order No. 25 .................................................................................... 44
       49.        Administration Order and Procedural Order No. 26 ............................................ 44
       50.        Payment of further deposits ................................................................................ ,~5
       51.        Procedural Order No. 27 .................................................................................... 45
       52.        Concluding Comment of the Tdbuna] ................................................................. 46
II1.     RELEVANT FACTUAL BACKGROUND .................................................................. 52

  A.         Introduction ............................................................................................................... 52
  B.         BSGR in Africa ......................................................................................................... 52
  C.         Background 1997-2005 ............................................................................................ 53
  D.         BSGR enters Guinea ................................................................................................ 54
19-11845-shl Doc 5-3 Filed Document
 Case 1:20-mc-00212-AJN    06/03/19 Entered 06/03/19
                                    42-22 Filed      14:18:56
                                                 06/29/20      Exhibit
                                                            Page       C (pt.
                                                                 6 of 283
                              1) Pg6of101



 Eo        Exploration Permits in Simandou North and South and the contractual relationship
           with Pent]er ............................................................................................................... 55
                 BSGR-Pentler Milestone Agreement .................................................................. 57

      2.         Services Agreement ........................................................................................... 58
      3.         Pentler-Bah Milestone Agreement ...................................................................... 58

      4.         Pentler-Daou Milestone Agreement .................................................................... 58

      5.        Tour6 MoU ......................................................................................................... 59
      6.         MoU between BSGR Guinea BVI and the GoG ................................................. 59
      7.         First payment under BSGR-Pentler Milestone Agreement ................................. 59
 F.        Shareholding in BSGR Guinea BVI provided to Pentler and Mme. Tour~ ................ 61
 G.        BSGR commences work in Guinea ......................................................................... 62
 H.        Simandou Blocks 1 and 2 ........................................................................................ 63
 I.        Share Buyback- Pentler ......................................................................................... 64
           GoG revokes Rio Tinto’s mining concessions and grants exploration permits to
           BSGR ....................................................................................................................... 65
           The death of President Cont~ ................................................................................... 66
 L.        Renewal of Exploration Permits for Simandou North and South ............................... 66
 M.        Restructure by BSGR ............................................................................................... 67
 N.        Dispute between Pentler and BSGR ......................................................................... 68

 O.        Payments to Mme. Tour6 ......................................................................................... 69
 P.        Base Convention ...................................................................................................... 70
 Q.        The Joint Venture - Due Diligence and Negotiations ................................................. 70

 R.        BSGR, Pentler and Various Contractors ................................................................... 73
 S.        President Cond~ and the Revocation of Mining Rights ............................................. 75
 T.        Frederic Cilins in the United States ........................................................................... 77
IV.        SUI~II~IARY OF THE PARTIES’ POSITIONS ............................................................ 78

 A.        Claimant’s Position ................................................................................................... 78
                Vale’s Allegations ............................................................................................... 78
      2.         Fraudulent misrepresentation ............................................................................. 80

      3.         Breach of Warranty ............................................................................................ 82

      4.         Frustration .......................................................................................................... 83

      5.         Response to BSGR’s Defences ......................................................................... 83

      6.         Quantum ............................................................................................................ 84
           Respondent’s Position .............................................................................................. 84
                 Response to Vale’s Allegations .......................................................................... 85
      2.         Response to allegation of fraudulent misrepresentation ..................................... 87
      3.        Va]e’s Requests for Relief .................................................................................. 89

      4.        Warranties .......................................................................................................... 89
19-11845-shl Doc 5-3 Filed Document
 Case 1:20-mc-00212-AJN    06/03/19 Entered 06/03/19
                                    42-22 Filed      14:18:56
                                                 06/29/20      Exhibit
                                                            Page       C (pt.
                                                                 7 of 283
                              1) Pg7of101



                  Frustration .......................................................................................................... 90
                  BSGR’s Counterclaims ....................................................................................... 90
Vo           PRELII~IINARY JURISDICTION ISSUE .................................................................... 93
Vl.          FRAUDULENT I~llSREPRESENTATION .................................................................. 98
 A.          Standard of proof ...................................................................................................... 98
        1.        The appropriate standard of proof is the "balance of probabilities test", albeit there
                  should be a high evidentiary threshold before the Tribunal finds that BSGR had
                  committed fraudulent activities ........................................................................... 98
                  The burden of proof may be shifted in "special circumstances" where appropriate
                   .......................................................................................................................... 9
                  The Tribunal is not precluded from drawing adverse inferences ......................... 99
  B.         Elements of the tort of deceit .................................................................................. 102
        1.        The allegation that BSGR made numerous false representations to Vale ......... 103
        2.         BSGR made representations that were false .................................................... 106
        3.         BSGR knew that its representations were false ................................................ 187
        4.         BSGR intended that Vale should act in reliance on its representation .............. 196
        5.        Vale acted in reliance on the representations and suffered loss ....................... 197

 C.          BSGR’s contractual estoppel defence .................................................................... 202
VII.         BREACH OF WARRANTIES .................................................................................. 207
 A.          Analysis of applicable legal principles ..................................................................... 207

        1.         Liability for breach of warranty .......................................................................... 207
        2.         BSGR’s interpretation of "knowledge" as referring to "actual knowledge (or the
                   equivalent) by a defined group of BSGR people" is wrong ............................... 207
             Has there been a breach of warranty? .................................................................... 208
        1.        Section 2.1 of Schedule 4 ................................................................................ 208
        2.        Section 3.1 of Schedule 4 ................................................................................ 209
        3.        Section 3.2 of Schedule 4 ................................................................................ 210
        4.        Section 3.5 of Schedule 4 ................................................................................ 211
        5.        Section 3.6 of Schedule 4 ................................................................................ 211
        6.        Section 4.2 of Schedule 4 ................................................................................ 212
        7.        Section 16.1 and Schedule 3 of the SHA .......................................................... 213
VIII.        FRUSTRATION ...................................................................................................... 22’1
 A.          introduction ............................................................................................................. 221
  B.         Preliminary Issue: whether frustration is "parasitic" on other heads of claim ........... 222
  C.         Bar I: Force majeure clause .................................................................................... 223
  D.         Bar I1: Foreseeability ............................................................................................... 229

  E.         Application of the doctrine of frustration .................................................................. 232
IX.          REFLECTIVE LOSS ............................................................................................... 235
19-11845-shl Doc 5-3 Filed Document
 Case 1:20-mc-00212-AJN    06/03/19 Entered 06/03/19
                                    42-22 Filed      14:18:56
                                                 06/29/20      Exhibit
                                                            Page       C (pt.
                                                                 8 of 283
                              1) Pg8of101



 A.          The Parties’ Positions ............................................................................................. 235
  B.         The Rule Against Reflective Loss ........................................................................... 238
  C.         Was the burden on BSGR to raise the issue of reflective loss? .............................. 240
  D.         Application of the Rule Against Reflective Loss to the Facts - the Effect of the
             Share Purchase Deed of 13 March 2015 on any Application of the Rule Against
             Reflective Loss ....................................................................................................... 241
  E.         Tribunal’s Conclusion ............................................................................................. 244
X.           REI~IEDIES ............................................................................................................. 245

 A.          Cumulative remedies .............................................................................................. 245
        1.         Chronological history of pleadings .................................................................... 245

        2.         Tribunal’s decision ........................................................................................... 246
  B,         Remedies for Fraudulent Misrepresentation ........................................................... 249
        1.         Rescission ........................................................................................................ 250
        2.         Damages .......................................................................................................... 259
        3.         Conclusion ....................................................................................................... 271
  C.         Remedies for Breach of Warranty ........................................................................... 272
  D.         Remedies for Frustration ........................................................................................ 272
  E.         Interest ................................................................................................................... 272
Xl.          COSTS .................................................................................................................... 275

XlI.         SUMI~ARY OF FINDINGS ...................................................................................... 277
XlII.        DISPOSITIF ............................................................................................................ 279
APPENDIX - CHART OF KEY INDIVIDUALS .................................................................. 281




                                                                       6
19-11845-shl Doc 5-3 Filed Document
 Case 1:20-mc-00212-AJN    06/03/19 Entered 06/03/19
                                    42-22 Filed      14:18:56
                                                 06/29/20      Exhibit
                                                            Page       C (pt.
                                                                 9 of 283
                              1) Pg9of101



                         List of Abbreviations


ABL Solution              Anti-Bribery Laws Solution

Administration Order      The Administration Order issued by the Royal Court of

                          Guernsey dated 6 March 2018 placing BSGR into voluntary
                          administration

Base Convention           Basic Agreement between the Republic of Guinea and BSG
                          Resources for the Exploitation of the Zogota / N’zerekore Iron
                          Ore Deposits, between BSGR Guernsey, BSGR Guinea and the
                          GoG, dated 16 December 2009

Boutros Contract          Subcontracting and Service Provision Agreement between LMS
                          and BSGR Guinea

BSG Group                 BSGR and related companies (unless otherwise defined)

BSG Metals and Mining     BSG Metals and Mining Limited

BSGR or Respondent        BSG Resources Limited

BSGR Guernsey             BSGR Resources (Guinea) Limited (incorporated in Guernsey)

BSGR Guinea               BSG Resources (Guinea)

BSGR Guinea BVI           BSGR Resources (Guinea) Limited (incorporated in the British
                          Virgin Islands)

BSGR-Pentler Milestone    Milestone Agreement between Pentler and BSGR Guinea BVI,
Agreement                 dated 14 February 2006

BSGR Steel                BSGR Steef Holdings Limited

BVI                       British Virgin Islands

Claimant                  Vale S.A.

Commission Contract       Commission ~~t~-a~,i ’allegedly concluded between Matinda

                          and BSGR Guinea BVI dated 27 February 2008

Concession Areas          Simandou Blocks 1 and 2 and Zogota

CPDM                      Centre de Promotion et de Developpement Miniers

                          Descriptive Declaration of Importation dated 17 August 2009

FBI                       United States’ Federal Bureau of Investigations




                                             7
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  10 of C283
                                                                          (pt.
                             1) Pg 10 of 101



FCPA                       Foreign Corrupt Practices Act (US)

February 2008 MoU          Memorandum of Understanding a[leg~~liy concluded between
                           BSGR Guinea BVI and Matinda, dated 28 February 2008

Framework Agreement        Joint Venture Framework Agreement dated 30 April 2010
                           between the Claimant Vale and the Respondent BSG
                           Resources Limited

GoG                        Government of Guinea

IBA Rules on Evidence      18A Rules on the Taking of Evidence in International Arbitration

                           (2010, International Bar Association)

ICS]D Proceedings          ICSID Arbitration Pr0~~dings between BSGR and the Republic
                           of Guinea registered as ICSID case no. AR8/14/22

].S. Tour~                 Ibrahima Sory Toure

Joint Venture Agreements   The Framework Agreement and the Shareholders Agreement

LCIA Rules                 1998 Rules of Arbitration of the London Court of International
                           Arbitration

LTS                        Liberian Transport Solution                                ’ "

LMS                        Logistics & Maintenance Services S~rl

Matinda                    Matinda and Co. Limited                                    " ’

Mme. Tour~                 Mamadie Toure

MoU                        Memorandum of Understanding between BSGR Guinea BVI
                           and the GoG, dated 20 February 2006

NMC                        National Mining Commission

Nysco                      Nysco Management Corporation Limited

Onyx                       Onyx Financial Advisors Limited

Parties                    Vale and BSGR

Pentler                    Pentl~:’ ILIoldings Limited

Pentler-Bah Milestone      Milestone Agreement between Pentler, I.S. Toure and Bah,
Agreement                  dated 20 February 2006

Pentler-Daou Milestone     Milestone Agreement between Pentler and Ismaila Daou, dated
Agreement                  20 February 2006
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  11 of C283
                                                                          (pt.
                             1) Pg 11 of 101



Pentler-Daou Shareholding   Shareholding Agreement between Pentler and Ismaila Daou,
Agreement                   dated 20 February 2006

Pentler Shareholders        Shareholders Agreement between 8SGR Steel, Pentler and

Agreement                   BSGR Guinea BVI, backdated to 10 March 2006

Project Hills               -~h~ Project which was the subject of the Joint Venture
                            Agreements

~espondent                  BSGR

Rio Tinto                   Rio Tinto plc

Rio Tinto Proceedings       Proceedings brought by Rio Tinto p[c against Vale, VBG and

                            BSGR and other defendants on 30 Aprii 2014 in the Southern
                            District of New York, docket no, 14-cv-3042

Services Agreement          Services and Co-operation Agreement between Pe~ier and

                            BSG Metals and Mining Limited, backdated to 15 October

                            2005

Settlement Agreement        Settlement Agreement between Pentler and E~SGR Steel, dated
                            25 July 2009

SHA                         Shareholders’ Agreement between Vale, BSGR and BSGR
                            Guernsey dated 30 April 2010

Share Purchase Agreement    Share Purchase Agreement of Shares in BSG Resources

                            (Guinea) Ltd between BSGR Steel and Pentler, dated 24 March
                            2008

Simandou Bl~cks 1 and 2     Blocks 1 and 2 of the Simandou iron ore deposit

Tour6 aoU                   The Memorandum of Understanding signed by P~nti~ ancl

                            Mme. Tour6, dated 20 February 2006

UBO         ..........      Ultimate Beneficial Owner

USD                         United States dollar

U.S. DOJ                    United States Department of Justice

Vale or Claimant            Vale S.A.

Vale GmbH                   Vale International Holdings GmbH

Vale International          Vale International S.A.

VBG                         ~1~" BSGR Guinea Limited (Guernsey incorporated)



                                               9
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  12 of C283
                                                                          (pt.
                             1) Pg 12 of 101



Zogota Feasibility Study   BSGR’s Feasibility Study for Zogota, completed at the end of
                           October 2009 and submitted to the Ministry of Mines on 16
                           November 2009




                                            10
-)   19-11845-shl Doc 5-3 FiledDocument
      Case 1:20-mc-00212-AJN    06/03/19 42-22
                                         EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20   PageExhibit
                                                                       13 of C283
                                                                               (pt.
                                  1) Pg 13 of 101



                                     DRAMATIS PERSONAE~


                                               I. INDIVIDUALS2


      Name,¯                     ~       ~   Position           "    ~                                 ~


      Agnelli, Roger                         Chief Executive Officer, Vale, 2001 to 2011

      Antaki, Paul                           New Business Development Manager, Vale

      Avidan, Asher                          Chief Executive Officer, BSGR Guinea; President, BSGR,
                                             May 2010 to present

      Bah, Aboubacar                         Businessman from Mali who resided in Guinea


      Bangoura, Issiaga                      Security Director, BSGR

      Barnett, David                         Internal Counsel, BSGR

      Boutros, Ghassan                       Lebanese businessman; BSGR equipment supplier and
                                             alleged consultant operations

      Camara, M’Bemba                        Security Agent for the company °’Fist Interim"


      Camara, Moussa Dadis                   President of the Republic of Guinea from 23 December
                                             2008 to 3 December 2009

      Cilins, Frederic                       Principal of Pentler

      :Clark, David                          Director, BSGR; Director and Group Treasurer, BSGR
                                             Guinea

      Cond6, Alpha                           President of the Republic of Guinea fi’om 21 December
                                             2010 to present

      Cont,, Lansana                         President of the Republic of Guinea from 26 March 1984 to
                                             22 December 2008

      Cramer, Dag                            Director, BSGR; Chief Executive Officer, Onyx Financial
                                             Advisors



     1 Based on the Dramatis Personae provided by the Claimant in its Statement of Reply, Appendix A.
     2 Unless specified otherwise, this appendix - pursuant to footnote 1 above - sets out the rofe of the
     individual at the time of the events described in the Statement of Case and Statement of Reply.

                                                        11
9    19-11845-shl Doc 5-3 FiledDocument
      Case 1:20-mc-00212-AJN    06/03/19 42-22
                                          EnteredFiled
                                                   06/03/19        PageExhibit
                                                            14:18:56
                                                        06/29/20        14 of C283
                                                                                (pt.
                                  1) P~I 14 of 101




      Daou, Ismaila                 Malian businessman


      Doumbia, Mohammed L.          BSGR’s local Guinean counsel

      Etehart, Eduardo              General Manager for Exploration in Africa, Vale; presently
                                    Manager for the Evaluation of Mineral Resources, Vale
                                    Mozambique

      Fofana, Ibrahima Kassory      Economy and Finance Minister of the Republic of Guinea
                                    from 1997 to 2000; principal of IF Global LLC; consultant
                                    to BSGR

      Freeh, Louis                  Attorney commissioned by the Balda Foundation to
                                    conduct an internal investigation into BSGR’s acquisition
                                    of mining rights in Guinea

      Hennig, Walter                South African businessman
                                    Allegedly attempted to "blackmail" BSGR

      Kant4, Ahmed                  Minister of Mines of the Republic of Guinea from March
                                    2007 to August 2008

      Kleinfeld, George             Partner, Clifford Chance
                                    Advised Vale during the Project Hills negotiations

      Konat4, S4kouba               President of the Republic of Guinea from 3 December 2009
                                    to 21 December 2010

      Kouyat4, Lansana              Prime Minister of the Republic of Guinea from March 2007
                                    to May 2008

      Ledsham, Eduardo              Exploration Department Executive Director, Vale from
                                    2010-2011

      Lev Ran, Avraham              Principal of Pentler

_)    Lieberman, Joseph             Attorney commissioned by the Balda Foundation to
                                    conduct an internal investigation into BSGR’s acquisition
                                    of mining rights in Guinea


      Mebiame, Samuel               Gabonese businessman; alleged associate of Walter
                                    Hennig

      Merloni-Horemans, Sandra      Director, BSGR and Onyx Financial Advisors




                                              12
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  15 of C283
                                                                          (pt.
                             1) P9 15 of 101




 Monteiro, Alex                 General Manager of Corporate Mergers & Acquisitions
                                Department, Vale from 2010-201 l; Director of Mergers &
                                Acquisitions Department, Vale from 2011-2014;
                                presently Director of Production, Planning, Governance
                                and Operational Excellence for Base Metals, Vale Canada

 NabS, Dr Lounc~ny              Minister of Mines of the Republic of Guinea between
                                August and December 2008

 Noy, Michael                   Principal of Pentler

 Oron, Roy                      Chief Executive Officer, B SGR until April 2007

 Pollak, Daniel                 Business Development Manager and Consultant, BSGR;
                                Country Manager, VBG Logistics


 Saad, Ricardo                  Director and CEO, VBG Guinea fi-om 2010 to 2012


 Saada, Patrick                 Director, Steinmetz Diamonds Group from 1990 to 2007;
                                Vice Chairman and Chief Marketing Officer of Octea Ltd
                                from 2007 to 2013; Director of Koidu Holdings


 Sidibe, Adama                  Business associate of Ghassan Boutros

 Souard, Dr, Ahmed Tidiane      Minister of Mines of the Republic of Guinea from 2005 to
                                2006 under President Lansana Cont,; Prime Minister from
                                May 2008 to December 2008

 Soumah, Fod~                   Minister of Youth and Sports of the Republic of Guinea
                                under President Lansana Cont~

 Soumah, Mamady Sam             Secretary General to the President of the Republic of
                                Guinea under President Lansana Cont~


 Steinmetz, Benjamin ("Beny")   Beneficial owner of BSGR


 Struik, Marc                   Director, BSGR Guernsey, BSGR Guinea/VBG Guinea and
                                BSGR BVI; CEO of BSG Metals and Mining from May
                                2007 to present

 Tchetet, Yossie                Chief Financial Officer, BSGR




                                          13
-~   19-11845-shl Doc 5-3 FiledDocument
      Case 1:20-mc-00212-AJN    06/03/19 42-22
                                          EnteredFiled
                                                   06/03/19        PageExhibit
                                                            14:18:56
                                                        06/29/20        16 of C283
                                                                                (pt.
                                  1) P~I 16 of 101




      Teles, Leandro                    Simandou Finance Manager and Project Leader for VBG
                                        Guinea from August 2010 to June 2015


      l’hiam, Mahrnoud                  Minister of Mines of the Republic of Guinea from 2009 to
                                        2010 under President Moussa Dadis Camara


      rour~, Ibrahima 8ory (I.8.)       Half-brother of Mamadie Tour~

                                        Pentler’s local partner; Director of External Relations,
                                        BSGR Guinea S.fi.r.l, from 2007 to 2010; Vice-President,
                                        BSGR Guinea S.fl.r.l from 2010 to 2011


      Tour4, Mamadie                    Fourth wife of President Cont,; owner of Matinda & Co.
                                        Ltd; "Confidential Witness" in FBI investigation


      rour , S~kou                      President of Guinea from 1958 until 1984




                                          II.      ENTITLES


                                        Position


      Balda Foundation                  Liechtenstein trust and BSGR’s ultimate holding company,
                                        of which Steinmetz and his family are the sole beneficiaries

      BSG Resources Limited             Respondent in this arbitration; wholly owned by Nysco;
                                        100% owner of BSGR Guernsey, BSGR Guinea BVI,
                                        BSGR Guinea, BSGR Liberia, and BSGR Liberia BVI

      BSG Resources (Guinea) Limited BSGR subsidiary registered in the BVI
                                        Party to the Shareholders Agreement with Pentler

      BSG Resources (Guinea) Limited BSGR subsidiary registered in Guernsey; 100% owner of
                                     BSGR Guinea as of 2009

      BSG Resources (Guinea) S.~.r.1.   BSGR subsidiary registered in Guinea; wholly owned by
                                        BSGR Guernsey as of 2009
                                        Permit-holder of BSGR’s Guinean mining rights



                                                    14
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  17 of C283
                                                                          (pt.
                             1) P0 17 of 101




 BSG Resources (Liberia) Limited BSGR subsidiary registered in Liberia; wholly owned by
 (Liberia) ("BSGR Liberia")      BSGR Liberia BVI
                                   Permit holder of BSGR’s Liberian mining rights

 BSG Resources (Liberia) Limited BSGR subsidiary registered in Liberia
 (BVI) ("BSGR Liberia BVI")


 BSGR Treasury Services Limited BSGR subsidiary
 (BVI)

 BSGR Steel Holdings Limited       BSGR subsidiary; co-shareholder and party to Shareholders
                                   Agreement in BSGR Guinea BVI alongside Pentler; party
                                   to Share Purchase Agreement with Pentler regarding the
                                   buyback of its stake in BSGR Guinea BVI; party to
                                   Settlement Agreement with Pentler

 CW France                         Pentler affiIiate

 FMA International Trading (Pty)   Pentler affiliate
 Ltd.

 Koidu Holdings                    BSGR subsidiary; diamond mining operation based in
                                   Sierra Leone

 Logistic and Maintenance Services Company owned by Boutros; service and equipment
 SARL                              provider to BSGR

 Margali Management Corporation Onyx subsidiary; sole director of BSGR Steel; sole director
                                of Pentler until 15 February 2006

 Matinda & Co. Ltd.                Company owned by Mamadie Tour~

 Matinda & Co. LLC                 Limited liability company owned by Mamadie Tour~

 Nysco Management Corp.            Holding company registered in the BVI wholly owned by
                                   Balda; wholly owns BSGR

 Onyx Financial Advisors S.A,      BSGR’s English agent and management company; includes
                                   companies incorporated in the British Virgin Islands,
                                   Switzerland and the U.K.

 Pentler Holdings                  BVI shelf company sold by Onyx to Cilins, Lev Ran, and
                                   Noy in February 2006

 Resources Advisory Services       BSGR subsidiary used to procure advisory and consulting
 (BW)                              services for BSGR’s operations in Guinea
_~   19-11845-shl Doc 5-3 FiledDocument
      Case 1:20-mc-00212-AJN    06/03/19 42-22
                                          EnteredFiled
                                                   06/03/19        PageExhibit
                                                            14:18:56
                                                        06/29/20        18 of C283
                                                                                (pt.
                                  1) P~I 18 of 101




      Thiam & Co.                   Company owned by former Minister of Mines Mahmoud
                                    Thiam

      Vale BSGR Guinea Limited      Joint Venture company and owner of mining rights -
                                    formerly BSG Resources (Guinea) S.i~.r.1.

      Vale International Holdings   Wholty owned subsidiary of Vale, registered in Austria
      GmbH


      Vale International S.A.       Wholly owned subsidiary of Vale, registered in
                                    Switzerland

      Vale S.A.                     A publicly limited company registered in Brazil



      Windpoint Overseas Limited    BSGR affiliate
      ("Windpoint")




                                              16
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20        19 of C283
                                                             PageExhibit  (pt.
                             1) Pg 19 of 101




       INTRODUCTION - NATURE OF THE DISPUTE

       This arbitration was commenced by the Claimant, Vale S.A., on 28 April 2014 pursuant to
       the Joint Venture Framework Agreement dated 30 April 2010 between Vale S.A. and the
       Respondent, BSG Resources Limited (the "Framework Agreement").3 In accordance with
       the Framework Agreement, the arbitration is conducted under the 1998 version of the LCIA
       Rules of Arbitration (the "LClA Rules").

       Vale S.A. ("Vale" or the "Claimant") is a public limited company registered under the laws
       of Brazil. Vale’s principal lines of business are mining and related logistics. It is the world’s
       largest producer of iron ore, and also produces nickel, manganese ore, ferroalloys, coal,
       copper, platinum group metals, gold, silver, cobalt and potash, phosphates, and other
       fertilizer nutrients. Vale’s securities are traded on the stock exchanges of Sao Paulo, New
       York, Hong Kong, Madrid, and indonesia, as well as on Euronext, and are included in the
       Indice Bovespa benchmark index of the Sao Paulo Stock Exchange.

       BSG Resources Limited ("BSGR" or the "Respondent") is a company registered under the
       laws of Guernsey. In this Award, a reference to BSGR refers to BSG Resources Limited
       but may also (depending on its context) refer to BSGR and its subsidiaries or to any of its
       affiliates. E~SGR is principally engaged in mining operations in Africa and Eastern Europe,
       and also engages in power generation and oil and gas exploration and production. The
       company is wholly owned by Nysco Management Corporation Limited ("Nysco"), a
       company incorporated in the British Virgin Islands, which is in turn wholly owned by the
       Balda Foundation, an irrevocable trust established in the Principality of Liechtenstein
       whose beneficiaries are Beny Steinmetz ("Steinmetz"), an Israeli businessman domiciled
       in Switzerland, and members of his family. During the arbitration proceedings, BSGR - as
       further discussed below - was put into administration by an order dated 6 March 2018 of
       the Royal Court of Guernsey.

       Vale brings this arbitration against BSGR (collectively, the "Parties") in connection with (i)
       the Framework Agreement (defined above), and (ii) a Shareholders’ Agreement between
       Vale, BSGR and BSGR Resources (Guinea) Limited CBSGR Guernsey") dated 30 April
       2010 (the "SHA")4 (collectively, the "Joint Venture Agreements").

       The Agreements foIIowed the Government of Guinea in West Africa (the "COG") granting to
       BSGR on 19 March 2010 concessions to exploit Blocks 1 and 2 of the Simandou iron ore
       deposit ("Simandou Blocks 1 and 2") and the Zogota iron ore deposit, all of which are
       located in the far east of Guinea (collectively, the "Concessions" or the "Concession
       Areas"). The Simandou deposit was widely acknowledged to be one of the largest, if not
       the largest, remaining unexploited iron ore deposits in the world. A map outlining the
       geography of the Concession Areas taken from Appendix D of Vale’s Statement of Case is
       reproduced below:




 Framework Agreement, 30 April 2010, C-1.
 SHA, 30 April 2010, C-2.

                                                  17
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20        20 of C283
                                                             PageExhibit  (pt.
                             1) Pg 20 of 101




       BSGR approached Vale with the possibility of selling Vale an interest in the Concessions
       as BSGR needed a partner that could both invest capital and offer technical expertise for
       the development of the Concession Areas. BSGR and Vale negotiated and signed; the Joint
       Venture Agireements. The project was known as "Project Hills".

       Vale now claims that BSGR obtained those Concessions by bribery and corruption of
       Guinean government officials. It notes that the GoG revoked the Concessions on 17 April
       2014 after the GoG’s formal investigation into how BSGR obtained the Concessions
       u~ncovered what the investigating committee found to be the bribery and corruption
       committed by BSGR. BSGR has since initiated ICS~D proceedings against the Republic of
       Guinea in which it challenges the bribery and corruption findings and the revocation of its
       Concessions.~ In a 25 February 20i9 statement reported by the financial press, BSGR
       indicated that its dispute with the GoG has been settled and that pending suits will be
       withdrawn.

       Vale contends in this case that it was induced to enter into the Joint Venture Agreements
       with BSGR on the basis of extensive representatior~s by BSGR and its representatives first,
       during ar~ intensive due diligence process undertaken by an internationa~ law firm, Clifford
       Chance LLP ("(:lifford Chance"), on behalf of Vale, and secondly, as warranties in the
       Framework Agreement itself. These representations covered a wide range of subjects,.
       Some questions posed by Clifford Chance were addressed directly and specifically to
       bribery and corruption, whereas others were designed to uncover indicia or red flags of
       bribery. Vale’s position is that, either individually or taken as a collective representation
       (that BSGR had obtained the mining rights lawfully and without engaging in any bribery or
       corruption), BSGR had made false representations to Vale and violated the warranties of
       tlhe Joint Venture Agreements.



s BSG Resources Limited, BSG Resources (Guinea) Limited and BSG Resources (Guinea) SARL v.
Republic of Guinea, ICSID Case No. ARB/14/22.

                                                18
19-11845-shl Doc 5-3 Filed Document
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    Entered Filed
                                             06/03/19 14:18:56
                                                  06/29/20      Exhibit
                                                             Page 21 ofC283
                                                                         (pt.
                             1) Pg 21 of 101



      In asserting that the representations were false, Vale relies in part on the fact that one of
      BSGR’s alleged agents (or intermediaries), who was involved in BSGR’s efforts in Guinea
      to obtain the Concessions, has pleaded guilty in the United States to criminal acts that he
      committed in an unsuccessful effort to destroy documentary evidence of the bribery in
      which BSGR was alleged to have engaged.

10.   Vale contends that BSGR’s corrupt activities all occurred prior to Vale’s investment and
      were completely contrary to the representations and warranties made by BSGR to Vale
      that neither 8SGR nor its agents had engaged in any such conduct. Vale further contends
      that the GoG’s revocation of the Concessions due to BSGR’s corrupt activities resulted in
      Vale losing its entire USD 750 million investment in the mining operations under the
      Concessions, as well as the USD 500 million that it initially paid to BSGR when it entered
      into the Joint Venture Agreements. Vaie therefore seeks the return of the money that it
      contends BSGR fraudulently obtained from Vale, rescission of the Joint Venture
      Agreements and (if and to the extent necessary) a declaration that the Joint Venture
      Agreements have been frustrated, relieving Vale of any further obligations it would have
      under the Joint Venture Agreements.

11.   BSGR contests Vale’s allegations vigorously. It denies that BSGR deceived Vale when
      entering into the Joint Venture Agreements or that it misrepresented facts and breached
      any of its representations and warranties. It disputes that Vale may declare the
      Agreements frustrated. For BSGR, the crux of the matter is that the new government of the
      Republic of Guinea resulting from President CondO’s election in 2010 chose to cancel the
      Concessions awarded to BSGR so that it could re-issue the Concessions to other mining
      companies that had assisted it during the election. BSGR contends that the Republic did so
      for improper reasons (i.e., to pay for the new President’s election campaign and other
      commitments made to obtain support for that campaign). Hence, the GoG invoked fake
      pretexts related to alleged corruption by BSGR in obtaining the Simandou mining rights
      and Concessions.

12.   The ICSID arbitration referred to above has in this respect been instituted by BSGR to seek
      relief against the Republic’s alleged expropriation and unfair and inequitable treatment of
      BSGR’s investment in the Republic. In sum, BSGR contends that the Republic is liable
      under international law for the divesture of BSGR’s investment in Simandou as its
      investment was lawfulty obtained. Consequently, BSGR asserts that Vale’s claims in this
      LCIA arbitration should also be dismissed, as they are based on the assumption that the
      mining rights and the Concessions were procured in an illegal manner. That assumption
      being false, BSGR alleges that it did not deceive Vate, that it did not breach the Joint
      Venture Agreements’ representations and warranties and that the Agreements have not
      been frustrated. In addition, BSGR has instituted counterclaims against Vale. However, as
      will be discussed below, these counterclaims are deemed, in accordance with the LCIA
      Rules, to have been withdrawn as a result of BSGR’s failure to pay requested deposits to
      fund this arbitration.

13.   The Tribunal notes that this arbitration has been procedurally complex, as detailed in the
      following section. The reasons for this complexity include: (a) managing parallel ICSID
      proceedings, with three stay applications; (b) multiple document production issues; (c)
      parallel criminal proceedings with subsequent applications to submit documents to this
      Tribunal; (d) two arbitral challenge proceedings; (e) the removal and replacement of the
      Chairman of the Tribunal; (f) ancillary proceedings in the English High Court, as well as


                                               19
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  22 of C283
                                                                          (pt.
                             1) Pg 22 of 101



      disclosure requests in the LCIA, English and US Courts; (g) BSGR’s voluntary
      administration in Guernsey; and (h) the proceedings by and large being conducted as of
      September 2016 by default without the benefit of BSGR’s oral hearing submissions, the
      presentation of its witness and expert evidence and its examination of Claimant’s
      witnesses and expert.

      Two hearings were held, although the case was not bifurcated. The first hearing was held
      in September 2016, using some of the time that had initially been allocated for the merits
      hearing. This was an "educatory hearing" for the new Chairman of the Tribunal. The
      second hearing was the merits hearing and was held in February 2017. BSGR did not
      participate in either hearing.

15.   The arbitration took more than four and a half years to complete as a result of the complex
      nature of the dispute and the various complexities described above.




                                              20
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20        23 of C283
                                                             PageExhibit  (pt.
                             1) Pg 23 of 101




  II.        PARTIES, ARBITRATION AGREEMENT AND PROCEDURAL HISTORY

         ~3y and large, arbitral awards can be short as to describing the history of the arbitration
         proceedings. It is usual to summarise the major milestones of the arbitration proceedings,
         without a lengthy discussion of minor procedural incidents that arose during the
         proceedings and how these were resolved by the parties or by the tribunal. This Award is
         an exception and - in the opinion of the Tribunal - requires a much longer section on
         procedural issues as the arbitration proceedings since September 2016 have largely been
         conducted ex parte due to BSGR’s failure to participate in two hearings, as described in
         more detail below, in addition, there have been other procedural complications such as
         challenges against the arbitrators before the LCIA Court and the High Court in London,
         discovery requests in the U.S.A., issues regarding the relationship between the present
         arbitration and the pending ICSID arbitration between BSGR and the Republic of Guinea
         and the 6 March 2018 order of the Royal Court of Guernsey putting BSGR in administration.
         These and other elements will be elaborated upon below. From the outset, the Tribunal
         emphasises that it considers that - notwithstanding the issues identified above - its duty at
         all times is to conduct these arbitration proceedings in an independent and impartial way in
         compliance with the LC[A Rules and the English Arbitration Act as the law of the place of
         arbitration agreed upon by the Parties. In discharging its duty, the Tribunal has sought to
         balance at all times both Parties’ due process rights, the equality of the Parties and the
         fairness and efficiency of the proceedings.

         The Parties and their Representatives

        1,     The Claimant

17.      Vale is a public limited company (Pr. Sociedade AnSnima) registered under the laws of
         Brazil, with its principal office at Av. Graca Aranha, 26, 20.300-900, Rio de Janerio, R J,
         Brazil.

18.      Vale is represented in this arbitration by Jonathan Blackman, Joaquin TerceSo and Esti
         Tambay of:

                 Cleary Gottlieb Steen & Hamilton LLP
                 One Liberty Plaza
                 NY 10006 New York
                 U.S.A.

         And by Mr. Jonathan Kelly of:


                 Cleary Gottlieb Steen & Hamilton LLP
                 City PIace House
                 55 Basinghall Street
                 London EC2V 5EH
                 United Kingdom




                                                  21
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  24 of C283
                                                                          (pt.
                             1) Pg 24 of 101



      2.   The Respondent

19.    BSGR is a company registered under the laws of Guernsey with registered number 46565,
       with its registered office at West Wing, Frances House, Sir William Place, St Peter Pod,
       Guernsey, GY1 1GX.

20.    BSGR is represented in this arbitration by Karel Daele, James Lisbon and Heidrun Walsh
       of:

                 Mishcon de Reya LLP
                 Summit House
                 12 Red Lion Square
                 London WC1R 4QD
                 United Kingdom

21.    BSGR is also represented by David Wolfson QC of One Essex Court.

22.    For part of this arbitration, BSGR was also represented by Messrs. Asserson and Baigel of:

                 Asserson Law Offices
                 38 Wigmore Street
                 London W1U 2RU
                 United Kingdom

 B.    The Arbitration Agreement

23.    The governing law of the Joint Venture Agreements is English law and the place of
       arbitration is London, England.

24.    Section 16.10 of the Framework Agreement provides:

             16.10 Governing Law; Arbitration

            a)     This Agreement is governed by English ~aw. The Parties agree that all
                   disputes arising out of or in connection with this Agreement, or with its
                   negotiation, legal validity or enforceability, or with its consequences, whether
                   the alleged liability shall be said to arise under the law of England or under the
                   law of some other country, and whether the same shall be regarded as
                   contractual claims or not, shall be exclusively governed by and determined
                   only in accordance with English law.

            b)     Any dispute, controversy or claim arising between any of the Parties to this
                   Agreement out of or in connection with this Agreement, including any question
                   regarding the existence, validity, or termination of this Agreement, shall be
                   referred to and finally resolved by arbitration under the Rules of Arbitration of
                   the London Court of international Arbitration (the "LCIA Rules"), which Rules
                   are deemed to be incorporated by reference into this Section 16.10. There
                   shall be three arbitrators, and the Parties agree that one arbitrator shall be
                   nominated by each Party to the arbitration for appointment by the LCIA Court
                   in accordance with the LClA Rules. The third arbitrator, who shall act as the
                   chairman of the tribunal, shall be nominated by agreement of the two Party
                   nominated arbitrators within 14 days of the confirmation of the appointment of
                   the second arbitrator, or in default of such agreement, appointed by the LCIA
                   Court. The seat or place of arbitration shall be London, England. The language
                   to be used in the arbitral proceedings shalf be English. The award shall be
                   final and binding on the parties to the arbitration and may be entered and
                   enforced in any court having jurisdiction. Any request for arbitration shall be

                                                   22
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  25 of C283
                                                                          (pt.
                             1) Pg 25 of 101



                served on the other party pursuant to the notice provision in Section 16.2 of
                this Agreement.

           c)   In order to facilitate the comprehensive resolution of related disputes, and
                upon request of any party to an arbitration pursuant to this Section 16.10, an
                arbitral tribunal may, within 90 days of its appointment, consolidate the
                arbitration proceedings before it with any other arbitration proceedings or
                proposed arbitration proceedings involving the Parties. An arbitral tribunal
                shall not consolidate such arbitration proceedings unless it determines that (i)
                there are issues of fact or law common to the arbitrations in question so that a
                consolidated proceeding would be more efficient than separate proceedings
                and (ii) no party to the proceedings sought to be consolidated would be
                materially prejudiced as a result of such consolidation for any reason,
                including (a) a failure to have an equal say in the formation of the arbitral
                tribunal which would hear the consolidated proceedings, (b) a failure to be
                heard on the issue of consolidation or (c) undue delay. Unless the parties to
                the proceeding sought to be consolidated agree otherwise, the arbitral tribunal
                first formed shall determine the disputes arising in the consolidated
                proceedings. In the event of different rulings on the question of consolidation
                by differently constituted arbitra[ tribunals formed pursuant to this Section
                16.10, there shall be no consolidation of proceedings unless all of the parties
                to the proceedings sought to be consolidated agree otherwise.

           d)   By agreeing to arbitration in accordance with this Section 16.10, the Parties do
                not intend to deprive any competent court of its jurisdiction to issue a pre-
                arbitral injunction, pre-arbitral attachment or other order in aid of the arbitration
                proceedings or the enforcement of any award. The arbitral tribunal shall have
                full authority to order a Party to seek modification or vacation of any order
                issued by a national court, and to award damages or give other appropriate
                relief for the failure of any Party to respect the arbitral tribunal’s orders to that
                effect.

           e)   The Parties hereby waive their rights to apply or appeal under Sections 45 and
                69 of the Arbitration Act "1996.

                To the extent that any Party hereto (including permitted assignees of any
                Party’s rights or obligations under the Agreement) may be entitled, in any
                jurisdiction, to ctaim for itself or its revenues, assets or properties, sovereign
                immunity from service of process, from suit, from the jurisdiction of any court,
                from attachment prior to judgment, from attachment in aid of execution of an
                arbitral award or judgment (interlocutory or final), or from any other legal
                process, and to the extent that, in any such jurisdiction there may be.
                attributed such a sovereign immunity (whether claimed or not), each Party
                hereto hereby irrevocably agrees, to the extent permitted by law, not to claim,
                and hereby irrevocably waives generally, to the extent permitted by law, such
                sovereign immunity.

           g)   Vale hereby confirms that it has irrevocably appointed TMF Corporate
                Services Limited at its registered office for the time being, being at the date
                hereof Pellipar House, 1st floor, 9 Cloak Lane, London, EC4R 2RU as its
                authorized agent for service of process in England of the kind described in
                Section 16.10(b) above. If for any reason Vale does not have such an agent in
                England, it will promptly appoint a substitute process agent and notify BSGR
                of such appointment. Nothing herein shall affect the right to serve process in
                any other manner permitted by law.

           h)   BSGR hereby confirms that it has irrevocably appointed BSG Management
                Services Limited, a company registered in England and Wales with registered
                no. 05459227 at its registered office for the time being, being at the date
                hereof Level 3, 7 Old Park Lane, London, WlK 1QR as its authorized agent


                                                 23
    19-11845-shl Doc 5-3 FiledDocument
     Case 1:20-mc-00212-AJN    06/03/19 42-22
                                        EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20   PageExhibit
                                                                      26 of C283
                                                                              (pt.
                                 1) Pg 26 of 101

D
                        for service of process in England of the kind described in Section 16.10(b)
                        above. If for any reason BSGR does not have such an agent in England, it will
                        promptly appoint a substitute process agent and notify Vale of such
                        appointment. Nothing herein shall affect the right to serve process in any other
                        manner permitted by law.

    25.    Section 17.10 of the SHA contains a substantially identical clause to that above, other than
           in respect of provisions concerning multiparty arbitration and joinder, which are not relevant
           to this arbitration.

     C.        Procedural History of the Arbitration
b
          1.      The initial phase of the arbitral procedure

    26.    Vale filed its Request for Arbitration with the LCIA on 28 April 2014, in which it nominated
           David Williams QC as its arbitrator. On 29 May 2014, BSGR filed its Response, inctuding
           Counterclaims, with the LCIA and nominated Michael Hwang SC as its arbitrator.

    27.     Following a list procedure whereby the Parties ranked their preferred candidates for
           Chairman, the co-arbitrators nominated the Hon. Judge Charles Brower as the Chairman of
           the Tribunal. The Tribunal was constituted on 1 August 2014.

          2.      Procedural Order No. 1 and Procedural Order No. 2

    28.    On 22 August 2014, the Tribunal issued Procedural Order No. 1 in which it appointed
           Michael Daly as Secretary to the Tribunal with the consent of the Parties and scheduled an
           Initial Session. On 6 October 2014, the Chairman of the Tribunal, with the consent of his
           co-arbitrators and the Parties, presided alone over the Initial Session, which was held in-
           person in London. Following the Initial Session and a further discussion with the Parties,
           the Tribunal issued Procedural Order No. 2 on 5 November 2014, reflecting the procedural
           aspects of this arbitration that were agreed on by the Parties, recording the expedited
           schedule agreed on by the Parties in respect of a stay application that BSGR intended to
           file, and deciding on a procedural schedule to take effect should the proposed stay
           application be denied. Paragraph 12 of Procedural Order No. 2 records the agreement that
           the International Bar Association’s IBA Rules on the Taking of Evidence in International
           Arbitration (2010) (the "IBA Rules on Evidence") may be referred to by the Tribunal as
           guidelines.

          3.      Respondent’s Stay Application and Procedural Order No. 3

    29.    On 20 October 2014, BSGR filed its stay application (the "First Stay Application")
           pursuant to Procedural Order No. 1, seeking an order staying this arbitration in favour of a
D
           separate arbitration between BSGR and the Republic of Guinea registered with the
           International Centre for the Settlement of Investment Disputes on 8 September 2014 (the
           "lCSID proceedings"). The parties filed two rounds of written submissions, followed by a
           hearing on 1 December 2014 in Paris (attended by Michael Hwang SC by telephone). On
           10 December 2014, the Tribunal issued Procedural Order No. 3, in which the Tribunal
           stated that it had concluded its deliberations on the First Stay Application and was actively
D          embarking on drafting the accompanying decision. The Tribunal also fixed the merits
           hearing on 4-8 April 2016 and 11-15 April 2016, with a further week (18-22 April) held in
           reserve should the Parties require it to present their cases.



                                                       24
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  27 of C283
                                                                          (pt.
                             1) Pg 27 of 101



30.    On 16 December 2014, the Tribunal issued its Decision on Respondent’s Application to
       Stay the Arbitration, dismissing the First Stay Application on the basis that it was too early
       to know how the ICSID dispute would develop, and whether there would be unnecessary
       delay and expense in allowing parallel proceedings to continue. The Tribunal stated that
       BSGR could renew its First Stay Application in the future based on new developments in
       the ICSlD proceedings or otherwise and ordered BSGR to submit to the Tribunal a short
       report each month concerning the status of the ICSID proceedings. The full procedural
       history of that Decision, as set out in section I1 of the Decision, is incorporated by reference
       into this Award.

31.    On 4 February 2015, Vale submitted its Statement of Case, appendices, consolidated
       indices of factual exhibits and legal authorities and its factual exhibits and legal authorities.
       Vale filed four factual witness statements in support of its case from: Eduardo Etchart;
       George Kieinfeld; Alex Monteiro; and Ricardo Saad.

      4.   Procedural Order No. 4

32.    On 12 February 2015, after consulting the Parties, the Tribunal issued Procedural Order
       No. 4 where it amended the dates of the merits hearing in the light of a potential scheduling
       conflict faced by the Chairman. The hearing was to take place on 29 August to 2
       September 2016, and 5-9 September 2016, with the week of 12-16 September 2016 held
       in reserve should the Parties require it.

      5.   Procedural Order No. 5 and U.S. Discovery

33.    On 20 February 2015, Vale sent the Tribunal a proposed amended procedural schedule
       which was represented to have been agreed to by both Parties. BSGR did not object to this
       schedule. On 3 March 2015, the Tribunal issued Procedural Order No. 5 where it adopted
       the procedural schedule proposed by Vale in its letter dated 20 February 2015.

       On 2 April 2015, Vale wrote to the Tribunal seeking permission to produce documents from
       these proceedings to Rio Tinto plc ("Rio Tinto") as part of an ongoing litigation taking place
       in the United States District Court for the Southern District of New York between Rio Tinto
       and Vale, BSGR and VBG (the "Rio Tinto proceedings"). BSGR objected to this request.

35.    On 30 April 2015, the Tribunal issued its "Decision on Claimant’s Request Concerning U.S.
       Discovery". The full procedural history of this decision, as set out in section I of the
       Decision, is incorporated by reference into this Award. The Tribunal ruled that Vale’s
       request should be denied as it could not point to any existing legal requirement to produce
       the documents in issue. The decision prohibited Vale from disclosing documents in the Rio
       Tinto proceedings, and held that, in the event that the US court rendered a decision that
       Vale considered constituted a "legal duty" to compel it to produce documents from this
       arbitration in the Rio Tinto proceedings, Vale should not disclose such documents before
       securing an additional written authorisation from the Tribunal.

      6.   Second Stay Application

36.    On 20 May 2015, BSGR renewed its application to stay the arbitration (the "Second Stay
       Application"), which was opposed by Vale.




                                                  25
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  28 of C283
                                                                          (pt.
                             1) Pg 28 of 101



37.    On 28 June 2015, the Tribunal issued its "Decision on Claimant’s Request to Share LCIA
       Record with the Republic of Guinea and the ICSID Tribunal". The procedural history of the
       Decision, set out at paragraphs 1-9 of the Decision, is incorporated by reference into this
       Award. The Tribunal ruled that BSGR should disclose, on an ongoing basis, all documents
       from the ICSID proceedings to Vale and the Tribunal, and that the Parties were authorised
       to provide to the Republic of Guinea and to the ICSID Tribunal all documents produced or
       rendered in the LCIA arbitration with the exception of witness statements and documents
       over which BSGR claimed confidentiality, reserving a right for Vale to respond to BSGR’s
       alleged confidentiality grounds.

38.    On 24 July 2015, the Tribunal issued its "Decision on Respondent’s Renewed Application
       to Stay the Arbitration", denying BSGR’s Second Stay Application. The procedural history
       of the decision, as set out in section I of the Decision, is incorporated by reference into this
       Award.

      7.   BSGR’s Statement of Defence

39.    Shortly before this Decision was issued, on 1 July 2015, BSGR filed its Statement of
       Defence (corrected on 7 July 2015). The Statement of Defence was filed together with
       consolidated indices of factual exhibits and legal authorities and its factual exhibits and
       legal authorities. BSGR filed 14 factual witness statements in support of its case from:
       Beny Steinmetz; Marc Struik; Asher Avidan; Michael Noy; Fr6d6ric Cilins; Avraham Lev
       Ran; Mahmoud Thiam; Patrick Saada; David Barnett; Yossie Tchelet; David Clark; Daniel
       Pollak; Dag Cramer; and Sandra Merloni-Horemans.

      8.   Procedural Order No. 6

40.    On 14 August 2015, BSGR sent the Tribunal a proposed amended procedural schedule
       agreed to by both Parties. On 15 August 2015, the Chairman of the Tribunal made two
       requests to the Parties arising out of BSGR’s letter. The first sought confirmation of Vale’s
       agreement to the proposed amended procedural schedule. The second sought the Parties’
       confirmation that they no longer wished for the Tribunal to hold a third week, 12-16
       September 2016, in reserve for the hearing.

41.    On 17 August 2015, Vale confirmed its agreement to the proposed amendments to the
       procedural timetabte, and reaffirmed the view that two weeks for the merits hearing were
       sufficient. BSGR remained of the view that a third week for the hearing should be held in
       reserve.

42.    On 19 August 2015, the Tribunal issued Procedural Order No. 6, adopting the amended
       procedural schedule, and ruled that it continued to hold the week of 12-16 September
       2016 in reserve for the merits hearing.

      9.   Procedural Order No, 7

43.    On 1 September 2015, the United States Department of Justice (the "U.S. DOJ") served a
       subpoena on Vale as part of a Grand Jury proceeding, commanding Vale to produce any
       and all documents and records related to this arbitration.

44.    On 3 September 2015, Vale wrote to the Tribunal requesting authorisation for Vale to make
       legally required disclosures pursuant to the subpoena. The Tribunal invited BSGR to


                                                 26
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  29 of C283
                                                                          (pt.
                             1) Pg 29 of 101



       respond to the request by 9 September 2015. On 14 September 2015, BSGR informed the
       Tribunal that it had no objections to Vale’s request. The Tribunal issued Procedural Order
       No. 7 on the same day, granting Vale’s application to make document disclosures in
       accordance with the subpoena.

      10.   Document Production and U.S. Discovery

45.    In accordance with the agreed timetable, the Parties submitted Redfern Schedules
       (accompanied by exhibits and legal authorities) to the Tribunal on 11 September 2015. On
       24 September 2015, BSGR wrote to the Tribunal raising additional comments regarding
       the Redfern Schedules. Vale requested that the Tribunal disregard BSGR’s additional
       comments, or permit Vale to submit a response by 28 September 2015. On 25 September
       2015, the Tribunal authorised Vale to submit a response in accordance with the Tribunal’s
       instructions. In accordance with the Tribunal’s instructions, Vale submitted its response
       requesting that the Tribunal order BSGR to produce certain documents requested by Vale.

46.    On 28 September 2015, Vale informed the Tribunal that the U.S. Court in the Rio Tinto
       proceedings had ordered that Vale disclose the Parties’ documents from this arbitration
       pursuant to an order from Judge Andrew J. Peck. Based on the attached transcript from
       the hearing before Judge Peck, Vale renewed its request that the Tribunal grant permission
       for the production of documents from this arbitration in the Rio Tinto proceedings. BSGR
       was invited to comment on Vale’s request by 30 September 2015. BSGR stated that it had
       no further comments on Vale’s request, noting that the documents were covered by the
       protective order in force in relation to the U.S. proceedings.

47.    On 1 October 2015, the Tribunal issued its "Second Decision on Claimant’s Request
       Concerning U.S. Discovery", granting Vale’s application in relation to Judge Peck’s order,
       permitting Vale to produce Vale’s and BSGR’s documents in the Rio Tinto proceedings.

48.    On 17 October 2015, the Tribunal issued its "Decision on Document Production", together
       with the Parties’ Redfern Schedules, containing orders granting or denying production for
       each specific request. The Decision on Document Production included an order directing
       BSGR to make a good faith effort at obtaining and producing documents held by third
       parties and directing the Parties to produce privilege logs detailing any documents over
       which privilege was claimed.

      1t.   Procedural Order No. 8

49.    On 2 November 2015, BSGR sent the Tribunal a proposed amended procedural schedule
       agreed on by both Parties. Vale confirmed its agreement to the proposed schedule. The
       schedule was adopted by the Tribunal on 4 November 2015 in Procedural Order No. 8.
       Accordingly, the amended deadline for the Par~ies to make the required document
       productions along with any corresponding privilege logs was 18 November 2015 for
       document production, and 3 December 2015 for privilege logs respectively.

      12.   Procedural Order No. 9 and Second Decision on Document Production

50.    On 23 November 2015, the Tribunal issued Procedural Order No. 9, ordering BSGR to
       submit a report concerning the status of the ICSlD proceedings, and all documents from
       the ICSlD proceedings that had been filed in such proceedings or become available in it.
       The Tribunal also ordered BSGR to meticulously comply with both of these obligations that


                                               27
    19-11845-shl Doc 5-3 FiledDocument
     Case 1:20-mc-00212-AJN    06/03/19 42-22
                                        EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20   PageExhibit
                                                                      30 of C283
                                                                              (pt.
                                 1) Pg 30 of 101



           were initially set out in the Tribunal’s "Decision on Respondent’s Application to Stay the
           Arbitration" and "Decision on Claimant’s Request to Share LClA Record with the Republic
           of Guinea and the ICSID Tribunal". For a period, BSGR provided these monthly updates.

    51.    On 14 December 2015, Vale sent a letter to the Tribunal alleging deficiencies in BSGR’s
           document production that breached the Tribunal’s "Decision on Document Production".
           Following instructions from the Tribunal, both Parties filed further correspondence and
           submissions on this matter. The Chairman heard oral arguments from the Parties via
           teleconference on 4 February 2016, with a copy of the transcript provided to the co-
           arbitrators. The Tribunal issued its "Second Decision on Document Production" on 15
D          February 2016. A more detailed procedural history for this decision, principally set out at
           paragraphs 1-3 of the Decision, is incorporated by reference into this Award.

    52.    On 17 February 2016, Vale advised the Tribunal that Mahmoud Thiam ("Thiam") (Minister
           of Mines of the Republic of Guinea from 2009 to 2010) had filed an objection to the U.S.
           Court’s order granting Vale the right to use 83 documents produced in the Rio Tinto
           proceedings in the present arbitration.

          13.   ProceduraIOrder No. 10

    53.    On 24 February 2016, Vale sent the Tribunal a proposed amended procedural schedule
           represented to have been agreed on by both Parties. BSGR provided confirmation on 26
           February 2016, as requested by the Tribunal. On 27 February 2016, the Tribunal issued
           Procedural Order No. 10, adopting the amended schedule.

          14,   Third Decision on Document Production

    54.    On 18 March 2016, the Tribunal issued its "Third Decision on Document Production",
           denying Vale’s further request for relief. The procedural history of the Third Decision, set
           out at paragraphs 1-8 of the Third Decision, is incorporated by reference into this Award.
           Subject to any substantiated objections from BSGR, the Tribunal directed BSGR to
           produce all remaining documents pursuant to the Tdbunal’s "First Decision on Document
           Production" and "Second Decision on Document Production" and to submit any necessary
           privilege logs to Vale on or before 24 March 2016.

    55.    On 24 March 2016, BSGR confirmed to the Tribunal that it had complied with the Tribunal’s
           "Second Decision on Document Production" and "Third Decision on Document Production"
           subject to four outstanding points, which it stated it would complete as soon as possible.

          15.   Vale’s Statement of Reply and Procedural Order No. 11
b   56.    On 24 March 2016, Vale submitted its Statement of Reply and attachments. Vale filed eight
           factual witness statements in support of its case from: Eduardo Etchart; Roger Agnelli; Alex
           Monteiro; Ahmed Kant,; Lounc~ny Nabe; Ricardo Saad; Ahmed Tidiane Souar¢; and
           Leandro Teles. Vale also filed an Expert Report from Dr Min Shi.

    57.    On 28 March 2016, Vale requested the Tribunal’s permission to submit a revised
           Statement of Repiy incorporating the 83 documents produced by Thiam (or his banks) in
           the Rio Tinto proceedings following a ruling from the U.S. Court on 25 March 2016. Vale
           also sought an extension to the deadiine for it to submit USB drives and hyperlinked copies




                                                    28
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  31 of C283
                                                                          (pt.
                             1) Pg 31 of 101



       of its submission from 31 March 2016 to 4 April 2016. The Tribunal invited BSGR to
       provide its view on the request by 29 March 2016.

58.    On 29 March 2016, BSGR conveyed to the Tribunal that it was not in a position to deal with
       Vale’s request regarding the Thiam documents, and proposed an extension to respond by
       31 March 2016. On 31 March 2016, BSGR expressed the view that it was unnecessary to
       respond until Vale substantiated its request in accordance with Article 22.1 of the 1998
       LCIA Rules and paragraphs 11 and 12(c) of Procedural Order No. 2. Vale responded that it
       had fully substantiated its request and submitted its Statement of Reply submission from
       24 March 2016 with minor typographical corrections on 31 March 2016. The Parties
       subsequently provided additional comments on the request.

59.    On 29 March 2016, BSGR wrote to the Tribunal requesting clarification and disclosure
       regarding the Tribunal Secretary’s role, following a misdirected email sent by the Chairman
       of the Tribunal dated 23 March 2016. The Tribunal responded on 8 April 2016. BSGR
       subsequently wrote to the Tribunal on 12 April 2016 expressing its view that the Tribunal’s
       response was inadequate and incomplete. BSGR repeated its initial requests (subject to an
       amendment to its fifth request) and conveyed additional requests to the Tribunal.

60.    On 31 March 2016, BSGR wrote to Vaie enclosing its updated privilege log and requesting
       confirmation that a specific privileged communication identified in Exhibit C-542 would be
       redacted or deleted from Vale’s storage system. Vale proposed substituting the document
       with a redacted version along with its submission of a revised Statement of Reply
       incorporating Thiam’s documents, should the Tribunal grant Vale’s request of 28 March
       2016.

61.    On 11 April 2016, the Tribunal issued Procedural Order No. 11, permitting Vale’s request to
       submit an amended Statement of Reply to incorporate references to the 83 Thiam
       documents from the Rio Tinto proceedings and to substitute a redacted version of Exhibit
       C-542 within three business days.

      16.   Further Document Production Issues

62.    On 19 April 2016, BSGR wrote to the Tribunal, expressing no objection to Vale’s request to
       submit a further revision to the Statement of Reply, but reserving its right to apply for an
       extension of time to serve its Second Memorial and evidence in support should the need
       arise. It additionally requested that the Tribunal require Vale to provide a redline version of
       its amended submission to reflect any changes made to the original version dated 24
       March 2016. BSGR informed the Tribunal, in relation to Vale’s second request, that it
       would endeavour to provide the certifications in accordance with the Tribunal’s "Second
       Decision on Document Production" by 27 April 2016. The Tribunal was subsequently
       notified on 27 April 2016 that BSGR would only be in a position to submit the certifications
       by 28 April 2016.

63.    On 28 April 2016, BSGR provided the three separate certifications regarding the disclosure
       process in accordance with the Tribunal’s "Second Decision on Document Production".
       BSGR reserved the right to make further submissions on the Tribunal’s decision in relation
       to the provision of certificates. The supporting documents to the certifications were
       provided on 5 May 2016.




                                                 29
     19-11845-shl Doc 5-3 FiledDocument
      Case 1:20-mc-00212-AJN    06/03/19 42-22
                                         EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20   PageExhibit
                                                                       32 of C283
                                                                               (pt.
                                  1) Pg 32 of 101



     64.    On 3 May 2016, BSGR applied to the Tribunal for an order that Vale produce the "Nardello
            Report" and any other documents responsive to Respondent’s Request No. 19(b). By
            separate letter on the same date, BSGR also informed the Tribunal that BSGR would be
            represented by an additional firm, Asserson Law Offices, and requested that any future
            communications reflect this appointment.

           17.   The Respondent’s First Challenge against all three Tribunal members in May
                 2016

     65.    On 5 May 2016, BSGR filed a challenge in the LCIA Court against all three members of the
            Tribunal seeking to revoke their appointment in accordance with Article 10(4) of the LCIA
            Rules (the "First Challenge"). The Court appointed Dr. Inka Hanefield, Professor Luca
            Radicati di Brozolo and Peter J. Rees QC to be the Division of the LCIA Court to determine
            the challenge, with Peter J. Rees QC presiding.

     66.    BSGR’s challenge was based on five grounds.

            66.1.    Ground I: The Tribunal improperly delegated its role to the Secretary by
                     systematically entrusting the Secretary with a number of tasks beyond what was
                     permissible under the LCIA Rules and the LCIA Policy on the use of arbitral
                     secretaries;

            66.2.    Ground 2: The Chairman breached his mandate as an arbitrator and his duty not
                     to delegate by seeking the views of a person who was neither a party to the
                     arbitration nor a member of the tribunaf on substantial procedural issues (i.e. the
                     Secretary);

            66.3.    Ground 3: The other members of the Tribunal equally breached their mandate as
                     arbitrators and their duty not to delegate by not sufficiently participating in the
.3
                     arbitration proceedings and the decision-making process;

            66.4.    Ground 4: Circumstances existed which gave rise to justifiable doubts as to the
                     Chairman’s independence or impartiality; these arose out of comments the
                     Chairman had made at an international conference;

            66.5.    Ground 5: The Chairman breached his duty to maintain the confidentiality of the
                     arbitral proceedings.

     67.    On 10 May 2016, Vale wrote to the Tribunal regarding alleged alterations made to the
            language of the certifications that BSGR’s counsel had provided on 28 April 2016. Vale
            requested the Tribunal to direct BSGR’s counsel to answer certain questions regarding the
            certifications and further requested that the Tribunal should draw the appropriate adverse
            inference if BSGR’s counsel fail to comply. The Parties provided further comments on
            Vale’s letter of 10 May 2016 on 20 and 23 May 2016, culminating in Vale renewing its
            request that the Tribunal hold BSGR to its original order and require it to explain any
            rewording of the certifications.

           18.   Procedural Order No. 12 and Procedural Order No. 13

     68.    On 2 June 2016, the Tribunal issued Procedural Order No, 12, directing the Parties to
            respond to each other’s arguments of privilege raised in an exchange of correspondence



                                                    3O
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  33 of C283
                                                                          (pt.
                             1) Pg 33 of 101



       beginning 3 May 2016 in respect to the production of the "Nardello Report" and certain
       other documents. The Tribunal also expressed its willingness to give BSGR additional time
       to file its Rejoinder Submission and Reply on Counterclaims and proposed a revised
       procedural schedule. Vale wrote to the Tribunal on the same day, contending that the
       proposed revised schedule was unnecessary and unfair. Following further correspondence
       from E~SGR, the Tribunal issued Procedural Order No. 13 on 4 June 2016, adopting the
       procedural schedule annexed to Procedural Order No. 12. The Tribunal directed the
       Parties to make their further submissions in accordance with the new schedule.

69.    On 7 June 2016, Vale wrote to the Tribunal, requesting its intervention as BSGR had
       allegedly failed to engage with Vale regarding the organisation of hearing logistics. The
       request was withdrawn on the same day.

      19.   Fourth Decision on Document Production

70.    On 13 July 2016, the Tribunal issued its "Fourth Decision on Document Production",
       addressing all remaining document production issues that had been raised by the Parties
       in an extensive exchange of correspondence. The procedural history detailed throughout
       that Decision is incorporated by reference into this Award.

      20.   BSGR’s Statement of Reioinder

71.    On 15 July 2016, BSGR informed the Tribunal that it did not anticipate being able to finalise
       and serve its Statement of Rejoinder and supporting evidence by 15 July 2016, and
       requested an extension of the deadline to 18 July 20"[6. Vale opposed the extension, but
       requested that, if the Tribunal accepted the extension, it orders that no further delay would
       be tolerated, and to expressly reserve the right to refuse to admit into the record any
       submission by BSGR made after that date. Vale also reserved the right to file its Rejoinder
       on Counterclaims on 15 August 20~6, being four weeks after BSGR contended it would file
       its Statement of Rejoinder.

72.    The extension was granted, and BSGR filed its Statement of Rejoinder on 18 July 2016
       with supporting exhibits and legal authorities. BSGR filed 15 factuaf witness statements in
       support of its case. Second witness statements were given by: Beny Steinmetz; Marc
       Struik; Asher Avidan; Michael Noy; Mahmoud Thiam; Patrick Saada; David Barnett; Yossie
       Tchelet; David Clark; Daniel Pollak; Dag Cramer; and Sandra Merloni-Horemans. First
       witness statements were also given by Cesare Morelli, Yuval Sasson and Arieh Ovadia.
       BSGR filed an Expert Witness Report from Francois Ferreira.

      21.   Procedural Order No. 14

73.    On 21 July 2016, Vaie wrote to the Tribunal expressing its concerns regarding BSGR’s
       allegedly delayed compliance with the Tribunal’s "Fourth Decision on Document Production"
       and requested that the Tribuna[ mandate BSGR’s full compliance with the decision no later
       than 26 July 2016. Vale further requested that the Tribunal order a specific schedule for
       compliance with the decision. Following the Tribunal’s invitation to respond, BSGR
       accepted Vale’s proposed schedule in relation to documents referred to in paragraphs 154,
       166 and 182 of the "Fourth Decision on Document Production", but requested an extension
       to 28 July 2016 in order to amend the privilege log and consider whether additional
       production would be required. Vale opposed the extension, and made further requests of
       BSGR by the same deadline proposed in its 21 July 2016 letter.


                                                31
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  34 of C283
                                                                          (pt.
                             1) Pg 34 of 101



74.   On 22 July 2016, the Tribunal issued Procedural Order No. 14, ordering BSGR to produce
      all documents pursuant to the Tribunal’s "Fourth Decision on Document Production" by the
      close of business on 25 July 2016. To the extent BSGR contended that any document [t
      was directed to either produce or log was not within its possession or control, BSGR was
      directed to identify those documents and provide an explanation as to why it did not have
      possession or control over said documents by close of business on 25 July 2016
      (subsequently corrected to 27 July 2016 in Revised Procedural Order No. 14 issued on 24
      July 2016). BSGR was additionally ordered to provide revised privilege log entries (or else
      produce the withheld documents) by the close of business on 27 July 2016. The Tribunal
      additionally invited BSGR to respond to Vale concerning paragraph 121 of the Tribunal’s
      "Fourth Decision on Document Production".

75.   Vale wrote to the Tribunal on 26 July 2016 stating that BSGR had failed to comply with the
      order in Procedural Order No. 14 to produce afl documents it was ordered to produce
      under the Tribunal’s "Fourth Decision on Document Production" by close of business on 25
      July 2016. Vale requested that the Tribunal order BSGR to. produce the two 19 February
      2014 Crowe Horwath reports and the 8 December 2014 Crowe Horwath report immediately.

76.   Additionally, Vale wrote to the Tribunal on 27 July 2016 alleging that BSGR had violated
      Procedural Order No. 14 by failing to produce its revised privilege log or to identify any
      documents it claimed were not in its possession or control by the deadline given. Vale
      contended that BSGR had therefore failed to substantiate its privilege claims, or to
      establish that it was not in control of any document it had been ordered to produce. Vale
      requested the Tribunal to direct BSGR to produce all documents covered by Procedural
      Order No. 14.

      BSGR produced its revised privilege tog later that day.

      On 28 July 2016, Vale wrote again to the Tribunal to request an order enforcing the
      Tribunaf’s "Fourth Decision on Document Production" as well as Procedural Order No. 14.
      Vale requested the Tribunal to direct BSGR to produce all documents covered by
      Procedural Order No. 14 forthwith, including (without limitation), documents contained in
      BSGR’s privilege log produced on 27 July 2016.

79.   On 28 July 2016, BSGR wrote to the Tribunal regarding Vale’s assertion in its letter of the
      same date that no further production by Vale was required under paragraph 121 of the
      Tribunal’s "Fourth Decision on Document Production". BSGR invited the Tribunal to order
      Vale to comply with paragraph 121 of that decision by ciose of business on 1 August 2016.
      Vale responded on 5 August 2016, contending that it had no fuAher obligation to produce
      documents or information in response to paragraph 121 of that decision.

80.   On 1 August 2016, BSGR provided a response by letter to Vale’s assertion that it should
      produce all documents, including those on its privilege log. By letter of the same date, Vale
      responded by requesting that the Tribunal find that BSGR had not substantiated its
      privilege claims and that it direct that BSGR produce all of those documents within 48
      hours of the Tribunal’s decision on the issue.

      On 4 August 2016, BSGR wrote to the Tribunal requesting partial reconsideration of the
      Tribunal’s "Fourth Decision on Document Production" in relation to the passage regarding
      production of reports generated by Ernst & Young that post-dated 30 April 2010. BSGR



                                               32
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  35 of C283
                                                                          (pt.
                             1) Pg 35 of 101



       requested that Vale be required to produce reports and other documents generated by
       Ernst & Young up to the end of June 2010. Vale opposed the request on 8 August 2016.

      22.   LCIA Decision on the First Challenge

82.    On 4 August 2016, the Division of the LCIA Court issued its Decision on the First
       Challenge (referred to in paragraph 65 above). The "Decision of the Division of the LClA
       Court on Respondent’s Challenge to the Tribunal" revoked the appointment of Hon. Judge
       Charles N. Brower as Chairman of the Tribunal in this arbitration on the basis that his
       remarks concerning this arbitration at an ITA-AStL conference gave rise to justifiable
       doubts as to his independence or impartiality, but denied the application to revoke the
       appointment of the two co=arbitrators, finding that there had been no inappropriate use of
       an arbitral secretary as regards Ground 1, and that there had been no improper delegation
       of their duty not to delegate by leaving it to the Chairman and the Tribunal Secretary to
       make decisions as regards Ground 2. As to costs, the Division said at paragraph 343 that
       "the issue of costs and expenses generated by this chalfenge should be treated as costs in
       the arbitration, and determined as part of the arbitral award". The procedural history set out
       at Section I(C) of that Decision is incorporated by reference into this Award.

      23.   The Appointment of a New Chair by the Parties

83.    On 5 August 2016, Vale wrote to the LCIA, requesting that the LCiA Court decide that the
       new Chairman of the Tribunal be appointed in accordance with the original nominating
       process and invite the co-arbitrators to nominate the new Chair by 18 August 2016.

84.    On 5 August 2016, BSGR wrote to the co-arbitrators, confirming that both Parties endorsed
       the use of the original nominating process to select a new Chairman of the Tribunal. BSGR
       additionally requested to stay proceedings pending appointment of a new Chairman and to
       release the hearing dates of 29 August to 18 September 2016. BSGR contended that all
       decisions already made by the Tribunal would need to be re-examined, and that any future
       involvement of the Tribunal Secretary would be inappropriate.

85.    On 5 August 2016, Vale responded that it was premature to release the existing hearing
       dates and that, if it became necessary to release those dates, the hearing should be
       rescheduled to the nearest available dates. Vale further contended that there was no basis
       for altering the other dates in the existing procedural timetable, disagreed that the Tribunal
       decisions would need to be re-examined, and pointed out that there was no suggestion that
       the Tribunal Secretary engaged in any impropriety.

86.    On 6 August 2016, Vale wrote to the Division of the LCIA Court requesting reconsideration
       of its "Decision of the Division of the LClA Court on Respondent’s Challenge to the Tribunal"
       with respect to the decision whether BSGR met its burden of proof that Ground 4 was
       raised on a timely basis and the decision revoking the appointment of the Chair of the
       Tribunal. On 8 August 2016, the LClA replied that the LClA Court’s decisions were not
       subject to reconsideration.

      24.   The Appointment of a New Chair of the Tribunal

87.    On 8 August 2016, BSGR wrote to the co-arbitrators rejecting the co-arbitrators’ proposal
       sent earlier that day to use the original list of candidates as ranked by the parties in July
       2014 in the selection process of a new Chair of the Tribunal. BSGR contended that there


                                                33
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  36 of C283
                                                                          (pt.
                             1) Pg 36 of 101



       should be a new list procedure, conducted de novo. Vale disagreed and expressed the
       view that an extension in respect of the nomination process would not be appropriate. Vale
       agreed with the co-arbitrators’ proposal to approach Professor William Park to check his
       availability and conflicts on the basis of his ranking in the original fist of candidates.

88.    On 9 August 2016, Michael Hwang SC wrote to the LCIA on behalf of the co-arbitrators,
       formally nominating Professor Park as Chairman of the Tribunal.

89.    On 9 August 2016, BSGR wrote to the LCIA requesting that the co-arbitrators’ nomination
       of Professor Park as Chairman of the Tribunal should be rejected. BSGR requested the
       LCIA Court to order the co-arbitrators to withdraw their nomination of Professor Park and to
       nominate a new Chairman in accordance with the original nominating process. Vale, in
       response, expressed the view that the LCIA Court should appoint the co-arbitrators’ choice
       of a new Chairman and let the reconstituted Tribunal deal with any complaints that BSGR
       may raise about maintaining the long-agreed schedule.

90.    On 10 August 2016, BSGR wrote to the LCIA repeating its request that the LCtA order the
       co-arbitrators to withdraw their nomination of Professor Park and nominate a new Chair of
       the Tribunal in accordance with the original nominating process, including a consultation
       and ranking process. Vale wrote to the LCIA in response requesting the LCIA Court to
       reject BSGR’s protestations as to the nomination process. The Parties provided further
       comments to the LCIA on 11 August 2016.

91.    On 12 August 2016, Vale wrote to the LCIA requesting confirmation of the appointment of
       Professor Park, who had been nominated by the co-arbitrators.

92.    On 15 August 2016, Michael Hwang SC wrote to the Parties, on behalf of the co-arbitrators,
       advising that the "Fourth Decision on Document Production" had been decided and could
       not be revisited until the Tribunal had been reconstituted.

93.    On 15 August 2016, BSGR wrote to the co-arbitrators stating that BSGR no longer had
       confidence in the co-arbitrators’ ability properly to conduct the proceedings. It expressed
       the view that the fairest outcome was for the co-arbitrators to revoke their appointments as
       arbitrators of this arbitration. BSGR reserved its rights in relation to further challenges.

94.    On 15 August 2016, E~SGR repeated its request to the LCIA Court to confirm the LCIA
       Court’s previous decision that the original nominating process must be followed, to confirm
       that the co-arbitrators’ nomination of Professor Park was not made in accordance with the
       original nominating process, and to reject the nomination of Professor Park on that basis.
       On the same date, Vale wrote to the LCIA requesting prompt confirmation of the
       appointment of Professor Park.

      25.   Vale’s Rejoinder on Counterclaims

95.    On 15 August 2016, Vale filed its Statement of Rejoinder on Counterclaims with supporting
       documents (including witness statements from Elizia Boechat, Ricardo Saad and Leandro
       Teles). Vale wrote to BSGR identifying the witnesses it wished to cross-examine at the
       hearing.




                                                34
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  37 of C283
                                                                          (pt.
                             1) Pg 37 of 101



       26.   The Appointment o~a New Chair by the LCIA

96.     On 17 August 2016, the LCIA notified the Parties that, pursuant to Article 10.1 of the LCIA
        Rules, the LCIA Court formally revoked the appointment of the Hon. Judge Charles N.
        Brower and, pursuant to Articles 5.5 and 11 of the LCIA Rules, the LCIA Court appointed
        Professor Dr. Filip De Ly as the replacement Chair of the Tribunal in this arbitration.

97.     On 17 August 2016, Vale wrote to the new Chairman of the Tribunal regarding the
        provision of copies of submissions and other documents. On the same day, BSGR wrote to
        the Chairman requesting confirmation that the Chairman would not read any material sent
        by Vale without BSGR’s agreement. After receiving Vale’s reply, Professor De Ly
        responded that he would refrain from reading such material until the matter had been
        discussed with counsel and a determination made. The Parties were also requested to
        provide an indication of any objection to the Chairman reading documents sent by the LCIA.
        The Parties confirmed that there were no objections.

        On 17 August 2016, Vale requested that the Tribunal enforce the procedural timetable, and
        order that BSGR promptly identify Vale’s witnesses it wished to cross-examine at the
        hearing, no later than close of business on 18 August 2016. Vale also requested
        confirmation that the telephone conference scheduled for 19 August 2016 would proceed
        as previously scheduled, or an indication, if that time was no longer available, when the
        Tribunal wished to conduct it.

£9.     On 18 August 2016, Vale wrote to the Tribunal to identify and summarise its position as to
        the issues to be discussed during the 19 August 2016 pre-hearing conference call. The
        Tribunal confirmed that the pre-hearing conference call would proceed with an open
        agenda at 9 a.m. EST, subject to the availability of the Par~ies+ Both Parties confirmed their
        availability.

       27.   ,Respondent’s Second Challenge to co-arbitrators Hwang and Williams and
             Procedural Order No. 16

100.    On 23 August 2016, BSGR submitted a second challenge to the co-arbitrators to the LCIA
        Court (the "Second Challenge") and on the same day flied another application for a stay of
        the arbitral proceedings pending determination of the Second Challenge. Vale opposed the
        stay application on 24 August 2016. The Second Challenge asserted that the co-arbitrators
        had failed, inter alia, to act fairly and impartially on several grounds, including nominating
        Professor Park as the replacement Chair instead of conducting the whole appointment
        process again. Professor Park had been the equal favourite for appointment with Judge
        Brower under the i]st procedure which the Tribunal had utilised in the initial appointment
        process. BSGR subsequently sought the Tdbunal’s consent to reply to Vale’s letter of
        opposition. Vale opposed the request. The Tribunal decided to authorise a brief further
        submission by BSGR and a further reply by Vale. Following an exchange of further
        submissions by the Par[ies, the Tribunal dismissed the stay application on 29 August 2016
        in Procedural Order No. 16.




                                                 35
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  38 of C283
                                                                          (pt.
                             1) Pg 38 of 101



       28.   Procedural Order No. 15, cancellation of hearing scheduled for 29 August -
             16 September, and establishment of educational hearing for 5 - 9 September
             2016

101.    Following the conference call with the Parties on 19 August 2016, the Tribunal issued
        Procedural Order No. 15 on 24 August 2016 in which it cancelled the evidentiary hearing
        scheduled for the period from 29 August to 16 September 2016 in view of the removal of
        the previous Chairman and his replacement by a new Chairman. The Tribunal directed
        instead that a hearing dealing with procedural issues and during which the Parties would
        make oral submissions for the purpose of educating the Tribunal be held on 5-9
        September 2016, with 12 September 2016 as a reserve day (the "Educatory Hearing").
        The Parties were requested to make appropriate modifications as to the organisation of the
        Educatory Hearing including the reservations with the International Dispute Resolution
        Centre as to the hearing room facilities and the bookings with court reporters.

102.    On 25 August 2016, BSGR wrote to the Tribunal proposing an alternative procedural
        timetable. Vale opposed the alternative timetable on 29 August 2016, and requested that
        the Tribunal direct the Parties and counsel to be prepared at the upcoming Educatory
        Hearing to provide their availability for the next six months.

       29.   Respondent announces it ~viil not attend the Educatory Hearing. until its
             Second Challenge was decided by the LCIA

103.    On 25 August 2016, BSGR wrote to the Tribunal, indicating that it would not participate in
        the Educatory Hearing, nor would it provide written submissions on various procedural
        issues set out in Procedural Order No. 15 (including the issue of reviewing the Tribunal’s
        previous decisions in accordance with Section 27(4) of the English Arbitration Act). It
        expressed the view that the Educatory Hearing must be held after a determination had
        been made on the Section 27(4) issues, which itself could not be made until its Second
        Challenge had been decided. BSGR indicated that, in any event, it would only attend under
        strict conditions including that the co-arbitrators not be present at the hearing and that no
        documents exhibited in the Parties’ second or third round of submissions be shown to, or
        discussed with, the Chairman.

104.    On 28 August 2016, having received BSGR’s Second Chaflenge against the co-arbitrators
        dated 23 August 2016, the Tribunal wrote to the Parties and to the LCIA declaring that the
        co-arbitrators had decided not to withdraw from their appointed function as members of the
        Tribunal.

105.    On 30 August 2016, BSGR wrote to the Tribunal stating that it had not submitted a brief on
        the Section 27(4) issue, nor would it be responding to Vale’s brief on the matter. BSGR
        indicated that it would not be attending the Educatory Hearing before the Tribunal until the
        Second Challenge had been decided and until the Tribunal was properly reconstituted.
        BSGR repeated its position that it would attend an educatory hearing, but only on the
        conditions set out in section 4 of its letter of 25 August 2016.

       30.   Respondent announces it will not appear at the Educatory Hearin.q

106.    On 1 September 2016, BSGR wrote to the Tribunal indicating that it would not be filing
        written submissions, nor a bundle of documents, for the forthcomfng Educatory Hearing.
        BSGR also indicated that it would not be attending the Educatory Hearing. Vale filed its


                                                 36
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  39 of C283
                                                                          (pt.
                             1) Pg 39 of 101



        Pre-Hearing Written Submissions and wrote to the Tribunal in response to BSGR,
        expressing the view that the Tribunal should proceed with the Hearing to resolve any
        outstanding procedural issues, and to schedule a merits hearing.

       31.   The 5-8 September 2016 Educator¥ Hearin,q

107.    Over the course of 5-8 September 2016, the Educatory Hearing - being a hearing to
        educate the Chairman as to the issues in the case generally, resolve outstanding
        procedural issues and schedule a merits hearing - took place in London. Attending the
        Educatory Hearing on behalf of Vale were Jonathan Blackman, Jeffrey Rosenthal,
        Jonathan Kelly, Joaquin TerceSo, Emily Baiter and Rikki Stern, all from Cleary Gottlieb
        Steen & Hamilton. it is important to record that, while 8SGR did not attend the Educatory
        Hearing, it was sent a copy of the transcript from the hearing at the end of each hearing
        day.

108.    On 6 September 2016, BSGR made three applications to the Tribunal in case it chose to
        determine the outstanding procedural issues before the pending challenges against the co-
        arbitrators were determined by the LCIA. First, BSGR applied to fix the hearing on the
        merits only in a period in which BSGR’s counsel, David Wolfson QC, had sufficient
        availability to prepare and attend such hearing (this would not be before May 2017).
        Second, BSGR applied for leave to file additional submissions in response to Vale’s
        Rejoinder on Counterclaims and new evidence adduced therein. Third, BSGR applied for
        leave to file additional submissions in relation to a criminal complaint filed in the U.S. on 12
        August 2016 against Samuel Mebiame CMebiame"), a Gabonese businessman, for bribing
        Guinean government officials in 2010-2012 in exchange for "an opportunity to be partners
        with a Guinean state-owned mining company",6 and its relevance to the issues in this
        arbitration. BSGR proposed to incorporate the latter submissions in its reply to Vale’s
        Rejoinder on Counterclaims.

109.    By email dated 7 September 2016, the Tribunal proposed that BSGR attend the Educatory
        Hearing the following day (8 September) to discuss the matters referred to by BSGR in its
        three letters of 6 September 2016. Later that day, BSGR notified the Tribunal that it would
        not be attending the Hearing scheduled for 8 September to discuss the procedural matters
        referred to above.

110.    On 12 September 2016, David Wolfson QC (lead counsel for BSGR) wrote to the Tribunal
        commenting on the transcript from the Educatory Hearing on 8 September 2016 and, in
        particular, his availability for a merits hearing. Vale wrote to the Tribunal in response later
        that day.

111.    On 15 September 2016, BSGR wrote to the Tribunal providing observations in relation to
        the transcripts from the Educatory Hearing dated 5-8 September 2016. Vale provided a
        response to the Tribunal (copied to BSGR) later that day.

       32.   Respondent announces Hiqh              Court    Proceedinqs for        removal    of co-
             arbitrators Hwanq and Williams

112.    On 7 October 2016, BSGR informed the Tribunal and Vale of its intent to issue a claim
        pursuant to Section 24(1) of the Arbitration Act in the English High Court for the removal of


 USA v. Samue! Mebiame, Complaint, Dkt. No. 1, 12 August 2016, R-403.

                                                  37
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  40 of C283
                                                                          (pt.
                             1) Pg 40 of 101



        the co-arbitrators. On 21 October 2016, BSGR commenced removal proceedings in
        respect of its challenge before the High Court in London seeking removal of Sir David A.R.
        Williams QC and Dr Michael Hwang SC (the "High Court Challenge"). BSGR afso made
        an interim application for disclosure of the Tribunal’s internal correspondence.

       33.   Procedural Order No. 17 - Procedural Order followinq reconstitution of the
             Tribunal

113.    On 17 October 2016, the Tribunal issued Procedural Order No. 17, addressing a number of
        procedural issues identified following the reconstitution of the TribunaL. It confirmed
        previous Procedural Orders issued by it and further confirmed its "Decision on
        Respondent’s Application to Stay the Arbitration" dated 16 December 2014 and "Decision
        on Respondent’s Renewed Application to Stay the Arbitration" dated 24 July 2015. In
        addition, it (1) authorised BSGR to brief the Tribunal on the relevance of the U.S. criminal
        complaint against Mebiame (as referred to in paragraph 108 above), giving Vale a right of
        reply; (2) adopted a provisional timetable for the arbitral proceedings, (3) adopted a formula
        for determining the activities of the Tribunal Secretary and (4) provided further notice that
        the current Tribunal Secretary would continue to provide services as defined in the formula
        to the Tribunal for the remainder of the arbitration unless his services were terminated at
        an earlier date.

114.    In relation to the provisional timetable, Procedural Order No.17 records in detail the issues
        around the availability of BSGR’s counsel (including Mr Wolfson QC and Mishcon de Reya)
        which, in effect, meant that BSGR did not want to proceed with a merits hearing until June
        2017. Mr Wolfson had previously indicated that he had a three-week trial commencing on
        30 January 2017 and scheduled to last until 23 February 2017.7 As the provisional dates
        for the merits hearing commenced on 20 February 2017, Mr Wolfson would be unavailable
        for the first few days of the hearing (assuming all three weeks were required).

115.    However, having concluded in Procedural Order No.17 that the "Arbitral Tribunal is
        insufficiently convinced that Mr. Wolfson has no capacity in the next nine months to
        conduct a trial for which he was fully prepared in August 2016," the Tribunal provisionally
        reserved the relevant dates in February and April 2017 for the hearing. The Tribunal
        further observed that, should those dates prove impossible for Mr Wolfson QC, "there is a
        vast pool of excellent professionals with unquestionable reputation in the London market
        and elsewhere to perform arbitration advocacy, which can take over the tasks of Mr.
        Wolfson if he were to be unavailable.’’8

116.    On 18 October 2016, BSGR wrote to the Tribunal applying for a three-week extension until
        21 November 2016 to file the additional memorial addressing the Mebiame investigation.
        Vale opposed the extension.

117.    On 9 November 2016, BSGR wrote to the Tribunal expressing concern that proceeding
        with the provisional hearing dates would lead to an unfair handling of the case. BSGR
        proposed that the first week of a split hearing be held in the first week of April 2017, with



7 See Letter from Mr Wolfson to the Tribunal, 12 September 2016. It transpired that Mr Wolfson’s trial
finished early and he would have been available to appear on 20 February 2017 (see Transcript, Merits
Hearing, Day 1: p. 239, lines 6-14).
8 Procedural Order No.17, paragraph 47.


                                                   38
      19-11845-shl Doc 5-3 FiledDocument
       Case 1:20-mc-00212-AJN    06/03/19 42-22
                                          EnteredFiled
                                                   06/03/19 14:18:56
                                                        06/29/20   PageExhibit
                                                                        41 of C283
                                                                                (pt.
                                   1) Pg 41 of 101



              the second and potential third week to be fixed after the dates fixed for the ICSID hearing.
_-?           Vale opposed the proposal.

             34,   Procedural Order No. 18

      118.    On 7 December 2016, the Tribunal issued Procedural Order No. 18, confirming Procedural
              Order No. I7 and dismissing BSGR’s request to amend the provisional timetable of the
              arbitration proceedings, subject to three qualifications. The Tribunal repeated its offer in
              paragraph 46 of Procedural Order No. 17 that BSGR was free to indicate alternative merits
              hearing dates for consideration, if Mr Wolfson QC remained unable to make the dates
              provisionally reserved for the hearing. The Tribunal vacated two hearing days and invited
              the Parties, within a period of five working days, to comment on its suggestion to sit on two
              additional proposed reserve days. The Tribunal also invited the Parties, within a period of
              five working days, to comment on the possibility of using the three weeks commencing 10
              May 2017, in whole or in part, for the merits hearing if the ICSID hearing dates were to be
              vacated (due to a challenge against the Tribunal that was in the process of being
              determined by ICSID).

             35.   The Challenge to the ICSID Tribunal is denied

      119.    On 14 December 2016, Vale wrote to the Tribunal reiterating its availability for the hearing
              dates originally scheduled by the Tribunal. It also informed the Tribunal that, to the extent
              that additional hearing dates were deemed necessary, it would be available on the
              proposed reserve dates of 1-2 April 2017. Additionally, it expressed an intention to oppose,
              even on a conditional basis, abandonment of the current schedule in favour of holding the
              hearing in this matter in May 2017. BSGR responded on 29 December 2016 noting that,
              subject to the ICSlD hearing dates in May 2017 becoming available, BSGR would be
              available as well as its counsel of choice, David Wolfson QC. Va~e then informed the
              Tribunal that, on 28 December 2016, ICSID had denied £SGR’s challenge to the ICSID
              Tribunal and the ICSID proceedings had resumed.

             36.   The LCIA Division dismisses the Second Challenge

      120.    On 16 December 2016, the Division of the LCIA Court issued its "Decision of the Division
              of the LClA Court on Respondent’s Challenge to the Tribunal", dismissing BSGR’s Second
              Challenge application dated 23 August 2016 against the co-arbitrators. The procedural
              history set out at section I(C) of the Decision is incorporated by reference into this Award.
              The LCIA Division found, in paragraph 203 of its Decision, that there was nothing to
              support the BSGR claim that the co-arbitrators were acting in any way unfairly between the
              parties in nominating Professor Park as replacement Chairman, nor were any other of the
              complaints made against the co-arbitrators valid. As to costs, and as with the first LCiA
              Decision, costs were to be treated as costs in the arbitration and determined as part of the
              Final Award.

      121.    On 21 December 2016, BSGR filed a petition in the United States District Court for the
              District of Columbia against the former Chairman of the Tribunal, the Hon. Judge Charles N.
              Brower, and the Tribunal Secretary, Michaef Daly, to produce documents and appear for
              depositions under 28 U.S.C. § 1782, compelling discovery in aid of the pending judicial
              proceedings in the English High Court seeking the removal of the co-arbitrators.




                                                       39
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  42 of C283
                                                                          (pt.
                             1) Pg 42 of 101



122.    On 9 January 2017, Asserson Law Offices informed the Tribunal that it was no longer
        instructed by BSGR in relation to this arbitration.

123.    On 5 and 20 January 2017, Vale wrote to the Tribunal, seeking to supplement the record
        with additional exhibits which became available to Vale after it had filed its Statement of
        Rejoinder on Counterclaims. BSGR responded on 26 January 2017, questioning the
        relevance of the proposed exhibits.

124.    On 13 January 2017, Vale wrote to the Tribunal proposing a procedural timetable and
        requesting the Tribunal to direct BSGR to co-operate with Vale in making the necessary
        logistical arrangements for the hearing. Vale sought identification of BSGR’s appropriate
        contact person for this purpose.

125.    On 13 January 2017, BSGR updated the Tribunal on the status of the ICSID proceedings,
        and informed the Tribunal that a hearing was scheduled for 22 May to 2 June 2017.

126.    On 17 January 2017, BSGR wrote to the Tribunal urging it to set aside the provisional
        hearing dates for the merits hearing and put in place a new procedural timetable. Vale
        wrote to the Tribunal in response on 19 January 2017.

127.    On 24 January 2017, the Tribunal Secretary, Michael Daly, tendered his resignation for
        personal reasons. No replacement has since been appointed by the Tribunal.

       37.   Procedural Order No. 19

128.    On 26 January 2017, the Tribunal issued Procedural Order No. 19, dealing with several
        outstanding issues, including the remaining procedural issues identified by the Parties
        which were not the subject of Procedural Order No. 17, the detailed hearing timetable, and
        the Tribunal Secretary.

129.    On 27 January 2017, Vale provided the Chair of the Tribunal with its Statement of Reply,
        BSGR’s Statement of Rejoinder and Vale’s pre-hearing written submissions.

       38.   Respondent advises that it will not participate in the merits hearing

130.    On 31 January 2017, 8SGR wrote to Vale indicating that it would not be participating in the
        forthcoming merits hearing. Vale wrote to the Tribunal on the same day, requesting for an
        acceleration of the pre-hearing conference call to discuss hearing issues.

131.    On 2 February 2017, E~SGR wrote to the Tribunal in relation to Procedural Order No. 19.
        BSGR disagreed with various determinations of the Tribunal, refused to disclose certain
        documents and recorded its intention to file a response to Vale’s Statement of Rejoinder on
        Counterclaims on 9 February 2017. Vale wrote to the Tribunal in response on the same
        day and requested the Tribunal to draw appropriate adverse inferences against BSGR for
        refusing to comply with its document production obligations. Vale reserved the right to
        request further relief as appropriate.

       39.   Procedural Order No. 20

132.    On 3 February 2017, the Tribunal issued Procedural Order No. 20. The Tribunal interpreted
        BSGR’s letter of 31 January 2017 as expressing an intention not to participate in the
        hearing on the hearing dates indicated. The Tribunal decided to proceed with the hearing

                                                4O
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  43 of C283
                                                                          (pt.
                             1) Pg 43 of 101



        as scheduled, but invited BSGR to correct the Tribunal’s interpretation or to cure BSGR’s
        default regarding the preparation and organisation of the hearing before 7 February 2017.
        The Tribunal again confirmed the hearing dates and directed Vale to proceed with various
        aspects for the hearing arrangements. BSGR was ordered to produce any witnesses for
        the purposes of Vale’s cross-examination and was further directed, within five working days,
        to communicate a list of the witnesses to be produced and the dates and times at which
        they could be examined at the hearing. The Tribunal cancelled the pre-hearing conference
        call scheduled for 10 February 2017 and dismissed Vale’s request for the rescheduling of
        the call.

       40.   English High Court dismisses BSGR application to remove arbitrators and
             for a document disclosure order

133.    On 3 February 2017, Popplewell J in the English High Court dismissed BSGR’s High Court
        Challenge application to remove the co-arbitrators as well as its application seeking
        disclosure of documents from the Tribunal, which documents it had proposed to use in its
        second application for removal of the co-arbitrators. Popplewell J held, at paragraph 22 of
        his judgment, that it is only in the very rarest cases, if ever, that arbitrators should be
        required to give disclosure of internal documents of the Tribunal. On 9 February 2017,
        Popplewell J delivered his reasons for his dismissal of both applications in P v Q and Ors
        [2017] EWHC 148 (Comm) and P v Q and Ors [2017] EWHC 194 (Comm). Permission to
        appeal the application for a disclosure order was refused by the Court of Appeal on 22
        February 2017.

134.    On 6 February 2017, Vale wrote to the Tribunal, reporting back in relation to the Tribunal’s
        directions in Proceduraf Order No. 20 at paragraph 20.

135.    On 9 February 2017, BSGR filed its Reply to Vale’s Statement of Rejoinder on
        Counterclaims. On 13 February 2017, Vale wrote to the Tribunal expressing concern about
        BSGR’s alleged non-compliance with Procedural Order No. 19 in its latest submissions.
        BSGR wrote to the Tribunal in response on 16 February 2017 requesting the Tribunal to
        confirm that its submissions were compliant, that the submissions would be admitted into
        the record, and that they would be afforded the same weight as Vale’s and BSGR’s earlier
        substantive submissions.

136.    On 8 February 2017, the LCIA acknowledged receipt of Vale’s payment of the further
        advance on fees that had been requested by the LCIA on 26 January 2017.On 10 February
        2017, the LCIA wrote to the Parties, advising that BSGR had not paid its share of the
        advance and requesting BSGR to confirm whether it had made arrangements for payment.

137.    On 13 February 2017, Vale requested that the LCiA treat BSGR’s non-payment of the
        required advance as a withdrawal of its counterclaims in the proceeding and to notify the
        Tribunal and the Parties of its decision as a matter of urgency and in advance of the
        upcoming merits hearing scheduled to begin on 20 February 2017.

       41.   Procedural Order No. 21

138.    On 14 February 2017, the Tribunal issued Procedural Order No. 21, noting that BSGR
        failed to cure its default regarding hearing preparation (as indicated in Procedural Order No.
        20) or provide any other explanation for the default. The Tribunal thus confirmed that it
        would proceed to a hearing on the basis that there was actual default of BSGR in preparing


                                                 41
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  44 of C283
                                                                          (pt.
                             1) Pg 44 of 101



        and assisting regarding the organisation of the hearing. The Tribunal noted that BSGR had
        failed to comply with Procedural Order No. 20 ordering that BSGR communicate a list of
        witnesses to be produced or otherwise to have the witnesses called by Vale produced for
        examination. The Tribunal made requests in relation to the hearing bundle availability and
        adopted a modified version of Vale’s draft hearing schedule. The Tribunal gave notice to
        the Parties that the hearing would take place at the International Dispute Resolution Centre,
        70 Fleet Street, London.

       42.   Merits Hearinq 20- 22 February 2017

139.    Over the course of 20-22 February 2017, the merits hearing took place in London (the
        "Merits Hearing"). Vale was represented by the same counsel as in the Educatory Hearing,
        with the addition of Jean Yves Garaud, Elizabeth lung and Matt Karlan, all of Cleary
        Gottlieb. Ten witnesses gave oral evidence on behalf of Vale at the hearing. They were:
        Ahmed Tidiane Souar6; Ahmed Kante; Lounceny Nabe; George Kleinfeld; Eduardo Etchart;
        Alex Monteiro; Ricardo Saad; Elizia Boechat; Leandro Teles; and Dr Min Shi.

140.    BSGR and its witnesses did not attend the hearing, but, at the direction of the Tribunal, a
        copy of the transcript from each day’s proceedings was provided to BSGR by email each
        evening.

       43.   Procedural Order No. 23

141.    On 21 February 2017, the Tribunal issued Procedural Order No. 22, noting that BSGR
        failed to appear at the start of the hearing on 20 February 2017 at 10 a.m. at the notified
        venue and failed to cure that default during the first hearing day.

142.    On 21 February 2017, BSGR wrote to the Tribunal seeking confirmation of the company
        providing translation services and the names of the qualified interpreters. Vale confirmed
        that Elizabeth Zendie and Corrine Kennedy, both of whom are professional interpreters
        engaged through Geotext Translations, conducted the simultaneous interpretation during
        the examination of Vale’s francophone witnesses during the hearing.

143.    On 3 March 2017, the Tribunal issued Procedural Order No. 23, noting that BSGR also
        failed to appear at, and did not participate in, Days 2 and 3 of the hearing on 21 and 22
        February 2017. The Tribunal vacated all unused hearing days and closed the proceedings.
        The Parties were directed, within two weeks, to present to the Tribunal, the other party and
        the court reporter a list of any corrections to the hearing transcript. Vale was also directed
        to present a separate list of its suggestions for corrections to the transcript related to the
        simultaneous interpretation where Vale, at the end of the hearing, indicated that there were
        discrepancies between the testimony in French and its interpretation into English. The
        Parties were also directed, within three weeks, to simultaneously file short costs
        submissions with a summary overview of the various heads of costs that were claimed.

       44.   Respondent’s non-payment of deposit

144.    On 8 March 2017, the LCIA wrote to the Parties, noting that BSGR had not paid its
        outstanding deposit and setting a final deadline for payment of 15 March 2017. The LCIA
        reminded BSGR of the provisions of Article 24.4 of the LCIA Rules, in that failure by a
        counterclaiming party to provide promptly and in full the required deposit may be treated by
        the LCIA Court and the Tribunal as a withdrawal of the counterclaim. On 16 March 2017,


                                                 42
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  45 of C283
                                                                          (pt.
                             1) Pg 45 of 101



        the LCIA further wrote to BSGR, noting its failure to pay the outstanding advance by the
        final deadline and stating that, accordingly, "the LCIA Court and the Arbitral Tribunal have
        decided to treat BSGR’s counterclaim as withdrawn pursuant to Article 24.4 of the Rules."

       45.   Corrections to transcript,

145.    Pursuant to Procedural Order No. 23, Vale submitted corrections to the transcript on 17
        March 2017, including some corrections related to the simultaneous interpretation into
        English of the examinations of the witnesses who testified in French. On the same date,
        BSGR wrote to the Tribunal regarding the Tribunal’s direction to the Par[ies to present a list
        of corrections to the transcripts. BSGR agreed that it was unnecessary for it to send
        separate typographical error corrections to the transcripts. BSGR urged the Tribunal to
        proceed with caution in respect of Vale’s corrections to the translation of witness testimony
        and to take care to verify the statements of Vale against the submissions on the record.
        BSGR noted some additional information concerning David Wolfson QC’s calendar which it
        said was in aid of ensuring that the "record in the case be correct". Vale wrote to the
        Tribunal in response on 21 March 2017 taking issue with the "gratuitous submission"
        regarding David Wolfson QC.

146.    Both Parties filed Submissions on Costs on 24 March 2017.

       46.   Claimant’s application to introduce new exhibits and to amend its costs
             submissions

147.    On 26 May 2017, Vale wrote to the Tribunal, requesting leave to update the record with
        respect to two recent developments. The first development concerned three additional
        exhibits that Vale wished to introduce into the record related to the recent criminal
        conviction of Thiam (former Minister of Mines for the GoG) in the United States District
        Court for the Southern District of New York on charges related to his acceptance of bribes.
        The second concerned a requested amendment to Vale’s Submission on Costs.

148.    On 29 May 2017, BSGR wrote to the Tribunal requesting a one-week extension of time to
        respond to Vale’s letter of 26 May 2016. Vale objected to the requested extension.
        Alternatively, Vale requested the Tribunal to clearly direct BSGR to limit its response to the
        two subjects of Vale’s letter.

149.    On 9 June 2017, BSGR wrote to the Tribunal agreeing to Vale’s request to amend its
        Submission on Costs and to submit three exhibits from Thiam’s trial. BSGR requested
        leave to reopen the record and add the following documents: (i) the transcript of a United
        States’ Federal Bureau of Investigations (the "FBI"), Interview with Thiam dated 13
        December 2016 (as Exhibit R-524); (ii) the transcripts from the tCSID hearing; and (iii) the
        forensic expert report to be produced in the ICSID proceedings regarding the authenticity
        of certain "Mamadie Toure contracts". BSGR also requested that it be allowed to provide
        an explanation of the relevance of the evidence heard in the ICSID proceedings to the
        current proceedings and permission for the Parties to comment on the forensic expert
        report.

150.    On 16 June 2017, Vale objected to the application in relation to the ICSID transcripts and
        the forensic expert report from the ICSID proceedings, but did not object to the FBI
        interview being accepted into the record. On 23 June 2017, BSGR repeated its request in
        relation to the ICSID documents, and conveyed a proposal in order to improve the


                                                  43
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  46 of C283
                                                                          (pt.
                             1) Pg 46 of 101



        efficiency of the process. Vale again objected to the application. On 30 June 2017, BSGR
        wrote to the Tribunal, proposing that its application in relation to addition of the forensic
        examination be stayed pending the establishment of a schedule by the ICSID Tribunal in
        relation to the forensic examination of the "Mamadie Tour~ contracts", but that, in the
        interim, the Tribunal shouid deliver its decision on the addition of the ICSID hearing
        transcripts. Vale again requested that the Tribunal reject BSGR’s application. On 27 July
        2017, BSGR updated the Tribunal regarding the ICSID forensic ex.amination process.

151.    On 14 July 2017, BSGR notified the Tribunal that the date for the agreement of the parties
        to the ICSID proceedings regarding the transcripts from the ICSID hearing had been
        amended from 12 July 2017 to 26 July 2017.

       47.   Procedural Order No. 24

152.    On 6 September 2017, the Tribunal issued Procedural Order No. 24 in which it confirmed
        that it wouid accept:

             (a) Vale’s proposed amendment to its Submission on Costs; and

             (b) The three Thiam documents it sought to admit into the record, as was the transcript
                 of the FBI interview of Thiam that BSGR requested be admitted.

        The Tribunal stayed the application to admit the ICSID transcript pending the Tribunal’s
        deliberations and preparation of the Award. The application to admit the forensic report to
        be provided in the ICSID case was dismissed as premature, but BSGR was granted leave
        to apply to admit the report into the record if and when it became available.

       48.   Procedural Order No. 25

153.    On 26 November 2017, the Tribunal issued Procedural Order No. 25 in response to a letter
        from BSGR dated 18 October 2017 regarding the alleged unfairness of Procedural Order
        No. 24. Following a reply from Vale and a further letter from BSGR, the Tribunal confirmed
        that it was not the appropriate time for a final decision on BSGR’s requests to admit the
        documents detailed in Procedural Order No. 24.

       49.   Administration Order and Procedural Order No. 26

154.    On 7 March 2018, counsel for BSGR informed the Tribunal that BSGR had been placed
        into voluntary administration in Guernsey and provided a copy of the Administration Order
        issued by the Royal Court of Guernsey dated 6 March 2018 ("Administration Order").
        Counsel for BSGR asserted that the Tribunal, during the administration, could not continue
        the proceedings against BSGR except with the consent of the administrators or leave of
        the Court. No such consent had been given.

155.    After receiving submissions from Vale and further submissions from BSGR, the Tribunal
        sent the Parties an email on 23 March 2018 which:

        155.1.    acknowledged receipt of the Administration Order;

        155.2.    acknowledged BSGR’s counsel’s right to continue to represent BSGR based on
                  Mishcon de Reya’s representation that it continued to represent BSGR and



                                                 44
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  47 of C283
                                                                          (pt.
                             1) Pg 47 of 101



                 without prejudice to the Tribunal’s decision as to the effects of the 6 March 2018
                 Order on the arbitration proceedings; and

        155.3.   requested the parties to comment further on the effect of the Administration Order
                 on proceedings in this arbitration.

156.    Following receipt of those additional submissions, the Tribunal issued Procedural Order No.
        26 on 17 April 2018. The Tribunal noted that, in their further submissions on the effect of
        the Administration Order, the Parties came to a common ground that the Order did not
        automatically suspend the present arbitration, seated in London. However, BSGR in its
        submission of 30 March 2018, applied for a stay of proceedings for the sake of efficiency.
        The Tribunal considered this request, but denied the application for a stay because:

        156.1.   the Tribunal was not convinced that recognition of the Order in the UK could be
                 obtained in a matter of weeks, as suggested by BSGR; and

        156.2.   it was unclear whether recognition would be granted by the English High Court.

157.    Up to and including the date of this Award, the Tribunal has not been informed about
        recognition proceedings in the United Kingdom regarding the Administration Order.

       50.   Payment of further deposits

158.    On 22 June 2018, the LCIA requested a further deposit from both Parties of £150,000 each.
        On 10 July 2018, Vale wrote to the LCIA reciting BSGR’s failure to pay certain previous
        deposits requested and stating that, on the presumption that BSGR would once again
        default on payment, Vale would make a substitute payment of BSGR’s outstanding balance.
        The payment was made without prejudice to Vale’s ability to recover the sum in the final
        costs award.

159.    On 11 March 2019, the LCIA requested a deposit from Claimant of GBP 131,623.29. On 15
        March 2019, Vale wrote to the LCIA reciting BSGR’s failure to pay certain previous
        deposits requested and stating that, on the presumption that the requested deposit
        includes BSGR’s share of remaining costs of the arbitration, Vale would pay the requested
        deposit without prejudice to Vale’s ability to recover the sum from BSGR under Article 24.3
        of the LCIA Rules and its position that BSGR is responsible for this sum, and others, in the
        final cost award. On that same day, the LCIA acknowledged receipt of the deposit of GBP
        131,623.29.

       51.   Procedural Order No. 27

160.    On 25 October 2018, the Tribunal issued Procedural Order No. 27 in which it dismissed
        BSGR’s application to introduce its Post-Hearing Brief from the ICSID proceedings,
        consistent with its ruling in Procedural Order No. 24.

161.    On 12 March 2019, BSGR wrote to the Tribunal referring to the accommodation that the
        parties to the ICSID proceedings had reached in those proceedings. BSGR reiterated its
        request that the materials and evidence in the ICSID proceedings be considered in the
        present arbitration in view of any such evidence being clearly exculpatory of BSGR and, if it
        were to be ignored, would give rise to a potential miscarriage of justice. At the request of
        the Tribunal, Vale replied by letter of 13 March 2019 requesting the Tribunal to reject


                                                 45
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  48 of C283
                                                                          (pt.
                             1) Pg 48 of 101



        BSGR’s request and to proceed to an award. Vale considered that the accommodation in
        the ICSID proceedings was irrelevant to the present arbitration and that the Tribunal in the
        present proceedings properly rejected BSGR’s attempts to re-open the record on a number
        of occasions. On 20 March 2019, the Arbitral Tribunal acknowledged receipt of Vale’s letter
        and indicated that it would address any issues raised by the Parties’ respective letters of 12
        and 13 March in further directions or in an award (as to which par. 164-169 below).

       52.   Concludinq Comment of the Tribunal

162.    As indicated above, the Tribunal - notwithstanding the procedural complexities above - at
        all times intended and attempted to conduct the arbitral proceedings in an independent,
        impartial and fair way respecting the Parties’ rights to natural justice and equality of
        treatment. It did so, notwithstanding the challenges to the co-arbitrators and criticisms as to
        the way the Tribunal conducted the proceedings, including regarding the role of the
        Tribunal Secretary, the alleged delegation of powers by the co-arbitrators to the Chairman
        and the Tribunal Secretary, and the alleged deficiencies regarding the appointment
        process leading to the nomination of a replacement Chair.

163.    In relation to other matters, the Tribunal had the duty to take the proceedings forward and
        had to rule on numerous procedural issues, such as the production of documents, the
        relationship between the current arbitration proceedings and the ICSID proceedings, the
        effects of the Administration Order on the arbitration and its role in conducting the
        arbitration proceedings as of the September 2016 Hearing on a - by and large - default
        basis. Absent agreement between the Parties, the Tribunal in discharging its duties
        progressed the proceedings and, in that process, may have taken decisions that were
        unfavourable or unsatisfactory to one of the Parties. The consensual nature of arbitration
        proceedings in this respect stops where the Parties cannot find common ground and put
        the Tribunal in the role of a finat decision maker regarding procedural issues subject to
        overriding considerations of natural justice and procedural fairness. The Tribunal has taken
        care to ensure that, in discharging its duties, it has complied with these basic propositions
        and refers in this respect to the reasoning of its numerous procedural orders detailed
        above, in this respect, three issues deserve some further comments: (1) the ICSID
        proceedings; (2) the default nature of a significant part of the current arbitration
        proceedings; and (3) the assessment of hearsay evidence.

        ICS/D Proceedings

164.    The Tribunal considers that specific mention should be made of the parallel ICSID arbitration
        (ICSID Case No. Arb/14/22) that is ongoing between BSGR, BSGR Guinea and the
        Republic of Guinea. In particular, the Tribunal wishes to record (in addition to what is said
        at paragraph 1001 of this Award) the reasons that it has decided not to admit as evidence in
        this arbitration the transcripts from the ICSID proceedings, as well as the Post Hearing
        Briefs from those proceedings. It has also declined to receive further submissions
        regarding the suggested impact of the ICSID proceedings on the current arbitration.

165.    At the outset, the Tribunal refers to Procedural Orders Nos. 24, 25 and 27 which are
        summarised at paragraphs 152, 153 and 160 above. In these Procedural Orders, the
        Tribunal made it clear that, although its proceedings were closed in accordance with
        Procedural Order No. 23, additional evidence could still be admitted with agreement of the
        Parties or permission from the Tribunal. Hence, new evidence could be accepted up until
        the rendering of this Award. However, the Tribunal has also sought to manage the

                                                  46
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  49 of C283
                                                                          (pt.
                             1) Pg 49 of 101



       proceedings efficiently so that its deliberations on and preparation of an award were not
       disturbed whenever new evidence arose in the tCSID proceedings. A case in point is the
       forensic report prepared in the ICSID proceedings as to BSGR’s allegations that some
       contracts were forgeries. In Procedural Order No. 24, the Tribunal dismissed lhe request for
       submission of this report into these proceedings as being premature as no forensic report
       was yet available. However, the Tribunal authorised BSGR to seek leave to submit that
       report when it became available. In the event, BSGR never sought such permission.

166.   As noted above, these proceedings were closed by Procedural Order No. 23, which stated
       at paragraph 13 that no further submissions, correspondence or evidence were to be filed
       without the consent of the other side or the prior authorisation of the Tribunal upon a reasoned
       application of any Party. Paragraph 10 of Procedural Order No. 24 then clarified that any
       evidence or other documents related to the ICSiD proceedings were no longer governed by
       the Record Sharing Decision or the First or Second Stay Decisions but by paragraph 13 of
       Procedural Order No. 23. Paragraph 9.3 of Procedural Order No. 24 then indicated that, if
       and to the extent necessary or proper, the Tribunal would reopen the proceedings, or
       alternatively deal with the issue of the ICSID hearing transcript in any other appropriate way
       in its Award. Such language was repeated at paragraph 4.1 of Procedural Order No. 25
       and at paragraph 8 of Procedural Order No.27.

167.   This Award now records that the Tribunal did not consider it necessary or proper to reopen the
       proceedings in refation to the ICSID transcripts or other documents or to deal with this
       issue in any other way other than in this Award. The reasons for this decision are as
       follows.

       167.1.   First, the ICSID proceedings are separate proceedings with different substantive
                principles and procedural rules as compared to this arbitration. Whether a
                particufar conduct involves breach of a treaty (as alleged in the ICSID
                proceedings) is not deterrflined by asking whether there has been a breach of
                contract or the commission of a tort, which are the key issues in this arbitration.
                As a result, it is difficult to know what, if any, weight could be given in this
                arbitration to evidence received from that proceeding. This is particularly so in
                relation to the transcripts of witness evidence where neither the Tribunal nor the
                Claimant in this arbitration had any opportunity to observe and evaluate the
                relevance of such evidence or assess the credibility of the witnesses or ask
                questions of them.

       167.2.   Secondly, BSGR - in the -Iribunal’s opinion- failed, save for the forensic report, to
                specifically indicate what precise evidence from the ICSID proceedings it sought
                to submit, instead, BSGR sought to submit the full ICSID hearing transcript
                without any sufficient precision as to what material was relevant and why. To have
                accepted this evidence would have risked reopening the full LCIA arbitration or
                major parts of it. The same holds true for BSGR’s request to submit the ICSID
                hearing transcripts in relation to six Guinean fact witnesses, three of whom were
                heard by this Tribunal. Although the iatter three are easily identifiable by the
                Tribunal, the identity of the other three Guinean fact witnesses heard by the ICSID
                Trfbunal but not by this Tribunal, was not disclosed nor was the precise scope of
                their witness evidence in the ICSID proceedings explained to this Tribunal. Indeed,
                as a matter of principle, the Tribunal would, absent exceptional circumstances,
                take the view that the findings of another tribunal between different parties on


                                                 47
19-11845-shl Doc 5-3 Filed Document
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    Entered Filed
                                             06/03/19 14:18:56
                                                  06/29/20      Exhibit
                                                             Page 50 ofC283
                                                                         (pt.
                             1) Pg 50 of 101



                different issues would not be binding on this Tribunal or even relevant to its
                inquiry. And if the findings of such other tribunal are not relevant, it follows that,
                again subject to exceptional circumstances, the evidence in support of such
                findings would be equally irrelevant.

       167.3.   Thirdly, leaving aside the issue of specificity just discussed, the Tribunal
                considers that BSGR did not make a sufficiently compelling case that the
                evidence from the ICSID proceedings it intended to submit in these proceedings
                was sufficiently relevant to this case or material to its outcome. For example, with
                regard to the six Guinean fact witnesses, 13SGR failed to indicate to what extent
                the witness evidence of the three Guinean witnesses heard in these proceedings,
                Ahmed Kant6 ("Kant,"), Dr. Lounc~ny Nab~ ("NabS") and Dr. Ahmed Tidiane
                Souar~ ("Souar~") (all former Minister of Mines), was identical, similar or
                contradictory to their evidence in the ICSID proceedings and whether that was
                relevant or material in this case. Similarly, the Tribunal is not convinced that the
                evidence of the three other Guinean fact witnesses before the ICSID Tribunal
                would be relevant or material to the issues to be decided by this Tribunal, which
                differ considerably from those at issue in the ICSID proceedings. Moreover, it was
                never suggested by BSGR that these witnesses were to be called before this
                Tribunal for examination and without hearing these witnesses it would of course
                be difficult, if not impossible, to assess their veracity. This is particularly so in light
                of the fact that the corruption issues addressed by this Tribunal as part of the
                misrepresentation and warranty allegations primarily concern the interaction
                between Mamadie Tour~ ("Mme. Tour~") (fourth wife of President Cont,) and
                Pentler Holdings Limited ("Pentler") as to which other members of the GoG did
                not have first-hand knowledge.

       167.4.   Fourthly, in relation to Kant6, Nab~ and Souar~, BSGR chose not to appear at the
                Merits Hearing and thus not to cross examine these witnesses produced by
                Claimant.

       167.5.   Fifthly, regarding the forensic expert report, BSGR did not apply for leave to
                submit the actual forensic report, if any, produced in the tCSID proceedings. The
                Tribunal would have considered this request on its merits, had BSGR decided to
                make such a request when the report became available.

       167.6.   Finally, regarding the Post-Hearing Briefs, the Tribunal considers that a request
                for submission of evidence from other proceedings does not extend to pleadings
                and submissions in these other proceedfngs. The Post-Hearing Briefs merely
                contain the submissions of BSGR, which would presumably make reference to
                the evidence of certain witnesses but would not contain the actual testimony of
                such witnesses (except possibly on a selective basis) nor the context in which
                selected extracts of such testimony was given. There can be no evidential value
                in submissions, as opposed to testimonial evidence, which has already been
                discussed in paragraphs 167.2 and 167.3 above. Consequently, there is no sound
                basis upon which the Briefs should have been admitted in these proceedings.

168.   Apart from the reasons set out above, the Tribunal has been and remains, reluctant to
       accept new evidence on the record after the closure of proceedings, given that the Parties
       in this case have already had the benefit of a full opportunity to be heard. This opportun;ty
       has included written submissions, document production and an evidentiary hearing. There

                                                  48
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 51 of C283
                                                                         (pt.
                             1) Pg 51 of 101



       is certainly no obligation or compulsion on a tribunal to receive new evidence from a
       parallel arbitration after the proceedings have closed, especially where the evidence is not
       material to the outcome of the case. Indeed, to do so would run the risk of creating
       unfairness to Vale that was not a party to the parallel arbitration.

169.   Furthermore, the Tribunal notes that, in its deliberations and preparation of the Award, the
       Tribunal has meticulously reviewed the record and has come to the conclusion that the
       evidence sought to be submitted from the ICSID proceedings regarding forged documents,
       the cooperation of Mine. Toure with the FBI investigations regarding bribery in relation to
       the procurement of the mining rights or the examination of six Guinean fact witnesses in
       the ICSID arbitration regarding the alleged fraudulent procurement of the mining rights is
       highly unlikely to change the conclusions of the Tribunal set out in this Award. In addition,
       the Tribunal is convinced that the overall outcome of the arbitration as expressed in the
       dispositif would not be altered by the ICSID evidence, given that the Tribunal has found
       muitiple misrepresentations by BSGR during the pre-contractual due diligence process,
       other than the misrepresentation as to the absence of corruption (to which BSGR suggests
       the ICSID transcripts relate). Consequently, even absent a finding of corruption, the
       multiple remaining misrepresentations would warrant the Tribunal’s conclusions and its
       decisions as to Va]e’s primary prayer for relief regarding fraudulent misrepresentation.
       Therefore, the evidence BSGR seeks to admit would have ultimately no bearing on the
       relief to be awarded in this arbitration. This is yet another reason why the Tribunal has
       decided not to accept the ICSID transcripts and post-hearing briefs into the record. Finalty,
       the settlement and any withdrawal of the ICSID proceedings - in the opinion of the Tribunal
       - does not have a material bearing on the issues discussed above.

       Hearsay Evidence

170.   Another general evidentiary matter which has often arisen in this arbitration is the Parties’
       reliance on hearsay evidence, i.e. oral and written statements made by persons who are
       not called as witnesses that are tendered as evidence of the matters stated. This includes
       sworn testimony in other proceedings by persons who are not called as witnesses in the
       present proceedings. Because of the frequency of the Parties’ reliance on such evidence in
       respect of a variety of factual issues, the Tribunal will now explain its approach to hearsay
       evidence at the outset. One would then be able to appreciate the consistency of the
       Tribunal’s approach when reading the Tribunal’s analysis of the various forms of hearsay
       evidence in this Award.

       170.1.   The rule under English common law was that hearsay evidence is generally
                inadmissible, subject to certain limited exceptions. The orthodox iustification for
                this rule is that hearsay evidence is not the "best evidence". However, while the
                rule may sometimes serve to promote accurate truth-finding, the rule has been
                criticised on the basis that hearsay evidence in certain cases may well be highly
                reliable (and sometimes the only available) evidence. In recognition of these
                criticisms, the U.K. Parliament passed the Civil Evidence Act 1995 which virtually
                abolished the rule in civil proceedings.

       170.2.   Another rule in English common law was that a judgment in personam delivered
                in civil or criminal proceedings is generally inadmissible against a stranger as
                evidence of the facts found or legal conclusions drawn in that judgment.




                                                49
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  52 of C283
                                                                          (pt.
                             1) Pg 52 of 101



        170.3.      The governing law of the dispute in this arbitration is English law and the
                    arbitration is seated in London. However, the Tribunal is not bound to apply the
                    strict rules of evidence at common law, because it is empowered by section
                    34(2)(f) of the English Arbitration Act 1996 and Article 22(f) of the LCIA Rules
                    1998 to decide "whether to apply strict rules of evidence (or any other rules) as to
                    the admissibility, relevance or weight of any material (oral, written or other) sought
                    to be tendered on any matters of fact or opinion" (subject to the Parties’ right to
                    agree otherwise). This is consistent with Article 9(1) of the IBA Rules on
                    Evidence9 , which requires the Tribunal to "determine the admissibility, relevance,
                    materiality and weight of evidence" without specifying the rules to be applied to
                    make that determination. This effectively confers upon the Tribunal a discretion to
                    decide these issues.

       170.4.        In the experience of all members of the Tribunal, the general practice in
                     international arbitration is that arbitral tribunals woutd (in the absence of special
                    circumstances) refrain from excluding evidence on technical grounds of
                     inadmissibility, and evaluate the relevance, credibility, and weight of the evidence
                     instead. The Tribunal’s settled approach to hearsay evidence and earlier
                    judgments tendered in this arbitration is therefore to regard them as admissible,
                     but to assess their weight individually, having regard to the surrounding
                    circumstances that would shed light on their reliability. For example, in respect of
                    witness testimony in other proceedings by persons who are not called as
                    witnesses in this arbitration, such as Mme. Tour~’s written statement to the U.S.
                    authorities (which the Technical Committee relied on in its Report)1° and Ghassan
                    Boutros’ oral testimony in Guinean and Swiss proceedings, 11 the Tribunal
                    considers that the accuracy of these testimony and the credibility of the persons
                    giving these testimony are particularly vital, because they bear upon critical (and
                    deeply contested) factual issues in this arbitration. These are qualities which can
                    only be tested in cross-examination, and the Tribunal would ascribe little, if any
                    weight to such testimony if the persons giving such testimony have not been
                    called as witnesses in this arbitration.

       Default Arbitration Proceedings

171.   As a final observation, the Tribunal considers it appropriate to explain its role regarding the
       conduct of the hearings and the preparation of the Award in view of BSGR’s default. As this
       arbitration (governed by English law and the LClA Rules) could proceed notwithstanding
       BSGR’s refusal to participate in the hearings and the examination of evidence at those
       hearings, the question arose as to how the Tribunal was obliged to conduct the hearings
       and to prepare the Award in view of the proceedings having lost their adversarial character
       as to oral submissions and evidence at and after the September 2016 hearing. In this
       respect, the Tribunal - absent much guidance under English taw and the LClA Rules- has
       taken the approach that the oral submissions and the evidence presented at the hearings
       by Claimant were not to be taken as granted and that Claimant’s claims should not be
       awarded automatically, but needed to be tested separately by the Tribunal as to the weight


9 As noted in paragraph 28, Procedural Order No.2 stated that the IBA Rules on Evidence could be
referenced as guidelines by the Tribunal.
10 Recommendation and Report of the Technical Comm]ttee, 21 March 2014, pp. 36-41, C-6.
11 Report of questioning for Ghassan Boutros, 29 August 2013, R-132; Proc¢s verbal of G. Boutros, 7
July 2015, C-278.

                                                     5O
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  53 of C283
                                                                          (pt.
                             1) Pg 53 of 101



      to be given to the Claimant’s evidence and the strength of Claimant’s arguments. The
      Tribunal considered Claimant’s evidence against the evidence in writing produced by
      BSGR in its factual exhibits, its witness statements and its expert report, taking into
      account that such evidence had not been subject to cross-examination by reason of
      BSGR’s default. Likewise, the Tribunal sought to test the Claimant’s arguments against
      those of BSGR, given that BSGR did not appear and therefore did not directly challenge
      the Claimant’s arguments at the hearings. AIthough a full adversarial hearing is, of course,
      preferable, the Tribunal confirms that it has considered BSGR’s position, arguments and
      evidence as much as possible within the confines mentioned above.




                                               51
    19-11845-shl Doc 5-3 FiledDocument
     Case 1:20-mc-00212-AJN    06/03/19 42-22
                                        EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20   PageExhibit
                                                                      54 of C283
                                                                              (pt.
                                 1) Pg 54 of 101



     II1.   RELEVANT FACTUAL BACKGROUND

     A.     Introduction

    172.    In this section of the Award, the Tribunal outlines the evidence and its findings concerning
            the largely undisputed factual background relating to this dispute which it has drawn from
            the factual exhibits, the signed witness statements of both sides and the Parties’
            submissions.12 Where facts are disputed by a Party, that dispute has been indicated in the
            text.

    173.    This Section includes a number of structural diagrams drawn from the evidence provided
            by the Parties, demonstrating the ownership of relevant companies at different points in
            time. A chart in the Appendix to this Award also provides further information regarding a
            number of key people involved in the factual narrative. This chart was supplied by Vale at
            the Educatory Hearing. Additionally, a full dramatis personae is included at pages 11-16 of
            this Award.

     So     BSGR in Africa

    174.    BSGR had mining operations in Africa prior to entering Guinea in 2005, including diamond
            mining in Sierra Leone, copper and cobalt production in Zambia and the Democratic
            Republic of Congo and an alumina smelting project in South Africa. It also had exploration
            projects in iron ore, coal and other commodities.13 BSGR ran these operations through
            local subsidiaries, supported by various entities within the wider BSG group of companies
            (the "BSG Group").

    175.    Onyx Financial Advisors Limited ("Onyx") was a company incorporated in the British Virgin
            lslands (the "BVI") to provide management services and other business support functions
            to the Bafda Foundation, a Liechtenstein trust, of which Beny Steinmetz and members of
            his family were the sole beneficiaries. The Balda Foundation was the 100% beneficial
            owner of BSGR through Nysco.

    176.    The relationship between Onyx and the BSG companies owned by the Balda Foundation is
            not clear to the Tribunal, although it is evident that the companies were related. Vale
            submitted that:

                    [Onyx is] an ostensibly "independent" company that is the financial arm of the Beny
                    Steinmetz Group. BSGR has admitted that Onyx is related to BSGR. The Onyx
                    name has been used by the E~eny Steinmetz Group in several jurisdictions. Indeed,
                    "Onyx’s former name was 8SG Management Services Limited, which was changed
                    to Onyx on 7 March 2011." There are clear ties between the two companies,
D                   including an overlap in directors and officers, such as Dag Cramer and Sandra
                    Merloni-Horemans. Onyx Financial Advisors even shares an address with BSGR.TM

    177.    As a convenient point of reference, the Tribunal has, based on uncontroversial facts in the
            record, prepared the following diagram showing the management structure of relevant
            companies within the Steinmetz group.




      See paragraphs 31, I.A.7, 1.A.15, 72 and I.A.25 for the list of witnesses relied upon by the Parties.
      BSGR’s Statement of Defence, paragraph 22.
      Vale’s Statement of Case, paragraph 149.

                                                        52
19-11845-shl Doc 5-3 Filed Document
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    Entered Filed
                                             06/03/19 14:18:56
                                                  06/29/20      Exhibit
                                                             Page 55 ofC283
                                                                         (pt.
                             1) Pg 55 of 101




                   Beny Steinmetz and
                         family



                              T   beneficiaries              Onyx Financial Advisors

                                                                       (BVI)
                 Balda Foundation Trust

                      (Liechtenstein)
                                                                          L¢100% (indirect)

                              ~    100%                           BSGR Advisory
                                                                   Services Ltd
                   Nysco Management
                      Corporation                                 (South Africa)

                           (BV~)

                                    100%


                           BSGR                             BSG Metals and Mining
                                                                  Limited
                         (Guernsey)
                                                                     (BVi)



        Background 1997-2005

178.   As described in the introductory paragraphs of this Award (see paragraphs 1 to 15), this
       dispute arose as a result of the GoG’s revocation of BSGR’s exploration and mining
       concessions in the Simandou area, following allegations of bribery by BSGR in obtaining
       those concessions.

179    In 1997, a local subsidiary of Rio Tinto, a large multinational mining company, was granted
       four exploration permits to explore iron ore deposits around Mount Simandou in Guinea. In
       May 2000, the permits were renewed by the GoG, but the area covered by the renewed
       permits was half of the original total surface area. The areas covered by the renewed
       permits became known as Simandou Blocks 1,2, 3, and 4.

180.   During this period, the president of Guinea was Lansana Conte who came to power in
       1984 and remained in power until his death in 2008. The passport of Mine. Toure indicates
       that she was the spouse of President Conte.is Vale alleges that she was his fourth wife.

181.   In 2005, Michael Noy ("Noy") and his business partners, Fr6d6ric Cilins ("Cilins") and
       Avraham Lev Ran ("Lev Ran") (all serving as principals of Pentler), began working in
       Guinea to explore business opportunities, including mining opportunities. Lev Ran was
       from South Africa. Noy and Ciiins lived in France. Through their company, FMA Trading
       International, they had substantial business interests across Africa, par[icular[y in the
       pharmaceutical industry. However, none of the men Iived in Guinea or had any experience
       in the mining sector.




  Diplomatic Passport of M. Tour6, C-75.

                                                  53
    19-11845-shl Doc 5-3 FiledDocument
     Case 1:20-mc-00212-AJN    06/03/19 42-22
                                        EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20   PageExhibit
                                                                      56 of C283
                                                                              (pt.
                                 1) Pg 56 of 101



    182.   The local contacts who introduced various business opportunities in Guinea to Noy and his
           colleagues (including in the mining sector) were Ismaila Daou CDaou") and Aboubacar Bah
           ("Bah") (both Malian businessman) and lbrahima Sory Toure ("l.S. Tour~").TM

    183.   I.S. Tour~ was the half-brother of Mme. Tour6 and was later employed as BSGR’s public
           relations officer in Guinea.

            BSGR enters Guinea

    184.   Noy and his associates did not have the experience to develop the mining opportunities
           themselves but decided to introduce these opportunities to someone in the mining sector
D          who could develop them. Their intention was to make a return through the introduction.17

    185.   At a chance meeting in an airport in South Africa, Noy told Roy Oron ("Oron"), then CEO of
           BSGR, about various mining opportunities in Africa, including an opportunity in Guinea
           regarding iron ore.18 Following this conversation, on 14 July 2005, Oron wrote to Cilins
           asking him to introduce BSGR to mining opportunities in Guinea.le Cilins then arranged for
           Oron to visit Guinea and meet with Guinea’s Minister of Mines.2° This meeting took place
           sometime on or about 20 July 2005.21

    186.   In November 2005, Oron and Marc Struik CStruik") (CEO of BSG Metals and Mining
           Limited) embarked on a five-day trip to Guinea, including meeting Cilins and I.S. Toure.
           Struik also spent time at the Centre de Promotion et de D6veloppement Miniers CCPDM")
           - the government agency where information about mining opportunities was stored.

    187.   According to Struik, during his discussions with the CPDM, it became clear that (a)
           Simandou North and Simandou South were available for exploration, (b) the Government
           was eager to grant these licences, but (c) BSGR was not the only interested party.22 North
           and South Simandou are separate and distinct areas from Simandou BLocks I, 2, 3 and 4
           over which Rio Tinto held exploration permits.

    188.   On 24 November 2005, BSGR submitted the first draft of a Memorandum of Understanding
           (the "MoU") to the GoG. The MoU covered a iarge area of Simandou, including Simandou
           North and South and Simandou Blocks 1 and 2, which were already subject to licences
           granted to Rio Tinto at the time.

    189.   The Minister of Mines at this time was Souar& Souare described a short meeting that he
           had with President Conte and two representatives from BSGR (possibly Cilins and
           Steinmetz) in late November or early December 2005 at the Palais des Nations.23 Also
           present was Mme. Toure and (possibly) I.S. Tour& Souar6 was told by the President "to
           facilitate [BSGR’s] investment in the country".=4 It is alleged that at one of BSGR’s

    16 Noy First WS, paragraph 23.
    17 Noy First WS, paragraphs 6, 25 and 28.
    16 Noy First WS, paragraphs 29-30.
    19
       Letter from BSGR to the Ministry of Mines, 25 October 2010, R-43.
    20 Noy First WS, paragraph 34.
    2~
       Letter from BSGR to A. Souare, 2 August 2005, R-’144; Email from C. Swart to F. Cilins, 30 August
    2005, R-14~ (Noy First WS, paragraph 34). See also Letter from Minister of Mines to BSGR, 1
    November 2010, R-44.
    2z Struik First WS, paragraph 23.
    ~ Souar~ WS, paragraph 9.
    ~4 Souar~ WS, paragraph 10; Transcript, Merits Hearing, Day 1, p. 213, lines 12-18.


                                                      54
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  57 of C283
                                                                          (pt.
                             1) Pg 57 of 101



          meetings with the President in 2005, Oron gave President Cont6 a gold watch inlaid with
          Steinmetz diamonds, with an approximate value of USD 60,000.25 E~SGR denies ever
          gifting such a watch to President Cont~ and denies that a meeting in fate 2005 took place
          or, at least, that any representatives from BSGR attended any such meeting.2~

190.      Souar~ said that the following day, the presidential helicopter containing representatives
          from BSGR and the assistant director of the CPDM landed in the Mount Simandou area. A
          later report by the CPDM confirmed the visit. This was an area over which Rio Tinto held
          permits.27 Struik confirmed that BSGR did borrow a government helicopter but said that
          was later in 2006 and the helicopter did not land on areas subject to Rio Tinto permits.28

     E|   Exploration Permits in        Simandou        North and South and the contractual
          relationship with Pentler

191.      Struik again travelled to Guinea in mid-January 2006 to meet with Government officials and
          negotiate the MoU for the Simandou area on behalf of E~SGR.2~

192.      Around this time, on 16 January 2006, Onyx transferred the shares in BSG Resources
          (Guinea) Limited ("BSGR Guinea BVI"), a subsidiary of E~SGR incorporated in the BVI, to
          BSGR Steel Holdings Limited ("E~SGR Steel"), also a subsidiary of BSGR incorporated in
          the BVI.3e E~SGR Guinea BVI was the parent company of BSG Resources (Guinea) S.~.r.l.
          ("BSGR Guinea") - the local Guinean subsidiary that would eventually be granted the
          mining concessions in Simandou. As a convenient point of reference, the Tribunal has,
          based on uncontroversial facts in the record, prepared the following diagram setting out the
          holding structure as at February 2006. The structure is relevant as it was later amended by
          BSGR, as described in paragraph 256 of this Award.




~s Vale’$ Statement of Case, paragraph 144.
26 BSGR’s Statement of Reioinder, paragraphs 99-100 and footnote 145.
27   Souare WS, paragraphs 11-19.
~    Struik Second WS, paragraph 19.
2~   Struik First WS, paragraph 29.
3o   Merloni-Horemans First WS, paragraph 28.


                                                   55
--;   19-11845-shl Doc 5-3 FiledDocument
       Case 1:20-mc-00212-AJN    06/03/19 42-22
                                          EnteredFiled
                                                   06/03/19        PageExhibit
                                                            14:18:56
                                                        06/29/20        58 of C283
                                                                                (pt.
                                   1) Pg 58 of 101




                                 Balda


                                         100%

                                 Nysco


                                   i     100%

                                                                  BSG Metals and Mining
                                 BSGR                                   Limited


                                          100%


                         BSG Resources Steel



                                   ~    100%

                          BSGR Guinea BVI



                                   I   100%

                             BSGR Guinea



      193.   On 6 February 2006, GoG granted BSGR Guinea four exploration permits over specified
             areas in Simandou South, and three exploration permits over specified areas in Simandou
             North.31 These permits enabled BSGR to begin exploration for iron ore deposits in the
             specified area but did not amount to a concession for mining iron ore for which a separate
             exploitation permit was required.

      194.   Around this time, BSGR met with President Cont& BSGR was represented by Cilins, Noy,
             I.S. Toure, Oron and Patrick Saada ("Saada") (the Director of Steinmetz Diamond Group).
             Vale asserts that Steinmetz and Struik also attended the meeting, which was arranged by
             Mine. Tour&32 The meeting took place in a courtyard of the presidential palace. According
             to Vale, Steinmetz offered Mine. Toure a 5% interest in BSGR Guinea in exchange for
             further assistance to obtain mining concessions over Simandou Blocks 1 and 2.33 BSGR
             disputes Vale’s account of the meeting, stating that the purpose of the meeting was to
             introduce BSGR to President Cont6, given that it had just been granted expforation
             permits.34

      195.   As their work in Guinea was increasing, Noy, Cilins and Lev Ran wanted a company
             through which to conduct their affairs. At BSGR’s suggestion, Noy contacted Sandra
             Merloni-Horemans ("Merloni-Horemans") (Director of Onyx and BSGR) and requested


        Ministerial Order No. A 200617061MMGtSGG, 6 February 2006, C-21; Ministerial Order No. A
      2006t707IMMGtSGG, 6 February 2006, 0-22.
        Vale’s Statement of Reply, paragraph 353.
        Vale’s Statement of Case, paragraph 145.
        Noy First WS, paragraphs44-46; Saada F]rst WS, paragraph 6.

                                                     56
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  59 of C283
                                                                          (pt.
                             1) Pg 59 of 101



        that Onyx sell them one of its BVI shelf companies. Merloni-Horemans agreed to sell
        Pentler Holdings Limited to Noy, Cilins and Lev Ran for USD 1,500.~ Pentler was a shelf
        company that had been incorporated by Onyx in October 2005.

196.    Noy asked Merloni=Horemans if Onyx would continue to hold the shares in Pentler as
        trustee for the three men until further notice.36 Consequently, Onyx (as trustee) remained
        the formal shareholder of Pentler until November 2006. A power of attorney was issued to
        Noy and Lev Ran. From this time onwards, Pentler became the vehicle through which Noy,
        Cilins and Lev Ran operated in Guinea.

197.    Over the course of the next few months, Pentler entered into a number of agreements with
        BSG companies and with various other contacts in Guinea. These agreements form the
        basis of Pentler’s role in assisting BSGR to exploit mining opportunities in Guinea.

       1.    BSGR-Pentler Milestone A,qreement

198.    On 14 February 2006, Pentler and BSGR Guinea BVI entered into a Milestone Agreement
        (the "BSGR-Pentler Milestone Agreement").37 This Agreement took the form of a letter
        from Struik to Pentler which provided Pentler a shareholding in BSGR Guinea BVI (the
        parent of the local subsidiary company) and set out various milestones and success fees
        that related to the Simandou project.

199.    The letter stated:

              This letter serves to clarify the relationship between BSGR (Guinea) and Pentler
              with regards to the Simandou iron ore project, located in the Republic of Guinea.

              BSGR (Guinea) affords Pentler an interest of 15% (free carry) in the Simandou iron
              ore project, in order to effect this interest, the 17.65% shareholding in BSGR
              Guinea will be made available to Pentler.

              Further details of the relationship will be formulated in a Shareholders’ Agreement.

              With specific regard to the Simandou iron ore project, success fees are based on
              the mutually agreed milestones as shown in the table overleaf.

              Pentler has agreed to continue its efforts to reach an agreement for Blocks 1 and 2,
              and assist in acquiring these bJocks for the Simandou iron ore project and assist in
              any possible manner with the Simandou iron ore project.

200.    As can be seen from the text above, the BSGR-Pentler Milestone Agreement related to the
        Simandou project generally, but also specifically required Pentler to "continue its efforts to
        reach an agreement for Blocks 1 and 2". Simandou Blocks 1 and 2 were part of the area
        over which Rio Tinto held permits. Under this Agreement, if BSGR acquired a mining
        concession over Simandou Blocks 1 and 2, Pentler would receive a "success fee" of up to
        USD 4.5 million. In total, up to USD 19.5 million in success fees were potentially payable to
        Pentler under this Agreement.




~ Emails between S. Merloni-Horemans and M. Noy, I3-14 February 2006, R-146.
as Merloni-Horemans First WS, paragraph 18; Email from S. Merloni-Horemans to M. Noy, 15 February
2006, C-333.
~7 Letter from BSGR Guinea BVI to Pentler, 14 February 2006, R-117.


                                                   57
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  60 of C283
                                                                          (pt.
                             1) Pg 60 of 101



       2.   Services Agreement

201.    A Services and Co-operation Agreement was also signed by Pentler and BSG Metals and
        Mining Limited ("BSG Metals and Mining"), a company incorporated in the BVI, (the
        "Services Agreement").38 The Services Agreement specified that the parties were
        "independent contractors" and stated that:

        201.1    Pentler "agrees to offer its deal flow in the mining sector to BSGR" (clause 3.’~);
                 and

        201.2.   the Parties "hereby agree to provide consideration to the other Party for their
                 respective cooperation as they may agree upon from time to time on a case by
                 case basis" (clause 4.1).

202.    Although it was signed in 2006, the Services Agreement was backdated to 15 October
        2OO5.

       3.   Pentler-Bah Milestone Aqreement

203.    Sometime in January 2006, BSGR prepared a draft of a milestone agreement to be signed
        with I.S. Toure and Bah -two of the local Guinean contacts (the "Pentler-Bah Milestone
        Agreement"). The counterparty for this agreement was not specified in BSGR’s draft.
        According to Vale, the draft was disclosed by BSGR from the files of Struik and had been
        prepared within the BSG Group.39

204.    On 15 February 2006, the day after the BSGR-Pentler Milestone Agreement was signed,
        Noy sent Merloni-Horemans a draft of the Pentler-Bah Milestone Agreement with Pentler
        as the counterparty. Merioni-Horemans reviewed and commented on the Agreement.4°

205.    Pentler, I.S. Toure and Bah signed the Pentler-Bah Milestone Agreement on 20 February
        2006.41 The milestones in that Agreement mirrored the milestones contained in the BSGR-
        Pentler Milestone Agreement. Under the Pentler-Bah Milestone Agreement, I.S. Toure and
        Bah would be remunerated for their "services, counsel, assistance and development of a
        project for the exploration and exploitation of the Simandou iron ore deposit."

       4.   Pentler-Daou Milestone Aqreement

206.    Also on 20 February 2006, Pentler and Daou (another local contact) entered into a
        separate milestone agreement (the "Pentler-Daou Milestone Agreement") and a
        shareholding agreement (the "Pentler-Daou 8hareholding Agreement").42 Like the Bah
        Milestone Agreement, the Pentler-Daou Milestone Agreement was based on the terms of
        the original Milestone Agreement between Pentler and BSGR.

38 Services and Co-operation Agreement between BSG Metals and Mining and Pentler, 15 October
2005, R- 23.
3e Letter of Commitment from Pentler to I.S. Toure & A. Bah, 17 January 2006, C-652
4o Emails between S. Merloni-Horemans & Karine (Noy’s assistant), 15 February 2006, C-341; Email
from Karine (Noy’s assistant) to S. Merloni-Horemans, 15 February 2006, C-343; and Email from Karine
l~Noy’s assistant) to S. Medoni-Horemans, 15 February 2006, C.344.
   Memorandum of Understanding between Pentler, A. Bah and LS. Tour~, 20 February 2006, C-96.
4~ Memorandum of Understanding between Pentler and I. Daou, 20 February 2006, C-602. A copy of
the Shareholding Agreement has not been provided in the arbitration but Noy refers to it in his evidence
(see Noy First WS, paragraph 60.3.1; Vale’s Statement of Reply, paragraph 388).

                                                  58
    19-11845-shl Doc 5-3 FiledDocument
     Case 1:20-mc-00212-AJN    06/03/19 42-22
                                        EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20   PageExhibit
                                                                      61 of C283
                                                                              (pt.
                                 1) Pg 61 of 101



    207.    The success fees that Pentler agreed to pay to I.S. Tour•, Bah and Daou under the
            Pentler-Bah and Pentler-Daou Milestone Agreements added up to the same total success
            fee as BSGR Guinea BVl had agreed to pay to Pentler under the BSGR-Pentler Milestone
            Agreement. In other words, the money received by Pentler from BSGR Guinea BVI under
            the BSGR-Pentler Milestone Agreement would be paid to the three local contacts assisting
            with arrangements in Guinea while Pentler would obtain a shareholding in BSGR Guinea
            BVl.

           5.   Tour~ MoU

    208.    Again, on that same day (20 February 2006), Pentler entered into a Memorandum of
            Understanding with Mme. Tour¢ (the "Tour~ MoU").43 According to this MoU, Mme. Tour¢
            (as a "local partner") would acquire a 5% interest in the local Guinean subsidiary (BSGR
            Guinea) that would ultimately own and operate the mining rights in Simandou. To facilitate
            this interest, Pentler agreed to transfer to Mme. Toure, free of charge, a 33.3% interest in
            Pentler. As a result of Pentler’s 17.65% interest in BSGR Guinea BVI, Mme. Tour6 would
            ultimately own a 5% interest in the local Guinean operator. Noy gave evidence that this
            interest was granted to Mme. Tour¢ "following our local partners’ agreement with her.’’44

    209.    Both the Pentler-Bah Milestone Agreement and the Tour¢ MoU were reviewed by Merloni-
            Horemans (Director of BSGR) before they were entered into by Pentler.4s

           6.   MoU between BSGR Guinea BVI and the GoG

    210.    Finally, also on 20 February 2006, BSGR Guinea BVI and the GoG signed the MoU for the
            Simandou project, which "set the legal, economic, technical and financial conditions
            governing the relations between the parties for the development of a part of the iron ore
            deposits in Simandou."46 The area covered by the MoU included Simandou North and
            South, as well as Simandou Blocks 1 and 2, as described in Appendix 1 to the MoU. The
            MoU granted BSGR’s local subsidiary, BSGR Guinea, exclusive right to the relevant mining
            concessions for the agreed areas for the duration of the MoU.

    211.    A model miniature car plated in gold and diamonds was presented to the GoG by BSGR at
            the signing ceremony for the MoU as a "symbolic gift".47

D
           7.   First payment under BSGR-Pentler Milestone Agreement

    212.    The first payment under the BSGR-Pentler Milestone Agreement (and under the Penfler-
            Bah and Pentler-Daou Milestone Agreements) was triggered by the signing of the MoU
            between BSGR Guinea BVI and the GoG. As noted above, the signing of these three
            agreements all occurred on the same day (20 February 2006), and it was on this day that
            the first success fee of USD 500,000 became due and payable by BSGR Guinea BVI to
            Pentler under the BSGR-Pentler Milestone Agreement. The signing of the MoU with the


    43
       Toure MoU, 20 February 2006, pp. 223-224, C-6.
    44 Noy First WS, paragraph 8.
    4~ Emails between S. Merloni-Horemans & Karine (Noy’s assistant), 15 February 2006, O-341; Email
    from Karine (Noy’s assistant) to S. Merloni-Horemans, 15 February 2006, C-343; Email from Karine
    l~Noy’s assistant) to s. Merloni-Horemans, 15 February 2006, 0-344.
       Memorandum of Understanding between the Republic of Guinea and BSGR Guinea BVI, 20
    February 2006, R-25.
    47 Souar¢ First WS, paragraph 28; Transcript, Merits Hearing, Day 1, p. 227, lines 3-21.


                                                     59
       19-11845-shl Doc 5-3 FiledDocument
        Case 1:20-mc-00212-AJN    06/03/19 42-22
                                           EnteredFiled
                                                    06/03/19 14:18:56
                                                         06/29/20   PageExhibit
                                                                         62 of C283
                                                                                 (pt.
                                    1) Pg 62 of 101



               GoG also triggered payments of USD 425,000 from Pentler to I.S. Tour• and Bah under
               the Pentler-Bah Milestone Agreement, and of USD 75,000 from Pentler to Daou under the
               Pentler-Daou Milestone Agreement.

       213.    As it happened, Pentler did not receive the money at all. BSGR Guinea BVI paid the
               money directly (in cash) to Bah, I,S. Tour~ and Daou.48

       214.    BSGR compensated the owners of Pentler (i.e. Noy, Lev Ran and Ci]ins) separately for the
               provision of services. On 27 February 2006, the owners of Pentler sent invoices to BSGR
               to pay a total of USD 125,000 for assistance in signing the 2006 MoU with the GoGJ~ The
               invoices were made payable to CW France and FMA International Trading Pty (companies
               owned by Noy, Cilins and Lev Ran). BSGR paid these invoices on 6 March 2006.

       215,    To summarize, the Tribunal has, based on uncontroversial facts in the record, prepared a
               diagram showing the agreements in place as of 27 February 2006:



                                                            Nysco

              BSGR Steel



                                                                                              ~
                                                                                                   BSG Metals &


                                ...~. Shareholders Agreement
                                            i0 Mar ’06
    BSGR Guinea BVI                                                             Services and Co-operation
                                                                                       Agreement
                                                                                        15 Oct ’05
                                                                 I

                         Milestone    -.
                         Agreement                          Pentler
                         14 Feb ’06
                                                                                   -          Tour~ MoU
                                                        ;             ~                "      20 Feb ’06

D
          MOU                                       t                                                       Mamadie
        20 Feb ’06                Bah Milestone ~                         ~ Daou Milestone                   Tour~
                                   Agreement t t
                                                                           ~     Agreement
                                   20 Feb ’06
                                                                               ~ 20 Feb ’06



     Government of                    I.S. Tour,/                              Daou
        Guinea                             Bah




D


       48 Letter from A. Bah to M. Struik, 19 August 2010, C-337.
       49 Payments to CW France and FMA International Trading (Pty) Ltd, 27 February 2006, R-178.


                                                            60
    19-11845-shl Doc 5-3 FiledDocument
     Case 1:20-mc-00212-AJN    06/03/19 42-22
                                        EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20   PageExhibit
                                                                      63 of C283
                                                                              (pt.
                                 1) Pg 63 of 101



    216.   According to BSGR, Bah and I.S. Tour~ later assigned their rights under the Pentler-Bah
           Milestone Agreement to Mme. Tour¢’s company, Matinda and Co. Limited ("Matinda").5°
           Pentler was allegedly a party to this assignment agreement, although Noy stated that he
           did not know why or when the rights were assigned,sl

           Shareholding in BSGR Guinea BVI provided to Pentler and Mine. Tour~

    217.   In accordance with the BSGR-Pentler Milestone Agreement, on 10 March 2006, BSGR
           Steel transferred 8,825 shares in BSGR Guinea BVl to Pentler - constituting a 17.65%
           shareholding in BSGR Guinea BVI.52 The shares were held by Oynx "on trust" for Pentler.53

D
    218.   Pursuant to the Toure MoU, Pentler was obliged to transfer 5% of this interest to Mme.
           Toure by granting her a 33.3% shareholding in Pentler. Noy gave evidence that this MoU
           was signed but that Pent]er "never formalised the transfer of shares to Mamadie Tour~.’’54
           Nonetheless, Noy said that Mine. Toure was a considered to be a "stakeholder" in Pentler,
           "although, we never formally transferred 33% of Pentler to Mamadie Toure".55

    219.   Pentler had also agreed to transfer a small interest to Daou under the Daou Shareholding
           Agreement, which was conditional on obtaining the mining rights. Pentler apparently
           repurchased these shares in September 2007.56

    220.   In addition to these contracts, there was also a Shareholders Agreement between BSGR
           Steel, Pentler and BSGR Guinea BVl (the "Pentler Shareholders Agreement").57 Under
           section 2.2.2 of that Agreement, Pentler had a 17.65% interest in shares of BSGR Guinea
           BVI. Of an initial Board of three directors, Pentler was entitled to appoint one director, while
           BSGR Steel was entitled to appoint the remaining two directors,s8 The Shareholders
           Agreement was signed on 19 July 2007 but backdated to 10 March 2006 (the date that
           Pentler received the shares).

    221.   At this time, the relevant corporate structure was as follows in the diagram below. Again,
           this diagram was prepared based on uncontroversial facts in the record.




      Amendment to the Agreement Protocol of 20 February 2006 between Pentler, A. Bah and I.S. Tour¢,
    R-150 (the assignment agreement is signed, but undated).
      Noy First WS, paragraph 60.2.3. See also Email from M Noy to D. Barnett, 7 June 2009, R-153.
      Emails between M. Struik & S. Merloni-Horemans, 1-2 March 2006, C-236; Shareholding Certificate
      BSGR Guinea 8Vl issued to Pentler, 10 March 2006 R-149.
      Merloni-Horemans First WS, paragraphs 18-19.
      Noy First WS, paragraph 60.1.4.
      Noy First WS, paragraph 72.
      Noy First WS, paragraph 60.3.1.
      Shareholders Agreement between BSGR Steel, Pentler and 8SGR, 19 July 2007, R-24
      Shareholders Agreement between BSGR Steel, Pentler and BSGR, 19 July 2007, clause 4.3.2, R-24.

                                                     61
)   19-11845-shl Doc 5-3 FiledDocument
     Case 1:20-mc-00212-AJN    06/03/19 42-22
                                        EnteredFiled
                                                 06/03/19        PageExhibit
                                                          14:18:56
                                                      06/29/20        64 of C283
                                                                              (pt.
                                 1) Pg 64 of 101




                        Balda




                        ~L 100%                [00%            BSG Metals and
                       Nysco
                                                               Mining Limited


                         ~   ]00%


                       BSGR



                         $   100%

                                                       Noy; Cilins; Lev Ran
                    BSGR Steel



                         l      82.35%
                                                                                           Daou
                 8SGR Guinea BVI                              Pentler



                        l       ] 00%                                             33.3%


                   BSGR Guinea                                          Mamadie Tour~



           BSGR commences work in Guinea

    222.   On 30 March 2006, the GoG, by Presidential Decree, granted Rio Tinto’s local subsidiary a
           mining concession for Simandou Blocks 1, 2, 3 and 4 for 25 years. 59

    223.   Around the same time (April 2006), BSGR established an office in Conakry (Guinea’s
           capital city), although it was not officially opened until September 2006.60 In June, BSGR
           informed the Minister of Mines of its exploration plan for Simandou Nor[h and South. Struik,
           with the help of Cilins, ran the business during this period.61 BSGR also employed I.S.
           Toure from this time (eventually making him its public relations officer).

    224.   On 9 May 2006, the GoG also granted BSGR (upon 8SGR’s application) a number of
           exploration I]cences for areas containing bauxite deposits on the Guinean border with Mall
           in the North. Just after this, Pentler entered into two further "engagement letters" with Mine.
           Toure which confirmed the terms of the Toure MoU in relation to Mine. Tour~’s 33.3%
           interest in Pentler, but also referenced her assistance in obtaining the bauxite permits.
           They were signed by Lev Ran and are dated 21 July 2006.62

    225.   Asher Avidan ("Avidan") (Chief Executive Officer of BSGR Guinea and now President of
           BSGR) arrived in Guinea to take up the role of "Country Manager" in June 2006. On the


      BSGR’s Statement of Defence, paragraph 60.
      Struik First WS, paragraph 40.
      Struik First WS, paragraph 41.
      Engagement Letter, 21 July 2006, pp. 226-229, 0-6; Engagement Letter, 21 July 2006, pp. 231-232,
    0-6.

                                                      62
     19-11845-shl Doc 5-3 Filed Document
      Case 1:20-mc-00212-AJN    06/03/19 42-22
                                         Entered Filed
                                                  06/03/19 14:18:56
                                                       06/29/20      Exhibit
                                                                  Page 65 ofC283
                                                                              (pt.
                                  1) Pg 65 of 101



            day of the official office opening in September 2006, Oron, Avidan, Cilins and I.S. Tour~
            held a presentation attended by the press, where they presented BSGR’s exploration plan
            on the Simandou project.63

     226.   Avidan met with Mme. Tour6 at her house in Dubreka a few months later (around
            September) to discuss the Simandou mining venture - which she referred to as "her
            project". She told Avidan that she thought Cilins should be running things for BSGR, rather
            than Avidan.64

     227.   On 28 February 2007, BSGR obtained uranium permits, allegedly with the assistance of
            Mme. Tour& On 20 June 2007, BSGR Guinea and Matinda allegedly entered into an
            agreement whereby Matinda was promised a 5% direct sharehotding in BSGR Guinea as a
            reward for Mme. Toure’s assistance in obtaining these permits. 6S The contract was
            legalized by a Greffier of the Conakry Court of First Instance on 20 July 2007.86 BSGR has
            submitted that this agreement is a forgery.Bz

            Simandou Blocks 1 and 2

     228.   In July 2007, BSGR Guinea applied for exploration permits for Simandou Blocks 1 and 2.6B
            At the time, Rio Tinto held mining concessions over these areas. Kant~ (who was then
            Minister of Mines) gave evidence that he was not receptive to BSGR’s approaches with
            regard to Blocks 1 and 2.6e

     229.   As noted above, BSGR Steel, Pentler and BSGR Guinea BVI entered into the Pentler
            Shareholders Agreement on 19 July 2007, although it was backdated to 10 March 2006.z°
            BSGR Steel and BSGR Guinea BVI also entered into a management agreement granting
            BSGR Steel the authority to manage the business on behalf of BSGR Guinea BVI.71

     230.   Over the course of 2007, BSGR continued with the exploration of Simandou Nod.h and
            South. BSGR initially concentrated on Simandou North. However, around mid-2007, BSGR
            discovered deposits of iron ore around the Zogota area in Simandou South and thereafter
            concentrated its exploration on Zogota.

     231.   In August 2007, Avidan and I.S. Tour6 met with Kant6 to make known BSGR’s interest in
            Simandou Blocks 1 and 2. This was followed by a further meeting in late September 2007
            with President Cont6 and Kante, where - once again - BSGR’s interest in Blocks 1 and 2
            was discussed, but no orders were given to grant concessions over Simandou Blocks 1
            and 2.72 Kante said he had a further meeting with BSGR at the Ministry of Mines about an
            hour later where he reiterated he had been given no orders in relation to Blocks 1 and 2


     6~ Struik First WS, paragraph 51; BSGR’s Chronicle of Events and Overview of BSGR’s Iron Ore
     Investment in Guinea in Response to the Technical Committee, 26 December 2012, C-2&
     64 Avidan First WS, paragraph 37.
     66
        Memorandum of Understanding between BSGR and Matinda, 20 September 2007, R-234.
     66
        Attestation of Lansana Tinkiano, 9 January 2015, 0-98.
     67
        BSGR’s Statement of Defence, paragraphs 11 and 218; BSGR’s Statement of Rejoinder, paragraph
     121.
     68 BSGR Application for Exploration Permits for Simandou Blocks 1 and 2 (ICSID Ex. R-214), 12 July
     2007, C-694.
     6~ Kant~ WS, paragraphs 12~19.
     zo Shareholders Agreement between BSGR Steel, Pentler and BSGR, 19 July 2007, R-24.
     ~ Management Agreement between BSGR Steel and BSGR Guinea BVl, 19 July 2007, R-202.
     ~= Kante WS, paragraphs 22-29; Avidan First WS, paragraph 63.

                                                    63

.J
19-11845-shl Dec 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  66 of C283
                                                                          (pt.
                             1) Pg 66 of 101



       which still belonged to Rio Tinto.73 Another meeting between Avidan, Struik, Mme. Tour~
       and President Cont4~ occurred sometime in 2007 or 2008 (accounts are inconsistent) late at
       night, where the President asked for a progress update from E3SGR and allegedly became
       angry at Mme. Tour~’s interruptions.74

232.   A third meeting took place around December 2007 between President Cent~, Prime
       Minister Lansana Kouyat~ ("Kouyat~") (then Prime Minister of the Republic of Guinea),
       Kant,, and Mine. Tour~ at which Kant~ voiced objections to granting BSGR further permits
       until they had proven their abilities.7~

233.   It is alleged that a further meeting took place between Avidan, Issiaga Bangoura
       ("Bangoura") (Security Director for BSGR) and Mme. Tour6 (with Steinmetz joining by
       phone) at the President’s house in early 2008. Avidan said that BSGR wanted Mme.
       Tour~’s assistance to secure Blocks 1 and 2. BSGR denies that this meeting occurred.76
       Shortly after this meeting allegedly occurred, it is alleged that BSGR Guinea BVI entered
       into two contracts with Matinda. The first Agreement (entitled a "Commission Contract")
       was dated 27 February 2008 and provided for a USD 4 million commission to be paid to
       Matinda for assistance in obtaining permits for Simandou Blocks 1 and 2. Of this USD 4
       million, USD 2 million was to be paid to Matinda and the remaining USD 2 million was to be
       "distributed among the people of goodwill who would have contributed to the facilitation of
       the granting of said blocks.’’77

234.   The second agreement, dated 28 February 2008, was a Memorandum of Understanding
       which provided Matinda with a 5% interest in Blocks 1 and 2 (the "February 2008 MoU").TM
       Both Agreements bore BSGR’s stamp and were allegedly signed by Avidan.79

235.   BSGR has alleged that both of these agreements are forgeries.8°

236.   Around this time, Steinmetz visited Guinea and met with the President to discuss
       Simandou BIocks 1 and 2.81 Also present at the meeting were Citins, Mme. Toure and
       Struik. It is alleged that Steinmetz gave the President a small model car encrusted with
       diamonds as a gift. Steinmetz denies this.8~

       Share Buyback- Pentler

237.   On 24 March 2008, BSGR Steel and Pentler entered into a Share Purchase Agreement of
       Shares in BSG Resources (Guinea) Ltd (the "Share Purchase Agreement"),83 under
       which BSGR Steel purchased Pentler’s 17.65% holding in BSGR Guinea BVl for a total
       payment of USD 22 million (to be paid in four instalments). In addition, the parties agreed


7~ Kante WS, paragraphs 27-29.
74 Avidan First WS, paragraph 101; Struik First WS, paragraph 112.
7s Kant~ WS, paragraphs 30-34.
76 Avidan First WS, paragraph 97.
77
   Commission Agreement between BSGR Guinea BVl and Matinda, 27 February 2008, R-128.
7a
   Memorandum of Understanding between BSGR Guinea BVI and Matinda, 28 February 2008, R-129
19see also p. 221, 0-6).
   Commission Agreement between BSGR Guinea BVl and Matinda, 27 February 2008, R-128.
80 BSGR’s Statement of Defence, paragraphs 11 and 218; BSGR’s Statement of Rejoinder, paragraph
121.
8~ Steinmetz First WS, paragraph 28.
~ Steinmetz First WS, paragraph 61.
63 Share Purchase Agreement between BSGR Steel and Pentler, 24 March 2008, R-28.


                                               64
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  67 of C283
                                                                          (pt.
                             1) Pg 67 of 101



       on a potential further payment of USD 8 million if BSGR Steel realised a profit in excess of
       USD 1 billion. Pursuant to clause 6 of the Share Purchase Agreement, "it]he Consultant
       (Pentler’s shareholders) will continue to advise and act as consultant for the period of 5
       years from signing date hereof to the best interest of the Company". In 2010, following a
       renegotiation, the Parties agreed to increase the payment for the share purchase to USD
       30 million.84 Vale claims that Pentler received USD 34.5 miflion in payments from BSGR in
       total.85

238.   Mme. Tour~ held a 33.3% interest in Pentler, which effectively gave her a 5% interest in
       BSGR Guinea BVI. As Pentler was to sell its shares in BSGR Guinea BVI back to BSGR
       Steel, Vale alleges that BSGR offered Mme. Tour• a direct 5% interest in Simandou Blocks
       1 and 2 pursuant to the February 2008 MoU (discussed above).

 Jo    GoG revokes Rio Tinto’s mining concessions and grants exploration permits to
       BSGR

239.   A series of meetings took place in April 2008 between BSGR and the GoG to discuss the
       revocation of Rio Tinto’s rights to Blocks 1 and 2. Avidan attended these meetings, with
       Steinmetz also attending two of the meetings.86 Mine. Tour6 also attended this meeting.
       Steinmetz then returned to Guinea in May 2008 for a two-day visit. During this time, Prime
       Minister Kouyat6, who opposed the revocation of Rio Tinto’s rights, was removed from
       office.87


240,   Rio Tinto’s mining concession granted in 2006 was revoked by the GoG on 28 July 2008.
       According to the GoG, the concession was revoked because of Rio Tinto’s prolonged
       failure to conduct exploration activities.88 While Rio Tinto was allowed to retain some
       exploration ticences in the area, it was required to retrocede half of its permit area back to
       the GoG. Consequently, on 4 December 2008, the Council of Ministers ordered the
       Ministry of Mines to withdraw half of the concession, corresponding to Simandou Blocks 1
       and 2.8~ Rio Tinto retained exploration permits over Simandou Blocks 3 and 4.

241.   After the July 2008 decree, the GoG publicly announced that Simandou Blocks 1 and 2
       were available for exploration and asked for applications from interested parties. BSGR
       submitted an application in August 2008?0 Following these events, sometime in September
       or October 2008, Avidan, Steinmetz., Mine. Toure, and President Cont¢ met to discuss
       BSGR’s application. 81 Ibrahima Kassory Fofana ("Fofana") (allegedly working as a
       consultant for BSGR) also met with the new Minister of Mines, Nab6, to discuss the
       application.~2



84 See Noy First WS, paragraph 97.
85
   Vale’s Pre-Hearing Written Submissions, paragraph 40.
66 Avidan First WS, paragraphs 91-94.
87
   Vale’s Pre-Hearing Written Submissions, paragraph 98(c); Guinee Information, "Ahmed Tidiane
Souare, le dernier premier ministre du General Lansana Conte repond aux accusations de son
~Bredecesseur Lansana Kouyate", 15 May 2014, 0-77.
   Decree No. DI2008!O411PRGtSGG, 28 July 2008, C-27.
8B Email from M. Berkner of Skadden to M. Gordon of Clifford Chance, 9 April 2010, C-47.
g0 Letter from A. Avidan to Minister of Mines L. Nabe, 5 August 2008, 0-29.
91 Avidan First WS, paragraph 95.
92 Nabe WS, paragraph 20; Transcript of Meeting between Minister of Mines M. Thiam and S. Mebiame,
O-81. See also Nab• WS, paragraphs 8-9 where Nabe said he felt pressured to retrocede the Blocks to
BSGR.

                                                65
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  68 of C283
                                                                          (pt.
                             1) Pg 68 of 101



242.    On 9 December 2008, the GoG granted BSGR Guinea an exploration licence covering the
        area of Simandou Blocks 1 and 2. This permit was valid for three years and renewable for
        another two years.93

  Ko    The death of President Cont~

243.   President Cont6 died on 22 December 2008, following a long illness. Following his death,
       Captain Moussa Dadis Camara seized power in Guinea through a military coup until he
       was exiled in late 2009. General Konat~ Sekouba then served as interim President. Finally,
       Alpha Conde was elected as President of Guinea in December 2010.

244.   After the death of President Conte, Mme. Toure was exiled to Sierra Leone. While living in
       Sierra Leone, Vale has alleged that Mme. Toure received from BSGR:

        244.1.   a payment of USD 50,000 in early 2009; and

        244.2.   a payment of USD 998,000 on 3 September 2009 from Ghassan Boutros
                 ("Boutros") (Lebanese businessman and allegedly BSGR’s agent/consultant),
                 plus an additional $2,000 from Boutros in December 2009.

245.    In addition, Mme. Toure allegedly signed a contract with BSGR under which she would
        receive USD 4 million in instalments. BSGR alleges that this contract is a forgery.94

246.    During the interim period from January 2009 to December 2010, Thiam served as the
        Minister of Mines. Thiam was later convicted in the United States of corruption and money
        laundering charges in relation to certain mining rights granted to Chinese interests.9s These
       charges were not related to BSGR.

247.   On 5 May 2009, Minister Thiam confirmed the validity of BSGR’s exploration permit for
       Simandou Blocks 1 and 2. As noted below, Thiam also granted BSGR’s request to renew
       the exploration permits for Simandou North and South on 10 June 2009.

248.   The Technical Committee (discussed below) would later allege that Minister Thiam worked
       aggressively to promote the interests of BSGR during this time, in return for travel benefits
       (including use of BSGR’s airplane) and other gifts.~° Vale has alleged that BSGR’s
       payments to Thiam also enabled him to purchase USD 5.27 million worth of real estate in
       the United States.9z

 L.     Renewal of Exploration Permits for Simandou North and South

249.   In January 2009, the three-year initial term for BSGR’s exploration permits in Simandou
       North and South was about to expire. Avidan filed a request on behalf of BSGR for the
       renewal of the exploration permits to the CPDM together with a proposal to retrocede half
       of the area covered under the permits.98 BSGR wanted to retain permits for the Zogota
       area in the South (around Mount Younon) which had yielded promising results and which

9~ Ministerial Order No. A 2008/I-4980/MMGISGG, 9 December 2008, C-31.
g4 BSGR’s Statement of Defence, paragraphs 11 and 218; BSGR’s Statement of Rejoinder, paragraph
121.
95 USA v. Thiam, Criminal Complaint, Dkt. No. 1, 12 December 2016, 0-828.
96
   Letter from the Technical Committee to BSGR, 30 October 2012, pp. 6-7, 0-5.
97 Vale’s Statement of Case, paragraph 172.
95
   Struik First WS, paragraph 59.

                                                 66
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  69 of C283
                                                                          (pt.
                             1) Pg 69 of 101



       became known as the "Zogota Project". It therefore proposed to retrocede 50% of
       Simandou North and part of Simandou South that did not include Zogota.

250.   In June 2009, the Minister of Mines granted the request as recommended by the CPDM.9~
       As a result, BSGR reassigned 50% of Simandou North and 50% of Simandou South back
       to the GoG in accordance with the requirements of the 1995 Mining Code, leaving BSGR
       with exploration rights over the remaining area.

251.   Therefore, as of June 2009, BSGR held exploration permits for Zogota in Simandou South,
       part of Simandou North and Simandou Blocks 1 and 2.

       Restructure by BSGR

       On 10 February 2009, BSGR incorporated BSGR Guernsey. This new Guernsey-
       registered entity had the same corporate name, BSG Resources (Guinea) Limited, as the
       existing BVI entity referred to here as BSGR Guinea BVI, whose full corporate name was
       also BSG Resources (Guinea) Limited.

253.   BSGR Guernsey was 100% owned directly by BSGR. It would later become the joint
       venture entity.

254.   One week after incorporating BSGR Guernsey, on 17 February 2009, BSGR Guinea (the
       local Guinean subsidiary which held the mining rights) was transferred from BSGR Guinea
       BVl to BSGR Guernsey. As BSGR directly owned BSGR Guernsey, BSGR Steel and
       BSGR Guinea BVI (the two companies that had interacted with Pentler) were no longer
       part of the corporate structure involved in the Simandou project.

255.   At that time, BSGR Steel and BSGR Guinea BVI were still owned by BSGR. However, in
       late March 2010, BSGR sold these two companies to BSG Metals and Mining which was
       owned by Nysco. As a result, these two companies were no longer within BSGR’s
       corporate group - in other words, they had been completely separated from the entities
       involved in any future joint venture.

256.   A comparison of the various corporate structures between February 2009 and March 2010
       is shown below. These diagrams were prepared by the Tribunal as a convenient point of
       reference, based on uncontroversial facts in the record.




  Ministerial Order No. A 2009/13271PRIMMEH/SGG, 10 June 2009, C-25.

                                                67
19-11845-shl Doc 5-3 Filed Document
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    Entered Filed
                                             06/03/19 14:18:56
                                                  06/29/20      Exhibit
                                                             Page 70 ofC283
                                                                         (pt.
                             1) Pg 70 of 101



       10 February 2009:




                      I
                                         BSGR




                                          ~
                                                         ~--~00%
                                                  100%
                                                                BSGR Guernsey

                               BSG Resources Steel            (newly incorporated)



                                          ~      100%


                                 BSGR Guinea BVI



                                          ~!    100%

                                      BSGR Guinea




Mid-February 2009:                                              Late March 2010:

                              Nysco                                                   Nysco




                                                                          ,oo                 "~0%

         BSGR
                          1                                               BSGR                 BSGR Steel



            100%                                                           J
                                                                           t00%                    ~   100%

        BSGR                                                             BSGR                    BSGR
                              "~i*/°-B SG R Steel
       Guernsey                                                         Guernsey               Guinea BVI

           i   100%                            ~100%                           100%

        BSGR                             BSGR                            BSGR
        Guinea                         Guinea BV!                        Guinea




       Dispute between Pentler and BSGR

257.   On 15 April 2009, BSGR failed to pay Pentler one of the instalments that was due under
       the Share Purchase Agreement. Having made an initial demand for payment, several
       contentious letters were exchanged between Pentler and BSGR during May 2009.1°~
       These letters included allegations of breach of obligations by both sides.1°1 On 8 June
       2009, Noy wrote to David Barnett ("Barnett") (BSGR’s internal legal counsel) noting that
       BSGR was two months late on the latest instalment and was therefore in default under

t0o Letters between A. Lev Ran, S. Merloni-Horemans, & M. Struik, 8 May - 5 October 2009, C-552.
101 Letters between A. Lev Ran, S. Merloni-Horemar~s, & M Struik, 8 May - 5 October 2009, 0-552.


                                                         68
     19-11845-shl Doc 5-3 FiledDocument
      Case 1:20-mc-00212-AJN    06/03/19 42-22
                                         EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20   PageExhibit
                                                                       71 of C283
                                                                               (pt.
                                  1) Pg 71 of 101



             the Agreement. Pentler demanded payment of the entire amount due (not just the
             instalment) and said that it would not accept a settlement.1°2 Three days later, Lev Ran
             wrote another letter to BSGR threatening to "properly ventilate[]" the communications of
             Steinmetz before the relevant court if payment was not made.~°3

     258.    On 17 June 2009, Lev Ran again wrote to BSGR saying that Pentler elected to cancel
             the Share Purchase Agreement and would seek to sell its shares in BSGR Guinea BVI to
             a third party.1°4 He also demanded payment of the USD 1.5 million success fee Pentler
             claimed was due under the BSGR-Pentler Milestone Agreement in relation to Blocks 1
             and 2.~°s

     259.    Skadden, Arps, Slate, Meagher & Flom LLP ("Skadden Arps") (BSGR’s then external
             legal counsel) responded to Pentler on behalf of BSGR. I°6 Skadden Arps rejected
             Pentler’s abitity to cancel the Share Purchase Agreement or sell the shares to a third
             par~y. Skadden Arps referred to Pentter’s alleged breaches of its obligations to BSGR
             and also to "third par~ies that are causing our client loss.’’1°7 This appears to be a
             reference to Bah who was threatening BSGR at the time (discussed at paragraph 261
             below). Pentler’s lawyers responded by providing notice that they intended to commence
             arbitration proceedings over the matter.1°~

     260.   Following settlement discussions, Pentler and BSGR Steei reached a Settlement
            Agreement on 25 July 2009 (the "Settlement Agreement") which set out a renewed
            payment schedule for the outstanding monies owed under the Share Purchase
            Agreement. On the same day, Pentler provided an indemnity to BSGR for any cfaims
            against BSGR made by Bah.

     261.   The reference to indemnifying BSGR against claims by Bah (one of the local contacts
            who had initially assisted 13SGR in 2005-2006) relates to demands made by Bah for
.)          payments outstanding under the Pentler-Bah Milestone Agreement. Bah made a further
            demand for this money on 30 November 2009, when he wrote to BSGR demanding
            payment of USD 15.2 million pursuant to the Pentler-Bah Milestone Agreement.1°9 BSGR
            threatened litigation in response, but Bah made a further demand in March 2010.11°

             Payments to Mme. Tour~

     262.   As noted in paragraph 208 above, in the Tour~ MoU, Pentler agreed to give Mme. Tour~
            a 5% interest in BSGR Guinea in return for her assistance in gaining the mining rights.
            This interest was achieved by granting Mme. Toure a 33% interest in Pentler. After
            Pentler sold its interest in BSGR Guinea back to BSGR, Mme. Tour~ has alleged that



     102 Emails between M. Noy & D. 13arnett, 8 June 2009, C-294.
     103
         Letters between A. Lev Ran, S. Merloni-Horemans, & M. Struik, 8 May - 5 October 2009, C-552.
     104
         Emails between M. Struik, 13. Steinmetz, & M. Noy, 17 June 200£, C-296 and Email from M. Struik
     to B. Steinmetz, enclosing Letter from A. Lev Ran to M. Struik, 17 June 2009, C-297.
     10s Email from M. Struik to B. Steinmetz, enclosing Letter from A. Lev Ran to M. Struik, 17 June 2009,
     C-298.
     lo6 Letter from Skadden Arps, 23 June 2009, p. 19, C-552.
     107 Letter from Skadden At#s, 23 June 2009, p. 19, C-5~2.
     10a
         Letter from John Walker Attorneys, 25 June 2009, p. 21, 0-~2
     10~
         Letter from A. Bah to BSGR, 30 November 2009, R-12&
     11o
         See Letter from BSGR to A. Bah, 3 December 2009, R-173; Letter from A. Bah to M. Struik, 5 May
     2010, C-337.

                                                      69
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  72 of C283
                                                                          (pt.
                             1) Pg 72 of 101



        BSGR agreed to pay her USD 4 million, which represented the value of her 5% interest in
        BSGR Guinea and the assistance she provided in obtaining the mining titles for BSGR.TM

263.    It is alleged that the first payment under this arrangement came through the BSGR
        consultant named 13outros. On 18 August 2009, BSGR transferred USD 1.3 million to
        Boutros’s bank account.1~; Boutros then transferred USD 998,000 to Mme. Tour~ on 3
        September 2009 pursuant to an invoice from her company for heavy machinery.1~3

264.   A further payment of USD 100,000 was transferred to E3outros on 12 November 2009.TM
       Vale has alleged that the heavy machinery was never delivered, but ~3SGR maintains that
       the purchases were legitimate and the machinery was delivered.

        Base Convention

265.    BSGR completed its Feasibility Study for Zogota (the "Zogota Feasibility Study") at the
        end of October 2009. On 16 November 2009, BSGR submitted the Zogota Feasibility
        Study to the Ministry of Mines, which approved it in early December.

266.   On 16 December 2009, BSGR Guernsey, BSGR Guinea and the GoG entered into a
       "Basic Agreement between the Republic of Guinea and BSG Resources for the
       Exploitation of the Zogota ! N’zerekore Iron Ore Deposits" (the "Base Convention").115
       The Base Convention defined "the rights and obligations of the Parties and the general
       economic, legal, administrative, financial, fiscal, customs and excise, mining,
       environmental, social, transport and shipping conditions according to which the Parties
       undertake to carry out the Project for working the iron deposits at Zogota" (clause 4). The
       "project" that was subject to the Base Convention was (i) the working, transportation,
       exporting and marketing of iron ore; and (ii) the rebuilding of a railway Iine from Conakry
       to Kankan.11s The project had two phases - the first concerned the Zogota deposit and
       the second concerned Blocks 1 and 2.~7 BSGR was to present a feasibility study for
        Blocks 1 and 2 within 24 months of the date of the Base Convention.

        The Joint Venture - Due Diligence and Negotiations

267.    BSGR began looking for a joint venture partner in April 2009. It undertook initial
        discussions with a number of entities, all of which ultimately failed.118 tn July 2009, Struik
       and Paul Antaki (New E~usiness Development Manager for Vale) had a preliminary
       discussion regarding BSGR’s activities in Guinea. However, it was not until February
       2010 that serious discussions between BSGR and Vale regarding a possible joint venture
       began. The joint venture negotiation was called "Project Hills". The Parties signed a non-




111 Affidavit of M. Tour~, 2 August 2009, C-690.
~ Payment from BSGR Treasury Services to LMS, 18 August 2009, R-187.
~3 Email from G. Boutros to the Managing Director of the F.I.B., 3 September 2009, p. 195, (3-6.
~ Payment from BSGR Treasury Services to LMS, 12 November 2009, R-188.
~ Basic Agreement among BSGR Guernsey, E~SGR Guinea, and the Republic of Guinea, 16 August
2009, C-34; Report from Committee Analyzing BSGR’s Feasibility Study, 14 December 2009, 0-696.
l~s Basic Agreement among BSGR Guernsey, 13SGR Guinea, and the Republic of Guinea, 16 August
2009, clause 10, C-34.
~ Basic Agreement among BSGR Guernsey, E~SGR Guinea, and the Republic of Guinea, 16 August
2009, clauses 10.1-10.2, C-34.
~ BSGR’s Statement of Defence, paragraphs 91-94.

                                                   70
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  73 of C283
                                                                          (pt.
                             1) Pg 73 of 101



        disclosure agreement on 22 February 201011~ and Vale conducted its due diligence
        during March and early April 2010.

268.   During this time, BSGR and Vale held exploratory meetings at Vale’s offices in Rio de
       Janeiro to discuss the joint venture. Steinmetz, Avidan, Tchelet and Barnett attended
       these meetings on behalf of BSGR. BSGR gave assurances that its mining permits and
       concessions had been obtained lawfully.~2° During the joint venture negotiations Skadden
       Arps acted for 8SGR and Clifford Chance (London) acted for Vale.

269.   Technical due diligence was completed by Clifford Chance and Vale during this time. As
       Vale was listed on the New York Stock Exchange, Clifford Chance used its Washington
       DC office to conduct a separate due diligence exercise on compliance with the US
       Foreign Corrupt Practices Act (the "FCPA").

270.   The FCPA compliance due diligence process included the following elements:

        270.1.    review of documents provided by BSGR in an electronic data room;

        270.2.    separate review of the principal entities and persons connected with Project
                  Hills;

        270.3.    legal advice from local counsel in Guinea regarding compliance with local law;

        270.4.    two compliance due diligence questionnaires addressed to BSGR;121

        270.5.    a legal due diligence questionnaire and a financial due diligence questionnaire
                  which included questions related to anti-bribery and corruption issues;122

        270.6.    a follow-up due diligence request list dated 4 April 2010;123

        270.7.    anti-bribery certifications by BSGR as an entity given by David Clark ("Clark")
                  (Director of BSGR) and an additional certification given by Steinmetz personally;

        270.8.    interview of BSGR’s principals         in   London      (Avidan,   Tchelet,    Struik and
                  Cramer);~24 and

        270.9.    FCPA contractual protections, including several representations and warranties.

271.    In the meantime, on 19 March 2010, the CoG granted 8SGR Guinea mining concessions
        over the Zogota area and ratified the Base Convention.~2~ On the same day, Thiam wrote




119 Confidentiality Agreement, 1 March 2010, C-42.
12o
    Monteiro First WS, paragraphs 11-15; Vale’s Statement of Case, paragraph 53.
121
    Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, C-30; Suppiemental
Compliance Due Diligence Questionnaire for Project Hills, 2 April 2010, C-43.
12~ Project Hills Legal Due Diligence Questionnaire, 29 March 2010, C-233; Project Hills Clifford
Chance Due Diligence Request List, 29 March 2010, C-235.
123 Project Hills Follow Up Diligence Request List, 4 April 2010, C-44.
124 Kleinfe[d WS, paragraph 20.
125
      Ordinance      No.   O03tPRGtCNDD/SGGt2010,          19   March      2010,     0-35;      Decree   No.
D201010241PRGtCNDDtSGG, 19 March 2010, C-36.

                                                   71
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  74 of C283
                                                                          (pt.
                             1) Pg 74 of 101



       to Vale to confirm BSGR’s mining rights were valid and to express his support of the joint
       venture.126

272.   On 15 April 2010, BSGR and Liberia entered into a Memorandum of Understanding for
       the exportation of iron ore through Liberia as the distance from Simandou to the Liberian
       coast for exportation of the iron ore was substantially shorter than through a trans-
       Guinean railroad to the port of Conakry, the capital of Guinea.127 This was known as the
       Liberian Transport Solution ("LTS"). Vale BSGR Guinea Limited ("VBG"), referred to in
       the following paragraph, and the Government of Liberia then began to negotiate the
       terms of the commercial agreement. Under the Framework Agreement, Vale would pay a
       further USD 500 million into the joint venture once agreement had been reached on the
       LTS.

273.   Following the conclusion of the due diligence process and commercial negotiations, the
       GoG approved the joint venture.128 On 30 April 2010, Vale and BSGR entered into the
       Framework Agreement and the Shareholders’ Agreement.129 Through these Agreements,
       Vale purchased a 51% share of BSGR Guernsey which owned BSG Guinea - the local
       company that held the mining rights. BSGR Guernsey was renamed "VBG - Vale BSGR
       Guinea" on 14 June 2010.13° Vale’s shareholding in VBG was held through Vale
       International Holdings GmbH ("Vale GmbH"), a wholly owned subsidiary registered and
       with its principal office in Austria.

274.   Under the joint venture arrangements, Vale paid an initial sum of USD 500 million upon
       formation of the joint venture. Vale was due to pay a further USD 2 billion upon the
       achievement of specified milestones in the development of the project. ~3~ Vale’s
       obligations under the joint venture were in part performed by subsidiaries, notably Vale
       International S.A. ("Vale International"), a wholly owned subsidiary registered and with
       principal office in Switzerland.

275.   Over the course of 2010, VBG continued its work on the feasibility studies for Blocks 1
       and 2 and for the Trans-Guinean Railway. Construction also commenced on part of the
       Conakry to Kankan railway, with authorisation from the Ministry of Mines. VBG conducted
       other environmental and social studies and began constructing camps and paving roads
       around Zogota and Blocks 1 and 2. During this time, Vale alleges that it invested a further
       USD 945 million in the development of the mining area and associated activities.~2 Vale
       also assumed full control of the joint venture in Guinea - BSGR was not involved in the
       day-to-day operations at this time.~3 By late 2011, the joint venture began to hit
       obstacles as described further in paragraphs 282 to 289 below.




  Letter from M. Thiam to E. Ledsham of Vale, 19 March 2010, C-49.
  Memorandum of Understanding between the Republic of Liberia, BSGR Guernsey, BSGR Guinea,
BSG Resources (Liberia) Limited, and BSGR (Liberia) Limited, 15 April 2010, O-61.
  Letter from A. Avidan to M. Thiam with Endorsement from Thiam, 16 April 2010, C-50.
  Framework Agreement, 30 April 2010, 04; SHA, 30 April 2010, C-2.
  Ministry of Justice Tribunal of the first instance, 14 June 2010, R-42.
  Framework Agreement, 30 April 2010, section 3, ¢4.
  Vale’s Statement of Case, paragraph 99.
  SHA, 30 April 2010, section 5.1, C-2; Saad First WS, paragraphs 10-12.

                                               72
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  75 of C283
                                                                          (pt.
                             1) Pg 75 of 101



        BSGR, Pentler and Various Contractors

276.   The involvement of Mme. Tour~ with Faentler continued when, sometime in 2010, Mme.
       Tour~ moved to the United States. She remarried and had a child. While in the United
       States, Mme. Tour~ continued to receive payments from Pentler. The evidence in the
       case USA v Cilins established the following payments:134

       276.1.    USD149,970 on 21July 2010;

       276.2.    USD 100,000 on 27 July 2010; and

       276.3.    USD 50,000 and USD 99,970 on 5 August 2010.

277.   In total, it is alleged that Mme. Tour~ received USD 2,136,391.02 from Pentler between
       2010 and May 2012.135 This amount does not include separate payments made by Cilins
       to a title company in the United States allegedly to make more payments to Mme.
       Tour~.~36 It also excludes payments made pursuant to the agreements described in the
       following paragraphs.

278.   On 8 June 2010, Mme. Tour~ (in the name of Matinda) demanded that BSGR honour the
       contracts of 27 and 28 February 2008 which included the payment of USD 4 million and
       the transfer of 5% of shares in Blocks 1 and 2.137 She denounced an attestation dated 2
       August 2009 which stated that she had received USD 4 million for her 5% interest. BSGR
       claimed that this was an extortion attempt using forged contracts.136 BSGR threatened to
       bring criminal and civil proceedings against her.139 Mme. Tour~ withdrew the claims on
       23 June 2010~4° and once again on 30 July 2010.141

279.   The 30 July withdrawal may have been linked to a series of agreements signed in July
       and August 2010 between Pentler and Mme. Tour6:

       279.1.    Pentler and Mme. Tour~ allegedly signed an agreement on 8 July 2010 whereby
                 Mine. Tour~, would receive USD 5 million from Pentler. The payment was
                 subject to the "proper implementation and functioning and the next stages of the
                 operation conducted by our partners on the Simandou project in Guinea.’’1"2 Of
                 the five agreements detailed in this paragraph, there are two agreements that
                 reference the Simandou project by name: the one referred to in this
                 subparagraph and the one referred to in the following subparagraph. BSGR




~34 Cheque number 96 dated 27 July 2010, p. 191, C-6; Cheque number 97 dated 5 August 2010, p.
192, C-6; see also USA v. Cflins, Government’s Sentencing Mere., Dkt. No. 69, 18 July 20141 p. 3, C-
111; USA v. Tour~ Properties, Complaint ¶ 25, Dkt. No. 1, 21 November 2014, C-76.
~ USA v. Cilins, Government’s Sentencing Mere., Dkt. No. 69, dated 18 July 2014, p. 4, O-111.
~5 Vale’s Statement of Case, paragraph 187.
1~ BSGR’s Statement of Defence, paragraph 115; Document invalidating the claimed attestation of 2
August 2009, 8 June 2010, R-55.
~35 BSGR’s Statement of Defence, paragraph 116.
~3~ Letter from BSGR Guinea to N. Moussi, 20 June 2010, R-56.
1~0 Letter from N. Moussi to BSGR, 23 June 2010, R-57.
~ Annulment of the Document invalidating the Claimed Attestation of 2 August 2009, 30 July 2010,
R-130.
~2 Untitled Agreement between Mme. Tour~ and Pentler, 8 July 2010, p. 234, C-6

                                                73
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  76 of C283
                                                                          (pt.
                             1) Pg 76 of 101



                   alleges (based on Noy’s written evidence) that the agreement referred to in this
                   subparagraph is a forgery.14~

          279.2t   On the same date, Mme. Tour~ and Pentler appear to have entered into another
                   contract. The Tribunal has been provided with a translation of this contract
                   (which was disclosed by BSGR during the arbitration) but it has not seen the
                   original.144 Its terms are similar to those in the undated agreement described
                   below at paragraph 279.5, but the amount to be paid was USD 5.5 million. The
                   contract also specifically states that Mme. Toure "agree to delivery [sic] alf the
                   originals & copies of the documents and agreements signed with the company
                   Pentler Holdings Ltd. & its partners with regard to the SIMONDOU project in
                   Guinea".

          279.3.   On 3 August 2010, Mme. Tour6 and Pentler signed an agreement under which
                   she would receive an "extra sum" of USD 5 million over the next four years
                   following the successful completion of the next stages of Pentler’s activities in
                   Guinea.145 Matinda agreed to "refrain from making use of this document
                   against company Pentler and/or its partners and/or its associates in Guinea."
                   Mine. Tour~ agreed to take responsibility for "all actions taken in Guinea by any
                   third party against Pentler and/or its associates".

          279.4.   Yet another agreement, also signed on 3 August 2010, provided that Mme
                   Tour6 would receive the sum of USD 5.5 million for her "participation in all
                   activities conducted in Guinea."146 Noy gave evidence that the two agreements
                   of 3 August 2010 (which totalled USD 10.5 million) provided Mme. Tour~ with
                   her share of the buyback money paid to Pentler by BSGR for the shares in
                   BSGR Guinea BVI (i.e., 33% of USD 30 million).~47

          279.5.   An undated "Agreement" references Pentler’s role in Guinea as "advisor and
                   business provider" in the commercial, mining and medical f~elds and the
                   contribution Matinda had made to Pentler’s success in those areas. Under that
                   agreement, in recognition of that contribution, Matinda would receive USD 3.1
                   million.14~ Noy has explained that this was the balance of the 5.5 million initially
                   promised (2.4 million of which had already been paid).~4e This agreement also
                   guaranteed the "absolute confidentiality" of all common business conducted in
                   Guinea and that Matinda would not contact any of the Guinean companies with
                   which they had collaborated. The agreement also formally terminated all
                   previous contracts and obligations between the two parties. Finally, Matinda
                   undertook responsibility for any "complaints, actions, concerns or any other
                   requests" filed by Guinean institutions against Pentler.




14~   Noy First WS, paragraph 80.
144   Contract between Matinda & Co. Ltd and Pentler, 8 July 2010, ¢-563.
145   Untitled Agreement between Mme. Toure and Pentler, 3 August 2010, pp. 236-237, C-6.
146   Contract between Pentler and Mme. Toure / Matinda, 3 August 2010, R-1,~1.
147   Noy First WS, paragraph 74.
148
      Undated Agreement between Pentler and Matinda/Mamadie Toure, pp. 239-240, C-6.
149   Noy First WS, paragraph 77.

                                                   74
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  77 of C283
                                                                          (pt.
                             1) Pg 77 of 101



          279.6.    qhere is also a statement confirming that Matinda had received USD 2.4 million
                    from Pentler pursuant to a "collaboration agreement" signed in 2005.is°

280.      By May 2010, BSGR had paid Pentler a total of approximately USD 30 million for its
          shares in BSGR Guinea BVI.151 Two further payments totalling USD 4.5 million were
          made in August 2010 and March 2011 which were success fees due under the BSGR-
          Pentler Milestone Agreement.1~2 Noy said in his First Witness Statement in this arbitration
          that:1~3

               Although we never formally transferred 33% of Pentler to Mamadie Toure, we
               felt we had entered into an agreement with her and therefore it was right to pay
               her. We had just received most of the $30 million agreed with BSGR for our
               share in BSGR (Guinea). I therefore calculated that a fair sum to pay Mamadie
               Tour~ for her share was around $10 million.

281.      It is also alleged that Mme. Toure received other payments from BSGR’s consultants or
          intermediaries during 2009-2010, in particular from Boutros.

  S.       President Cond~ and the Revocation of Mining Rights

282.      During the second half of 2010, national elections were held to elect the President of
          Guinea. Following some controversy and a decision from the Supreme Court as to the
          result of the elections, Alpha Conde became the President of Guinea on 21 December
          2010 ("CondO" or "President CondO"). In February 2011, President Conde decided that
          all iron ore from Simandou should be exported through Guinea.ls4 Consequently, the
          GoG directed VBG to cease work on constructing the Conakry-Kankan passenger railway
          and refused to sign the Protocole d’Accord regarding that railway. The GoG also
          signalled its intention to reform mining practices so that the State would take a profit from
          all phases of mining activity,ls5

283.      In August 2011, the GoG established a new company called Societe Guineenne du
          Patrimoine Minier ("SOGUIPAMI") to hold the State’s interests in mining projects and on
          9 September 2011 a new Mining Code was introduced.156

284.      In October 2011, further to its earlier announcements that all ore should be exported
          through Guinea, the GoG formally advised VBG that it was not able to export iron ore
          extracted from Simandou Blocks 1 and 2 through Liberia.~7 Following this, on 4 October
          2011, the GoG ordered VBG to stop all work in Guinea due to lack of proper
          authorisations and to produce its official documents and agreements with the GoG.lse
          BSGR requested that the order to stop work be delayed by three months so that the
          relevant information and documents could be gathered. -]he GoG granted this request.1~9
          However, it also provided a Iong list of information and documents that BSGR was

150   Undated Statement of Mme. Toure, p. 244, C-6.
151   Tchelet First WS, paragraphs 61-62.
t52   Tchelet First WS, paragraph 62; BSGR’s Statement of Rejoinder, paragraph 39.
123   Noy First WS, paragraph 72.
124   Vale Weekly Guinean Press Review, 28 February 2001, O-214.
lss   Policy Information for the Guinean Mining Sector, 10 February 2011, R-67.
128   Mining Code 2011, 9 September 2011, R-71.
127   Saad First WS, paragraph 20; Letter from Ministry of Mines to R. Saad, 11 October 2012, R-68.
1~    Letter from Minster of Mines to BSGR, 4 October 20~ 1, R-74.
1~    Letter from Minster of Mines to BSGR, 31 October 20"[ 1,


                                                   75
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  78 of C283
                                                                          (pt.
                             1) Pg 78 of 101



        required to produce within 30 days.1B° After further correspondence, E3SGR responded in
        detail on 3 February 2012.~B1

285.   On 26 March 2012, a National Mining Commission ("NtVIC") with responsibility for mining
       titles was established by Presidential decree.~2 Two sub-committees were established
       by a further Presidential decree, dated 29 March 2012l~ - the Strategic Committee and
       the Technical Committee. The Technical Committee was the operational arm of the NMC,
       responsible for daily activities concerning issuance and withdrawal of mining permits.

286.   On 30 October 20"[2, the Technical Committee wrote to BSGR notifying it that it had
       learned of "several serious allegations concerning the manner in which BSGR obtained
       its Guinean mining titles" and that it had "decided to collect from [BSGR], in an
       adversarial proceeding, the information relevant to these allegations.’’~4 BSGR denied
       the allegations.165

287.    Following a fur[her exchange of letters in May-June 2013,~6~ the Technical Committee
       wrote to BSGR on 1 November 2013 repeating its allegations of bribery and
       misconduct, lB7 Skadden Arps responded on behalf of BSGR on 8 December 2013
       denying the allegations in detail.~B Following previous requests from BSGR and Skadden
       Arps, the Technical Committee had provided some further documentation upon which it
       relied when making the allegations.~B9

288.   The Technical Committee held a hearing on 16 December 2013, which BSGR did not
       attend as it said it was concerned for the safety for its representatives.17° Mme. Tour6
       provided a written statement which formed part of the evidence relied upon by the
       Technical Committee,171 but she was not called for ora] questioning. On 21 March 2014,
       the Technical Committee recommended that VBG’s rights be revoked.~72 The GoG
       consequently revoked VBG’s mining rights on 19 April 2014.

289.   BSGR has alleged that the motivation for revoking BSGR’s rights stems from President
       Cond6’s need to repay certain "backers" who provided logistical and financial assistance
       during the election.~7~ BSGR has also alleged that other mining companies in Guinea that
       agreed to pay iarge sums to the GoG were exempted from the review process that
       stripped BSGR of its mining rights.~4 The Tribunal understands that the legality of the
       revocation of the mining rights, which according to BSGR was based on false allegations



is0 Letter from Minster of Mines to VBG, 17 November 2011, R-76.
~ Letter from Veil Jourde to the Minister of Mines, 3 February 2012, R-80.
1~ Decree D/2012/041tPRG/SGG, 26 March 2012, R-83.
~s3 Decree D/2012/045/PRG/SGG, 29 March 2012, R-84.
~B~ Letter from the Technical Committee to BSGR, 30 October 2012, p.
~ Letter from BSGR to Technical Committee, 26 December 2012, C-74.
~ Letter from Technical Committee to VBG Guinea, 7 May 2013, C-194; Letter from Skadden Arps to
Technical Committee, 4 June 2013, C-115.
~s~ Letter from Technical Committee to VBG Guinea, 1 November 2013, C-196.
l~a Letter from BSGR to Technical Committee, 8 December 2013, C-206.
~ Letter from Technical Committee to VBG Guinea, 4 December 2013, C-203.
~o BSGR’s Statement of Defence, paragraph 160.
~ Mme. Tour6’s Written Statement to the U.S. authorities, 2 December 2013, pp. 36-41, C-6
~7~ Recommendation and Report of the Technical Committee, 21 March 2014, p. 5, C-6.
~ BSGR’s Statement of Defence, paragraph 170(iii).
~ BSGR’s Statement of Defence, paragraph 171.

                                                 76
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  79 of C283
                                                                          (pt.
                             1) Pg 79 of 101



       of corruption in obtaining these rights, is the subject of its ICSID proceedings against the
       Republic of Guinea, which proceedings Vale refused to join.

 To    Frederic Cilins in the United States

290.   During the investigation by the Technical Committee described above, Cilins travelled to
       the United States to visit Mine. Tour& Cilins’ first visit was in 2012 and this was followed
       by visits in March/April 2013. The purpose of these visits was allegedly to convince Mine.
       Toure to destroy certain incriminating documents (including the allegedly forged contracts
       between Mine. Toure and BSGR) in return for payment and to sign allegedly false
       affidavits regarding her dealings with BSGR.

291.   Mme. Toure was, by this stage, co-operating with the FBI, which launched a criminal
       investigation into BSGR’s actMties in January 2013. Several phone calls and meetings in
       March - April 2013 between Cilins and Mme. Toure were recorded and transcribed by
       the FBI.17s

292.   Cilins was arrested and charged with obstruction of justice in April 2013. He pleaded
       guilty and was sentenced to 24 months imprisonment with three years’ supervised
       release. He was also fined USD 75,000.

293.   The revocation of VBG’s mining rights by the GoG on 19 April 2014 has put an end to
       VBG’s mining operations in Guinea and led to the dispute between the Parties. As Vale
       refused to join BSGR and BSGR Guinea in the ICSfD proceedings against the Republic
       of Guinea relating to the alleged unlawful revocation of BSGR Guinea’s mining rights, the
       Parties concluded a share purchase agreement dated 13 March 2015 under which Vale
       exited from the joint venture.176 Vale’s shares in VBG were sold to BSGR for USD 1 and
       the Framework Agreement and SHA were terminated by mutual agreement of the parties,
       without prejudice to any disputes being arbitrated in the present arbitration which had
       been instituted by Vale on 28 April 2014. Allegedly, the share purchase agreement
       enabled BSGR Guinea to join the 1CSlD proceedings as BSGR Guinea, by virtue of that
       agreement, became a (directly or indirectly held) wholly owned subsidiary. Prior to the
       share purchase agreement, it was majority controlled by Vale which had 51% of its share
       capital.




17~ See Transcripts contained in Recommendation and Report of the Technical Committee, 21 March
2014, Exhibit 3, 0-6.
17~ Share Purchase Deed between Vale S.A., BSG Resources Limited & VBG - Vale BSGR Limited,
13March 2015, 0-487~

                                               77
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  80 of C283
                                                                          (pt.
                             1) Pg 80 of 101



IV.         SUMMARY OF THE PARTIES’ POSITIONS

 A.         Claimant’s Position

       1.      Vale’s Allegations

294.    Vale’s makes three alternative claims in this arbitration:

        294.1.     Vale claims that BSGR made fraudulent misrepresentations during the due
                   diligence phase of contractual negotiations which induced Vale to enter into the
                   joint venture with BSGR. Vale seeks relief in the form of rescission of the
                    Framework Agreement and the SHA and damages in the amount of USD 1.45
                   billion (plus interest); or

        294.2.     Vale claims that BSGR breached certain warranties provided in the joint venture
                   agreements. Vale claims damages of USD 1.45 million (plus interest) for this
                   breach; or

        294.3.     Vale seeks a declaration that the Framework Agreement and the SHA are
                   discharged by frustration, with restitution in the amount of USD 1.45 billion (plus
                   interest).

295.    In addition, Vale seeks an order for costs (plus interest) and any other relief that the
        Tribunal deems just and proper.

296.    At the September 2016 Hearing, the Chairman sought clarification from Vale’s Counsel
        as to the relationship between the three alternative claims described above. The Tribunal
        sets out the relevant extract from the transcript:

                 THE CHAIRMAN:      Before you continue, if I may interrupt, can you explain to us
                                    what the relationship is between these three different
                                    freestanding causes of action? Is one an alternative cause of
                                    action, an alternative prayer for relief, as to the former one?
                                    You want us first to rule on fraudulent misrepresentation. If
                                    the end result is, dismissed, then we go to breach of
                                    warranty. If the end result is, dismissed, then we go to
                                    frustration? Is that how we have to see that relationship?

                 MR KELLY:          Yes, Mr Chairman, that certainly may be one way of
                                    approaching the legal analysis. In practice, you will be
                                    looking at the same facts with each of those different legal
                                    cloaks     on   on    those    facts.  So     the   fraudulent
                                    misrepresentation, if we cannot prove that BSGR was
                                    dishonest, that cause of action falls away. Into its place
                                    steps breach of warranty, which doesn’t require dishonesty
                                    for these purposes. That requires an objective assessment
                                    of what the contract meant and what in fact happened. If that
                                    falls away, you look at frustration. Then you look at what
                                    were the circumstances and events surrounding the
                                    frustrating event, the revocation of the licences, and, to an
                                    extent, you then may have to look back at the involvement of
                                    one or other of the parties and whether they provided for it in
                                    their contract.

                 THE CHAIRMAN:      It is the same question again, so to clarify, the road map for
                                    the Tribunal requested by Claimant is: first look into our

                                                  78
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  81 of C283
                                                                          (pt.
                             1) Pg 81 of 101



                                             fraudulent misrepresentation cause of action, then look into
                                             breach of warranties, and then only then look to frustration.
                                             Is that how we need to understand the relationship between
                                             the three causes of action?

                   MR NELLY:                 Correct.1~

297.      The factual basis upon which Vale makes the above claims is that, from 2005 onwards,
          BSGR directly and indirectly engaged in bribery and corruption to obtain mining rights in
          the Simandou area of Guinea. BSGR then lied repeatedly to Vale during the joint venture
          due diligence process so as to hide all indications of such conduct, thereby inducing Vale
          to enter into the joint venture and invest significant amounts of money to buy a
          participation and to fund the joint venture’s operations. As a result of the alleged
          misconduct, BSGR also breached warranties given in the joint venture agreements.

298.      Vale alleges - with the help of evidence uncovered during this case - that it has been
          able to trace illicit payments from BSGR to Pentler and its principals, and through them to
          other agents of corruption, including Mme. Tour6 and the former Minister of Mines,
          Mahmoud Thiam.~78

299.      Specifically, Vale claims that BSGR (either itself or through intermediaries, agents or
          consultants) bribed these individuals, and the President himself, in order to gain their
          assistance in obtaining mining concessions in Simandou North and South and Simandou
          Blocks 1 and 2, as follows:

          299.1.     Mme. Tour6, the fourth wife of President Cont,, who influenced her husband to
                     award mining rights to BSGR. Vale aIleges that Mme. Tour& received millions of
                     doltars in illicit payments in return for exercising her influence over the President
                     and other officials in BSGR’s favour. She also provided access to the President
                     for BSGR. In addition to the payments, she allegedly received a 5.88% indirect
                     interest in BSGR Guinea through Pentler and other gifts, such as two Land
                     Cruisers in July 2008.~g

          299.2.     Mohammed Thiam, Minister of Mines from 2009-2010. Vale submits that Thiam
                     oversaw key steps in confirming BSGR’s rights prior to the signing of the Base
                     Convention granting BSGR the right to exploit Zogota (Simandou South). Vale
                     contends that BSGR bribed Thiam to help "fend off Rio Tinto’s challenges to
                     BSGR’s newly-acquired rights"18° and to assist in attracting potential joint
                     venture partners (including Vale). Vale alleges that Thiam helped to induce it to
                     enter into the Framework Agreement and Shareholders Agreement with BSGR
                     by providing assurances that the mining rights had been legally obtained. Vale
                     submitted evidence that BSGR rewarded Thiam for his assistance through (a)
                     the purchase of real estate in the US Ifunds to acquire a USD 3.75 million
                     property at 771 Duell Road in Dutchess County, New York 18~ ), (b)
                     reimbursement for travel and (c) payments totalling approximately USD 23,000.
                     According to BSGR’s own witnesses these payments "would have been


177 Transcript, Educatory Hearing, Day 2, p. 161, line 18- p. 162, line 25.
~78   Vale’s   Statement   of   Reply,   paragraph 4.
~g    Vale’s   Statement   of   Reply,   paragraphs 594 and 877.
~0    Vale’s   Statement   of   Reply,   paragraph 878.
18~   Vale’s   Statement   of   Reply,   paragraph 879.


                                                           79
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  82 of C283
                                                                          (pt.
                             1) Pg 82 of 101



                 connected to work that BSGR was doing with Mr Thiam" and indeed "likely"
                 related to BSGR’s mining rights;182 and

        299.3.   President Conte was given gifts by BSGR, including:

                 299.3.1.   a gold watch presented by Oron inlaid with Steinmetz diamonds,
                            which had an approximate value of USD 60,000;183

                 299.3.2.   a miniature Formula 1 car plated in gold and diamonds was
                            presented to President Cont6 by Struik and another such car had
                            been previously given to Souare (Minister of Mines) who also gave
                            the car to the President.~84

       2.   Fraudulent misrepresentation

300.    According to Vale, much of the alleged corruption was facilitated through intermediaries
        such as Pentler (a BVI company) sold by Onyx to Noy, Cilins and Lev Ran in 2006. Vale
        alleges that, during the joint venture due diligence phase, BSGR should have disclosed
        the role that Pentler and its principals played in obtaining the mining rights but did not do
        so. In particular:

        300.1.   Pentler and its principals should have been disclosed as BSGR’s consultants,
                 agents and/or intermediaries.

        300.2.   Contracts between BSG entities and Pentler should have been included in the
                 data room. These include the BSGR-Pentler Milestone Agreement, the
                 Shareholders Agreement, the Share Purchase Agreement and the Settlement
                 Agreement.

        300.3.   Pentler should have been revealed as the "minority shareholder" of the BSGR
                 Guinea BVI shares that were the subject of the USD 22 million buyback.

        300.4.   The assistance Pentler provided in obtaining the mining rights should have been
                 revealed.

301.    Vale alleges that BSGR deliberately hid the role of Pentler by restructuring the BSG
        Group so as to remove entities from the group that had contracted directly with Pentler.
        However, Vale contends that the due diligence questions were broad enough to have
        required BSGR to disclose Pentler’s interest in the mining rights (through its shareholding
        in BSGR Guinea BVI) and the role it played in securing those rights.

302.    Vale also relies on BSGR’s direct relationship with Mme. Tour~, which it says is
        evidenced as follows:

        302.1.   Avidan stated in his written evidence in this case that he made a point of
                 meeting with Mme Tour~ on many occasions and contemporaneous emails from
                 Avidan described her as one of the "key people" in Guinea for advancing
                 BSGR’s plan to obtain mining rights. This is supported by Mine. Tour6’s

la2 Vale’s Statement of Reply, paragraph 878.
~ Vale’s Statement of Reply, paragraphs 351 and 632.
~84 Vale’s Statement of Reply, paragraphs 357 and 632.


                                                 8O
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  83 of C283
                                                                          (pt.
                             1) Pg 83 of 101



                 attendance at many of the key meetings between BSGR and the President of
                 the Republic of Guinea. Vale alleges that Mme. Toure was responsible for
                 arranging many of these meetings.185

       302.2.    Three contracts between BSGR and Mme. Tour6 (dated 20 June 2007, 27 and
                 28 February 2008 respectively) which Cilins attempted to get Mme. Toure to
                 destroy in 2013. Vale rejects BSGR’s assertions that these contracts were
                 forgeries, and notes that BSGR’s records show that it produced company
                 stamps around the time the February 2008 contracts were signed.18e Vale points
                out that the contracts were signed in duplicate, which accounts for any
                discrepancies in the place and date of signing,187 and that Cilins’ efforts to get
                the contracts destroyed also supports the conclusion that they were genuine.~aa

303.   According to Vale, other consultants involved in the alleged corruption included Fofanals9
       and Boutrosl~a. Vale alleges that both gentlemen assisted in making payments to Mme.
       Tour~ for her services in assisting BSGR to gain mining rights in the Simandou. Neither
       the roles played by these men nor any contracts between them and BSGR entities were
       disclosed by BSGR during the due diligence phase.

304.   Vale submits that other misrepresentations made by BSGR during the due diligence
       phase included representing that:

       304.1.   all relevant consulting agreements had been disclosed;

       304.2.   all relevant documents and information relating to the share capital and
                ownership had been disclosed;

       304.3.   all requested contracts, including those incapable of performance within six
                months of date of entry and contracts otherwise than at arm’s length had been
                disclosed;

       304.4.   all material settlements and potential litigation had been disclosed;

       304.5.   no BSGR personnel/shareholder or their families were Government Officials;

       304.6.   BSGR was not involved in the Government’s decision to revoke Rio Tinto’s
                mining rights;

       304.7.   BSGR had no financial or business relationship with any Government Official or
                spouse;

       304.8.   BSGR had not made any payments to Government Officials in connection with
                obtaining the mining rights; and



  Vale’s Statement of Reply, paragraph 8.
  Vale’s Pre-Hearing Written Submissions, paragraph £7.
  Vale’s Statement of Reply, paragraphs 418 and 428.
  Vale’s Statement of Reply, paragraph 484.
  See paragraphs 461-467 for the discussion on whether Fofana provided consulting services to
BGSR.
  See paragraphs 429-458 for the discussion on whether Boutros provided consulting services to
BGSR.

                                               81
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  84 of C283
                                                                          (pt.
                             1) Pg 84 of 101



        304.9.   BSGR had not engaged in bribery or corruption.

305.    Vale sets out the legal test for fraudulent misrepresentation and addresses each element
        in turn. Vale emphasises that these misrepresentations were made by BSGR deliberately
        to hide its corruption and to induce Vale to enter into the joint venture. Vale asserts that it
        relied on the statements and would not have entered into the joint venture had the
        relevant information been disclosed. Vale’s witnesses confirm that, had the company
        been made aware of the "red flags" or indicia of corruption that existed, Vale would not
        have entered into the joint venture regardless of whether corruption had been proven. In
        this regard, Vale’s counsel argued that the Tribunal was not required to make a positive
        finding of corruption in order for Vale to succeed on its fraudulent misrepresentation claim,
        191 it was sufficient that the disclosure of the information would have caused Vale not to
        enter the joint venture due to heightened risk.

306.    In support of its position, Vale emphasises the importance of the due diligence exercise
        during the contract negotiation phase of Project Hills. it says that Vale’s due diligence
        was designed to uncover red flags or indicia of bribery and corruption and that Vale
        insisted that E~SGR represent, certify, warrant, and covenant that it had not engaged in
        bribery or corruption.

307.    Although Vaie contends that the Tribunal is not required to make a finding of corruption in
        order to uphold its causes of action, Vale nonetheless submits that the evidence it has
        produced is sufficient to satisfy its burden of proving that corruption did occur. In
        particular:

        307.1.   Cilins’ conviction in the United States for obstruction of justice, based on
                 recorded conversations with Mme. Tour~, where she was asked to destroy
                 incriminating documents and to lie about her association with BSGR.

        307.2.   Contracts between Pentier and Mme. Tour~ and between BSGR and Mme.
                 Tour~ for the payment of substantial sums of money in return for her assistance
                 in obtaining the mining rights.

        307.3.   Witness accounts of Mme. Tour~’s attendance at meetings regarding the mining
                 rights and her influence over her ailing husband.

        307.4.   Records of payments made to Mme. Tour~, Pentier and others for which BSGR
                 has provided no plausible explanation. For example, Pentler received around
                 USD 34.5 million from BSGR, which cannot be explained by the limited role
                 BSGR suggests Pentler played in introducing BSGR to the initial opportunity.

308.    Vale requests that, as a result of these fraudulent misrepresentations, the Tribunal
        rescinds the Joint Venture Agreements and upholds its damages claims.

       3.   Breach of Warranty

309.    BSGR also gave a number of warranties in the Framework Agreement and the SHA
        which Vale alleges were breached, based on the same facts as those supporting the
        misrepresentation allegations above. The warranties include:



  Transcript, Educatory Hearing, Day 2, pp. 145-’148.

                                                 82
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  85 of C283
                                                                          (pt.
                             1) Pg 85 of 101



        309.1.   Section 2.1 of Schedule 4 to the Framework Agreement: "The information in [the]
                 [Framework] Agreement, Disclosure Bundle and Disclosure Letter is accurate in
                 all material respects".

        309.2.   Section 3.1 of Schedule 4 to the Framework Agreement: "The business of each
                 BSGR Guinea Group Company has been carried out in compliance with all
                 Applicable Law".

        309.3.   Section 3.2 of Schedule 4 to the Framework Agreement: "no BSGR Guinea
                 Group Company is aware of the existence of circumstances which represent a
                 real threat that any Relevant Permit [...] is likely to be revoked".

        309.4.   Section 3.5 of Schedule 4 to the Framework Agreement: No corrupt payment
                 was made to a Government Official.

        309.5.   Section 3.6 of Schedule 4 to the Framework Agreement: No violation of the
                 OECD Convention on Bribery of Foreign Public Officials in International
                 Business Transactions was committed.

        309.6.   Section 4.2 of Schedule 4 to the Framework Agreement: "No litigation [or other
                 proceedings] are threatened or pending by or against any BSGR Guinea Group
                 Company [...] which would adversely affect any BSGR Guinea Group Company
                 in the performance of its obligations under [the] [Framework] Agreement".

        309.7.   Anti-corruption warranties contained in Section 16.1 of the SHA.

       4.   Frustration

310.    Finally, Vale submits it is entitled to a declaration that the joint venture agreements have
        been frustrated because of the revocation of VBG Guinea’s mining rights, and that it is
        entitled to recovery from BSGR of monies paid under those arrangements. Vale argues
        that since the mining rights have been revoked, it is no longer possible for the joint
        venture agreements to be fulfilled, through no faull whatsoever of Vale. it suggests those
        agreements are therefore frustrated, relieving Vale of any further obligations il would
        have under them and entitling Vale to recovery of monies paid to date by Vale thereunder.

       5.   Response to BSGR’s Defences

311.    Vale makes a number of submissions in relation to BSGR’s defences:

        311.1.   Vale addresses BSGR’s submission that it was under no duty to disclose
                 Pent[er because of the limited scope of Vale’s due diligence requests, that it
                 was indeed advised not do so to by its legal counsel (Skadden Arps) and that in
                 any case Pentler was implicitly disclosed. Vale asserts that BSGR not only
                 failed to disclose the existence of Pentler, but also took affirmative steps to hide
                 any connection between itself and Pentter or its principals.192 Vale also submits
                 that BSGR’s reliance on Skadden Arps’ alleged advice was not credible.19a It




192 Vale’s Pre-Hearing Written Submissions, paragraphs 143-155.
193 Vale’s Pre-Hearing Written Submissions, paragraphs 156-157.


                                                 83
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  86 of C283
                                                                          (pt.
                             1) Pg 86 of 101



                   suggests BSGR’s claim that Pentler was "disclosed" implicitly further evidences
                   BSGR’s obfuscation.194

        311.2.     Vale submits that BSGR failed to produce any evidence suggesting a legitimate
                   reason for granting Pentler a 17.65% interest in the mining rights, let alone
                   making a payment of such a large sum for that interest.19~

        311.3.     Vale submits that BSGR’s arguments regarding Mme. Tour¢’s lack of credibility
                   are meritless. Vale has provided evidence in support of its assertion that Mme.
                   Tour6 has not profited from testifying in the US Department of Justice criminal
                   investigation.

        311.4.     Vale asserts that BSGR’s "internal investigations" expose rather than disprove
                   BSGR’s involvement in corruption. The investigations were "deeply flawed" as
                   they were commissioned by BSGR and the investigators were on BSGR’s
                   payroll.196

       6.      Quantum

312.    Vale’s claim for the recovery of USD 1.45 billion is based on the following breakdown of
        costs and monies paid:197

                   USD 500 million paid for a 51% participation in the joint venture;

                   USD 781 miliion in loans provided to VGB as operating funds (this includes
                   loans totalling approximately USD 581 million, plus interest of USD 199 million
                   as at 29 April 2014);

                   USD 85.4 million to fund the feasibility study;

                   USD 80.5 million costs relating to personnel, travel, services, and other costs
                   incurred by Vale to support the joint venture’s operations outside of Guinea in
                   2010-2013.

313.    Vale provided the above funding through its indirect subsidiary company Vale
        International SA incorporated in Switzerland. The shares in VBG were held by Vale’s
        direct subsidiary, Vale GmbH. Vale provided the funding pursuant to its obligations under
        the Framework Agreement which specifically authorised Vale to provide the funds
        through a subsidiary if it so chose.

            Respondent’s Position

314.    BSGR refutes Vale’s allegation that it engaged in bribery or corruption, or any
        wrongdoing whatsoever, in connection with obtaining the Simandou mining rights. BSGR
        asserts that the Republic of Guinea lawfully granted BSGR mining rights to Simandou
        North and South and Blocks 1 and 2. The withdrawal of these rights was brought about
        by the establishment of a new Mining Code introduced by the newly elected President


ls4 Vale’s Pre-Hearing Written Submissions, paragraphs 158-162.
les Vale’s Pre-Hearing Written Submissions, paragraphs 163-167.
~s~ Vale’s Pre-Hearing Written Submissions, paragraphs 171-175.
~7 Vale’s Statement of Reply, paragraph 318.

                                                   84
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  87 of C283
                                                                          (pt.
                             1) Pg 87 of 101



        Cond~ and facilitated in part by extortion attempts launched against BSGR, as weil as
        Vale’s decision to back out of the joint venture at a critical moment.

       1.   Response to Vale’s Alleqations

315.    In response to Vale’s claim of fraudulent misrepresentation, BSGR denies that its
        responses during the due diligence phase of Project Hills were inadequate, stating that
        there is no basis for the allegation that its representations were false, let alone
        fraudulently so. BSGR denies any ill-motive in selling a participation in its mining rights to
        Vale, instead claiming that, as a small entity, it was in need of funding, and Vale was
        incentivised to buy in order to challenge Rio Tinto’s holdings at the time.

316.    BSGR sets out its reasons for not disclosing Pentler, or the roles played by Cilins, Noy,
        Lev Ran and Boutros, of whom BSGR argues were not "intermediaries", "agents" or
        "consultants" to BSG Group companies, as defined in the relevant questionnaires.198
        BSGR acknowledges that Fofana was a consultant and should have been disclosed, but
        says that the non-disclosure was inadvertent.

317.    BSGR also asserts that it did not take steps to hide Pentler’s shareholding (as Vale
        suggests), and that its changes to the ownership structure had nothing to do with
        concealing Pentler.1~ BSGR argues that the questions put to it during the due diligence
        phase did not require it to disclose Pentler’s former shareholding in BSGR Guinea BVI or
        the various agreements between BSGR Steel and BSGR Guinea BVI and Pentler.2°°
        BSGR notes that it did reveal the $22 million payment to Pentler as minority
        shareholder.2°1 Lastly, BSGR asserts that, contrary to Vale’s submissions, the award and
        buyback of Pentler’s shareholding in BSGR Guinea BVI was commercially reasonable.
        According to BSGR, the allegation that the award of the shareholding and its subsequent
        buyback made no commercial sense is contradicted by expert evidence, and that the
        factual evidence shows that the buyback of Pentler’s shareholding was reasonable -
        hence, Vale had originally expressed no concerns when it first discovered the
        payment.2°~

318.    BSGR disputes Vale’s account of the factual background. In particular, it denies any
        significant association with Mme. Tour6 and asserts that the affidavit she provided to the
        Technical Committee was false.2°~ BSGR categorically denies bribing Mme. Toure either
        directly or through Pentler.2°4 BSGR distances itself from any relationship that Pentler
        may have had with Mme. Toure, stating that this involved other business interests quite
        separate from BSGR. It similarly distances itself from Pentler’s MoU with Bah and I.S.
        Toure and Pentler’s MoU with Daou.2°5 Finally, BSGR alleges that the three contracts
        between BSGR and Mme. Tour~’s company (Matinda), adduced as evidence of bribery



198
     See BSGR’s Statement of Rejoinder, paragraphs 32-61.
199
     See BSGR’s Statement of Rejoinder, paragraphs 62-70.
200
     BSGR’s Statement of Rejoinder, paragraph 71.
201  BSGR argues that Vale’s characterisation of Pentler as a minority shareholder to be disclosed is
inaccurate (BSGR’s Statement of Rejoinder, paragraph 74).
29~ BSGR’s Statement of Rejoinder, paragraphs 75-86.
~-0~ BSGR’s Statement of Rejoinder, paragraph 245.
~04 For a summary of BSGR’s submissions on Vale’s bribery case, see BSGR’s Statement of
Rejoinder, paragraphs 205-20£.
205      ,
   BSGR s Statement of Rejoinder, paragraphs 115-116.

                                                 85
     19-11845-shl Doc 5-3 FiledDocument
      Case 1:20-mc-00212-AJN    06/03/19 42-22
                                         EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20   PageExhibit
                                                                       88 of C283
                                                                               (pt.
                                  1) Pg 88 of 101



             before the Technical Committee, were forgeries and that it had never entered into any
             such contracts.2°e

     3"19.   On BSGR’s case, it had direct access to President Cont6 and did not need the
             assistance of Mme. Tour6 or I.S. Toure in this regard.=°z BSGR asserts that it obtained
             the mining rights in the Simandou area on its own merit, and its small size meant it could
             act quickly and decisively in developing the mining sites.2°8 BSGR’s commitment to
             building a trans-Guinean railway (from Conakry to the Eastern Guinean city of Kankan)
             also served as valuabfe consideration and made it an attractive proposition for the
             GoG.2°9 It was for these reasons that the GoG decided to award BSGR the mining rights
             in the Simandou - not because of any misconduct.

     320.    BSGR contends that Vale exaggerated the importance of the due diligence and other
             steps it allegedly took to ensure the mining rights in question had been obtained lawfully,
             and that in any event BSGR was obliging and honest in regard to these processes
             because it felt it had nothing to hide. BSGR conducted the due diligence process in good
             faith. BSGR also submits that documents were provided quickly and that Yossie Tchelet
.)           ("Tchefet") (Chief Financial Officer of BSGR) ensured Vale had unfettered access to all
             documentation in the BSGR Guernsey office (the agreed upon scope of the due
             diligence), which included documents relating to Pentler.21° BSGR says that it relied on
             its legal advisers, Skadden Arps, who advised that Pentler did not have to be
             disclosed.211

     321.    BSGR’s position is that the GoG’s withdrawal of BSGR Guinea’s Simandou mining rights
             was without foundation. Because of BSGR’s refusal to agree to the President’s demand
             that it pay the Government USD 1.25 billion, the GoG decided to expel BSGR from the
             Simandou area.2~2 BSGR points out that other companies paid the "bribe" and were not
             expelled. In addition, President Conde had promised to grant lucrative mining rights to his
             political backers in return for their assistance in rigging the 2010 President election.
             BSGR surmises that President Conde needed assets with which to reward these political
             backers.2~

     322.    According to BSGR, Vale used BSGR to gain access to Simandou and then tried to
             shake off the joint venture. BSGR submits that there is a strong body of evidence from
             Vale’s disclosure demonstrating that Vale treated the joint venture as a last resort, having
             tried and failed "to get a slice of the Simandou action through other means".214 BSGR
             suggests that it was always Vale’s intention to enter into the arrangement to secure rights
             in Simandou, and then push BSGR out.




     206 BSGR’s Statement of Defence, paragraphs 11 and 218; BSGR’s Statement of Rejoinder,

     ~)oaragraph
       7 Although121.
                   BSGR states that I.S Toure was "of occasional assistance in arranging meetings with

     ~oOVernment officials" (BSGR’s Statement of Rejoinder, paragraph 95).
          BSGR s Statement of Defence, paragraph 25.
     209 BSGR’s Statement of Defence, paragraph 87.
     ~o BSGR’s Statement of Rejoinder, paragraphs 3-5.
     =1~ BSGR’s Statement of Rejoinder, paragraphs 25-28.
     =1~ BSGR’s Statement of Defence, paragraphs 9 and 130.
     ~-1~ BSGR’s Statement of Rejoinder, paragraph 246.
     214 BSGR’s Statement of Rejoinder, paragraph 18.


                                                      86
     19-11845-shl Doc 5-3 FiledDocument
      Case 1:20-mc-00212-AJN    06/03/19 42-22
                                         EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20   PageExhibit
                                                                       89 of C283
                                                                               (pt.
                                  1) Pg 89 of 101



     323.     With regard to the Pentler contracts, BSGR submits that Pentler was a legitimate
              shareholder in BSGR Guinea BVI between 2006 and 2008. BSGR submits that its role
              was a valuable one, and thus it was paid a fair sum for its shares when it was inevitably
              bought out by BSGR.21s

     324.     BSGR denies any corruption, and asserts that Mme. Tour6’s affidavit is "demonstrably
              false",216 that she had motivation to lie about her encounters with Cilins, and that, in any
              case, Mr Cilins acted on his own accord.217 According to BSGR, its inability to cross-
              examine Mine. Tour~ is a serious impediment to the persuasiveness of her evidence and
              indicative of Vale’s own mistrust of her as a reliable witness.

     325.     BSGR refutes the allegation that it bribed Thiam (Minister of Mines in 2009-2010). It
              contends that Vale’s evidence relating to the bribery of Thiam is speculative, and that
              evidence adduced from Government officials on the part of Vale is both irrelevant and
              biased (because such individuals are likely linked to President Cond6’s Government,
              BSGR’s opponent in the ICSID proceedings).2~6 BSGR states that Thiam acted properly
              in upholding BSGR’s rights to Blocks 1 and 2 and that Thiam did not make payments on
              behalf of BSGR.21~ Thiam’s limited involvement with BSGR (namely, his involvement in
              the joint venture negotiations and in BSGR’s defence strategy) was in his own interests
              or in the interests of Guinea. BSGR says that it did not reward him in any way and that its
              continuing relationship with Thiam after his tenure as Minister of Mines ended is not
              evidence of any misconduct.

     326.     BSGR asserts that it always followed appropriate payment approval processes. The
              gifting of a miniature Formula 1 car in a very public setting to Souar~ (Minister of Mines
              2006) provides no basis for Vale’s allegation of BSGR’s "broader pattern of bribery".22°
              BSGR’s investigations (namely, Daniel Pollak’s 2012 review and the Freeh-Lieberman
              Report) were instigated in good faith, and not, as Vale alleges, mere "whitewash".221

     327.     BSGR refutes Vale’s submission that Steinmetz had ultimate control over BSGR and
              knew of the alleged corruption. BSGR states that Steinmetz was an advisor to BSGR, but
              was not an employee or director and had no control over the entity.2== Steinmetz says
              that he did not travel to Guinea until   2008.223


             2.      Response to alleqation of fraudulent misrepresentation

     328.     in relation to the Vale’s claim for rescission and damages as a result of fraudulent
              misrepresentation, BSGR denies that any such misrepresentations were made:

              328.1.     BSGR provides analysis for each representation made by BSGR, arguing that,
                         when read in context, many of the statements are far from fraudulent, or even
                         false, in cases where incorrect statements were provided, for example the


     215   BSGR’s   Statement
                              of   Defence, paragraphs 33-34.
     2~    BSGR’s   Statement
                              of   Defence, paragraph 215.
     2~7   BSGR’s   Statement
                              of   Defence, paragraph 223.
     218   BSGR’s   Statement
                              of   Rejoinder, paragraphs 9-10.
.J   21~   BSGR’s   Statement
                              of   Rejoinder, paragraphs 159-161.
     2=0   BSGR’s   Statement
                              of   Rejoinder, paragraph 197.
     221   BSGR’s   Statement
                              of   Rejoinder, paragraph 198.
     222   BSGR’s   Statement
                              of   Rejoinder, paragraphs 181-187.
     223   BSGR’s   Statement
                              of   Rejoinder, paragraph 191.

                                                          87
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  90 of C283
                                                                          (pt.
                             1) Pg 90 of 101



                    failure to disclose Fofana’s role as a consultant, this was an inadvertent mistake
                    and not sufficient to constitute a fraudulent misrepresentation. BSGR honestly
                    believed that what it asserted was true.224

         328.2.     BSGR reiterates that what is being represented must be fact, and not belief or
                    opinion. BSGR provides legal authorities confirming that silence will not support
                    an action for deceit and that the alleged representations must be precisely
                    identified.22~

         328.3.     BSGR submits that Vale has failed to establish that BSGR knew the
                    representations were false. Vale cannot simply assert that BSGR’s "dishonesty
                    is self-evident". BSGR asserts, with legal authorities, that:

                    328.3.I.       there is no liability where an agent did not have knowledge that the
                                   statement was false (but does not state which misrepresentations this
                                   assertion would be applicable to);

                    328.3.2.       a higher standard of proof than the normal "balance of probabilities"
                                   needs to be met. There is no English authority to support Vale’s
                                   suggestion that this standard should shift from Vale to BSGR; and

                    328.3.3.       adverse inferences should not be drawn in favour of Vale.226

         328.4.     BSGR submits in any case that Vale did not rely to the necessary degree on the
                    representations. Even if the representations were shown to be false, Vale would
                    have gone ahead with the joint venture anyway because it wanted access to the
                    Simandou deposits.227 BSGR refutes the legal authorities provided by Vale on
                    this point, saying that Vale has misconstrued the cases, which suggest that the
                    defendant’s intention [s relevant (and that in any case BSGR’s intent to deceive
                    has not been made out). BSGR contends that actual reliance must be shown by
                    Vale and it is not sufficient for Vale to assert that, had it known the truth it would
                    not have entered into the contracts.~28

         328.5.     To show reliance, BSGR asserts that Vale must prove that the representations
                    played a causative part in inducing the contract - "the question of reliance is to
                    be decided by asking whether the Claimant would have entered into the contract
                    but for the misrepresentation being made, not but for the misrepresentation
                    having been false".22~ BSGR also argues that Vale is contractually estopped
                    from arguing actual reliance on BSGR’s alleged misrepresentations, because s
                    I7.3(b) of the SHA holds that "representations" made by either party were
                    superseded by the Agreement.23°

         328.6,     Finally, BSGR submits that Vale’s loss was not caused by its reliance on the
                    alleged misrepresentations, but by the GoG’s political investigation and


~24   BSGR’s   Statement   of   Defence, paragraph 245.
22~
      BSGR’s   Statement   of   Rejoinder, paragraph 273.
226
      BSGR’s   Statement   of   Rejoinder, paragraphs 308-363.
227   BSGR’s   Statement   of   Defence, paragraph 251.
~28
      BSGR’s   Statement   of   Rejoinder, paragraph 388.
229   BSGR’s   Statement   of   Rejoinder, paragraph 393.
230   BSGR’s   Statement   of   Rejoinder, paragraph 417.

                                                       88
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  91 of C283
                                                                          (pt.
                             1) Pg 91 of 101



                 revocation of the rights, which had nothing to do with whether Vale relied on the
                 representations or not.2~1

       3.   Vale’s Requests for Relief

329.    In terms of remedies for misrepresentation, BSGR submits that Vale must elect either
        rescission and damages for fraudulent misrepresentation, or damages for breach of
        warranty.2~2 In respect of Vale’s claim for rescission, BSGR suggests such a remedy
        cannot be ordered because it is not possible to restore the parties to the position that
        they were in prior to the joint venture. BSGR would be unjustifiably worse off if the
        Agreements were rescinded because it no longer hofds the mining rights.233

330.    In respect to Vale’s claim for damages, BSGR contends that the correct measure of
        damages is the loss directly flowing from the representee’s reliance on the allegedly false
        statements. Vale’s claim is therefore inappropriate, as the losses claimed by Vale were
        not directly caused by the transaction, but by the GoG’s decision to withdraw its mining
        rights.234 As to Vale’s wasted costs claim (to the amount of USD 779,184,381.21), BSGR
        says that to grant this sum would be premature because Vale may still seek to be further
        involved in mining activities in Guinea, in which case funding spent on the Feasibility
        Study will not have gone to waste.235

331.    Finally, BSGR contends that Vale failed to mitigate its losses,236

332.    In relation to specific amounts claimed, BSGR disputes the amounts as follows:

                 Regarding capital equipment, 8SGR says that Vale has failed to prove exactly
                 what capital equipment was purchased. RSGR makes a similar evidentiary
                 objection in relation to Vale’s claim for personnel costs it says it incurred in
                 Brazil.2~z These costs included those relating to a Swiss-based employee that
                 Vale made available to the joint venture through a subsidiary - Vale
                 International SA.

        332.2.   BSGR asserts that Vale’s compound interest claim "is wrong as a matter of
                 English law".2~8

       4.   Warranties

333.    BSGR refutes Vale’s claim that the warranties provided in the Framework Agreement
        were untrue:

        333.1.   BSGR says that Vale "goes on" at length to explain why the warranties were
                 "untrue", yet it is unable to demonstrate, beyond broad unsupported assertions,



231BSGR’s   Statement of Defence, paragraph 252.
232BSGR’s   Statement of Defence, paragraph 255.
233
   BSGR’s   Statement of Defence, paragraph 257; BSGR’s Statement of Rejoinder, paragraph 428.
234
   BSGR’s   Statement of Defence, paragraph 265.
2~
   BSGR’s   Statement of Defence, paragraphs 266-267.
2~6
   BSGR’s   Statement of Defence, paragraph 269.
237
   BSGR’s   Statement of Rejoinder, paragraphs 458-459; BSGR’s Statement of Defence, paragraphs
266-268.
2~ BSGR’s   Statement of Rejoinder, paragraph 464.


                                                 89
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  92 of C283
                                                                          (pt.
                             1) Pg 92 of 101



                  that BSGR was aware that any such matters were false, and that this is a
                  "glaring omission in its case".2~9

         333.2.   BSGR considers each warranty in its context and interprets the wording
                  differently from Vale in order to refute Vale’s allegations of breach. For instance,
                  BSGR notes that some warranties went to future conduct (and that Vate’s
                  allegations are historical in nature), or that the warranty included the phrase "as
                  far as BSGR is aware" and therefore the warranty was true at the time it was
                  made.240

334.     Regarding remedies, BSGR submits that the purpose of damages in this instance would
         be to put Vale in the position it would have been in had the warranty been true, a notion
         that does not support Vale’s claim for "lost expenditures" amounting to USD 1.45 bilfion.
         BSGR says that Vale cannot recover damages for wasted expenditure because these
         amounts would not have been recouped had the contract been performed given Vale’s
         conduct which BSGR alleges led to all Liberian Transport Solution prospects being cut
         off.241 BSGR also argues that Vale failed to mitigate its losses.242

        5.    Frustration

335.     Finally, BSGR argues that a declaration of frustration is not an available remedy in this
         case. BSGR contends that the joint venture agreements were not frustrated because
         Vale has failed to make out bribery243 and because, in any case, the force majeure
         clause in the Framework Agreement clearly anticipated present events.244 BSGR also
         contends that it was foreseeable that a subsequent Guinean President might expropriate
         the mining rights - this being a risk that both parties took in contracting for those rights.=~5
         BSGR argues that any remedy under this head should be limited to the consideration
         paid directly to BSGR under the joint venture agreement.246

336.     Ultimately, BSGR requests the Tribunal to dismiss Vale’s claims and award BSGR all
         costs, plus interest in BSGR’s favour.

        6.    BSGR’s Counterclaims

337.     BSGR advances a number of counterclaims pursuant to which BSGR claims damages
         flowing from Vale’s numerous alleged breaches of the joint venture agreements.

         337.1.   Vale failed to take steps to resist the GoG’s withdrawal of the mining rights2~7
                  and failed to join the ICSID action against the GoG. More specifically, BSGR
                  alleges that Vale breached its contractual obligations when it (i) failed to act in
                  good faith and to promote the best interests of VBG; (i]) failed to exercise Vale’s
                  powers so as to give effect to the provisions of the joint venture agreements; (iii)

239   BSGR’s Statement of Rejoinder, paragraph 465.
24o   BSGR’s Statement of Rejoinder, paragraphs 466-485.
241   BSGR’s Statement of Defence, paragraph 306.
242
      BSGR’s Statement of Reioinder, paragraphs 504-511.
243
      BSGR’s Statement of Defence, paragraph 319. See also BSGR’s Statement of Rejoinder,
1~4aragraphs
  4       ~
             512-519.
    BSGR s Statement    of   Defence, paragraph 320.
=4s BSGR’s Statement    of   Defence, paragraph 321.
2~ BSGR’s Statement     of   Rejoinder, paragraph 525.
247 BSGR’s Statement    of   Defence, paragraphs 326-343.


                                                   9O
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  93 of C283
                                                                          (pt.
                             1) Pg 93 of 101



                    failed to take reasonable and necessary steps to carry out the intended purpose
                    of the joint venture agreements; and (iv) failed to enforce Vale’s rights against a
                    third party.

         337.2.     Vale refused to pursue the Liberian Transport Solution, which was obviously in
                    the best interests of VBG and necessary for the joint venture to succeed.248
                    Refuting Vale’s assertion that there is no causal connection between the LTS
                    and the revocation of mining rights, BSGR asserts that it need not show that the
                    GoG would not have revoked the mining rights but for Vale’s breach of contract,
                    because the GoG was acting as a third party when it made this decision. It is
                    sufficient to show that there was a chance that the rights would not have been
                    revoked had Vale’s breach of contract not occurred. BSGR submits that, had
                    the LTS been approved, the GoG would have been under significant diplomatic
                    pressure not to interfere with VBG’s mining rights as they were to allow profits to
                    flow to Liberia as agreed.249

         337.3.     Vale failed to comply with the Anti-Bribery Laws Solution ("ABL Solution"), a
                    contractual mechanism intended to bring the parties together to find answers in
                    the event of problems arising.28° BSGR says that the ABL Solution was more
                    comprehensive and even-handed than simply providing a right for Vale to
                    dispose of its shares.2sl

         337.4.     Finally, Vale failed to comply with notice provisions and instead commenced
                    proceedings just five days after the mining rights were revoked.252 In response
                    to Vale’s suggestion that BSGR had waived any right to object, BSGR contends
                    that it did object at the first reasonable opportunity and therefore that it did not
                    waive the provision.25~

338.     BSGR also asks the Tribunal to declare that Vale is prohibited from participating in any
         tender for Simandou Blocks 1 and 2 because, amongst other reasons, English law
         prevents third parties to proceedings (in this case the ICSID proceedings) from taking
         action that would destroy the subject matter of the proceedings.2~

339.     As noted in paragraph 144 above, BSGR did not pay its share of the deposit funds for the
         arbitration to the LCIA. The LCIA wrote to BSGR on 16 March 2017 stating that, in
         accordance with Article 24.4 of the LClA Rules, BSGR’s counterclaims would be treated
         as withdrawn. For this reason, the Tribunal does not need to address the Counterclaims
         in this Award.

340.     After a review of the Parties’ respective positions, the Tribunal now moves to its
         discussion and analysis regarding Vale’s claims. As indicated in paragraph 296 above,
         Vale indicated at the September 2016 Hearing that its prayers for relief were alternative
         to each other and suggested that the Tribunal first deal with its prayers for relief regarding
         fraudulent misrepresentation, then, if necessary, those regarding breach of warranty and,

248
      BSGR’s   Statement   of   Defence, paragraphs 344-348.
249
      BSGR’s   Statement   of   Rejoinder, paragraphs 581-598.
~o    BSGR’s   Statement   of   Defence, paragraphs 349-359.
251
      BSGR’s   Statement   of   Rejoinder, paragraphs 599-615.
2~2   BSGR’s   Statement   of   Defence, paragraphs 370-373.
253   BSGR’s   Statement   of   Rejoinder, paragraphs 625-636.
254
      BSGR’s   Statement   of   Rejoinder, paragraphs 616-623.

                                                       91
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  94 of C283
                                                                          (pt.
                             1) Pg 94 of 101



     finally (but again, only if necessary), those based on frustration. The Tribunal will follow
     the ranking of Claimant’s prayers for relief and, after discussing a preliminary
     jurisdictional issue (section V) below, in section VI of this Award deal with fraudulent
     misrepresentation, in part VII with breach of warranty and in section VIII with frustration.




                                              92
b   19-11845-shl Doc 5-3 FiledDocument
     Case 1:20-mc-00212-AJN    06/03/19 42-22
                                        EnteredFiled
                                                 06/03/19        PageExhibit
                                                          14:18:56
                                                      06/29/20        95 of C283
                                                                              (pt.
                                 1) Pg 95 of 101




           PRELIMINARY JURISDICTION ISSUE

           Before turning to consider Vale’s claims in this arbitration, the Tribunal addresses a
           preliminary jurisdictional point raised by BSGR in its counterclaims. Although BSGR’s
           counterclaims have been treated as withdrawn (see paragraph 144 above), the Tribunal
           considers that it should nonetheless address this particular claim as it goes to the
           Tribunal’s jurisdiction.

    342.   BSGR has alleged that Vale failed to comply with the notice provisions in the SHA by
           commencing proceedings just five days after the mining rights were revoked.2~s Section
           12 of the SHA states as follows.

                 Section 12. Dispute Resolution


                 In the event that either Party, acting reasonably, forms the view that the
                 other Party has caused a material breach of the terms of any of the
                 Ancillary Agreements or a breach of this Agreement or the Framework
                 Agreement, then the Party that forms such a view shall serve notice of the
                 alle.qed breach on the other Party and both Parties shall work toqether in
                 .qood faith to resolve any such atleqed breach within 30 Business Days of
                 such notice and if any such alleged breach is not so resolved, then a senior
                 executive of each Party shall in ~ood faith attempt to resolve any such
                 alleged breach within the foflowinq 20 Business Days of the referral of the
                 matter to the senior executives. If no resolution is reached with respect to
                 any such alleged breach in accordance with the procedures contained in
                 this Section 12, then such matter will be referred to arbitration in
                 accordance with Section 17.10. [emphasis added]


    343.   At the outset, it is noted that the requirement to negotiate before commencing arbitration
           is found only in the SHA. it is not part of the arbitration clause which is contained in
           Section 17 of the SHA, but nonetheless features in the Section 12 "Dispute Resolution"
           clause and is therefore applicable to the Parties. The same provision has not been
           included in Section 16.10 of the Framework Agreement (as set out in paragraph 24
           above). However, the clause states that it applies to disputes arising under the
           Framework Agreement as well as the SHA, therefore the Tribunal will consider the issue.

    344.   Vale contended that BSGR had waived any right to object to jurisdiction by failing to
           object promptly and by participating in the proceedings.256 BSGR maintained that it
           raised its objection at the first reasonable opportunity (in its response to the request for
           arbitration) and therefore that it did not waive its right to object on the ground of non-
           compliance with Section 12.25z

    345.   Vale also initially argued that Section 12 was unenforceable for lack of certainty.2sa Vale
           did not pursue that argument in its Rejoinder to the Counterclaims, but reiterated that it




    255
        BSGR’s Statement of Defence, paragraphs 370-373.
    26e
        Vale’s Statement of Reply, paragraphs 1095-1096.
    2~7
        BSGR’s Statement of Rejoinder, paragraph 636.
    2~
        Vaie’s Statement of Reply, paragraph 1092.

                                                    93
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  96 of C283
                                                                          (pt.
                             1) Pg 96 of 101



        complied with the clause.25~ The Tribunal has reviewed the evidence which Vale relies
        on in support of its submission and sets out its own analysis below.

        345.1. During the early stages of the Technical Committee’s investigation, there was a
               series of letters between the parties urging co-operation and discussing the way
               forward.2e° However, the Tribunal notes that no formal allegation of breach of
               contract was contained in these communications.

        345.2. However, by April 2013, both parties had involved lawyers and a further series of
               letters were exchanged between April and July 2013 which contained allegations
               of breach. Vale repeatedly asks BSGR to explain what happened in relation to the
               corruption allegations that had been raised by the Technical Committee and in
               the US proceedings against Cilins. BSGR’s response was general denials that it
               had done anything wrong, but it did not address the specific issues raised by Vale.

       345.3. Specific details of these letters are set out below.

               345.3.1.        A letter from Cleary Gottlieb, on behalf of Vale, dated 19 April
                       2013, states:261

                            "BSGR has repeatedly assured our client Vale, both in representations
                            and warranties in the Framework Agreement and since that time.., that
                            BSGR did not engage in any bribery ... The statements in the criminal
                            complaint [against Cilins] are directly at odds with these representations
                            and assurances.

                            It is essential ... that BSGR promptly provide Vale with answers to the
                            following questions regarding its activities ... [4 questions posed]

                            The matters alleged in the criminal complaint, if accurate, would
                            constitute breaches inter alia, of the representations made by BSGR
                            in ... the Framework Agreement and.., would constitute fraudulent
                            misrepresentation and deceit by BSGR. It is therefore necessary that
                            BSGR promptly address these matters, or Vate may be constrained to
                            take action to protect its legaf rights..."

               345.3.2.         Skadden Arps responded on behalf of BSGR on 22 April 2013
                      with a short two paragraph letter stating that BSGR acknowledges the
                      seriousness of the allegations against Cilins and that it has "stated
                       publicly and to Vale that allegations of fraud ... are entirely baseless ...
                      Accordingly, any action by Vale to protect its legal rights would be
                       unnecessary and unfounded.’’2e2 The letter did not refer or respond to any
                       of the specific questions posed by Vale in its previous letter.

               345.3.3.        Cleary Gottlieb replied on 23 April 2013 notifying BSGR that it had
                       received a grand jury subpoena in the Cilins case and to formally notify
                       BSGR "of potential Third Party Claims ... that will or are likely to result in


=s9 Vale’s Statement of Rejoinder on Counterclaims, paragraphs 148-149.
260 Ema[I from P. Rodrigues to A. Avidan et al., 26 November 2012, C-188; Letter from G. Chaim
(Vale) to BSGR & VBG Guinea, 27 December 2012, C-190; Emails between A. Avidan, P. Rodrigues
and C. Tortes, 14-22 November 2012, 0-676.
261 Letter from Cleary Gottlieb to Skadden, 19 April 2013, C-154.
262 Letter from Skadden to Cleary Gottlieb, 22 April 2013, C-155.


                                                 94
    19-11845-shl Doc 5-3 FiledDocument
     Case 1:20-mc-00212-AJN    06/03/19 42-22
                                        EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20        97 of C283
                                                                 PageExhibit  (pt.
                                 1) Pg 97 of 101



                                 claims for breach of warranties under ... the Framework Agreement, and
                                 related claims".2e3

                         345.3.4.         Cleary Gottlieb wrote again on 7 June 2013 referring to BSGR’s
                                 statements to the Technical Committee that certain documents were
                                 forgeries and of past attempts to blackmail BSGR.264 The letter stated
                                 that it was "inexplicable" that BSGR had not previously informed Vale of
                                 these matters (including in response to Vale’s 19 April letter) or raised
                                 them with the Technical Committee earlier, so as to dispel the allegations
                                 of corruption. Cleary Gottlieb reasserted the potential breach of warranty
                                 claims and reserved all Vale’s rights.

                         345.3.5.        On :18 June 2013, Skadden Arps responded noting that Vale was
                                 "setting up a position for dispute" and defended its previous actions before
                                 the Technical Committee and in relation to Vale. It stated "BSGR has
                                 made (and continues to make) every effort to cooperate with your client...
                                 we would urge you to adopt a more constructive approach".2es

                         345.3.6.        By letter dated 20 June 2013, Cleary Gottlieb reiterated Vale’s
                                 "deep concern" that BSGR had never informed it of the allegedly
                                fraudulent documents. 266 The letter stated that BSGR had still not
                                 responded to the questions posed in its letter of 19 April 2013 and that
                                 "Vale is entitled to specific answers to its questions", not just broad
                                 denials of wrongdoing. The letter concluded that "BSRG’s response to
                                 Vale and its treatment of this matter remain highly unsatisfactory. Vale
                                 continues to reserve all of its rights..."

                         345.3.7.           Skadden Arps responded on 4 July 2013 stating at the end of its
                                 letter:2e7

                                      "Our client has sought to create an open and constructive dialogue with
                                      you in order to keep you informed of the CTRTCM’s "review process".
                                      You have simply frustrated that and, given your stance, we do not see
                                      the utility of corresponding further on these issues."

D                        345.3.8.       Finally, on 21 February 2014, Cleary Gottlieb wrote to Skadden
                                Arps with reference to the proceedings against Cilins and the clear link to
                                 BSGR that has emerged from that evidence.=e6 The letter states:

                                     "Despite many months of asking, we have yet to receive any convincing
                                     explanation on this subject. Accordingly, our client continues to reserve
                                     ale of its rights with respect to potential breaches of the Framework
                                     Agreement and the Shareholders Agreement and fraudulent
                                     misrepresentations by BSGR in connection with its entry into those
                                     agreements."




    263
          Letter from   Cleary Gottlieb to Skadden,   23 April 2013, C-156.
    2e4   Letter from   Cleary Gottlieb to Skadden,   6 June 2013, C-157.
    26~
          Letter from   Skadden to Cleary Gottlieb,   18 June 2013, 0-158.
    266   Letter from   Cleary Gottlieb to Skadden,   20 June 2013, C-159.
    26~
          Letter from   Skadden to Cleary Gottlieb,   4 July 2013,
    26e   Letter from   Cleary Gottlieb to Skadden,   21 February 2014, C-164.

                                                            95
    19-11845-shl Doc 5-3 FiledDocument
     Case 1:20-mc-00212-AJN    06/03/19 42-22
                                        EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20   PageExhibit
                                                                      98 of C283
                                                                              (pt.
                                 1) Pg 98 of 101



    346.   There are a number of other instances where the Parties and their related entities
           correspond on these matters, but the sequence of letters detailed above is the most
           directly relevant to whether the Section 12 obligation has been clearly fulfilled.

    347.   Based on these letters, the Tribunal finds that:

           347.1. Although Section 12 of the SHA was not specifically referenced in any of these
                  letters, the sequence of letters between the Parties (through their lawyers) fulfil
                  Vale’s obligation under Section 12 of the SHA to "serve notice of the alleged
                  breach" and to "work together in good faith to resolve" the dispute.

           347.2. Vale’s letters expressly state the alleged breaches giving rise to the potential
                  dispute, as required by Section 12.

           347.3. Through these letters, the Parties engaged in discussion to try to resolve the
                  dispute and put forward their own respective positions in relation to the dispute
                  (including requests for more information). Both Parties eventually alleged that the
                  other did not participate in the process in a satisfactory manner (while defending
                  their own conduct). BSGR eventually abandoned the discussions.

           347.4. Although both Parties alleged at the time that the other Party was not engaging in
                  the process satisfactorily, there is nothing in the letters that would justify a finding
                  that Vate did not engage in discussions in "good failh" and was therefore in
                  breach of the Section 12 requirements (and not entitled to commence the
                  arbitration). The Tribunal considers that Vale’s request for more specific
                  information was a genuine attempt to resolve the concerns that had arisen
                  regarding corruption. In its Rejoinder on the Counterclaims, Vale stated:2~

                         "BSGR complains that this correspondence did not "resolve" the
                         dispute. If that is its concern, the point is acknowledged - Vale
                         could do nothing further to "work together," much less "resolve" this
                         dispute with BSGR given the extensive evidence of its corruption,
                         combined with BSGR’s blanket denials of those facts without any
                         attempt to provide explanations."


D          347.5. The letters described in paragraph 345 above were exchanged over a period of
                  11 weeks. The Tribunal is therefore satisfied that they fulfii the requirement of
                  engaging in discussion for 50 working days (being 30 working days, plus 20
                  working days at senior executive level).

           347.6. Given the gravity of the allegations and the vast amounts of money which were at
                  stake (which Vale had paid and BSGR received), as well as the fact that the
                  letters were being written by partners in top international law firms, the Tribunal is
                  satisfied that senior executives from both sides would have been involved in this
                  process for the entire duration. Thus, the requirement to escalate the dispute to
                  senior executives after 30 days was met. Failing an amicable settlement at
                  executive level though the Parties’ lawyers, Vale was entitled to institute
                  arbitration proceedings immediately after the revocation of the mining rights by
                  the GoG.



    2~ Vale’s Statement of Rejoinder on Counterclaims, paragraph 148.

                                                     96
19-11845-shl Doc 5-3 FiledDocument
 Case 1:20-mc-00212-AJN    06/03/19 42-22
                                    EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  99 of C283
                                                                          (pt.
                             1) Pg 99 of 101



348.   Finally, the Arbitral Tribunal does not read the language of Section 12 of the SHA as
       constituting a condition precedent preventing the institution of arbitration proceedings if
       the various steps of the multitier clause are not met. Rather, it interprets Section 12 as a
       roadmap for the Parties in case of a dispute outlining the steps to be followed to manage
       a dispute without elevating this dispute management technique to the level of a legally
       binding condition precedent affecting the admissibility of a claim or the jurisdiction of the
       Tribunal. This view is supported by the fact that Section 12 sits outside of the Arbitration
       Agreement found in Section 16 of the Framework Agreement and Section 17 of the SHA.
       In addition, Section 12 refers only to breach of contract and does not encompass Vale’s
       causes of action based on fraudulent misrepresentation and frustration.

349.   Based on the above analysis, the Tribunal finds that Vate complied with the requirements
       of Section 12 of the SHA and dismisses BSGR’s allegation in this regard.




                                                97
    19-11845-shl Doc 5-3 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     100 ofC283
                                                                             (pt.
                                1) Pg 100 of 101



            FRAUDU LENT MISREPRESENTATION

           Standard of proof

    350.   Before considering the individual legal components of the fraudulent misrepresentation,
           deceit and nomdisclosure causes of action, it is appropriate to start by considering the
           appropriate standard of proof that Vale has to meet in order to succeed in its claims of
           fraudulent misrepresentation and non-disclosure.

                The appropriate standard of proof is the "balance of probabilities test"1
                albeit there should be a high evidentiary threshold before the Tribunal
                finds that BSGR had committed fraudulent activities

    351.   Vale submits that the Parties are "agree[d]" that the "standard of proof applied by
           international arbitral tribunals when evaluating allegations of fraud and corruption is the
           "balance of probabilities" standard’’27° citing paragraph 346 of BSGR’s Rejoinder.

    352.   However, having read BSGR’s Rejoinder, it is not clear to the Tribunal that agreement
           has been reached. In paragraph 346, BSGR states that "it is clear that the standard of
           proof to be applied to deceit claims, in English law, is the balance of probabilities".
           However, BSGR then goes on to state that "it is the common practice of arbitral tribunals
           to apply a higher standard of proof than the normal "balance of probabilities" in claims
           concerning fraud and other dishonesty".27~ The Tribunal considers this to be incorrect.
           While there is controversy as to a higher standard of proof in investment arbitrations, the
           standard of proof in English law in comparable cases involving serious allegations is that
           set out by the House of Lords in Re H [1996] AC 563. In the judgment of Lord Nicolls:

                 Where the matters in issue are facts that standard of proof required in non-
                 criminal proceedings is the preponderance of probability, usually referred to as
                 the balance of probability. This is the established general principle. [...]. The
                 balance of probability standard means that a court is satisfied that an event
                 occurred if the court considers that, on the evidence, the occurrence of the event
                 was more likely than not. When assessing the probabilities the court will have in
                 mind as a factor, to whatever extent is appropriate in the particular case, that the
                 more serious the allegation the less likely it is that the event occurred and, hence,
                 the stronger should the evidence before the court concludes that the allegation is
                 established in the balance of probability [...]. Built into the preponderance of
                 probability standard is a generous degree of flexibility in respect of the
                 seriousness of the allegation. Although the result is much the same, this does not
                 mean that where a serious allegation is an issue the standard of proof required is
                 higher. It means only that the inherent probability or improbability of an event is
                 itself a matter to be taken into account when weighing the probabilities and
                 deciding whether, on balance, the event occurred. The more improbable the
                 event, the stronger must be the evidence before, on the balance of probability, its
                 occurrence will be established.2~2

    353.   Whilst subsequent decisions have on occasions added a slight gloss to the Re H test, the
           general trend of subsequent authorities is to apply the Re H test as expressed in the
           opinions.

    270 Vale’s Pre-Hearing Written Submissions, paragraph 278.
    271 BSGR’s Statement of Rejoinder, paragraphs 357-358 citing Waughih Elie George Siag and
    Clorinda Vecchi v The Arab Republic of Egypt, ICSID Case No. ARB/05/15, Award (4 May 2009), RL-
    143.
    ~ In Re H. and Others (Minors) (Sexuaf Abuse: Standard of Proof) [1996] AC 563, 586, RL-121.
D
                                                     98
    19-11845-shl Doc 5-3 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     101 ofC283
                                                                             (pt.
                                1) Pg 101 of 101



    354.    Re H establishes that where the allegation is a serious one, the standard remains at all
            times the civil standard.

    355.    However, given the gravity of the allegations raised (in Re H, allegations of sexual abuse,
            or, in the present case, allegations of fraudulent misrepresentation or non-disclosure), the
            Tribunal requires to be satisfied in accordance with the available evidence that it is
            cogent and commensurate with the gravity of the allegations.

    356.    Put another way, is it more likely or probable than not that the defendant was guilty of
            fraud in its dealings with Vale and during the Clifford Chance interrogations? As the Court
            will be more likely than not to find no fraud, the evidence it expects to support a finding of
            fraud must therefore be somewhat stronger or more cogent - i.e. sufficient to tip the
            balance from being unlikely in the ordinary course of events to likely, or more probable
            than not probable.

    357.    Although some later House of Lords decisions do put a slight gloss on Re H and express
            the test a little differently, it was made clear by Lord Hoffmann in Home Secretary v
            Rehman [2001] UKHL 47 [55] that the test is as set out in Re H that "cogent evidence is
            generally required to satisfy a civil tribunal that a person has been fraudulent or behaved
            in some other reprehensible manner. But the question is always whether the Tribunal
            thinks it more probable than not".273

    358.    Given the ambiguity and the absence of any confirmation from BSGR, it would be
            inappropriate for the Tribunal to conclude that the Parties were ad idem. Nevertheless,
            having considered the parties’ submissions, it is clear that the applicable standard should
            be the "balance of probabilities", albeit that "the fact that fraud is a very serious allegation
            may be relevant to the inherent probabilities of its occurrence, [though] it does not affect
            the standard of proof".274 The Parties’ dispute is governed by English law, which should
            inform the applicable standard, particularly in international commercial arbitrations with a
            London seat. In any event, it makes no difference. After careful examination of the
            Parties’ positions [and the drawing of appropriate adverse inferences (see below)], the
            Tribunal is satisfied - as set forth below - that the evidence put forth by Vale is sufficient
            to meet even the "heightened evidential standard" put forth by BSGR.


D               The burden of proof may be shifted in "special circumstances" where
                appropriate

    359.    Since the Tribunal has found - as to which further befow - that Vale has satisfied its
            burden of proof in making good its claims, there is no need to consider whether this is an
            appropriate situation for shifting the burden of proof.

           3.   The Tribunal is not precluded from drawing adverse inferences

    360.    Given that the allegations of civil fraud and corruption (which are notoriously difficult to
            prove) are at the heart of the Parties’ dispute, it is unsurprising that Vale has sought to
            rely on numerous adverse inferences which it has requested that the Tribunal order.
            BSGR resists the drawing of adverse inferences, arguing that adverse references should



       Secretary of State for the Home Department v Rehman (AP) [2001] UKHL 47 [55], CL-43.
       Lord Mackay of Clashfern (ed), Halsbury’s Laws of England, vol 76 (5th edn, LexisNexis 2013)
    [757], RL-75.

                                                      99
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 102 ofC283
                                                                         (pt.
                              2) Pg2of101



        not be drawn without "strong or [...] more cogent evidence".2z~ Each adverse inference
        that Vale has argued for has been dealt with individually in the following sections as and
        when they arose. In this section, the Tribunal will simply deal with the Parties’ dispute
        over the principles for drawing adverse inferences.

361.    As a general starting point, it cannot be doubted that the Tribunal has the power to draw
        adverse inferences wherever appropriate - this is a function of the broad discretion which
        the Tribunal possesses by virtue of the LCIA Rules 1998, the English Arbitration Act and
        the IBA Rules on Evidence.

        361.1.   Article 14.2 of the LCIA Rules 1998 states: "Unless otherwise agreed by the
                 parties under Article 14.1, the Arbitral Tribunal shall have the widest discretion
                 to discharge its duties allowed under such law(s) or rules of law as the Arbitral
                 Tribunal may determine to be applicable; and at all times the parties shall do
                 everything necessary for the fair, efficient and expeditious conduct of the
                 arbitration."

        361.2.   Article 34(1) of the English Arbitration Act 1£96 states: "it shall be for the
                 tribunal to decide all procedural and evidential matters, subject to the right of the
                 parties to agree any matter".

        361.3.   Article 9.1 of the IBA Rules on Evidence states: "The Arbitral Tribunal shall
                 determine the admissibility, relevance, materiality and weight of evidence.’’27~

        361.4.   Article 9.6 of the IBA Rules on Evidence states: "If a Party fails without
                 satisfactory explanation to make available any other relevant evidence,
                 including testimony, sought by one Party to which the Party to whom the request
                 was addressed has not objected in due time or fails to make available any
                 evidence, including testimony, ordered by the Arbitral Tribunal to be produced,
                 the Arbitral Tribunal may infer that such evidence would be adverse to the
                 interests of that Party."

362.    The question therefore is solely a matter of how this discretion should be exercised.

        362.1.   Vale argues that the Tribunal’s drawing of adverse inferences against BSGR is
                 justified in light of BSGR’s failure to adduce counter evidence where prima facie
                 evidence of its involvement in corruption has been produced.27z

        362.2.   BSGR, on the other hand, argues that these adverse inferences should not be
                 drawn for the following reasons.

                  362.2.1.   Since the gravity of a claim in fraud requires stronger or more cogent
                             evidence than would usually be sufficient to satisfy the burden of
                             proof, "it]he drawing of adverse inferences is not available where




27s BSGR’s Statement of Rejoinder, paragraph 361.
27B Note that paragraph 12 of Procedural Order No. 2 states: "The IBA Rules on the Taking of
Evidence in International Arbitration (2010) may be referred to by the Tribunal as guidelines."
277 Vale’s Pre-Hearing Written Submissions, paragraph 284.


                                                  100
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 103 ofC283
                                                                         (pt.
                              2) Pg3of101



                               such evidence is not put before the tribunal", 278 otherwise the
                               requirement would be undermined.

                    362.2.2.   Vale cites no English law which would allow the drawing of inferences
                               in a fraudulent misrepresentation claim.279

                    362.2.3.   Adverse inferences must be specific inferences to specifically
                               pleaded issues whereas Vale’s sought-after inferences are of a
                               general nature.2~°

       362.3.       Vale makes the following points in response.

                    362.3.1.   BSGR’s argument that adverse inferences should not be drawn
                               without the Claimant first having provided strong and cogent
                               evidence is "counter-intuitive to the rationale behind the drawing of
                               adverse inferences.’’2~1

                    362.3.2.   It is clear from The Commissioners of HMRC v Sunico A/S (HC)
                               (which was cited by BSGR) that English law allows for the drawing of
                               adverse inferences.2~ There are also numerous arbitral cases where
                               corruption has been found on the basis of "red flags" where direct
                               exculpatory evidence was lacking, such as ICC Case No. 139"14,
                               Award of 2008, and MetaI-Tech Ltd v. Republic of Uzbekistan, ICSID
                               Case No. ARBI10f3 (2013).

                    362.3.3.   Vale is indeed requesting the Tribunal to draw adverse inferences in
                               relation to specific issues.

363.   Having carefully considered the Par~ies’ submissions, the Tribunal disagrees with
       BSGR’s suggestion that Vale has to present strong and cogent evidence first before
       adverse inferences can be drawn in its favour. If Vale were able to compile such
       evidence then it would already have satisfied its burden of proof and would not need to
       rely on adverse inferences. Such a requirement woufd therefore defeat the purpose of
       adverse inferences altogether. To be clear, this does not mean that Vale is relieved from
       its evidential burden completely. While adverse inferences may be used to strengthen a
       party’s case, they must build on a foundation of existing evidence which may not quite
       get the party over the line. This in line with the English Court’s approach in Wisniewski v
       Central Manchester Health Authority [1998] F~IQR 324 (CA), cited in The Commissioners
       of HMRC v Sunico A/S (HC):

              (I)     In certain circumstances, a tour[ may be entitled to draw adverse
                      inferences from the absence or silence of a witness who might be expected
                      to have material evidence to give on an issue in an action.

              (2)     If a court is willing to draw such inferences, they may go to strengthen the
                      evidence adduced on that issue by the other party or to weaken the

2~s BSGR’s Statement of Rejoinder, paragraph 361.
279 BSGR’s Statement of Rejoinder, paragraph 362.
~so BSGR’s Statement of Rejoinder, citing The Commissioners of HMRC v Sunico AJS [2013] EWHC
941 [98], RL-46 (emphasis added).
2~1 Vale’s Pro-Hearing Written Submissions, paragraph 286.
2,2 Vale’s Pre-Hearing Written Submissions, paragraph 286.


                                                  101
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      104 ofC283
                                                                              (pt.
                                   2) Pg4of101



                          evidence, if any, adduced by the party who might reasonably have been
                          expected to call the witness.

                   (3)    There must, however, have been some evidence, however weak,
                          adduced by the former on the matter in question before the court is
                          entitled to draw the desired inference: in other words, there must be a
                          case to answer on that issue.

                   (4)    If the reason for the witness’s absence or silence satisfies the court then no
                          such adverse inference may be drawn.2B3

     364.    In other words, a case cannot be built solely on adverse inferences. However, in the
             Tribunal’s view, where the body of evidence adduced by Vale is sufficient to establish a
             prima facie evidence of BSGR’s corruption, then appropriate adverse inferences may be
             drawn to strengthen Vale’s case. Whether or not this condition has been met has been
             considered below in the context of the specific adverse inference that is sought.

     365.    A feature of these arbitration proceedings is that they have been conducted largely by
             default since September 2016 hearing. In the absence of the BSGR’s full participation,
             the Tribunal has carefully reviewed, as discussed below, any adverse inferences to be
             drawn from BSGR’s failure to cross-examine Claimant’s witnesses and expert at the
             evidentiary hearing of February 2017.

             Further, the Tribunal also finds that adverse inferences may be drawn in fraudulent
             misrepresentation claims. This was accepted by Proudman J in The Commissioners of
             HMRC v Sunico AJS (HC) when she stated that "[i]f I do accept HMRC has shown a
             prima facie case to answer, the effect of adverse inferences can be to strengthen that
             case.’’284 In fact, she holds that "[the principles in Wisniewski v Central Manchester
             Health Authority] are especially applicable in cases which raise serious allegations of
             wrongdoing against a defendant.’’28s This approach has been adopted in international
_)           arbitrations, as seen in MetaI-Tech Ltd. v. Republic of Uzbekistan.2~8

     367.    Finally, the Tribunal notes that the parties are agreed on the existence of a specificity
             requirement in drawing adverse inferences.2ez Having carefully considered each of the
             adverse inferences requested by Vale, the Tribunal is satisfied that they have been
             framed with sufficient detail except as discussed below.
D
             Elements of the tort of deceit

     368.    Having dealt with the appropriate standard of proof that Vale has to meet, the Tribunal
             now turns to consider the individual elements of the tort of deceit.

     369.    The elements of the tort of deceit were summarised by Lord Justice Jackson in the
             English Court of Appeal:

     2a3 Wisniewski v Central Manchester Health Authority [1998] PIQR 324, 340, in The Commissioners of
     HMRC v Sunico A/S [2013] EWHC 941 [91] (emphasis added), RL-46.
     2a4 The Commissioners of HMRC v Sunico A/S [2013] EWHC 94l [99], RL-46.
     2a8 The Commissioners of HMRC v Sunico A/S [2013] EWHC 94l [92], RL-46.
     288 MetaI-Tech Ltd v. Republic of Uzbekistan, ICSID Case No. ARB/10/3, Award (4 October 2013),
     CL-44.
     ~a7 Vale does not dispute BSGR’s argument that adverse inferences must be specific inferences in
     relation to specific pleaded issues but merely responds that this is "precisely" what Vale is requesting
     the Tribunal to do (Vale’s Pre-Hearing Written Submissions, paragraph 287).

                                                       102
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 105 ofC283
                                                                         (pt.
                              2) Pg5of101



                 What the cases show is that the tort of deceit contains four ingredients, namely:

                 (i)     The defendant makes a false representation to the claimant.

              (ii)       The defendant knows that the representation is false, alternatively he is
                         reckless as to whether it is true or false.

              (iii)      The defendant intends that the claimant should act in reliance on it.

              (iv)       The claimant does act in         reliance on the representation     and in
                         consequence suffers loss.

                 Ingredient (i) describes what the defendant does. Ingredients (ii) and (iii)
                 describe the defendant’s state of mind. Ingredient (iv) describes what the
                 claimant does.2ae

370.    In its Statement of Case, Vale argues that, so long as the Tribunal finds that "bribery or
        corruption by or on behalf of BSGR occurred (as the evidence shows it did) the legal
        dominoes fall inexorably in Vale’s favour".289 However, BSGR disputes each of the
        elements, and so they will have to be taken in turn.

       1,   The alle,qation that BSGR made numerous false representations to Vale

371.    During the negotiations prior to the formation of the joint venture, BSGR, at Vale’s
        insistence, provided Vale with multiple representations via eight principal means:

        371.1.         BSGR’s responses to the Compliance Due Diligence Questionnaire;

        371.2.         BSGR’s responses        to   the     Supplemental   Compliance      Due   Diligence
                       Questionnaire;

        371.3.         BSGR’s responses to the Follow Up Due Diligence Request List;

        371.4.         BSGR’s responses to the Legal Due Diligence Questionnaire;

        371.5.         BSGR’s responses to the Financial Due Diligence Questionnaire;

        371.6.         Certifications provided by David Clark on behalf of BSGR and by Steinmetz;

        371.7.         Interviews with BSGR principals conducted by Clifford Chance; and

        371.8.         Pre-contractual discussions between the parties (e.g. between Alex Monteiro
                       and Tchelet).

372.    These representations covered a wide range of subjects. Some were addressed directly
        and specifically to bribery and corruption, whereas others were designed to uncover
        indicia or red flags of bribery. Vale°s position is that, either individually or taken as a
        collective representation (that BSGR had obtained the mining rights lawfully and without
        engaging in any bribery or corruption), BSGR had made false representation(s) to Vale.




2a8 Eco3 Capital Ltd and others v Ludsin Overseas Ltd [2013] EWCA Civ 413 [77], CL-8.
=a9 Vale’s Statement of Case, paragraph 269.


                                                      103
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 106 ofC283
                                                                         (pt.
                              2) Pg6of101



373.   BSGR’s main defence is a factual one - it asserts that its representations were true.
       However, BSGR also raises arguments which seek to characterise its representations as
       ones that are incapable of grounding a fraudulent misrepresentation claim, namely:

       373.1.     a statement of belief or opinion cannot constitute a misrepresentation;

       373.2.     silence cannot found an action in the tort of deceit; and

       373.3.     the representations pleaded by Vale are insufficiently precise to ground a
                  fraudulent misrepresentation claim.

374.   If BSGR is correct, these arguments would have a significant impact on how each
       representation is viewed, and so it is here that the analysis of those arguments proceeds.

            (a)    A statement of belief or opinion can constitute a misrepresentation

375.   It is trite law that a representation must be one of fact. As Clerk & Lindsell note, "a mere
       statement that one thinks a given state of affairs exists is not a statement that it does in
       fact exists: it follows that it cannot engender liability in deceit on that basis".29°

376.   However, it is also settled law that a statement of opinion may still be sufficient to found a
       tort of deceit, provided that "the deceit is in the fact that the opinion was not, or not
       honestly, held or in some further implicit dishonest misrepresentation of fact to be derived
       from the statement of opinion".TM Both Parties accept this.292

377.   The dispute between the Parties as to whether a statement of opinion can found a
       misrepresentation appears to have been caused by ambiguity in Vale’s Statement of
       Reply, where it argued that "it was reasonable for Vale to understand and proceed on the
       basis that the opinion [Avidan’s statement that Steinmetz and Balda were so focused on
       reputational risk that they would not allow improper activities to take place] was based on
       factual knowledge that no improper activities had taken place." BSGR argues that Vale
       has not made any attempt to justify its position that it should be inferred that Avidan’s
       statement of opinion contained an implied assertion of fact that there had been no
       "improper activities".293 BSGR then says that "Avidan’s statement of opinion [could at
       most be said to contain] an implied assertion that he knew of no improper activities
       [which] is a much more limited representation.’’~94

378.   Vale, in its Pre-Hearing Written Submissions, clarified that its position is indeed that
       Avidan’s statement "contained an implied representation of fact that he knew of no
       improper activities", and so this dispute has now fallen away.




290 M Jones, A Dugdale and M Simpson (eds), Clerk & Lindseft on Torts (21~t edn, Sweet & Maxwell
2014) [18-13], RL-38, cited by BSGR’s Statement of Rejoinder, paragraph 274.
291 AIC Testing Services (UK) Ltd (The Kriti Palm) [2006] EWCA Civ 1601 [255], RL-3.
=e2 BSGR’s Statement of Rejoinder, paragraph 284; Vale’s Pre-Hearing Written Submissions,

[garagraph 256.
  ~ BSGR’s Statement of Rejoinder, paragraph 284.
294 BSGR’s Statement of Rejoinder, paragraph 284.


                                                 104
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 107 ofC283
                                                                         (pt.
                              2) Pg7of101



            (b)    Silence as compared to omission

379.    In paragraphs 286 to 293 of its Statement of Rejoinder, BSGR asserts that silence will
        not support an action in deceit, citing Clerk & Lindsell,2~ Cartwtfght,2~ and Peek v
        Gumey (HL).297 It then equates BSGR’s "omissions" to silence,299 concluding that Vale’s
        case on BSGR’s alleged "omissions" must fail.

380.   Vale agrees that silence, as a general rule, may not found an action in deceit. However,
       Vale submits that there are several recognised qualifications to that principle. The key
       exception that Vale seeks to rely on pertains to half-truths, where a fragmentary or partial
       statement together with an omission conceals the truth.299

381.   The Tribunal agrees with Vale. In Peek v Gumey (1873) LR 6 HL 377, 390 (HL), it was
       held that a representation could be founded on "a partial and fragmentary statement of
       fact, [if] the withholding of that which is not stated makes that which is stated absolutely
       false".3°° Vale says that it "does not allege that mere silence on the part of BSGR
       constitutes a representation of fact. Vale refers to "omissions" where specific enquiries
       were made of BSGR and BSGR made a representation of fact in response, but omitted to
       disclose certain information".3°1 To the extent that BSGR has omitted to disclose certain
       information in response to specific enquiries, the Tribunal considers that there can be no
       doubt that such omissions can found the basis of a representation. Therefore, BSGR has
       misconstrued Vale’s terminology. This distinction between silence and omission has been
       borne in mind by the Tribunaf when reaching factual findings.

            (c)    Are the representations pleaded by Vale sufficiently precise to qround a
                   fraudulent misrepresentation claim ?

382.   BSGR, in its Statement of Defence, argued that the alleged representations by BSGR
       that Vale sought to reiy on in its Statement of Case were too vague to ground a
       fraudulent misrepresentation claim.~°2

383.   Vale, in its Statement of Reply, did not disagree that the representations had to be
       sufficiently clear and precise,3°3 but cited IFE Fund v Goldman Sachs International [2006]
       EWHC 2887 (QB) (Comm) for the proposition that "[i]n determining whether there has
       been an express representation, and to what effect, the court has to consider what a
       reasonable person would have understood from the words used in the context in which
       they were used." 3o4 Judged in that manner, Vale submitted that BSGR’s central
       misrepresentation was that BSGR had not committed bribery or corruption in obtaining
       the mining rights, and this is what BSGR’s statement would objectively have meant to


295 M Jones, A Dugdale and M Simpson (eds), Clerk & Lindsell on Torts (21s~ edn, Sweet & Maxwell
2014) [18-06], RL-43.
296 j Cartwright, Misrepresentation, Mistake and   Non-Disclosure (3rd   edn, Sweet & Maxwell 2012) [3-
03], RL-21.
297 Peek v Gumey (1873) LR 6 HL 377,390, RL-115.
295 BSGR’s Statement of Rejoinder, paragraph 286.
299 Va[e’s Pre-Hearing Written Submissions, paragraph 258.
3oo
    Peek v Gumey (1873) LR 6 HL 377,403, RL-115.
3ol
    Vale’s Pre-Hearing Written Submissions, paragraph 260.
~o2 BSGR’s Statement of Defence, paragraph 235.
~oa
    Vale’s Statement of Reply, paragraph 897.
304
    IFE Fund v Goldman Sachs International [2006] EWHC 2887 (QB) (Comm) [50], CL-S&

                                                   105
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 108 ofC283
                                                                         (pt.
                              2) Pg8of101



        Vale at the time. Vale also set out a list of specific statements that it relied on to
        constitute misrepresentations.~°5

384.    In response, BSGR asserted that there was nothing in IFE Fund v Goldman Sachs
        Intemational that suggested that, in deciding what an express representation means, one
        should depart from the actual words used and look to the general gist or the "central
        misrepresentation". BSGR also argued that the fact that all the alleged
        misrepresentations were made in a commercial context, at arm’s iength, and with the
        significant involvement of lawyers, meant that BSGR’s representations must be strictly
        confined to the words used, and more general implications should not be drawn from
        them.306 In addition, BSGR noted that Vale had only set out a list of the specific
        statements that it was relying on in the Statement of Reply, which is said begged the
        question of why, "if they were as important to Vale’s decision to enter into the agreements
        with 8SGR as Vale says, and if they were so obviously untrue [...] they were overlooked
        in the initial pleadings.’’~°7

385.    Vale did not see the need to make a further response in its Pre-Hearing Written
        Statement and chose to simply rely on its list of representations, which it contended
        would make it evident that its pleadings were sufficiently clear.

386.    From the above narration of the Parties’ arguments, it is clear that the Parties do not
        disagree over the need for specificity in defining the representations and merely contest
        whether or not this requirement has been satisfied. The Tribunal has already found that
        Vale has defined the representations it is refying on in sufficient detail during its
        discussion on adverse inferences at paragraphs 360 to 367 above. This is equally
        applicable to this section.

387.    The Tribunal does not accept that BSGR intended to place much weight on its rhetorical
        question doubting (a) the importance placed by Vale on the alleged misrepresentations;
        and (b) Vale’s current belief in their untruthfulness. At best, this constitutes a passing
        comment to be taken into consideration in ascertaining Vale’s reliance on BSGR’s
        representations, but, even in that context, it is hard to see how the mere fact that Vale did
        not explicitly mention certain representations in its Statement of Case can be given much
        weight.

       2.   BSGR made representations that were false

388.    Having rejected each of RSGR’s legal arguments, the Tribunal now turns to consider the
        nub of the Parties’ disagreement - the alleged truthfulness or falsity of BSGR’s
        representations. Given the numerous misrepresentations Vale has alleged, these have to
        be considered individually and in the light of the factual background that the Tribunal has
        set out in Section II1 above and further in this section below.

BSGR’s representation that it had not used any agents, intermediaries and consultants in~
the process of obtaininq the mininq r.i..qh....t.s.

389.    During the due diligence phase, BSGR represented that it had not used any consultants,
        agents or intermediaries in obtaining the mining rights (other than those specifically

3o~ Vale’s Statement of Reply, paragraphs 820-883.
3o6 BSGR’s Statement of Rejoinder, paragraph 304.
~o7 BSGR’s Statement of Rejoinder, paragraph 306.


                                                106
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 109 ofC283
                                                                         (pt.
                              2)  Pg9of101




        referenced). Vale submits that BSGR knowingly and deliberately failed to disclose the
        roles of certain persons whom it says were consultants, intermediaries and/or agents
        assisting BSGR to obtain the mining rights in Guinea. The Tribunal analyses the relevant
        evidence below and sets out its conclusions.

                                The representations made by BSGR as to the non-use of
                                consultants and agents

390.    In the First Compliance Due Diligence Questionnaire, Vale requested the following
        information: "[p]lease indicate if the BSG Group used any intermediaries to interact with
        the Government of Guinea in relation to BSG Group’s efforts to obtain the
        Concessions.’’3°8

391.    "BSG Group" was defined as BSGR Guernsey, BSGR Guinea (the local subsidiary that
        owned the mining rights) and two Liberian companies, BSGR (Liberia) Ltd and BSG
        Resources (Liberia) Ltd, which were involved in the Liberian element of the project. It
        excluded BSGR itself as well as the - at the time - former subsidiaries of BSGR that had
        contracted with Pentler (BSGR Steel and BSGR Guinea BVI), as indicated by the red
        circle in the diagram below. This diagram represents a convenient point of reference,
        prepared by the Tribunal, based on uncontroversial facts in the record showing the BSGR
        structure.




                                            .   Nysco

                                                                            BSGR Steel




                                                                                  100%
                                                                              BSGR
                                                                            Guinea BVI




392.    In response, BSGR stated that all concessions were gained through "formal application in
        writing" and that "BSGR Guinea did not use any intermediary in its application process
        nor during any further discussions with the CPDM."z°g BSGR specifically referenced the



3o~ Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, p. 5 (Question Ill.F), C-
30.
~o~ Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, p. 5 (Question Ill.F), C.
30.

                                                 107
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 110 ofC283
                                                                         (pt.
                             2) Pg 10 of 101



       exploration licences for Simandou North and South, Simandou Blocks 1 and 2 and the
       bauxite permits.

393.   The First Compliance Due Diligence Questionnaire also asked BSGR to "identify any
       consultants, representatives, agents, brokers, or other intermediaries (collectively,
       "Consultants") retained by or acting on behalf of the BSG Group (directly or indirectly) in
       connection with the Simandou project or Project Hills.’’31° In response, BSGR disclosed
       three names (lan Cope, WSP and Bateman Engineering), followed by "etc." and referred
       Vale to the Section 1K contracts in the data room.

394.   In the Supplemental Compliance Due Diligence Questionnaire, BSGR was asked to
       "identify the entire local advisory team, including counsel, public relations advisors and
       lobbyists, retained by or acting on behalf of the BSG Group (directly or indirectly) in
       connection with the Simandou project, Project Hills or the Liberian project (collectively
       "Consultants").’’31~ in response, BSGR named Mohammed Doumbia (local counsel) and
       some labour brokers who acted on behalf of the Guinean subsidiary. It did not name
       Cilins, Noy, Lev Ran, Fofana and Boutros.

                         ii.    Who were the alleged consultants?

395.   Vale alleges that the following people were consultants, intermediaries or agents acting
       on behalf of BSGR: Cilins, Noy, Lev Ran (who were the main shareholders of Pentler), as
       well as Fofana and Boutros. The relationship between BSGR or any BSG Group
       company and these individuals (or Pentler) was not disclosed at any stage during the due
       diligence process.

396.   Vale states that it deliberately defined the term "Consultant" broadly in its Questionnaires,
       using it as a "catch-all term for all [...] third parties" that "directly or indirectly, were used
       by BSGR in connection with its mining activities in Guinea.’’312 The term included
       consultants, representatives, agents, brokers, or intermediaries acting directly or
       indirectly in connection to Project Hills.

397.   This definition was further broadened in Vale’s Supplemental Compliance Due Diligence
       Questionnaire to include "the entire local advisory team, including counsel, public
       relations advisors and lobbyists, retained by or acting on behalf of the BSG Group."

                         iii.   Contracts between BSGR and Pentler

398.   In order to assess whether Pentler or any of its principals (Cifins, Noy or Lev Ran) was a
       consultant, intermediary or agent for BSGR, the Tribunal first considers the content of the
       various agreements between BSG entities and Pentler (or its principals). The following
       extracts from contracts between Pentler and BSGR entities refer to the services that
       Pentler would provide to BSG Group companies:




31o Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, p. 6 (Question IV.A), C-
30.
311 Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 2010, p. 6

IQuestion    IV.A), C-43.
 12,
    r, einfeld WS, paragraph 33; Vale’s Statement of Reply, paragraphs 93-94.

                                                  108
    19-11845-shl Doc 5-4 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     111 ofC283
                                                                             (pt.
                                 2) Pg 11 of 101



                      Milestone Aqreement

                      "Pentler has agreed to continue its efforts to reach an agreement for Blocks 1 and
                      2 and assist in acquiring these blocks for the Simandou Iron Ore Project, and
                      assist in any possible manner with the Simandou Iron Ore Project"

                      Share Purchase Agreement (clause 6)

                      "The Consultant (Pentter’s shareholders) will continue to advise and act as
                      consultant for the period of 5 years from signing date hereof to the best interest of
                      [BSGR Guinea BVI]"

                      Shareholders Aqreement (clause 4.2.2)

                      "BSGR Steel shall be entitled to call upon Pentler to provide such services and to
                      assist BSGR Steel in its functions from time to time and Pentler undertakes to
                      provide any such assistance to BSGR Steel as and when reasonably required by
                      BSGR Steel and always on the basis that Pentler shall be entitled to
                      remuneration in respect of any such services provided on a cost recovery basis
                      only, (i.e. Pentler shall be entitled to be reimbursed all direct costs incurred by
                      Pentler in providing any such services)"

    399.     In the Tribunal’s view, the above extracts suggest, at first glance, that Pentler and its
             shareholders agreed to provide consultancy services to BSGR in Guinea.

    400.     BSGR defends its non-disclosure of the above agreements (or the role played by Pentler
             and its shareholders) by stating that:

             400.1.      The BSG companies that were party to these agreements were not included
                         within the definition of "BSG Group" as contained in the due diligence
                         questionnaires.

             400.2.      In any case, none of the services provided by Pentler or its principals were
                         consulting services,313 nor did Pentler (or any of the named individuals) act as
                         an intermediary for BSGR.314

             400.3.      Neither Pentler nor any of its principals was involved in BSGR’s applications for
)
                         exploration permits.3~5 While Pentler’s principals made initial introductions, they
                         were not involved in the application process (either for Simandou North and
                         South or Simandou Blocks I and 2).3~e

             400.4.      The clause in the Share Purchase Agreement that referred to consulting
                         services was "intended as a form of restrictive covenant"3~7 and Pent]er’s
                         shareholders did not actually provide any services pursuant to this clause.




    ~1~   BSGR’s   Statement of   Defence, paragraph 58.
    ~14   BSGR’s   Statement of   Defence, paragraph 102.
    ~5    BSGR’s   Statement of   Rejoinder, paragraph 34.
    3~6   BSGR’s   Statement of   Defence, paragraphs 102 and 237(ii).
    317   BSGR’s   Statement of   Defence, paragraph 58.

                                                          109
J
    19-11845-shl Doc 5-4 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     112 ofC283
                                                                             (pt.
                                 2) Pg 12 of 101



                             iv,     Did Pentler, Cilins, Noy and Lev Ran provide consulting services
                                     to BSGR?

    401.   Having identified the contractual framework between Pentler and BSGR, the Tribunal
           now records its findings as to the role played by Pentfer and its principals - Noy, Cilins
           and Lev Ran - in applying for the relevant mining concessions included within Project
           Hills.

    402.   It is generally agreed by the Parties that Noy and Lev Ran initially introduced 8SGR to
           opportunities in Guinea for mining iron ore (and other minerals). However, it was Cilins
           that provided the main assistance "on the ground" in the initial stages of the project. The
           nature and extent of this assistance is not agreed by the Parties.

    403.   The Tribunal observes that Cilins spent time in Guinea forming networks and
           relationships that he was then able to exploit to assist BSGR in obtaining the mining
           rights.

           403.1.    In 2005, Cilins introduced BSGR to Bah and I.S. Tour•, who became BSGR’s
                     local contacts.

           403.2.    Cilins and Pentler cultivated a relationship with Mme. Tour& One of the issues
                     in contention in this arbitration is whether Mme. Toure used her influence over
                     the President to assist BSGR in obtaining the mining rights. There is no dispute,
                     however, that Pentler and its principals had a relationship with her. Noy gave
                     evidence that "Pentler had business relations with Mamadie Tour6 and fater with
                     her company, Matinda, in consumer goods, foods, pharmaceuticals and
                       .... 318
                     m~n~ng.

    404.   As set out in Section iii above, the Tribunal finds that the actual assistance provided by
           Pentler and its principals to BSGR included the following.

           404.1.    Noy introduced Oron to the Simandou opportunity in early-mid 2005.

           404.2.    Cilins arranged and attended a meeting between Oron and the Minister of Mines
                     in July 2005.

           404.3.    Cilins, together with I.S. Tour¢, undertook research at the CPDM for BSGR in
                     relation to the mining opportunities in Simandou (including the process for
                     applying for permits). Noy stated at paragraph 39 of his First Witness Statement:

                           At the time, BSGR did not have a presence in Guinea and so Mr Oron
                           used Mr Cilins to get essential information from the CPDM and the
                           Ministry of Mines. When Mr Cilins was not in Guinea, he would in turn
                           ask Mr Tour¢ to assist. A lot of this assistance comprised Mr Citins or
                           Mr Toure visiting the Ministry of Mines or CPDM to request geological
                           information, such as maps of available deposits or geological studies,
                           which they would in turn pass on to Mr Oron or to BSGR’s geologists.

           404.4.    Cilins also attended a meeting with the Minister of Mines, President Cont¢ and
                     BSGR in December 2005. It is noted that, through to at Least mid-2006, Cilins
                     appeared to attend every meeting that BSGR had with Guinean officials with

    318 Noy First WS, paragraph 8.


                                                     110
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 113 ofC283
                                                                         (pt.
                             2) Pg 13 of 101



                 regard to mining opportunities. While BSGR has explained his attendance as
                 being required for translation purposes (Struik did not speak French), it is clear
                 that Cilins arranged these meetings and that he had the primary relationship
                 with the Guinean officials attending such meetings. Struik described him as
                 BSGR’s "eyes and ears on the ground".31e

       404.5.    In early 2006, Noy and Citins accompanied Oron to Guinea to assist him in
                 finalising the MoU with the Government. All three men attended a meeting with
                 representatives from the Ministry of Mines (and a lawyer from each side). Later
                 that day, Noy and Cilins accompanied Oron to the Presidential palace to meet
                 President Cont~.~° l.S. Tour~ and Mme. Tour~ were also present at this
                 meeting.

       404.6.    Cilins assisted in the negotiations of the 2006 MoU with the Government,
                 including arranging and attending meetings and arranging BSGR’s local legal
                 counsel,a21 Noy gave evidence that he was also involved in assisting BSGR at
                 this time and that he and Cilins paid local counsel on behalf of BSGR:

                        Following the signing of the MOU, we requested the repayment of Mr
                        Cilins’ and my direct expenses relating to the MOU from BSGR. This
                        related to local lawyer fees and other expenses incurred in the lead up
                        to the signing of the agreement.~2~

       404.7.    Cilins provided logistical advice and assistance, including sourcing and
                 establishing a local office for BSGR in Conakry, Guinea.~2~ He also assisted in
                 hiring local staff for the office.324

       404.8.    Cilins and I.S. Tour6 arranged for BSGR’s geologists to visit the potential sites
                 for which BSGR might apply for a permit. This included hiring helicopters to
                 transport them to the field.325 It appears that they may have used the President’s
                 helicopter for this purpose.32e

       404.9.    Together with Avidan, Oron and I.S. Toure, Cilins presented BSGR’s mining
                 plans for the Simandou project at a press conference held in conjunction with
                 the official opening of the Conakry office in September 2006.

       404.10. For his work with BSGR, BSGR paid Cilins a monthly stipend of USD 10,000
               from January 2006 to June 2006,327 together with other payments described at
               paragraphs 410 and 413 below.328 Noy also confirmed that BSGR paid Cilins a
               "consultancy fee" and reimbursed his expenses.329




3~
    Struik First WS, paragraph 17.
320 Noy First WS, paragraph 44.
32~ Noy First WS, paragraph 41.
322 Noy First WS, paragraph 41.
323 Noy First WS, paragraph 39.
3=~ Avidan First WS, paragraph 13.
3~ Noy First WS, paragraph 39.
3=~ See paragraph 190 above.
32z Tchelet First WS, paragraph 31.
~8 See also Selected BSG Resources Guinea SARL Payments, 2006, C-666.
32~ Noy First WS, paragraph 42.3.


                                                 111
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 114 ofC283
                                                                         (pt.
                             2) Pg 14 of 101



       404.11. While it is clear that Pentler and its principals played less of a role in BSGR’s
               Guinea operations from 2007 onwards, Vale alleges that the role of Pentler and
               its principals did not cease at this time. For example, when BSGR was
               preparing to apply for its exploration permits for Simandou Blocks 1 and 2 in
               2008, Cilins (along with I.S. Tour6) helped to present BSGR’s progress at
               Zogota (Simandou South) to the Ministry of Mines.33° Vale also highlighted that,
                during 2008, BSGR made a number of payments to Pentler for which it has
                offered no invoices or explanations whatsoever.331

       404.12. Vale notes that:

                       BSGR’s entry into the joint venture with Vale did not mark the end of its
                       close relationship with Pentler. BSGR continued to involve Pentler in its
                       affairs; Pentler and Ciiins worked on BSGR’s behalf to broker a
                       settlement with the GoG and to eradicate all evidence of their prior acts
                       of corruption. BSGR’s own witnesses confirm that Pentler lived up to its
                       commitments "to continue to advise and act as consultant for the period
                       of 5 years" under the Share Purchase Agreement by continuing to work
                       closely with BSGR through April 2013, when Cifins was arrested in the
                       United States.332

       404.13. In April 2012, C[lins travelled to Florida to visit Mme. Tour& The purpose of this
               visit was to convince her to sign a declaration denying that she ever received
               bribes or entered into illegal contracts regarding BSGR’s activities.~3

       404.14. Cilins travelled to Florida again in 2013 to meet Mine. Tour¢ and offer her
               money in return for destroying documents related to BSGR. His conversations
               with her were recorded by the FBI (with Mme. Tour~’s co-operation).334 As a
                result of these conversations, on 10 March 2014, Cilins pleaded guilty to
                obstructing a criminal investigation (being the investigation of BSGR). He was
                sentenced to two years’ imprisonment and three years’ supervised release.3~5

405.   Despite this long list of activities and the intensity with which Cilins worked on BSGR’s
       project, BSGR has maintained throughout these proceedings that:

             Cilins was not involved in the application for exploration permits over Simandou
             North and Simandou South. He provided basic services to Struik such as
             delivering letters or documents and helping to find a house in Conakry. He
             assisted Struik with communication, as Struik had only a basic level of French.
             Cilins took no part in mining discussions.336

406.   BSGR also maintains that Cilins ceased to provide any assistance in Guinea at the end
       of 2006, and that Pentler played no part in the application for exploration permits over
       Blocks 1 and 2 in 2008.337



330 Noy First WS paragraph 56.2; Vale’s Statement of Reply, paragraph 91.
331 Vale’s Pre-Hearing Written Submissions, paragraph 50.
332
    Vale’s Statement of Reply, paragraph 154.
333 Affidavit of M. Tour6, 27 April 2012, R-114 (Vale disputes the authenticity of this document).
~34
    Transcripts of recorded phone calls between Cilins and Mme. Tour¢, pp.71-188, C-6.
3~
    USA v. Cilins, Superseding Information, Dkt. No. 60, 10 March 2014, O-10; USA v. Cilins, Plea
Hr’g Tr., Dkt. No. 62, 10 March 2014, C-150.
336        ~
    BSGR s Statement of Rejoinder, paragraph 34(2).
337 BSGR’s Statement of Rejoinder, paragraph 34(3).


                                                112
 19-11845-shl Doc 5-4 FiledDocument
 Case 1:20-mc-00212-AJN     06/03/19 42-22
                                      EnteredFiled
                                              06/03/19 14:18:56
                                                   06/29/20  PageExhibit
                                                                  115 ofC283
                                                                          (pt.
                              2) Pg 15 of 101



407.      The Tribunal disagrees with BSGR’s interpretation of the role played by Cilins and by
          Pentler more generally. The facts that the Tribunal has just set out in the preceding
          paragraphs belie BSGR’s minimisation of Cilins’ role, at least during the first 18 months of
           BSGR’s venture into Guinea. Indeed, Avidan said in his First Witness Statement that:

                 Mr Cilins told me that he had introduced BSGR to Guinea and he had assisted Mr
                 Struik in establishing contacts and in dealing with a range of planning
                 practicalities for the setting up of BSGR’s offices. I think Mr Cilins had been in
                 Guinea since the beginning of~2~005. [...]: Mr Cilins kept talking about "his project"
                 and that "he brought us over".

408,      Others involved in the Project shared this perception. As noted above, Struik considered
          Cilins to be his eyes and ears on the ground in Guinea. Avidan gave evidence that the
          first time he met Mme, Tour4 she had told him that he "should not be there because Mr
          Cilins should be running things for BSGR."33g

409.      The Tribunal considers that the importance of Cilins and Noy is further supported by an
          email from Struik to Oron dated 10 May 2006 in which Struik said:

                 The Lady phoned Fred [Cilins] today (he is back in France) asking him whether
                 was happy now with these permits. Michael [Noy] also phoned me saying that we
                 need to process the "first payment" now, hence the invoice attached (which
                 asked for).34~

410.      The same email chain authorised a payment of USD 250,000 to FMA (a company owned
          by Cilins and Noy) in payment for "Fred [Cilins’] services and success fees".~41 The
          invoice itself indicated that the payment was for "Our assistance and consulting for
          acceptance of bauxite permits in Republic of Guinea.’’a42

411.      The Tribunal notes that Cilins’ role representing BSGR in 2006 extended to making
          payments on behalf of BSGR. Noy confirmed that:

                 Mr Cilins offered to use his local bank account to cover some of BSGR’s local
                 expenses either before BSGR had its own local account or at times when BSGR
                 personnel were not available to sign off on payments from BSGR’s local company
                 account. I believe that Mr Cilins also gave Mr f.S. Toure signing powers over his
                 account for these purposes. When money needed to be transferred in this way,
                 either BSGR would transfer money into Mr Cilins’ account or Mr Cilins would lay
                 out funds which would then be reimbursed by BSGR.a43

412.      The evidence demonstrates that Cilins was integral to BSGR’s operations in Guinea
          during the initial phase. Avidan’s First Witness Statement confirms this conclusion:

                 After Mr Cilins had left Guinea, I developed a closer relationship with Mr Toure. tt
                 took a while to gain his trust because he had been working closely with Mr Citins
                 until I asked Mr Cilins to leave, and I think he struggled to adjust to working with
                 me at the beginning. He used to call Mr Cilins every time he felt he had an issue;




3~8   Avidan First WS, paragraph 12.
~     Avidan First WS, paragraph 37.
~40   Email chain between Y. Tchelet, R. Oron et al re: Invoice, 10-15 May 2006, p. 3, R-179.
~41   Email chain between Y. Tchelet, R. Oron et al re: tnvoice, 10-15 May 2006, p. 2, R-179.
~4~   Email chain between Y. Tchelet, R. Oron et al re: lnvoice, 10-15 May 2006, p. 6, R-179.
~43   Noy Second WS, paragraph 6.


                                                     113
19-11845-shl Dec 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 116 ofC283
                                                                         (pt.
                             2) Pg 16 of 101



             for example, if he felt he was not being paid enough he would complain to Mr
             Cilins about that.~44

413.   Noy confirmed that Cilins was compensated by BSGR.34s Aside from the monthly stipend
       paid to Cilins of USD 10,000, the evidence shows that payments of approximately USD
       661,000 in consulting fees were paid to Cilins or to his associated companies - including
       Pentler.346 This level of compensation does not accord with Ney’s description of the
       limited role played by himself and his colleagues in BSGR’s activities -"[o]ur role was
       limited to providing the initial information and logistical assistance required to put BSGR
       in a position where it could apply for exploration permits.’’~47

414.   Noy further confirmed that, up until May 2007, Pentler paid for much of BSGR’s local
       expenditure and then sought reimbursement from BSGR. For example, Pentler (or Cilins)
       paid for geologists, local lawyers, all work relating to renovating and equipping BSGR’s
       offices in Conakry, helicopter hire, car purchases, travel expenses, security and costs
       relating to the camps set up on site.348 These expenses were considerable.

415.   The Tribunal finds that the above evidence establishes that Pentler and, in particular,
       Cilins provided consultancy services to BSGR in relation to the application for exploration
       rights in the Simandou area.

416.   The role of Noy and Lev Ran was more limited, albeit that Noy was clearly the initial
       introducer of the mfning opportunities in Guinea. The Tribunal considers that disclosure of
       the consulting role played by Pentler would have been sufficient to encompass the
       activities of Noy and Lev Ran undertaken in Pentler’s name.

                         v.    Were Pentler, Cflins, Noy or Lev Ran BSGR’s agents?

417.   The Tribunal now turns to consider whether Pentler and/or Cilins were also "agents" of
       BSGR whom BSGR ought to have disclosed in the due diligence questionnaires (since
       BSGR was asked not only to disclose its consultants but also its agents: see paragraph
       393 above). The Parties not having argued otherwise, the Tribunal notes that the
       following statement on the English law of agency should be uncontroversial:

              whenever one person, called the ’agent,’ has authority to act on behalf of another,
              called the ’principal,’ and consents so to act. Whether that relation exists in any
              situation depends not on the precise terminology employed by the parties to
              describe their relationship, but on the true nature of the agreement or the exact
              circumstances of the relationship between the alleged principal and agent.~49

418.   In the Tribunal’s view, the collective weight of the facts described above (in paragraphs
       401 to 416) also justifies a finding of agency between BSG entities and Pentler (with
       Pentler’s principals, in particular Cilins, as subagents). Pentler and Cilins were certainly
       authorised to do more than simply introduce opportunities to BSGR. They were
       authofised to communicate (speak and listen) on behalf of BSG parties with the GoG, to


344 Avidan First WS, paragraph 22.
~4s Noy Second WS, paragraph 39.
346 Crowe Howarth Agreed-Upon Procedures, 20 March 2016, p. 32, R-367; Crowe Horwath, "BSGR

Resources Ltd.: Report on Agreed Upon Procedures", 29 January 2014, pp. 24-25, C-812.
~47 Noy First WS, paragraph 40.
34~ Noy Second WS, paragraph 38.
~9 Lord Mackay of Clashfern (ed), Halsbury’s Laws of England, vol 1 (Lexis Nexis 2008) p. 1, CL-90.

                                                 114
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 117 ofC283
                                                                         (pt.
                             2) Pg 17 of 101



       organise and attend meetings, and to represent BSGR, if not negotiate the terms of the
       agreements. The role was more than being simply "eyes and ears", but Pentler was also
       to some extent a mouthpiece for BSGR during the early months of establishing the
       projects and obtaining the mining permits.

419.   The Tribunal reiterates once again the following facts which strongly support a finding of
       an agency relationship in the present case.

       419.1.   The BSGR-Pentler Milestone Agreement effectively appointed Pentler as a
                negotiating - or at least communicating - agent for BSGR Guinea BVI. In return
                for a 17.65% interest in the mining concessions, Pentler agreed to "continue its
                efforts to reach an agreement for Blocks 1 and 2, and assist in acquiring these
                blocks for the Simandou iron ore project and assist in any possible manner with
                the Simandou iron ore project."

       419.2.   According to BSGR’s witnesses, Cilins "acted as the project liaison person on
                the ground in Conakry.’’~5° He was effectively BSGR’s "eyes and ears on the
                ground" in Guinea3~- he attended all meetings at which BSGR was present
                and made all pertinent introductions. BSGR used Pentler, and Cilins specifically,
                to "build relationships’’352 with the Ministry of Mines and CPDM and to assist in
                its applications for mining licences. The fact that Cilins fronted the relationship
                with the Government on behalf of BSGR meant that he was not just BSGR’s
                "eyes and ears", but effectively also BSGR’s "mouthpiece" in Guinea.

       419.3.   Cilins was part of the BSGR delegation sent to meet the President in February
                2006 when - according to BSGR’s account - the President wanted to be
                introduced to BSGR. Cilins was also part of the BSGR team that presented
                BSGR’s mining plans to the media in September 2006. Indeed, Cilins was
                present at all important events in Guinea involving BSGR during 2005 and the
                first half of 2006.

       419.4.   Pentler ! Cilins performed a number of tasks on behalf of BSGR. As described in
                paragraph 414 above, they engaged and paid subcontractors on behalf of
                BSGR.~5~ Struik also used Cilins to "open bank accounts with local banks, to
                buy cars, to get insurance".354 BSGR gave Cilins money for this purpose as is
                demonstrated by the email below.~55




=~0 Tchelet First WS, paragraph 31.
=sl Struik First WS, paragraph 17.
=s2 BSGR’s Statement of Defence, paragraph 31.
=5~ BSGR Guinea, Copies of Emails and Correspondence in Respect of Payments, 2006-2007, C-526.
=54 Struik First WS, paragraph 41.
=5~ Emails between F. C]lins, M. Struik, R. Oron etal., 19 June 2006, C-240.


                                               115
]
    19-11845-shl Doc 5-4 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19       PageExhibit
                                                          14:18:56
                                                      06/29/20       118 ofC283
                                                                             (pt.
                                 2) Pg 18 of 101




        --- Original Message ---
        From: ~
        To: ..r0_a.r.c.@_b__s. g_r_e_s o u r c es. c .o_m~.
        Cc: r_o_y.@b, s gLe_s_q_.u._r.q.es._c#.~
        Sent; Monday, June 19. 2006 2:44 PM
        Subject; Following Mich~ers meeting

        Deer Marc,

        Following Michael’s meeting with Roy and ~qeny I would like you please to clarify to Roy [hat all the money that you are
        sending to my account in Conakry is destined for your needs and has nothing to do with an_D.y, of my expenses, personal or
        professional.

        All the money is used by you or Ibrahim and this account was created .Just [o make life easier for oy_o.9..

        Best regards,
        Fred




            419.5.         Pentler / Cilins sourced BSGR’s office in Conakry and facilitated the hiring of
                           local staff on behalf of BSGR (for example, I.S. Tour•). Cilins had the primary
                           relationship with BSGR’s local staff, as attested to by Avidan. 356 Cilins
                           purchased equipment for BSGR.3~7

            419.6.         During a brief encounter with Eduardo Etchart ("Etchart") (Vale’s then-General
                           Manager for Exploration in Africa) and Marco Monteiro (Vale’s then-Country
                           Manager for Guinea), Cilins represented that he was working for BSGR.a58

            419.7.         While Pentler entered into the Pentler-Bah and Pentler-Daou Milestone
                           Agreements, it was BSGR that paid the success fees due under those Milestone
                           Agreements directly to Bah, I.S. Tour~ and Daou. Merloni-Horemans (Director
                           of BSGR) approved the Pentler-Bah and Pentler-Daou Milestone Agreements
                           before they were signed by Pentler. The evidence suggests that Pentler was
                           inserted as the signatory company, rather than a BSGR entity.359

            419.8.         Developments that occurred after the mining rights were granted as set out
                           below, although not necessary for the Tribunal’s findings, corroborate the
                           existence of an agency relationship with BSGR. According to Noy, when the
                           GoG and President Conde were having difficulties with BSGR in 2012,
                           representatives from Guinea came to Cilins (not to BSGR itself) to attempt to
                           resolve the issues. Noy said:

                                     we arranged for [Mr. de Combret - representing the GoG] to meet with
                                     BSGR, ]n the presence of Mr Cilins. Following this first meeting, Mr de
                                     Combret exchanged numerous emails and phone calls with Mr Cilins.
                                     Mr de Combret suggested a range of proposals to resolve the dispute,
                                     including BSGR agreeing to give its entire 49% shareholding in VBG to
                                     the GoG; BSGR staying in the project and paying a settlement fee to



    38e Avidan First WS, paragraph 22.
    3~z See Vale’s Statement of Reply, paragraphs 105-107.
    ~ Etcher[ First WS, paragraph 14.
    ~9 Vale’s Statement of Reply, paragraphs 408-410. See Letter of Commitment, last modified on 17
    January 2006, C-652; Sale and Purchase Agreement for Monital Investments Limited, 16 January
    2006, pp. 207-210, C-244; Written Memorandum of the Sole Director of Monital Investments Limited,
    17 January 2006, p. 212, C-244.

                                                               116
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 119 ofC283
                                                                         (pt.
                             2) Pg 19 of 101



                          the GoG; and VBG granting the GoG a farger free carry in the
                          Simandou project.36°

                   Once again, Cilins appears to be placed in the role of communicating with others
                   on behalf of BSGR.

       419.9.       Cilins interacted with Mme. Tour~ in 2012-2013 on behalf of BSGR. The
                    documents he was seeking to have destroyed included the contracts between
                    Matinda and BSGR signed in February and July 2008. He told her that he was
                    instructed - indeed had "strict orders’’~61 - to witness the destruction of the
                    documents in person and that he would have to report back on this.362 She
                    asked if "Beny" wanted them to meet and whether he agreed with giving her the
                    money. Cilins answered "of course".3e~ The conversation makes it clear that
                    Cilins was acting on behalf of Steinmetz:

                          Cilins: There will be the 5 [million dollars] and there will be the 800
                          [thousand dollars]... Depending on how it ends. If it’s good for him, if we
                          don’t cut too right, left, 1 don’t know, there will be more. I don’t know
                          how much. There will be 3, 4, 5 [million] more, I don’t know. But there
                          will be more. And that’s the communication I was given directly by
                          number 1, I don’t even want to mention his name...

                          Tour6: Number one? Michael [Noy]?

                          Cilins: No, no... Beny [Steinmetz] [whispering].

                          Tour6: Ok.

                          Cilins: Ok? Everything I tell you is directly from Beny.3s4

                    Although Cilins "fronted" all of the interactions with Mine. Tour6, the Tribunal
                    finds that he was clearly doing so on behalf of BSGR - again as BSGR’s
                    representative.

       419.10. A recorded conversation between Thiam and Mebiame (a businessman from
               Gabon) also strongly suggests that Cilins was acting on behalf of BSGR in the
                    United States:

                          [Mebiame:] [_.] BSGR sent me a delegation to Miami with a certain
                          Frederic, who came to see me in Miami. "Listen, Samy, we know that
                          you have some very interesting things that could help us, because we
                          know that Conde is making life hard for you too, and let’s try to put what
                          we have together to fight back. But he was very clumsy...

                          [Thiam:] This Frederic, is he French?

                          [Mebiame:] Yes. He’s French -one of their emissaries apparently.




3eo
    Noy First WS, paragraph 106.
~61
    USA v. Cilins, Complaint, Dkt. No. 1, 15 April 2013, paragraph 20(o), C-8.
~2
    USA v. Cilins, Complaint, Dkt. No. 1, 15 April 2013, paragraph 20(k), ¢-8.
~e~ Recommendation and Report of the Technical Committee, 21 March 2014, p. 87, C-6.
~4 Recommendation and Report of the Technical Committee, 21 March 2014, p. 213, paragraph 22(a)
and p. 134, ¢-6.

                                                    117
 19-11845-shl Doc 5-4 FiledDocument
 Case 1:20-mc-00212-AJN     06/03/19 42-22
                                      EnteredFiled
                                              06/03/19 14:18:56
                                                   06/29/20  PageExhibit
                                                                  120 ofC283
                                                                          (pt.
                              2) Pg 20 of 101



                           [Thiam:] Was he really sent by DSGR [sic]? Because ..

                           [Mebiame:] No idea.



                           [Thiam:] [...] So, it interests me to know if it’s them who sent him.
                           Because if that is the case, it means that the connections are still there,
                           contrary to what they say.

                           [Mebiame:] Yes. Because - you see, it’s very interesting ... But they
                           were coordinated.

                           [Thiam:] Who and who? Frederic and.

                           [Mebiame:] [...] Asher [Avidan].

                           [Thiam:] OK.

                           [Mebiame:] They always knew what Walter had said to...

                           [Thiam:] To Frederic?

                           [Mebiame:] To Asher. Frederic knew everything we had said to Asher in
                           London in our offices. So I understood that they were connected and
                           that the company- in my opinion, as far as I can tell- is called Pentler:
                           Pentler Holdings Limited. It’s the company that started to... to negotiate
                           with.., with Mamadi.365

420.       The Tribunal recalls that some documents between Pent[er and BSGR contain specific
           references that no agency relationship has been created. For example, the Pentler
           Shareholders Agreement states that it does not "make[] a Party the agent of another
           Party for any purpose. A Party has no authority or power to bind, to contract in the name
           of, or to create a liability for another Party in any way or for any purpose.’’~ee

421.       The Services and Cooperation Agreement (backdated to 15 October 2005 between
           Pentler and BSG Metals and Mining) calls the parties "independent contractors" and
           states that "[n]othing contained in this Agreement shall authorise or empower either Party
           to enter into any contracts or other commitments on behalf of the other.’’3~7

422.       Vale discounts these Agreements saying that both Agreements were backdated for
           convenience and notes that the Services Agreement offers no tangible benefit to either
           party. Vale calls the Agreements "meaningless "paper trail" documents that are devoid of
           any true substance, as apparent from the fact that they are both backdated by
           conspicuously long periods of time."3e8 In the Tribunal’s view, whether an agency
           relationship existed must be assessed on the facts of the case. Statements such as those
           found in the Pentler Shareholders’ Agreement and the Services Agreement form part of
           the factual matrix, but cannot override or alter the actual relationship that existed on the
           facts. The Tribunal finds such agreements (especially when backdated) are not
           determinative as to whether an agency relationship existed.


-~6~   Transcript of Meeting between Minister of Mines M. Thiam and S. Mebiame, p. 10, C-81.
366    Pentler Shareholders Agreement, 19 July 2007, section 12, R-24.
367    Services Agreement, 15 October 2005, section 5.2, R-23.
368    Vale’s Statement of Reply, paragraph 135.


                                                     118
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      121 ofC283
                                                                              (pt.
                                  2) Pg 21 of 101



            Findinq that Pentler and Cilins were a.qents of BSGR

     423.   Based on the facts the Tribunal has just set out, and for the reasons set out in paragraph
            418 above, the Tribunal finds that the communication role played by Pentler, its principals
            and, in particular, by Cilins, is amply sufficient to demonstrate an agency relationship
            under English law. The surrounding factual circumstances strongly support this
            conclusion.

                                    Did either of BSGR’s agents/consultants (namely Pentler and
                                    Cilins) perform these services for a "BSG Group" Company?

     424.   BSGR states that any services provided by Pentler and its principals were not provided to
            a BSG Group company as defined in the various Due Diligence Questionnaires. As noted
            above, the companies included in the definition of BSG Group were BSGR Guernsey
            (established in 2009), BSGR Guinea (the local subsidiary that owned the mining rights)
            and certain Liberian entities.
-)
     425.   Pentler primarily dealt with BSGR Guinea BVI (in whom it held shares) and BSGR Steel.
            Both of these companies were removed from the Project Hills structure in 2009, prior to
            the commencement of the due diligence process.

     426.   Vale contends that this restructure was deliberately undertaken to enable BSGR to hide
            the role of Pentler and its principals. When Vale broadened the Questionnaires to include
            BSGR itself and its subsidiaries (which at the time included BSGR Guinea BVI and
            BSGR Steel), BSGR undertook a further restructuring whereby BSGR Guinea BVI and
            BSGR Steel were transferred to a related company, and therefore were no longer direct
            subsidiaries of BSGR. According to Vale, this was to ensure that BSGR could avoid
            making any disclosures about BSGR Steel and BSGR Guinea BVI, or their relationship
            with Pentler. The saie of these entities in 2010 to BSG Metals and Mining occurred on the
            same day that BSGR received the Supplemental Questionnaire from Vale with the
            broadened definition.36°

     427.   Vale contends that neither the 2009 nor the 2010 restructure altered BSGR’s obligation to
            disclose the consultancy ! agency services provided by Pentler and Cilins.

     428.   The Tribunal notes that the due diligence questions relating to consultants and agents
            are broadly framed. They require disclosure of any consultants and agents acting "on
            behalf of the BSG Group (directly or indirectly).’’37° In this respect, the word "indirectly" is
            relevant as it implies that consultants and agents retained by affiliates of BSGR other
            than those which were the subject of the BSG Group definition, would fail within the
            scope of the disclosure obligations and could not be avoided by the restructurings.
            Because of the word "indirectly", no finding is necessary to pierce the corporate veil of
            any of the entities outside the BSG Group.

     429.   Moreover, the assistance provided by Pentler and Cilins was for the purpose of obtaining
            mining rights in Simandou, as stated in the Milestone Agreement between Pentler and
            BSGR Guinea BVI. It was BSGR Guinea - the local subsidiary company - that applied
D           for and eventually obtained the mining licences. BSGR Guinea was a member of the

       Vale Pre-Hearing Written Submissions, paragraph 152; Emails between D. Cramer & S. Merloni-
     Horemans, £-12 November 2012, C-664.
       Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, p. 6, 0-30.

                                                      119
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 122 ofC283
                                                                         (pt.
                             2) Pg 22 of 101



        BSG Group, as defined in the due diligence questionnaires. Given that Pentler and Cilins
        were working primarily to assist BSGR Guinea to obtain the mining rights, the fact that
        the BSGR-Pentler Milestone Agreement was with BSGR Guinea’s (then) parent company
        does not preclude a finding that their "indirect" role should have been disclosed in
        response to the broadly framed questions.

430.    To conclude, the Tribunal finds that Pentler and Cilins rendered services for the primary
        benefit of BSGR Guinea and its parent companies, BSGR and (from 2009) BSGR
        Guernsey, on whose behalf they were acting. The Tribunaf is satisfied that these services
        were provided - if not directly then at the very least "indirectly" - to BSGR Guinea, BSGR
        Guernsey and BSGR. It was BSGR Guinea that would ultimately benefit from the
        services provided by Pentler and Cilins by being granted the mining rights in the
        Simandou area. Similarly, Pentler and, in particular Cilins, acted as the agent for BSGR
        and its subsidiaries operating in Guinea. The role played by Pentler and Cilins should
        therefore have been disclosed by BSGR in response to the due diligence questionnaires.

                          viL   Did Ghassan Boutros provide consulting services to BSGR?

431.    Boutros was an engineer, originally from Lebanon. Boutros’ company, Logistics &
        Maintenance Services S.&r.I       ("LMS"), specialised in services relating to
        telecommunications, electrical work, infrastructure, and equipment. Avidan described
        Boutros as BSGR’s "main supplier in Guinea for machinery and various other equipment,
        including communications equipment".371 Avidan also said he was a friend.372

432.    LMS was contracted by BSGR Guinea to provide certain services pursuant to a
        "Subcontracting and Service Provision Agreement" (the "Boutros Contract").37~ Under
        the Boutros Contract, LMS agreed to the following:

              LMS undertakes to provide all equipment, replacement parts and materials
              necessary to carry out the works.

              LMS has representatives throughout Guinea and shall provide technical
              intervention at any time and as quickly as possible in all BSG Resources camps.

              LMS shall maintain all electrical equipment, household appliances, 1T hardware,
              VSAT installations and generating sets that have already been sold to BSG
              Resources, under its responsibility.

433.    The term of the Contract was one year. The "Payment" provision for the Boutros Contract
        was unusually vague for a services agreement. There was no mention of rates or
        payment amounts. It simply stated:

              Payment shalf be made a maximum of 30 days after receipt of invoice, proven by
              acknowledgement of receipt, and after confirmation of the camp ieaders, to the
              following bank account:

              LMS

              Banque populaire maroco guineen- Account: 2"12017"14001-81

371 Avidan First WS, paragraph 121.
372 Avidan First WS, paragraph 122.
~73 Subcontract and Service Provision Agreement between LMS and BSG, R-180. The Contract is
dated 2008, but no specific date is provided.

                                                120
 19-11845-shl Doc 5-4 FiledDocument
 Case 1:20-mc-00212-AJN     06/03/19 42-22
                                      EnteredFiled
                                              06/03/19 14:18:56
                                                   06/29/20  PageExhibit
                                                                  123 ofC283
                                                                          (pt.
                              2) Pg 23 of 101



           Payments to Boutros

434.       In 2009 and 2010, BSGR made several payments to Routros. The details of these
           payments are set out below.

435.      A series of payments were made between 18 February 2009 and July 2009 totalling over
          USD 630,000:374

          435.1.    These payments were made to the bank account at Banque Populaire 2110
                    1524 802 (not the account specified in the Boutros Contract).

          435.2.    The payments were primarily for technical equipment, generator costs and
                    siteworks. One invoice included a fee for "study complete ! planning".375

          435.3.    The invoices provided little detail of the breakdown of costs and were generally
                    for rounded amounts - USD 100,000, USD 200,000 etc.

436.      On 18 August 2009, BSGR paid USD 1.3 million to Boutros which was described in
          BSGR’s internal payment form as a "consulting fee".376 Notable details about this
          payment include:

          436.1.    It was paid into a different bank account number from the payments above (and
                    different again from the account specified in the Boutros Contract).

          436.2.    The fee was paid pursuant to an email instruction from Tchelet to Clark (Director
                    of BSGR) and Helen Nicolle ("Nicolle") dated 17 August 2009 which stated:

                          Hi-these are the banking details to be used for the USD1.3million
                          consulting fee payment to Ghassan.

                          You must enter these details        NOT    the   regular   ones-code   to
                          R1029fNorthlConsulting.3~

          436.3.    The invoice from LMS for this payment appears to have been rendered the
                    following day (18 August) - the same day on which the payment was made. The
                    invoice refers to two Caterpiflar pieces of equipment and a USD 40,000 charge
                    for generator running costs.378

          436.4.    A hand-written note on the payment instruction directs that the fee should be
                    removed from the "consulting" code and distributed amongst other codes.

437.      Another payment for USD 100,000 was made to LMS on 12 November 2009 pursuant to
          an invoice which listed a range of items, but provided no breakdown of costs (just a total
          of USD 100,000).~z~ The invoice was dated 23 November 2009 - nine days after the
          payment was made.3B° Once again, the payment was initially labelled "consulting fees"


374
      See Tchelet First WS, paragraph 37 for detail. See also R-181 to R-186 for evidence of payments.
375
      Payment from BSGR Treasury Services to G. Boutros, 6 April 2009, R-183.
376
      Payment from BSGR Treasury Services to LMS, ~ 8 August 2009, R-187.
377   Payment from BSGR Treasury Services to LMS, ~8 August 2009, R-187.
37B
      Payment from BSGR Treasury Services to LMS, 18 August 2009, R-187.
379
      Payment from BSGR Treasury Services to LMS, 12 November 2009, R-t88.
3B0
      Payment from BSGR Treasury Services to LMS, 12 November 2009, R-188.

                                                   121
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                              06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  124 ofC283
                                                                          (pt.
                             2) Pg 24 of 101



          but a handwritten instruction on the payment form directed that it should be allocated to
          other codes instead.

438.     Three months later, on 16 February 2010, an urgent "consulting fee" of USD 1 million
         was paid to Boutros.381 The details of the payment are as follows.

          438.1.     The payment was made on 16 February 2010, pursuant to an email on 14
                     February from Tchelet to Clark which stated:

                           Hi Dave,

                           BSGR Guinea needs to make payment tomorrow morning amounting to
                           USD 1,000,000 (One Million United States Dollars) as consulting fees in
                           respect of Ghassan Boutros.

                           Please note that payment is extremely urgent.

                           I suggest that you arrange the necessary funding.

                           Please note that payment needs to be made to the banking details
                           below.

                           Regards

                           Yossie382

          438.2.     The payment was made into a different bank account to the previous payments,
                     but once again, not the bank account contained in the Boutros Contract. It was
                     made into a Belgian account bearing the name "Adama Sidibe" (Fortis Bank).

          438.3.     An email dated 24 February 2010 from Tchelet to Clark and others attaches an
                     invoice from LMS dated 18 January 2010 and states "Hi-attached is the
                     supporting invoice relating to the recent payment to Ghassan as consulting fees
                     last week, slight difference due to bank charges etc, for your records."38~

          438.4.     The invoice rendered by LMS was for USD 998,870. As indicated by Tchelet’s
                     emaif, this is slightly less than the $1 million that was paid. A hand-written note
                     on the invoice (which appears to be from someone in BSGR) states "$1,130
                     Bank Charges".

          438.5.     The invoice stated that the fee was for certain equipment, generator running
                     costs and "works" completed at Zogota.

          438.6.     As with the previous invoices, a hand-written instruction on the payment
                     instruction sheet directs that the payment should be re-allocated from
                     "consulting fees" to certain other codes.

439.      On 1 March 2010, a further payment was made to LMS for USD 300,000.384 In a series of
          emails on 1 March, Clark insisted that the payment be made immediately to the Belgian


381   Payment from   BSGR   Treasury   Services   to A.   Sidibe,   16 February 2010, R-189.
382   Payment from   BSGR   Treasury   Services   to A.   Sidibe,   16 February 2010, R-189.
38~   Payment from   BSGR   Treasury   Services   to A.   Sidibe,   16 February 2010, R-189,
384   Payment from   BSGR   Treasury   Services   to A.   Sidibe,   1 March 2010, R-190.


                                                          122
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 125 ofC283
                                                                         (pt.
                             2) Pg 25 of 101



       account named "Adama Sidibe" - describing it as "very urgent".385A week later, on 8
       March 2010, a further payment of $550,000 was made to the same Belgian bank account
       for consultation services. The payment was made pursuant to an email direction from
       Tchelet which stated:

             I have been informed this afternoon of a requirement to pay an amount of
             USD550,000 as R.A,S consulting fees in respect of services rendered by
             Ghassan. invoice to follow.

             Please load to same Fortis Bank Belgian banking details as last time.~86

       Vale contends that R.A.S. in this email refers to Resources Advisory Services - a BSGR
       entity.387

440.   Further payments followed on 24 March 2010 (USD 300,000),3~8 29 March 2010 (USD
       250,000),~a 9 April 2010 (USD 212,000),3a° 12 April 2010 (USD 325,000),~al and 21 April
       2010 (USD 200,000).~2 All payments were to the same Belgian account at Fortis Bank
       and Tchelet instructed that they be paid immediately with an invoice to follow. The invoice
       for the USD 300,000 payment referred to consultation services for an environmental
       study and solution, whereas the other invoices referred to certain costs (transport, solar
       panels, parts etc) and the completion of road and drainage works.

441.   In relation to these payments, Tchelet said in a message to Clark:

             all payments to Ghassan relate to transport, electrical, site preparation etc-Sarah
             has the allocations, we are missing the last 3-4 invoices but they are en route
             from Guinea. all allocated to Simandou Blocks 1 & 2 -none of it is anything
             remotely resembling consulting but actual work as per the descriptions previously,
             I am pushing constantly on the outstanding invoices.393

       Payments to Mme. Tour~,


442.   Vale alleges that, in addition to providing consu[tancy services, Boutros also was used as
       an intermediary to make payments to Mme. Tour6 on behalf of BSGR. The basis for this
       allegation is as follows.

443.   In 2009, BSGR allegedly asked Boutros to purchase two Caterpillar machines on
       behalf for site works,3a4 although it did not produce any contemporaneous documentary
       evidence of this request. Avidan said in his First Witness Statement:3~5

             The transaction Ms Tour¢ refers to was one in which BSGR asked Mr Boutros
             (through his company, Logistics and Maintenance Services SARL) to obtain two


  Payment from BSGR Treasury Services to A. Sidibe, 1 March 2010, R-190.
  Payment from BSGR Treasury Services to A. Sidibe, 8 March 2010, R-191.
  Vale’s Statement of Reply, paragraph 233.
  Payment from BSGR Treasury Services to A. Sidibe, 24 March 2010, R-192.
  Payment from BSGR Treasury Services to A. Sidibe, 29 March 2010, R-193.
  Payment from BSGR Treasury Services to A. Sidibe, 9 April 2010, R-194.
  Payment from BSGR Treasury Services to A. Sidibe, 12 April 2010, R-195.
  Payment from BSGR to A. Sidibe, 21 April 2010, R-196.
  Payment from BSGR Treasury Services to A. Sidibe, 29 March 2010, R-193.
  Avidan First WS, paragraph 121.
  Avidan First WS, paragraph 121.

                                                123
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 126 ofC283
                                                                         (pt.
                             2) Pg 26 of 101



             Caterpillars for us. We had many of them in the field and needed two more for our
             exploration work, Mr Boutros obtained the Caterpillars for us, and we duly paid
             him the amount he invoiced for them. I did not know, and i am not aware that
             anyone else from BSGR knew, that Mr Boutros had used Ms Toure to obtain this
             equipment. It was certainly not a backhanded way of BSGR paying Ms Tour&

444.   Also in 2009, Mine. Tour~ allegedly demanded money from BSGR, although Avidan said
       that he now cannot locate the letters containing such demands.3~s Avidan also said that
       he was briefly detained by a General acting on Mme. Toure’s behalf in relation to these
       demands.3~7

445.   Vale claims that the purchase of Caterpillar machines by Boutros was a ruse to allow
       BSGR to meet Mme. Toure’s payment demands. 3~8 Circumstantial evidence that
       supports Vale’s assertion includes:

       445.1. Vale states that the payments coincided with demands for payments made by
              Mme. Tour~ for amounts she claimed were owed pursuant to contracts with
              Pentler.3go Vale also says that the payment was consistent with an affidavit
               signed by Mine. Tour6 on 2 August 2009 in front of Bangoura (BSGR’s Security
               Director) which states that she and BSGR agreed:

                     on the payment of the sum of four million U.S. dollars (USD 4,000,000),
                     representing the total value of all of my shares of stock (a 5% interest), as
                     weil as of my services provided for obtaining the mining titles for the
                     benefit of the company BSGR in Guinean territory.

                     Said amounts shall be paid to me in full in instalments payable over four
                     quarters, that is, one million dollars (USD 1,000,000) per quarter.4°°

       445.2. No correspondence has been provided evidencing BSGR’s instruction to Boutros
              to purchase the Caterpillar machines.

       445.3. The initial invoice provided for the machines came from the unknown "Matilda &
              Co. Ltd." (not Matinda & Co).4°l The invoice itself does not specify the date on
              which it was generated, but the signature inside the company stamp appears to
              be dated 7 July 2009.

       445.4. On 17 August 2009, Tchelet instructed BSGR to pay Boutros the sum of USD 1.3
              million. The payment was made to Boutros on 18 August 2009.4°~

       445.5. Boutros did not invoice BSGR for the Caterpillar machines until 18 August 2009,
               the day after the payment instruction had been issued. Boutros did not include
               with his invoice to BSGR any proof of purchase for the Caterpillar machines. The
               amount charged for the machines is different to the cost of the machines as
               specified in the "Matilda" invoice.


.~6 Avidan First WS, paragraph 105.
.~97 Avidan First WS, paragraph 105.
398 Vale’s Statement of Reply, paragraphs 445-449.
~ Vale’s Statement of Reply, paragraphs 452-454.
4e0 Affidavit of M. Tour6, 2 August 2009, 0-690; see Vale’s Statement of Rejoinder on Counterclaims,
15 August 2016, paragraphs 73-75.
401 Guinean Import Declaration, 17 August 2009, R-259.
402 Payment from BSGR Treasury Services to LMS, 18 August 2009, R-’[87


                                                 124
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      127 ofC283
                                                                              (pt.
                                  2) Pg 27 of 101



               445.6. Boutros issued a transfer order to his bank on 20 August 2009 for the payment of
                      USD 998,000 to Matilda Ltd which appears to have failed.4e~

               445.7. A second invoice was generated for the machinery on 28 August 2009, this time
                      the correct company- Matinda & Co - is used on the invoice.404 The bank
                       account for payment of the second invoice is different to the bank account in the
                       original "Matilda" invoice.

               445.8. Boutros then sent a message to his bank entitled "Request to change the name of
                      the recipient of a transfer order" on 3 September 2009. He instructed his bank to
                      make the payment of USD 998,000 to "Mamadie Toure" personally, rather than
                      Matilda Ltd.4°5 He did not, however, change the bank account number to
                       correspond with the second invoice. The payment appears to have been made to
                       Mine. Tour~ personally at the bank account specified on the original "Matilda"
                       invoice.

               445.9. Boutros made a further payment to Mme. Toure’s personal account of USD 2,000
                      in December 2009.4°6

               445.10.Vale contends that the Caterpillar machinery never arrived.

     446.      Conversely, BSGR states that the equipment was in fact delivered as evidenced by an
               import declaration dated 17 August 2009.4°’z

     447.      As to this latter claim, Vale notes that:

                     the Customs Invoice, on its face, does not confirm that the equipment was in fact
                     delivered, but rather that it could be sent through customs for a period of 6
                     months.4°a
_)
     448.      Vale also notes that BSGR attempted to keep Boutros’ name out of the records provided
               to local BSGR contacts. Emails from Tchelet to Nicolle state:4°9

                      What is sensitive is the names in respect of consulting fees paid - please always
                      check with me first before sending reports which include those detaifs to her or
                      anyone inside Guinea ...

                      I am referring to cases where BSGR TS pay on behalf of newco consulting fees
                      to for eg Ghassan or others - those are the type of consulting fees that you
                      should check with me first before sending the details automatically to Guinea
                      local.

     449.      A previous email from Tchelet to Nicolle included a hand-written note which said "remove
               Ghassan Boutros’ name from Guinea spreadsheef’.41°


     4o3
           Email from G. Boutros to the Managing Director of the F.I.B., 3 September 2009, p. 195, C-6.
     404
           Invoice from Matinda dated 28 August 2009, p. 194, C-6.
     40~
           Email from G. Boutros to the Managing Director of the F.I.B., 3 September 2009, p. 195, 0-6.
     406
           Invoice 489 to LMS dated 20 December 2009, p. 196, C-6.
     4o7
           Guinean Import Declaration, 17 August 2009, R-259.
     406
           Vale’s Pre-Hearing Written Submissions, note 316 (referencing C-799; 0-800; O-801).
     469   Emails between Y Tchelet, D Clark, & H Nicolle of BSGR, 26-27 April 2009, C-54(}.
     4~o
           Emails between Y Tcheiet & H Nico~le of BSGR, 20-21 April 2009, 0-650.

                                                           125
    19-11845-shl Doc 5-4 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     128 ofC283
                                                                             (pt.
                                 2) Pg 28 of 101



    450.   Finally, Vale claims that Boutros also assisted in making a USD 2 million cash deposit
           into Mme. Tour~,’s bank account in May 2010. This payment, Vale submits, was a reward
           for completion of the joint venture contracts.411 BSGR rejects this argument, saying that
            no such payment occurred.

    451.   In support of its cIaims, Vale has pfaced before this Tribunal transcripts of oral evidence
           provided by Boutros as part of court proceedings in Switzerland and Guinea regarding
           alleged corruption.412 As Boutros has not appeared as a witness in the current arbitration
           and there has been no opportunity for the Tribunal or the parties to test his evidence, the
           Tribunal has placed no weight on these transcripts.

           Tribunal’s analysis of Boutros’ role

    452.   The Tribunal makes the following findings based on the evidence and submissions before
           it.

           452.1. In and around the time of the Project Hills due diligence, BSGR in its internal
                  correspondence repeatedly referred to the services provided by Boutros as
                  "consultancy services" and his invoices as being for "consultancy fees". At least
                  three of Boutros’ invoices specifically refer to "consultation services" or studies
                  carried out by Boutros for BSGR (see payments of 6 April 2009, 8 March 2010
                    and 24 March 2010).

           452.2. In the Tribunal’s view, it is clear that BSGR considered that Boutros was receiving
                  consulting fees for providing consulting services (including of a technical nature).

           452.3. Tchelet’s email to Nicolle on 26-27 April 2009 confirms BSGR’s view of Boutros
                  as a consultant, but also demonstrates BSGR’s desire to keep his role secret.

                          I am referring to cases where BSGR TS pay on behalf of newco
                          consulting fees to for eg Ghassan or others - those are the type of
                          consulting fees that you should check with me first before sending the
                          details automatically to Guinea local413

           452.4. A previous email from Tchelet to Nicolle included a hand-written note which said
                  "remove Ghassan Boutros’ name from Guinea spreadsheet".414

           452.5. It is also clear that Boutros (through LMS) paid Mme. Tour~ USD "i million in 2009,
                  purportedly for two Caterpillar machines. The Tribunal notes that this payment
                  was made at around the time that Mine. Tour~ was demanding money from
                  BSGR and just after Mme. Tour~ had signed a document stating she would
                    receive USD 4 million from BSGR in USD 1 million instalments."15

           452.6. The Tribunal has not been provided with any evidence that the Caterpillar
                  machines actually arrived. As noted by Vale, the "Descriptive Declaration of
                  Importation" ("DDI") exhibited by BSGR appears to provide a delivery window for

    ~1 Vale’s Statement of Repiy, paragraphs 10 and 450-451.
    ~2 See Report of questioning for Ghassan Boutros, 29 August 2013, R-1:32; Proc6s verbal of G.
    Boutros, 7 July 2015, C-278.
    4~3 Emails between Y Tchelet, D Clark, & H Nicolle of 8SGR, 26-27 April 2009, (:;-540.
    ~ Emails between Y Tchelet & H Nicolle of BSGR, 20-21 April 2009, C-650.
    ~ls Affidavit of M. Tour6, 2 August 2009, ¢-690.

J
                                                     I26
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 129 ofC283
                                                                         (pt.
                             2) Pg 29 of 101



               the machines between 17 August 2009 and 17 February 2010 but does not
               confirm whether they were actually delivered within this timeframe.41~

       452.7. The invoices for the Caterpillar machines suppo¢~ Vale’s argument that the
              transaction was a sham:

                 452.7.1.   The invoice attached to the DDI bore the wrong company name and
                            stamp -"Matilda & Co."

                 452.7.2.   After Boutros first attempted - but failed - to transfer the money to
                            Matinda, a new invoice in the correct name was issued.

                 452.7.3.   The bank account into which the fees were paid belonged to Mme.
                            Tour6.

       452.8. Further supportive of Vale’s position is that:

                 452.8.1.   BSGR had many Caterpillar and other work machines at their sites, it
                            is unclear why Boutros was requested to purchase additional
                            machinery for BSGR, rather than BSGR sourcing the machines from
                            its usual supplier.

                 452.8.2.   Other contractors appeared to use their own            machinery,      not
                            machinery purchased by BSGR.41~

                 452.8.3.   The evidence before the Tribunal suggests that the business
                            interests of Mine. Toure (and by extension, Matinda) while she
                            resided in Guinea primarily involved distributing pharmaceuticals,
                            food, and consumer goods.418 None of these activities suggest that
                            Matinda or Mme. Tour~ (who was by 2009 living in exile in Sierra
                            Leone 419) would be a natural supplier of heavy construction
                            machinery into Guinea.

                 452.8.4.   Throughout the course of the relationship between BSGR and
                            Boutros, it appears that these two Caterpillar machines were the only
                            heavy construction machinery Boutros was asked to purchase for
                            BSGR. All other invoices related to site works, consultations,
                            generator costs and electrical and telecommunications equipment.

453.   Based on the evidence above, the Tribunal considers that BSGR’s version of events
       whereby Boutros sourced these machines from Matinda in Sierra Leone without the
       knowledge of BSGR is improbable.

454.   Tchelet’s desire to keep Boutros’ name off the Guinea spreadsheets and effectively
       "secret" reinforces the Tribunal’s view that the relationship between BSGR and Boutros
       was not a standard contracting relationship.


4~8 Guinean Import Declaration, 17 August 2009, R-259.
4~z See Sub-Contract Agreement between Bassad-Guinee S.A. and BSG Resources (Guinea) Limited
- S.A.R.L., 2 January 2010, clause 3(I)(b), C-799.
4~8 See Noy First WS, paragraph 8; Avidan First WS, paragraph 45; Struik First WS, paragraph 41.
419 Vale’s Statement of Case, paragraph 170.


                                                127
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 130 ofC283
                                                                         (pt.
                             2) Pg 30 of 101



455.   The unusual nature of the relationship between Boutros and BSGR is further confirmed
       by the curious payment process for Boutros’ (forthcoming) invoices:

       455.1. BSGR generally paid LMS on an "urgent" basis in round figures and before any
              invoice was actually rendered. The contemporaneous correspondence indicates
              that many invoices were backdated. No explanation has been provided as to why
              these payments were urgent, particularly when the Boutros Contract provided
              BSGR with 20 days to pay any such invoices. BSGR’s practice of simply paying
              Boutros any amount requested without first having received invoices or receipts,
              has not been adequately explained by BSGR.

       455.2. Vale argues that:

                   These "consulting fee" payments are also notable because they were all
                   approved and dispensed before BSGR had received any supporting
                   invoices or documentation. In one instance, just a couple of weeks before
                   Vale sent BSGR its compliance due diligence questionnaire, Clark emailed
                   Tchelet and others at BSGR: "1 have been informed this afternoon of a
                   requirement to pay an amount of USD550,000 as R.A.S[.] [Resources
                   Advisory Services, a BSGR affiliate] consulting fees in respect of services
                   rendered by Ghassan. Invoice to follow." [R-189] This shows that Tchelet
                   and Clark were instructing BSGR to make payments to Boutros,
                   unsubstantiated by invoices, simply because Avidan or others on the
                   ground in Guinea were demanding that these payments be made.42°

       455.3. The invoices themselves - including those for large sums of money - contain
              scant detail as to how these amounts were derived. For example, there is no
              breakdown of rates for services and no invoices for fixed costs were provided.
               Most invoices were also for "round numbers". On one occasion where the invoice
               was not a round number and did not match the amount that had already been
               paid, a hand-written note on the invoice stated that the difference was made up in
               "bank charges" which happened to bring the total to exactly USD 1 million. The
               urgency of payment and the scant detail provided in the invoices can be
               contrasted with other contractors who specified hours and rates and whose
               invoices appear to have been scrutinised in detail before payment approved.421

       455.4. Overall, BSGR paid Boutros a total of over USD 5 million pursuant to these
              invoices during 2009-2010.

456.   Vale also makes allegations about an alleged USD 2 million cash deposit made by
       E~outros to Mme. Tour6’s account. However, this payment occurred in May 2010 and is
       not relevant for the purposes of assessing whether the due diligence responses were
       a cc u rate.

457.   The Tribunal concludes, based on the above analysis, that Boutros’ consultancy role is
       clear from the contemporaneous documents. There is also significant evidence which
       establishes, at least in relation to the USD 1 million allegedly paid for machinery, that
       Boutros was acting as an intermediary for BSGR. The apparent secrecy around Boutros’
       role; the urgent nature of payments without invoices; the timing of the payment iust after


420 Vale’s Statement of Reply, paragraph 233.
42~ See, for example, Payment from BSGR to K. Amir of Bassad, 15 April 2010, C-800 and Payment
from BSGR Treasury to Global Travaux Publics Constructions, 28 July 2009, C-801.

                                               128
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 131 ofC283
                                                                         (pt.
                             2) Pg 31 of 101



       Mme. Tour~ had demanded money from BSGR; the lack of evidence that the machines
       were delivered; and the unlikely coincidence that Boutros would have sourced heavy
       machinery from Mme. Toure after she was exiled (especially when sourcing such
       machinery does not appear to have been her core business) suggest that Vale’s version
       of events are more likely accurate than BSGR’s protestations that Boutros’ dealings with
       Mme. Toure were unknown to it.

       Tribunal’s findin_cLs on whether Boutros provided consulting or agency services

458.   The Tribunal therefore finds that the arrangement with Boutros involved at least some
       consultancy services and indeed was viewed as such by [3SGR. The Tribunal also
       considers that Vale has shown that, on the balance of probabilities, Boutros acted as an
       intermediary for BSGR. There is no evidence to suggest Boutros was BSGR’s agent.

459.   Therefore, BSGR should have disclosed the role of Boutros in response to Vale’s due
       diligence questions regarding consultants and intermediaries. BSGR’s failure to do so
       meant that its responses to those questions were false.

460.   Moreover, even if the Tribunal were wrong in its conclusions above, BSGR still should
       have disclosed the Subcontracting and Service Provision Agreement with LMS in the
       "Third Party Service and Supply Agreements" in Section 1K of the due diligence data
       room, especially as this Agreement was with BSGR Guinea - one of the "BSG Group"
       companies.

                        viii.   ibrahima Kassory Fofana

46l.   Vale alleges that BSGR also retained Fofana, Guinea’s former Economy and Finance
       Minister, as a consultant. Vale points to the fact that BSGR admitted that Fofana provided
       "high level strategic advice" in relation to BSGR’s acquisition of the Simandou mining
       rights as evidence of his role as a consultant.

462.   In July 2008, Fofana met with the Minister of Mines, Dr. Nab6, to discuss BSGR’s
       application for Blocks 1 and 2.422 Vale also noted the close relationship between Fofana
       and Mahmoud Thiam, the Minister of Mines in 2009-2010. Indeed, Thiam referred to the
       important role that Fofana played on behalf of BSGR several times in a recorded
       conversation with Mebiame.42~ Consequentfy, according to Vale, BSGR should have
       disclosed Fofana’s consultancy role during the due diligence process.

463.   BSGR accepts that Fofana was a consultant and should have been disclosed in its
       responses to the due diligence questionnaires.424 BSGR agrees that Fofana provided
       consultancy services in relation to Blocks 1 and 2, but said that the failure to disclose
       Fofana’s role was an oversight. BSGR has pointed out that the wire transfers’to Fofana
       were included in the dTsclosures, which belies Vale’s contention that BSGR deliberately
       concealed his role.425



422 Nabe WS, paragraph 20.
42~ Transcript of Meeting between Minister of Mines M. Thiam and S. Mebiame, C-81. For example,
Thiam says at p. 9 "And BSGR can say to you: ’Yes, we used Kassory as a ’lobbyist’ to help us’ and
Kassory does not keep this fact a secret."
424 BSGR’s Statement of Rejoinder, paragraph 51.
42~ BSGR’s Statement of Rejoinder, paragraph 52.


                                               129
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      132 ofC283
                                                                              (pt.
                                  2) Pg 32 of 101



     464.   Avidan stated in his First Witness Statement that Fofana’s advice was "primarily in
            relation to a potential issue with the IFC and the World Bank, which had a share in Rio
            Tinto’s rights over blocks 1 to 4 in Simandou.’’426

     465.   During the period from 2008 to 2014, BSGR made the following payments to Fofana:

            465.1.   BSGR paid Fofana USD 100,000 in consulting fees on 15 December 2008;

            465.2.   BSGR paid USD 23,592.10              for   travel   by   Fofana   and   his   family   in
                     November/December 2008;427

                     BSGR paid Fofana EUR 80,000 in consulting fees on 5 February 2009;

                     BSGR reimbursed Fofana (or paid) for certain travel costs between April 2009
                     and February 2010, to a total sum of USD 18,536.76.428

     466.   In view of BSGR’s admission that Fofana was a consultant, the Tribunal finds that Fofana
            was a consultant to BSGR, and that his role should have been disclosed in response to
_)          the due diligence questionnaires.

                             ix.   Conclusion on representation that BSGR had not used any agents,
                                   intermediaries and consultants in the process of obtaining the
                                   mining rights

     467.   In response to Vale’s due diligence questions about the use of agents, intermediaries and
            consultants in the Compliance Due Diligence Questionnaire and the Supplemental
            Compliance Due Diligence Questionnaire, BSGR disclosed only "lan Cope, WSP,
            Bateman Engineering, Mohammed Doumbia, Fist Interim" and referred Vale to the
            contracts in Section 1K of the data room.

     468.   BSGR has admitted that it should have included Fofana in its list of consultants.

     469.   The Tribunal has found that BSGR should also have disclosed as consultants Pentler,
            Cilins and Boutros. In addition, Pentler and Cilins acted as BSGR’s agents in Guinea
            during the process of obtaining the mining rights for BSGR Guinea. This agency role
            should also have been disclosed by BSGR in its response to the due diligence questions.




     BSGR’s representation that it had disclosed all agreements with Consultants

     470.   In response to the due diligence questions outlined above with regard to consultants,
            BSGR represented that all agreements with consultants were disclosed in Section 1K of
            the data room.429




     428
         Avidan First WS, paragraph 150.
     427
         Diesenhaus-Unitours Spreadsheet of 2008 BSGR Travel, ¢-539.
     ~28 Payment from BSGR Treasury to Diesenhaus-Unitours, 7 May 2009, C-268; Payment from BSGR
     Treasury to Diesenhaus-Unitours, 7 January 2010, 0-269; see also footnote 498 of Vale’s Statement
     of Reply.
     ~2~ Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, Question IV, ¢-30.


                                                    130
.)
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19       PageExhibit
                                                           14:18:56
                                                       06/29/20       133 ofC283
                                                                              (pt.
                                  2) Pg 33 of 101




     471.        Section 1K of the data room contained the following documents:4a°




                    K                 Third Party Service and Supply Agreements
                                      BSG Resources Gtfin~e S.A.R.L/Foraco SAS Drilling    Legal/
                                      Agreement 29110/07                       ........    Tech       1K
                                      Energold Drilling                                    Legal/
                                                                                           Teeh       1K
             .                3       Geoprospec~ Drilling                                 Legal/
                                                                                           Tech
            4.                4       Fugro Airbm’ne Suweys                                Legal/
                                                                                           Tech
            5.                5       KPMG Conalay                                         Ffl~ance   1K
            6.                6       UIBG                                                 Admin      1K
            7.                7       Probiz Guinea (hiiv of ak transpo~; se~x,ices)       A(lnfi~    IK
            8.                8       Total                                                Admin      1K
            9.                9       DHL                                                  Admin      1K
            !0.               l0      Contract Poubetles de Conah’y (Bin hire ,~nd waste
                                      removal)                                             Admin      1K
            11.               11      11.1 GTC (Balldozers)                                Admin      1K
            12.                       11.2 GTC (Fuel Ta~)                                  Admh~      1K
            !3.                       11.3 GTC (Water Tank)                                Admin      1K
            t4.                       Tecfmical Advisory and Royalu Agreement




     472.        Vale alleges that, in response to these due diligence questions, BSGR should have
                 disclosed the following agreements:

                 472.1.   Milestone Agreement between BSGR Guinea BVI and Pentler dated 20
                          February 2006;4al

                 472.2.   Share Purchase Agreement between BSGR Steel and Pentler, dated 24 March
                          2008;432


                 472.3.   Settlement Agreement between BSGR Steel and Pentler, dated 25 July 2009;4~

                 472.4.   Shareholders Agreement between BSGR Steel, Pentler and BSGR Guinea,
                          dated 19 July 2007;434 and

                 472.5.   The Agreements with LMS (Boutros) and with Fofana.

                 In paragraph 458 above, the Tribunal has found that Boutros (through LMS) provided
                 services to BSGR Guinea (a BSG Group Company), including consultancy services. The
                 Tribunal has already found that the Boutros Contract should have been disclosed in


       Project Hills: FTPtData Room Index, R-216.
       Letter from BSGR Guinea BV[ to Pentler, 14 February 2006, R-117.
       Share Purchase Agreement between BSGR Steel and Pentler, 24 March 2008, R-28.
       Settlement Agreement between BSGR Steel and Pentler, 25 July 2009, R-33.
       Shareholders Agreement between BSGR Steel, Pentler and BSGR, 19 July 2007, R-24.

                                                             13I
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 134 ofC283
                                                                         (pt.
                             2) Pg 34 of 101



       Section 1K of the data room, both as a third-party service and supply agreement as well
       as an agreement with a Consultant. BSGR provided no satisfactory explanation as to why
       the agreement was omitted from Section 1K, especially as Boutros was allegedly
       supplying these services over the very period that the due diligence was being conducted.

474.   The Tribunal has also found that Cilins and Pentler were consultants to BSGR Guinea
       within the definition provided in the due diligence questionnaires (see paragraph 415
       above). The BSGR-Pentler Milestone Agreement, the Share Purchase Agreement and
       the Pentler Shareholders Agreement all make references to the provision of services by
       Pentler, and specifically to Pentler (or its shareholders) as "consultants".435 None of these
       Agreements was disclosed.

475.   The Settlement Agreement does not contain any reference to the provision of services,
       so it is not discussed further here.

476.   The Tribunal finds that, even if BSGR mistakenly considered that Cilins or Pentler were
       not "consultants", they provided services to BSGR and, on that basis, the agreements
       should still have been included in Section ’[ K of the data room.

477.   BSGR contends that the various agreements with Pentler were not entered into directly
       by a BSG Group company (as defined in the due diligence questionnaires). This is true.
       The BSGR entities that signed these agreements were BSGR Guinea BVI and BSGR
       Steel, which had been removed from the BSG Group during the 2009 restructuring
       (described at paragraph 256 above). This restructure meant that, while BSGR Guinea
       BVI and BSGR Steel were no longer part of the ownership chain of IBSGR Guinea, they
       were still wholly owned subsidiaries of BSGR.

478.   The Tribunal considers that, although the definition of BSG Group was limited initially to
       EISGR Guernsey and BSGR Guinea, plus certain Liberian companies, the question
       regarding consultants and agents in each Questionnaire was broader. As described at
       paragraph 428 above, the question asked BSGR to identify all consultants ! agents
       "retained by or acting on behalf of the BSG Group (directly or indirectly)."4~ The
       Questionnaires asked for copies of any agreements with such consultants which were not
       already included in Section 1K of the data room.~3~ None of the agreements with Pentler,
       Cilins, Boutros or Fofana43" was provided.

479.   In the Tribunal’s view, the breadth of this question means that the fact that the signatory
       companies to these agreements fell outside of the narrow definition of a "Group company"
       did not exempt these agreements from being disclosed. The consultants performed




435 Share Purchase Agreement between BSGR Steel and Pentler, 24 March 2008, R-28.
436 Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, Question IV.A, C-30,
and Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 2010, Question
IV.A, C-43.
43~ Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, Question V.13, C-30;
Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 2010, Question V.A,
C-43.
~6 The Tribunal is aware of BSGR’s assertion that no written agreement with Fofana existed, see
BSGR’s Statement of Rejoinder, paragraph 54(1).

                                               132
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 135 ofC283
                                                                         (pt.
                             2) Pg 35 of 101



        services on behalf of BSGR Guinea to assist it in gaining the mining rights included within
        Project Hills (that is, "Simandou Blocks 1 and 2, North Block and Zogota in Guinea"43e).

480.    BSGR submits that it did not disclose the Pentler agreements as its lawyers, Skadden
        Arps, told BSGR that it did not have to disclose this information. Steinmetz gave evidence
        of this advice in his First Witness Statement, stating:

              The only other aspect of the negotiations that related to the FCPA issues that 1
              recali was a short deliberation that I participated in about whether the Pentler
              relationship should be disclosed. I cannot remember if it was someone from the
              BSGR side or Skadden themselves who mentioned it first. Skadden knew the
              relationship we had with Pentler because they had advised on the dispute ] refer
              to above. I was ambivalent as to whether Pentler should be disclosed and
              listened to the advice that was given. The advice was that we did not have to
              disclose the relationshil~. They were our former partner and shareholder in the
              business and the existence of a minority shareholder in the business was a
              matter of record from the accounts and elsewhere.44°

481.    Unfortunately, however, Steinmetz did not attend the hearing (either in person or by
        videolink). Avidan who also mentioned the Skadden Arps advice in his second witness
        statement also failed to attend the hearing (Avidan stated that "Mr Hatchard" was the
        lawyer who gave the advice441). Therefore, this evidence was unable to be tested under
        cross-examination.

482.   Vale requested copies of any such advice during the document production phase of
       these proceedings, but BSGR stated that no written advice from Skadden Arps was ever
       received and it did not possess any documents on this topic. Vale repeated its request on
       the basis that BSGR’s efforts to locate responsive documents had been inadequate. Vale
       also requested an order from the Tribunal that BSGR disciose who gave the advice and
       when it was provided and noted that it would seek an adverse inference at the
       appropriate time.442 BSGR objected to this request and said that the matter could be
       addressed at the evidentiary hearing and that the drawing of adverse inferences would
       be the appropriate remedy if necessary.443

483.   The Tribunal requested a certification from BSGR’s Counsel detailing efforts made to find
       responsive documents and identifying the Skadden lawyer who provided the advice and
       to whom it was provided. Certifications were provided by BSGR’s Counsel on 28 Aprif
       2016 detailing efforts made to search for responsive documents for outstanding requests
       and specifically, in relation to the aileged advice provided by Skadden Arps, the
       certifications stated that "the identity of the Skadden lawyer who gave the advice
       concerning Pentler is Michael Hatchard and the persons receiving the advice on behalf of
       BSGR were Mr Cramer, Mr Barnett and Mr Steinmetz.’’444 The Tribunal notes that Avidan
       claims he was also at this meeting although this was not recorded in the certification."4s

484.   In his second witness statement dated 14 July 2016, Mr Barnett described the extensive
       advisory role that Skadden Arps had in relation to BSGR’s activities in Guinea. He also

439 Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 2010, note 1, C-43.
440 Steinmetz First WS, paragraph 78.
441 Avidan Second WS, paragraph 24.
44~ See Second Decision on Document Production, paragraphs 148-153.
44;5 Second Decision on Document Production, paragraph 155.
444 Mishcon de Reya Certification on "BSGRtOnyxtMr Steinmetz", 28 April 2016.
445 See Avidan Second WS, paragraph 24.


                                                 133
19-11845-shl Dec 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 136 ofC283
                                                                         (pt.
                             2) Pg 36 of 101



       described the advice provided by Mr Hatchard in relation to the Pentler disclosure issue.
       Mr Barnett said that "BSGR’s lawyers have approached Skadden in relation to this
       arbitration. As it currently stands, Skadden has said that it is not now prepared to engage
       with BSGR’s lawyers in relation to this arbitration. I assume that they have concerns
       about their own position?446

485.   Given the close relationship that BSGR appeared to have with Skadden Arps throughout
       the relevant time, the fact that no witness from Skadden Arps (in particular, Mr Hatchard)
       was willing to provide evidence on behalf of BSGR to verify that the advice was provided
       or corroborate Steinmetz’s account is most surprising indeed.

486.   The Tribunal observes that, in addition to the surprising unwillingness of Skadden Arps to
       cooperate, even the evidehce of BSGR’s witnesses on this alleged advice would have
       been insufficient to support a finding that no reliance was intended. While Steinmetz
       asserted that Skadden Arps was well aware of the Pentler relationship because it had
       advised on BSGR’s dispute with Pentler, he did not clearly set out the basis for the
       purported view that the Pentler relationship need not be disclosed to Clifford Chance.
       Taken at face value, the rationale set out in Steinmetz’s statement that Pentler was
       BSGR’s "former partner and shareholder in the business and the existence of a minority
       shareholder in the business was a matter of record from the accounts and elsewhere"447
       is unpersuasive and the Tribunal doubts that this statement could really have been
       Skadden Arps’ expressed views.

487.   In addition to the inherent improbability of Skadden Arps genuinely holding the view
       expressed by Steinmetz in his statement, BSGR cannot have its cake and eat it too. it
       cannot, on the one hand, assert that it took legal advice on whether or not to disclose the
       Pentler relationship, but, then, on the other hand, fail to produce any written record of
       such advice or to even proffer the lawyer who allegedly gave the advice (no privilege
       having been claimed).

488.   And finally, BSGR’s witnesses (Steinmetz, Avidan and Barnett), having referred to and
       supposedly relied upon the alleged advice, chose not to appear in person to answer
       questions on their respective testimonies.

489.   In short, no corroborative documentary evidence has been adduced by BSGR (including
       meeting notes which the Tribunal woufd expect to exist) and Skadden Arps has allegedly
       refused to provide witness evidence in support of BSGR’s assertions. As a result, the
       Tribunal simply cannot accept a bare statement by Steinmetz and his colleagues to this
       effect without more conclusive proof. AII of the above circumstances lead the Tribunal to
       the conclusion that these allegations must be rejected.

490.   Vale submits that:

             BSGR’s claim that - in the midst of an FCPA due diligence exercise, and all of
             the associated questions, certificates, representations, warranties, meetings and
             other antibribery inquiries made to Vale, and the numerous red flags that Pentler
             would have suggested - Skadden provided unwritten advice on which BSGR
             relied (i) to withhold agreements to pay a minority shareholder more than USD 30
             million, (ii) to withhold all its other agreements with Pentler that were responsive

44e Barnett Second WS, paragraph 12.
447 Steinmetz First WS, paragraph 78.


                                                134
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 137 ofC283
                                                                         (pt.
                             2) Pg 37 of 101



                to due diligence inquires, and (iii) to nonetheless represent to Vale that it had
                produced all documents involving the shareholders in BSGR Guernsey and all of
                its subsidiaries, is not credible. Either BSGR never was given any such advice or
                it never revealed to Skadden the extent of its relationship with Pentler. It is
                inconceivable that, if the facts had been fully disclosed to it, a law firm of
                Skadden’s stature would have told BSGR that it did not need to disclose its
                relationship with Pentler or any of the associated documents. It is striking in this
                regard that to date BSGR has not produced or identified the mysterious Skadden
                iawyer who supposedly gave this advice




                Even on the doubtful assumption that BSGR did receive this purported advice
                from Skadden, that there is not a single record of the request for or contents of
                this alleged advice - no emails, no meeting notes, no research or analysis, no
                memoranda - suggests that BSGR recognized its relationship with Pentler was
                so problematic that - if it disclosed it to Skadden at all - it instructed its lawyers
                not to put anything in writing.448

491.   The Tribunal accepts these submissions and considers that the lack of any written record
       of or related to Skadden Arps’ alleged advice is surprising and telling. Even if the advice
       was provided orally at a meeting, as described by Steinmelz, it is standard practice to
       make file notes of such meetings and any advice provided. It would be unusual not to
       have had a junior lawyer or administrative assistant taking notes, which could have been
       produced in support of BSGR’s account.

492.   The fact that:

       492.1.      no corroborating evidence whatsoever (either in documentary form or from a
                   witness from Skadden Arps) was provided by BSGR in circumstances where
                   corroborating evidence should have been available; and

       492.2.      Steinmetz did not present himself for cross-examination (nor did Avidan or
                   Barnett who gave evidence on this issue),

       leads the Tribunal to find it appropriate to attach no weight to this unsupported evidence
       regarding Skadden’s alleged oral advice. Applying the principles on adverse inferences
       discussed at paragraphs 360 - 367 above and contained in the IBA Rules on Evidence,
       the Tribunal draws the inference that any evidence that does exist and that BSGR has
       failed to produce (including evidence from Mr Hatchard) must have been adverse to
       BSGR’s interests. The Tribunal accordingly finds that no such advice was given by
       Skadden Arps to BSGR.

493.   Based on the above analysis, the importance of the due diligence process and BSGR’s
       assertion that all relevant agreements were included in the data room, the Tribunal finds
       that BSGR should have disclosed the Boutros Contract, any agreements with Fofana, as
       well as the E~SGR-Pentler Milestone Agreement, the Pentfer Shareholders Agreement
       and the Share Purchase Agreement. All of these agreements should have been included
       in Section 1K of the data room.




448 Vale’s Statement of Reply, paragraphs 253-254.

                                                    135
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 138 ofC283
                                                                         (pt.
                             2) Pg 38 of 101



494.    RSGR’s confirmation that it had disclosed all relevant agreements in the data room,
        despite having failed to disclose the documents iust described, constituted a misleading
        and false statement.

BSGR’s representation that it had disclosed all relevant documents and information
relatinq to the shareholder structure of BSGR Guernsev and its subsidiaries

495.   in the Legal Due Diligence Questionnaire, Vafe asked E~SGR to disclose copies of any of
       the following types of agreements entered into between any of the shareholders of any
       Group Company as follows:449

       495.1.    Any shareholders’ agreements (and any other agreements between
                 shareholders of a Group Company relating to their shareholding in such Group
                 Company).

       495.2.    Agreements to transfer or to call for the transfers of any shares in the share
                 capital of any Group Company, whether on a change of control or otherwise.

       495.3.    Agreements relating to the share capital or ownership, control, management or
                 operation of a Group Company.

       495.4.    Copies of any such agreements between any Group Company and any third
                 party.

496.   Vale also requested:45°

       496.1.    Any agreements dealing with the acquisition or disposal of shares in any Group
                 Company entered into during the last 3 years or currently proposed, including
                 the acquisition or disposal of shares in any company that was a Group
                 Company during that 3-year period but that is no ]onger a Group Company.

       496.2,    All agreements relating to the acquisition or disposal of the business of any
                 Group Company or a significant asset of any Group Company (such as shares
                 in another company or fixed assets) entered into in the last 3 years or currently
                 proposed.

497.    BSGR represented that all such agreements were contained in Section 1A of the data
        room.

498.   The definition of "Group Company" in the Legal Due Diligence Questionnaire was
       amended by BSGR to reduce its scope. Clifford Chance’s Questionnaire had
       encompassed BSGR and all associated or subsidiary companies (which would have
       included BSGR Guinea BVI of which Pentler had been a shareholder). BSGR amended
       the definition to a much narrower group of companies under BSGR Guernsey. As a result
       of this amendment, BSGR Guinea BVI did not fall within the definition of "Group
       Company".




449 Project Hills Legal Due Diligence Questionnaire, 29 March 2010, Requests 1.5 and 1.7, 0-233.
450 Project Hills Legal Due Diligence Questionnaire, 29 March 2010, Requests 3.14 and 3.15, C-233.


                                                136
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 139 ofC283
                                                                         (pt.
                             2) Pg 39 of 101



499.    in its Financial Due Diligence Questionnaire, Vale asked for all agreements relating to the
        acquisition or sale of shares in BSGR and BSGR Guernsey, or any of their subsidiaries,
        the business or a significant asset of such entities.4s~

500.    In its response to the Financiai Due Diligence Questionnaire, BSGR crossed out the
        reference to itself (which would have required it to disclose documents related to
        Pentler’s interest in BSGR Guinea BVI) and answered that all agreements were
        contained in Section 1A of the data room.

501.    Vale contends that, in response to these questions:

              BSGR should have disclosed - but did not - the existence of Pentler, including by
              providing to Vale all of the relevant documents evidencing Pentler’s shareholding
              relationship with BSGR, such as the Shareholders Agreement dated 19 July 2007,
              Share Purchase Agreement dated 24 March 2008, and Pentler and BSGR’s
              Settlement Agreement dated 25 July 2009, all of which relate to the acquisition or
              disposal of shares in a Group Company within the last three years prior to April
              2010 (i.e., going back to April 2007).4~2

502.   However, the Tribunal notes that Vale does not explain why these agreements - which
       relate to the transfer of shares in BSGR Guinea BVt - should have been disclosed, given
       that BSGR Guinea BVI was not a "Group Company" under the amended definition
       inserted by BSGR. While Vale may have argued that BSGR deliberately amended the
       definition so as to avoid having to disclose these agreements (which would have been
       disclosable under the original definition in the Legal Due Diligence Questionnaire), this
       alone does not mean BSGR’s disclosures under the amended definition constituted a
       misrepresentation.

503.   In contrast, the Tribunal considers that documentation relating to the transfer of BSG
       Group entities should have been disclosed. For example, BSGR Guinea was transferred
       from BSGR Guinea 13VI to 13SGR Guernsey on 17 February 2009 but this transfer was
       not disclosed.453 Agreements documenting this transfer should have been provided to
       Vale, as they are "agreements dealing with the [...] disposal of shares in any company
       that was a Group Company during [the last 3 years] but that is no longer a Group
       Company".4s4

504.   The index to the data room indicates that the existing and proposed corporate structure
       charts were disclosed as well as a "Status Modification" which refers to "New BSG
       Resources (Guinea) Limited share certificates totalling 100 shares (see tab 17)".4~ It is
       not clear to the Tribunal exactly what this document refers to and whether it showed the
       transfer from the BVI company to the newly incorporated BSGR Guernsey. In any case,
       at the very least, the share purchase agreement dated 17 February 2009 between BSGR
       Guinea BVI and BSGR Guernsey should have been disclosed by BSGR in the data
       room.456 This agreement detailed the transfer of BSGR Guinea BVl’s shares in BSGR


421
     Project Hills Clifford Chance Due Diligence Request List, 29 March 2010, p. 2, C-:235.
4s2
     Vale’s Statement of Reply, paragraph 59.
4~ Emails between D. Cramer & S. Mer[oni-Horemans, £-12 November 2012, p. 6, C-664.
454
     Project Hills Legal Due Diligence Questionnaire, 29 March 2010, Request 3.14, C-233; Vale’s Pre-
Hearing Written Submissions, paragraph 230.
4ss Project Hills: FTPtData Room Index, R-216.
4.~6 Sale of BSG Resources Guinee S.A.R.L from BSGR Guinea BVl to BSG Resources (Guinea)
Limited (Guernsey), 25 February 2009, C-28,5.

                                                137
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 140 ofC283
                                                                         (pt.
                             2) Pg 40 of 101



       Guinea to BSGR Guernsey, and clearly fell within this due diligence request. The
       Tribunal has no hesitation in finding that this agreement ought to have been disclosed by
       BSGR.

505.   On the basis of the above evidence, the Tribunal finds that BSGR was not compelled to
       disclose the agreements relating to Pentler’s shareholding in BSGR Guinea BVI.
       However, BSGR was required to disclose the agreement relating to the sale of BSGR
       Guinea to BSGR Guernsey in February 2009. BSGR having failed to disclose this
       agreement despite its representation that all documents that had been requested by Vafe
       had been disclosed in Section 1A of the data room, the Tribunal finds that BSGR made a
       false representation in this regard.

BSGR’s representation that it had disclosed to Vale all aqreements between the
shareholders of BSGR Guernsev and any of its subsidiaries, as well as all aqreements
relatinq to the share capital or ownership, control, management or operation of a Group
Companv

506.   Unlike BSGR’s other representations, the Parties’ dispute over this representation is not
       factual (i.e. whether the facts represented were true) but legal (concerning the scope of
       BSGR’s representation).

507.   Vale argues that BSGR should have disclosed the agreements between BSGR Steel and
       BSGR Guinea BVI either in response to (a) due diligence request 1.5 for "all agreements
       between the shareholders of BSGR Guernsey and any of its subsidiaries, as well as all
       agreements relating to the share capital or ownership, control, management or operation
       of a Group Company";4~7 or (b) due diligence request 1.7 for "all agreements relating to
       the acquisition or sale of shares in the Holdco, or any of their subsidiaries, the business
       or a significant asset of such entities".458

508.   BSGR accepts that it did not disclose the agreements between BSGR Steel and BSGR
       Guinea BVI, but argues that there had been no misrepresentation as those agreements
       did not fail within the agreed scope of due diligence request 1.5 and 1.7. This argument is
       founded on the definition of "BSG Group" in the Compliance Due Diligence Questionnaire,
       which is reproduced below.

              BSG Resources (Guinea) Limited and BSGR Guinea SARL, BSG Resources
              (Liberia) Limited and BSGR (Liberia) Limited (collectively the "BSG Group"). For
              purposes of this questionnaire BSG Resources Limited (Guernsey)is excluded
              from scope.

509.   Since none of the Group Companies (as defined in the Compliance Due Diligence
       Questionnaire) was a party to the Pentler Shareholders Agreement, the Share Purchase
       Agreement or the Settlement Agreement, BSGR says that it was "not required to disclose
       its shareholding/settlement agreements with Pentler".4~9

510.   In reply, Vale alleges that the narrowing of the definition of a "Group Company" was
       proposed by BSGR "precisely to hide the existence of BSGR Steel and BSGR BVI".48°


487
    Project Hills Legal Due Diligence Questionnaire, 29 March 2010, Requests 1.5 and 1.7, C-233.
458
    Project Hills Clifford Chance Due Diligence Request List, 29 March 2010, p. 2, C-235.
459
    BSGR’s Statement of Rejoinder, Section header to paragraphs 71-73.
4So’BSGR’s Statement of Rejoinder, paragraph 230.

                                                138
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 141 ofC283
                                                                         (pt.
                             2) Pg 41 of 101



       Further, Vale argues that, even on BSGR’s interpretation of the due diligence request,
       BSGR was still obliged to at least disclose any share purchase agreement or other
       similar documentation related to the transfer of the shares in BSGR Guinea from BSGR
       Guinea BVI to BSGR Guernsey, as BSGR Guinea falls squarely within the definition of a
       "Group Company".

511.   After carefully considering the Parties’ submissions, the Tribunal is of the view that BSGR
       - pursuant to request 1.5 for all agreements relating to the share capital or ownership,
       control, management or operation of a Group Company - should have disclosed all
       documents relating to the transfer of the shares in BSGR Guinea from BSGR Guinea BV1
       to BSGR Guernsey. As noted in paragraph 504 above, BSGR did not disclose the share
       purchase agreement that existed between BSGR Guinea BVI and BSGR Guernsey for
       the transfer of the shares in BSGR Guinea,461 BSGR’s failure to disclose this document,
       and any others that may have existed in relation to this transfer, constituted a breach of
       due diligence request 1.5.

512.   Since BSGR Guinea BVI and BSGR Steel do not fall within the definition of "Group
       Company", the Tribunal accepts BSGR’s position that no "Group Companies" were
       involved in the Pentler Shareholders Agreement, Share Purchase Agreement, and the
       Settlement Agreement. Consequently, BSGR did not have to disclose those agreements
       simply because BSGR Guinea BVI and BSGR Steel were a party to them.

513.   The Tribunal also finds that BSGR’s failure to disclose the Pentler Shareholders
       Agreement, Share Purchase Agreement and Settlement Agreement does not constitute
       an omission which "makes that which is stated absolutely false’’4~2 and which makes the
       representation false. Leaving aside BSGR’s failure to disclose the share purchase
       agreement regarding shares in BSGR Guinea, BSGR’s representation in response to due
       diligence request 1.5 is otherwise true, and BSGR’s failure to disclose the Pentler
       Shareholders Agreement, Share Purchase Agreement and Settlement Agreement does
       not make that representation any less true.

514.   Against Vale’s accusations that BSGR had deliberately narrowed the definition of "Group
       Company", BSGR explains via Tchelet’s first witness statement that the evolution of
       BSGR’s corporate organisation of companies was in furtherance of the aim of improving
       its corporate governance by simplifying the corporate structure. Further, BSGR also
       points out Tchelet had revealed the corporate reorganisation to Alex Monteiro
       ("Monteiro") (of Vale),4e3 which militates against the idea that the restructuring was
       intended to deceive. The Tribunal makes no comment on this matter here.

515.   In any event, even if BSGR had deliberately moved to conceal BSGR Guinea BVI and
       BSGR Steel, this would not have changed the Tribunal’s conclusion that BSGR’s failure
       to disciose the Pentler Shareholders Agreement, Share Purchase Agreement and
       Settlement Agreement did not constitute a misrepresentation. Given the fact that both
       Parties are sophisticated commercial parties with legal representation, the Tribunal
       agrees with BSGR that its response to due diligence request 1.5 has to be taken literally,
       which thus omits BSGR Steel and BSGR Guinea BVI from its ambit. However, the


461 Sale of BSG Resources Guinee S.A.R.L. from BSGR Guinea BVI to BSG Resources (Guinea)
Limited (Guernsey), 25 February 2009, 0-28&
482 Peek v Gumey (1873) LR 6 HL 377, 403, RL-115.
463 Tchelet First WS, paragraph 86; Monteiro Second WS, paragraph 11.


                                               139
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 142 ofC283
                                                                         (pt.
                             2) Pg 42 of 101



          Tribunal accepts Vale’s more limited argument that BSGR should still have disclosed the
          share purchase agreement regarding shares in BSGR Guinea for the reasons stated in
          paragraphs 493 and 504 above, and thus finds BSGR’s representation to have been
          false to that extent.

BSGR’s representation that it had disclosed all contracts incapab, l.e....o,..f performance in full
within six months of the date of entry, all contracts that were outside the ordinary course
of business and all contracts that were entered into otherwise than at arm’s ienqth

516.      Request 3.13 of the Legal Due Diligence Due Diligence Questionnaire requested "[a]ll
          contracts or arrangements entered into by any Group Company which [...] are outside
          the ordinary course of the relevant Group Company’s business; [or] are incapable of
          performance in full within 6 months of the date being entered into.’’464

517.      BSGR responded "n/a".

518.      The same Request also asked for "[a]ll contracts or arrangements entered into by any
          Group Company which [...] are entered into otherwise than at arm’s length."

519.      In its answer, BSGR referred to a contract with another BSG group company -
          Resources Advisory Services - which had been disclosed in Section 1Q of the due
          diligence data room. Vale notes that this contract did not raise any red flags.46s

520.      Vale alleges that BSGR’s representations in response to these questions were false. It
          submits that the BSGR-Pentler Milestone Agreement, the Share Purchase Agreement
          and the Settlement Agreement should have been disclosed in response to these
          questions as these Agreements were not capabte of performance within six months.466
          Vale also alleges that the Agreements with Boutros and with Fofana were not in the
          ordinary course of business or at arm’s length and therefore should have been disclosed.

521.      Vale contends that:

                The Share Purchase Agreement specifically contemplated that Pentler woufd act
                as a consultant "for the period of 5 years from signing date hereof," and all three
                agreements set forth a payment schedule that required performance extending
                well beyond six months from the date of entry.467

522.      BSGR rejects the contention that these Agreements should have been disclosed, stating
          that they fell outside the scope of the questions as they were not entered into by a Group
          Company, or a Shareholder of a Group Company at the time of the due diligence.466

523.      As noted above, Pentler signed the Milestone Agreement with BSGR Guinea BVI. Pentler
          entered into the Share Purchase Agreement and the Settlement Agreement with BSGR
          Steel.

524.      Leaving aside Vale’s contentions that:



464
      Project Hills Legal Due Diligence Questionnaire, 29 March 2010, C-233.
46~
      Vale’s Statement of Reply, paragraph 55.
466
      Vale’s Pre-Hearing Written Submissions, paragraph 233.
4ez
      Vafe’s Statement of Reply, paragraph 139.
46e
      8SGR’s Statement of Rejoinder, paragraph 71.

                                                   140
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 143 ofC283
                                                                         (pt.
                             2) Pg 43 of 101



        524.1.   BSGR deliberately restructured the group, so as to remove all companies that
                 had a connection to Pentler (and thus hide the relationship with Pentler); and

        524.2.   BSGR unilaterally amended the definition of "Group Company" in the Legal Due
                 Diligence Questionnaire so as to exclude BSGR Guinea BVI and BSGR Steel,

       it is clear to the Tribunal that neither BSGR Guinea BVI nor BSGR Steel were included
       within the definition of Group Company for the purposes of the Legal Due Diligence
       Questionnaire.

525.   The Tribunal finds that BSGR is therefore correct that these Agreements were beyond
       the scope of the questions asked, and it was not required to disclose them. The Tribunal
       finds that there was no misrepresentation by BSGR on this ground.

BSGR’s rel~resentation that it had disclosed all material settlements and l~otential
litigation

526.   Vale alleges that BSGR should have disclosed the Settlement Agreement between
       BSGR Steel and Pentler dated 25 July 2009,489 whereby BSGR Steel and Pentler agreed
       amended payment terms for the share buyback arrangement previously agreed under the
       Share Purchase Agreement.

527.   In the Legal Due Diligence Questionnaire, Vale asked BSGR to disclose all "[d]etails of all
       prior litigation, arbitrations, investigations or settlement agreements as a result of which
       any Group Company has been materially affected, either financially or by adverse
       publicity or in any other way.’’47° BSGR responded "none whatsoever".

528.   The circumstances surrounding the Settlement Agreement between BSGR Steel and
       Pentler are set out at paragraphs 257 to 261 above. The Tribunal observes that:

       528.1.    Because of the restructure that occurred in 2009, BSGR Steel was not a "Group
                 Company" at the time the Legal Due Diligence questionnaire was answered.

       528.2.    The Settlement Agreement was not a public document and no suggestion has
                 been made that the Agreement resulted in adverse publicity for a Group
                 Company.

       528.3.    The Settlement Agreement set a new timetable for payment obligations that
                 were already owed under the Share Purchase Agreement. No additional
                 financial obligations were included in the Agreement, so it did not have a
                 financial impact on any Group Company.

529.   The Tribunal observes that BSGR Steel (the BSG party to the Settlement Agreement) did
       not fall within the definition of a "Group Company" under that amended definition in the
       Legal Due Diligence Questionnaire. Vale therefore must demonstrate that one of the
       companies that did fall within that definition was "materially affected, either financially or
       by adverse publicity or in any other way" by the Settlement Agreement. Vale has not
       provided any submissions on how a "Group Company" was materially affected by the
       Settlement Agreement. Given the Settlement Agreement did not impose any additional

489 Settlement Agreement between BSGR Steel and Pentler, 25 July 2009, R-33.
47o Project Hills Legal Due Diligence Questionnaire, 29 March 2010, Request 9.7, C-233.


                                                141
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 144 ofC283
                                                                         (pt.
                             2) Pg 44 of 101



       financial liability on BSGR Steel (just a revised timetable for the payment of previously
       agreed financial commitments), it is difficult to see how it might have had any adverse
       impact on the wider BSG Group. The Tribunal therefore finds that there was no
       misrepresentation in this regard.

530.   Further disputes information was provided as follows:

       530.1.   The Legal Due Diligence Questionnaire asked BSGR to disclose details of any
                current, pending, threatened or reasonably foreseeable disputes "in which any
                Group Company or any of its directors, employees, or officers are presently or
                may become involved".471 BSGR responded "n/a".

       530.2.   The Financial Due Diligence Questionnaire asked BSGR to disclose "current or
                anticipated litigationtclaims/court proceedings."472 Holdco was defined as BSGR
                Guernsey. BSGR responded "n/a".

531.   Vale submits that BSGR should have disclosed (either in response to the Financial or the
       Legal Due Diligence questions) pending disputes with Bah, Pentler, Mme. Toure and
       M’Bemba Camara ("Camara") (security agent).473 A brief description of each of these
       disputes is set out below.

       531.1.   The Bah dispute arose out of demands for payment made by Bah against
                BSGR pursuant to the Pentler-Bah Milestone Agreement of February 2006.4~
                Pursuant to that Agreement, Pentler had agreed to pay Bah and I.S. Toure a
                total of USD 15.2 million based on the achievement of specified milestones. In a
                letter dated 30 November 2009 to Struik,475 Bah demanded implementation of
                the Pentler-Bah Milestone Agreement and full payment of the sum allegedly
                owed (USD 15o2m). BSGR states that Bah had made previous demands for
                payment earlier in 2009, although no documentary evidence is provided of these
                demands.4ze A flurry of activity~7~ in mid-2009 resulted in Pentler indemnifying
                BSGR for any claims made by Bah. BSGR responded to Bah on 3 December
                2009 disclaiming responsibility and threatening litigation.478 The letter came
                from David Clark on behalf of BSGR. Bah made a further demand addressed to
                Pentler, but copied to BSGR, on 15 March 201047e- a few days before the
                 Legal and Financial Due Diligence Questionnaires were answered by BSGR.

       531.2.   The Pentler dispute relates to BSGR’s failure to pay instalments due under the
                Share Purchase Agreement, resulting in the Settlement Agreement (as
                described above).




471
    Project Hills Legal Due Diligence Questionnaire, 29 March 2010, Request 9.1, C-233.
472
    Project Hills Clifford Chance Due Diligence Request List, 29 March 2010, p. 2, C-2:3~.
473
    Vale’s Statement of Reply, paragraph 863.
474
    Memorandum of Understanding between Pentler, Bah and I.S. Toure, 20 February 2006, C-96.
47s
    Letter from A. Bah to 8SGR, 30 November 2009
478 See Barnett First WS, paragraph 25; Noy First WS, paragraph 89; and Struik First WS, paragraph
124.
477 This is described in Vale’s Statement of Reply, paragraphs 644-648.
478 Letter from D. Clark to A. Bah, 3 December 2009, R-173.
479 Letter from A. Bah to A. Lev Ran & F. Citins (copy BSGR), 15 March 2010, R-81.


                                               142
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 145 ofC283
                                                                         (pt.
                             2) Pg 45 of 101



          531.3.      The detail around a potential dispute with Mme. Tour~ is vague. BSGR alleges
                      that Mme. Tour~ demanded money in 2009, but no documentary evidence
                      exists of any such demands. Avidan said in his First Witness Statement that:

                            Ms Toure had also tried to demand money from BSGR in 2009,
                            although I do not remember that she used the February 2008 Contracts
                            then. I cannot now remember exactly what happened, and it seems that
                            we no longer have the paperwork from this incident, but I believe a
                            lawyer acting on behalf of Ms Toure sent a letter to me at our office in
                            Guinea and demanded payment. I cannot now remember how much
                            they demanded. I believe I asked Mr Toure to deal with it with our
                            lawyers.48°

                      Avidan described being arrested by a General on (he believes) Mme. Tour6’s
                      instruction. Avidan said he reported the incident to Thiam - the Minister of
                      Mines - who told him not to worry.481

          531.4.      The Camara dispute involved an alleged blackmail attempt by Camara, who
                      was a security agent for Fist Interim - a firm that consulted for BSGR. Camara
                      sent a letter to the Ministry of Mines on 25 February 2010 alleging that he was a
                      founding member of BSGR Guinea who had initiafly assisted the company in
                      obtaining its mining rights, and that he had been appointed Director of
                      Logistics.4e2 Camara’s letter referred specifically to Cilins and others who were
                      involved in obtaining the mining rights for BSGR Guinea. He said that he had
                      been denied the privileges of this position and demanded backpay of
                      92,224,000 Guinean Francs, as well as reinstatement of his position as Director
                      of Logistics. BSGR denied Camara’s claims and demanded that Fist Interim
                      terminate his employment ("Camara Dispute").

532.      BSGR asserts that Skadden Arps was aware of the correspondence with Bah, but did not
          advise BSGR that it should be disclosed.483

533.      The Tribunal notes that the dispute with Bah did not directly involve BSGR Guernsey or
          its subsidiaries and would not have resulted in any direct financial liability for these
          companies. There was however a publicity exposure for BSGR and its subsidiaries
          (including BSGR Guernsey and BSGR Guinea). In an email dated 26 March 2010
          referring to Bah’s demands for money, Struik said to Clark "This "schmuck" from Mali [i.e.,
          Bah] has sent again an email to all and sundry and you should have received it as
          well."4~4 The exposure that BSGR may have faced if Bah went public with his complaints
          is obvious from Bah’s 15 March 2010 letter to Cilins and Lev Ran:

                   Mr. Frederic Cilins. this game must stop. You have played with everyone and
                   deceived everyone. [...]

                   I agreed to sign this contract between Pentler Holding and myself because of the
                   relations between BSGR and Pentler Holding.




480
      Avidan First WS, paragraph 105.
481
      Avidan First WS, paragraph 108.
482
      Letter from M. Camara to the Minister of Mines, 25 February 2010, p. 258, 0-244.
483
      8SGR’s Statement of Rejoinder, paragraph 26.
484
      Email from M. Struik to D. Clark & S. Bryce, 26 March 2010, 0-592.

                                                     143
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 146 ofC283
                                                                         (pt.
                             2) Pg 46 of 101



              Mr. Frederic Cilins, do you recall that you came to see me in my office in Bamako
              with Mr. Dao Ismael? You begged me to do everything i could to help you by
              making it possible for BSGR to secure a contract in Guinea. All this in spite of the
              unsuccessful efforts you made in Guinea alongside Mr. Dao Ismael.

              I have called the former minister, Mr. El hadj Fod~ Soumah, who introduced you
              to Ms. Mamady Tour6 and Mr. Sory Tour&

              As a result, it was thanks to my network and contacts that you met them, and this
              is how you established BSGR’s activities.

              Mr. Frederic Cilins, for 7 years, you have played with everyone and have involved
              everyone. You should remember that I am Guinean and Guinea is not like it was
              before. It is no longer a Guinea of injustice. The country will return to its values
              and rediscover its rights very soon. 485

534.   On this basis, the Tribunal considers that there was significant risk to BSGR and its
       subsidiaries - particularly BSGR Guinea - of adverse publicity resulting from any claims
       Bah may have made public. However, the question in the Legal Due Diligence
       Questionnaire that directly referred to adverse publicity related to previous litigation,
       rather than anticipated disputes. The anticipated disputes question relates to disputes in
       which any Group company or its directors, employees or officers may become involved.
       Even if BSGR Guernsey or BSGR Guinea were not direct parties to any proceedings
       against Bah, it is likely that the companies andlor their directors (being Clark, Merloni-
       Horemans, Struik and Avidan486) would have been involved. This is not least because the
       contract at the centre of the dispute was also signed by I.S. Tour~ - an employee of
       BSGR in Guinea.

535.   Those involved in answering the Questionnaire were clearly aware of the Bah dispute as
       it was active at the time. In the Tribunal’s view, the Bah dispute should have been
       disclosed in response to question 9.1 of the Legal Due Diligence Questionnaire and the
       failure to do so renders BSGR’s response to that question misleading.

536.   The potential dispute between BSGR and Mine. Tour~ may well have involved BSGR
       Guinea (who signed the alleged 2007 Agreement with Mme. Tourd~) or directors and
       officers of BSGR Guernsey. However, the evidence surrounding these allegations is
       simply too vague to make any assessment as to whether disclosure was required under
       the Due Diligence Questionnaires. The Tribunal finds that evidence does not support a
       finding of false representation in this regard.

537.   The Pentler dispute has already been discussed above. The dispute had been settled
       and the Tribunal is not aware of any financial or other impact on BSGR Guernsey or its
       subsidiaries. It therefore was not captured within the due diligence questions discussed
       above.

538.   However, the Tribunal considers that the Camara Dispute is relevant. The allegations in
       Camara’s letter to the Minister of Mines in February 2010 (the month before the due
       diligence commenced) were directed at BSGR Guinea - the local subsidiary that was
       included within the definition of BSG Group. While BSGR denies that Camara’s
       allegations are true (and pointed to them as an example of blackmail typically


48~ Letter from A. Bah to A. Lev Ran & F. Cilins (copy BSGR), 15 March 2010, R-51.
486 Project Hills Follow Up Diligence Request List, 4 April 2010, p. 4, (3-44.


                                                 144
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 147 ofC283
                                                                         (pt.
                             2) Pg 47 of 101



       encountered in Guinea487), it does not explain why the attempted extortion was not
       disclosed in response to the Legal Due Diligence Questionnaire. As Vale notes:

             The Camara incident thus presented potential litigation in three respects: (1)
             BSGR could bring an action against Camara for his alleged blackmail, (2)
             Camara could bring an action against BSGR for his claimed back wages, and (3)
             Camara could bring an employment action against BSGR. Camara’s claims, even
             if frivolous, triggered BSGR’s disclosure requirements, as the Legal Due
             Diligence Questionnaire called for the disclosure of any threatened lawsuit or, at
             a minimum, an "active dispute".4~

539.   The Tribunal agrees with Vale and finds that BSGR should have discfosed the Camara
       dispute which directly involved BSGR Guinea.

540.   In summary, the Tribunal finds that BSGR should have disclosed the potential disputes
       with Camara and Bah in its answers to the Legal Due Diligence Questionnaire.
       Consequently, BSGR’s response to Question 9.1 that there were no pending, threatened
       or reasonably foreseeable proceedings was false and misleading.

BSGR’s representation that no personnel or shareholders of BSGR or their immediate
famflv were Government Officials

541.   The Compliance Due Diligence Questionnaire and Supplemental Compliance Due
       Diligence Questionnaire asked BSGR to disclose the names of any employees who were
       also "Government Officials" (as defined in the Questionnaires), and also to identify any
       family members of BSG employees who were Government Officials.

542.   In its responses to the Compliance Due Diligence Questionnaire and the Supplemental
       Due Diligence Questionnaire, BSGR represented to Vale that no personnel, shareholders,
       or ultimate beneficial owners of the BSG Group (the "UBO"), or their spouses, siblings, or
       children, were Government Officials.489

543.   Vale alleges that this response constituted a misrepresentation because Mme. Tour6 fell
       within the definition of "Government Official" in the Questionnaires and should have been
       disclosed, as she was the half-sister of ].S. Tour6 (a BSG employee).

544.   The Tribunal is satisfied on the evidence that Mme. Tour~ was the President’s fourth
       wife49° and that she was also the half-sister of I.S. Tour6. It is common ground that I.S.
       Tour6 was an employee of the BSG group. 4a~ Therefore, if Mme. Tour6 was a
       "Government Official", this fact should have been disclosed by BSGR.

545.   The term "Government Official" is defined in the relevant Due Diligence Questionnaires in
       the following manner.

              For purposes of this questionnaire, "Government Official" means (i) an employee,
              officer or representative of, or any person otherwise acting in an official capacity

48z BSGR’s Statement of Defence, paragraphs 112-113.
488 Vale’s Statement of Reply, paragraph 678.
489Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, Question II.D,
Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 2010, Question II.D,
C-43,
48o See Vale’s Statement of Reply, paragraphs 483-492.
481 Avidan First WS, paragraph 23.


                                                 145
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 148 ofC283
                                                                         (pt.
                             2) Pg 48 of 101



             for or on behalf of, (a) a national government, political subdivision thereof, or local
             jurisdiction therein; (b) an instrumentality, board, commission, court, or agency,
             whether civilian or military, of any of the above, however constituted; (c) a
             government-ownedlgovernment-controlled association, organization, business or
             enterprise; or (d) a political party (collectively, a "Government Authority"); (ii) a
             legislative, administrative, or judicial official, regardless of whether elected or
             appointed; (iii) an officer of or individual who holds a position in a political party;
             (iv) a candidate for political office; (v) an individual who holds any other official,
             ceremonial, or other appointed or inherited position with a government or any of
             its agencies; or (vi) an officer or employee of a supra-national organization (e.g,
             World Bank, United Nations, International Monetary Fund, OECD)

546.   Vale discusses at length the evidence that supports its contention that Mme. Tour• was
       the President’s wife. Vale then asserts that she would fall within the definition of a
       "Government Official" as "an individual who holds any other official, ceremonial, or other
       appointed or inherited position with a government or any of its agencies." Vale presents
       advice from the U.S. Department of Justice (the "U.S. DOJ") that, under the FCPA, the
       definition of "Government Official" could include a spouse of the Government Official who
       exerts significant influence over that Official.

547.   The Tribunal does not find the U.S. DOJ’s views on the FCPA persuasive as (i) Vale has
       produced no evidence that it was made clear to BSGR that the definition was broad
       enough to include a spouse who was influential, but did not hold a formal Governmental
       position, or that the U.S. DOJ’s views were known to BSGR; and (ii) in any case, the
       definition of "Government Official" under the FCPA is not the same as that provided in the
       due diligence questionnaires. This is particularly so in relation to the ceremonial position
       on which Vale concentrates its arguments.

548.   The Tribunal has considered whether Mme. Tour• could be considered to hold a
       ceremonial position with the GoG or any of its agencies. Mine. Tour• was the President’s
       wife and acted in that capacity at public functions. An example of such a function was the
       occasion of the opening of BSGR’s Conakry office in September 2006, as shown on a
       video during the Educatory Hearing in September 2016.4~2 The video was also exhibited
       by Vale with its Statement of Case.493 The video clearly demonstrates the ceremonial role
       played by the President’s wife at such functions, which is supported by the fact that Mme.
       Toure attended a number of the meetings between BSGR and the President (andlor
       Government Ministers) as described in Section Ill above. Further evidence of Mme.
       Tour¢’s ceremonial position within the GoG is contained in another video of her attending
       a ceremony marking the fiftieth anniversary of Guinea’s independence in 2008.~9~ The
       Tribunal considers that Vale has discharged its burden of proof that she held a
       ceremonial function with the government which was insufficiently challenged by BSGR.
       BSGR primarily argues that it remained unproven that Mme. Tour• was the President’s
       fourth wife which allegation runs counter to the Tribunal’s finding at paragraph 544 above.

549.   Taking the above into account, together with the fuller analysis contained in paragraphs
       583 to 591 below, the Tribunal finds that BSGR’s answers to the Compliance Due
       Diligence Questionnaire and Supplemental Questionnaire that no BSG employee or their
       family members were "Government Officials" constituted a false representation. This



   Transcript, Educatory Hearing, Day 2, p. 45, line 2 ff.
   Global Witness Video, "BSGR and the former Guinean President’s wife", September 2008, ¢-99,
   Video of the 50th Anniversary Ceremony of the Independence of Dubr¢ka, 2 October 2008, C-695.

                                                  146
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 149 ofC283
                                                                         (pt.
                             2) Pg 49 of 101



        conclusion is corroborated by the Tribuna[’s finding below as to Avidan’s separate
        representation regarding the relationship between I.S. Tour6 and Mine. Tour6.

        Separate representation by Avidan

550.    Avidan made statements to George Kleinfeld ("Kleirifeld") (Vale’s FCPA lawyer from
        Clifford Chance, Washington D.C.) during a pre-contractual interview on 8 April 2010 that
        went even further than the Questionnaire responses referred to above. Vale submitted
        that Avidan had positively stated that f.S. Tour6 and Mme. Tour~ were not related.
        Kleinfeld gave evidence in his Witness Statement that:

              Specifically, I asked during the interview about the BSGR employee in Guinea,
              Ibrahima Sory Tour6, who handled public relations imhouse, and whether he had
              any family ties to any government official. In response, Avidan volunteered that
              their public relations consultant in Guinea, who has the last name of "Tour6," was
              not related to the former president of Guinea or his wife. Avidan said that he may
              have been from the same village as one of the former presidents, but to his
              knowledge, the employee is not related to anyone in the Government. Avidan
              said that Toure is a common name in the country.498.

551.    In the Tribunal’s view, Avidan’s explanation for this statement was that, although he could
        not recall the specific questions, he thought he was asked about whether f.S. Tour6 was
        related to former President Ahmed S~kou Toure.496 Importantly, Avidan also said that,
        had he been asked whether I.S. Toure was related to Mme. Tour~, he would have said
        yes.4e7 There is, therefore, no dispute between the Parties that BSGR knew that I.S.
       Toure was Mme. Tour6’s half-brother at the time of the due diligence process.

552.   Given that President Ahmed Sekou Tour6 died in 1984 and had nothing to do with the
       $imandou mining rights or BSGR’s operations in Guinea, the Tribunal does not find
       Avidan’s explanation plausible, it would have made no sense for Kleinfetd to have asked
       Avidan questions about a President who had died over 20 years before BSGR entered
       Guinea.

553.   The Tribunal notes that Kleinfeld is a respected FCPA specialist in a large international
       law firm. He provided a written witness statement and appeared at the February 2017
       hearing to provide oral evidence. At the hearing, the Tribunal found him to be a credible
       witness. Avidan, on the other hand, did not make himself available for questioning at the
       February 2017 hearing (including by video link, as the Tribunal understands he could not
       travel out of Israel at the time). In addition, Avidan’~ written evidence on the matter is
       vague as he could not "remember precisely what [he] was asked about this point.’’49a
        Given these circumstances, the Tribunal prefers the evidence of Kleinfeld that Avidan
        stated that I.S. Toure was not related to the President’s wife and considers that this must
        have been a reference to Mme. Tour&

554.   Based on this evidence, the Tribunal finds that Avidan provided false information about
       the relationship between I.S. Toure and Mme. Tour& Avidan incorrectly told Vale that I.S.
       Tour~ was not related to the former President’s wife or to any Government Official. This
       representation was false and misleading.

495 Kleinfeld First WS, paragraph 35.
496 Avidan First WS, paragraph 149.3.
497 Avidan First WS, paragraph 149.3.
498. Avidan First WS, paragraph 149.3.


                                                147
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      150 ofC283
                                                                              (pt.
                                  2) Pg 50 of 101



     BSGR’s representation that it was not involved in the Government of Guinea’s decision to
     withdraw Rio Tinto’s mininq riqhts

     555.      In the Compliance Due Diligence Questionnaire, Vale asked BSGR "[w]hat involvement
               (if any) has the BSG Group, directly or indirectly, had in the circumstances surrounding
               the decision of the Government of Guinea to seize the rights that Rio Tinto previously
               held to the North Block of the Simandou Project?’’499

     556.      BSGR responded that "BSGR Guinea had no involvement directly or indirectly in any of
               the circumstances surrounding the decision, the Government held their own inter-
               ministerial committee, and it was passed in the ministers’ cabinet and was ratified by
               Presidential decree.’’5°°

     557.      With regard to the process by which BSGR obtained the concessions for Simandou
               Blocks 1 and 2, BSGR stated in the Compliance Due Diligence answers that "BSGR
               Guinea applied in writing for the exploration licences for Simandou Blocks 1 and 2 in
               accordance with the Mining Code of Guinea. BSGR Guinea was awarded the exploration
               [icences for Blocks 1 and 2 in December 2008 in accordance with the Mining Code.’’5°1

     558.      Avidan told the Clifford Chance lawyers during the pre-contractua] interviews on 8 April
               2010 that: "neither BSGR nor anyone acting on its behalf had interceded with the
               government officials in Guinea in an effort to get the Rio Tinto concession revoked.’’5°2

     559.      Vale alleges that the representations above were false as BSGR had lobbied the GoG to
               ensure that, when Rio Tinto’s rights were revoked, the rights would be granted to
               BSGR.~°3 Vale’s allegation is that BSGR’s answers omitted key information - BSGR’s
               version of events was "not the whole story: far from being a passive bystander, BSGR
               actively lobbied the GoG to revoke Rio Tinto’s rights, and more important, engaged in
               bribery to ensure that it would be the one awarded with research permits to the area once
               it became available.’’~°4

     560.      As set out in the Factual Background section of this Award, it is evident that BSGR had
               been interested in Blocks 1 and 2 from shortly after its entry into Guinea. The Tribunal
               recalls the following facts:

               560.1.    The MoU between the GoG and BSGR signed in February 2006 specifically
                         included Blocks 1 and 2 in the areas subject to the MoU (see Appendix 1 of the
                         MoU). Avidan gave evidence that he believed the MoU granted BSGR a right of
                         first refusal over Blocks 1 and 2 if they became available.5°5

               560~2.    The BSGR-Pentler Milestone Agreement with Pentler (February 2006) included
                         milestones and success fees related to obtaining permits over Blocks 1 and 2.




     499   Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, Question Ill.E, C-30.
     ~oo   Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, Question Ill.E, C-30.
     sol   Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, Question Ill.F, C-30.
     so2   Kleinfeld First WS, paragraph 30.
     so3   Vale’s Statement of Reply, paragraph 860.
     so4   Vale’s Statement of Reply, paragraph 694.
     5o5   Avidan First WS, paragraph 68.

_)
                                                        148
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 151 ofC283
                                                                         (pt.
                             2) Pg 51 of 101



       560.3.    The Pentler-Bah and Pentler-Daou Milestone Agreements (February 2006) also
                 contained milestones and success fees related to BSGR obtaining permits for
                 Blocks 1 and 2.

       560.4.    In December 2006, representatives of BSGR and the CPDM allegedly used the
                 Presidential helicopter to visit areas of the Simandou that (at the time) were
                 subject to Rio Tinto’s exploration permits.

       560.5.    From mid-2007, BSGR began to lobby the Government to grant BSGR mining
                 rights to Simandou Blocks 1 and 2. In July 2007 and early 2008 BSGR allegedly
                 signed an agreement with Mme. Tour~ to gain her assistance in obtaining these
                 rights. Steinmetz flew to Guinea in February 2008 to meet with President Cont6
                 to discuss Blocks 1 and 2. Blocks 1 and 2 were subject to permits granted to Rio
                 Tinto throughout this period.

       560.6.    In April 2008, Avidan and Steinmetz met with the President (and Mme. Toure) to
                 discuss the revocation of Rio Tinto’s mining rights,s°6 During this meeting, the
                 President instructed relevant members of the Government that he wanted Rio
                 Tinto’s mining rights reviewed. Following a second meeting with Avidan, the
                 President ordered that a Presidential decree revoking Rio Tinto’s mining
                 concession be prepared.5°7 Avidan also attended meetings with Government
                 officials, including the President’s Secretary General, Mamady Sam Soumah
                 ("Soumah"), at which the revocation of Rio Tinto’s rights was discussed.5°8

       560.7.    Fofana, consultant for BSGR in 2008-2009, also lobbied Government officials
                 on BSGR’s behalf. He was close friends with Nab6 and Thiam who both held
                 the position of Minister of Mines at different times between 2008-2010. Nab6
                 said Fofana called him to discuss the granting of permits to BSGR.s°9

561.   Avidan said in his witness statement in this arbitration that BSGR wanted to position itself
       to ensure that it received the permits for Blocks 1 and 2 if they were revoked from Rio
       Tinto. He stated:

             When I learnt about the local community’s frustration with Rio Tinto, I was even
             more convinced that these exploration areas would become available one day.
             BSGR therefore prepared to apply for the exploration permits. We decided to
             focus on blocks I and 2. We had started the preparation almost a whole year
             before they actually became available in 2008. It seemed that there was enough
             chance that Rio Tinto would lose its permits to warrant us investing the time and
             iimited expense in getting ourselves ready.

             Whilst we did not advertise the fact that we were doing this, I did not keep it quiet
             either and would mention our interest in meetings I had with people influential in
             the industry and officials. In my regular meetings with the Minister of Mines, the
             President and the Prime Minister, I repeatedly explained the work that we were
             doing in Simandou North and South, and said that if Rio Tinto’s blocks came up
             we would like to apply for them. Indeed, from late 2007, until he died in December
             2008, i saw President Conte about seven or eight times - about once every
             couple of months - so that BSGR was always on his radar. I told Mr Struik that I

~o6 Avidan First WS, paragraph 9I.
5o7 Vale’s Statement of Case, paragraphs 163-164.
sos Avidan First WS, paragraph 91.
5o~ Nabe WS, paragraph 20.


                                                 149
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 152 ofC283
                                                                         (pt.
                             2) Pg 52 of 101



              was convinced that the blocks were going to be taken away from Rio Tinto and
              that I was going to prioritise conversations about blocks I and 2 with people of
              influence. I told Mr Steinmetz this too. By doing this, I hoped to keep BSGR
              foremost in the decision-makers’ minds when the time came to make the
              application [...].s~°

562.   In the Tribunaf’s view, the evidence indicates that the influence of BSGR (and its
       supporters) on the ailing President was considerable. Senior officials - including the
       Prime Minister and the Minister of Mines - who were not receptive to BSGR’s positioning
       with regard to Blocks 1 and 2 were removed by the President. Prime Minister Souar6,
       who was newly appointed in September 2008, noted the unusual level of interference by
       the Presidency in Ministerial business in relation to Blocks 1 and 2.51~

563.   During the February 2017 arbitral hearing, former Minister of Mines, Lounc6ny Nab&
       gave evidence that the decision to retrocede Blocks 1 and 2 from Rio Tinto and to grant
       permits to BSGR was made by the Council of Ministers pursuant to the President’s
       instruction. He said, "it]he council took the decision by following the wish that the
       President had already expressed ... The council would not have taken that decision at all
       if the instruction had not been given by the President." 512

564.   Nab~ afso said that he was summoned by the President to a meeting in September 2008
       where he was told to "act quickly" with respect to the retrocession of part of Rio Tinto’s
       area at Simandou.513 Mine. Tour6 was also present at the meeting.514 Nabe said that he
       was told to "hurry up" and grant the permits for Simandou Blocks 1 and 2 to BSGR as the
       President was becoming impatient.51s

565.   Nabe also confirmed that, in his view, Mme. Toure and I.S. Toure favoured BSGR’s
       interests and that they had a "definite impact" on the President’s decisions in relation to
       these matters,s16 However, Nabe stated that he had no knowledge about the payment of
       any bribes, nor had he heard rumours that such bribes were paid.

566.   The Tribunal considers - also taking into account that Minister Nab6 was not cross-
       examined by BSGR due to its failure to appear at the hearing - that Minister Nab6’s
       evidence is reliable and truthful, and consistent with the evidence referred to above. In
       the Tribunal’s view, the evidence establishes that BSGR decided at an early stage of its
       Guinea operations that it wished to obtain permits for Blocks 1 and 2. BSGR lobbied the
       Government to ensure that, if the rights were revoked from Rio Tinto, the Government
       would grant permits for these areas to BSGR. This appears to have been a key intention
       of the MoU signed in February 2006 with the GoG.

567.   BSGR and Mme. Tour6 met with the President on a number of occasions to press
       BSGR’s position with regard to Blocks 1 and 2. These meetings impacted upon the way
       events unfolded. Indeed, in direct connection with these meetings, the President issued
       direct instructions for Rio Tinto’s permits to be revoked and for BSGR to be granted
       permits for Blocks 1 and 2. Ultimately, the Government made Rio Tinto retrocede Blocks


  Avidan First WS, paragraphs 62-63.
  Souare First WS, paragraph 40.
  Transcript, Merits Hearing, Day 2, p. 33, line 25 - p. 34, line 2 and p. 34, lines 6-7.
  Nabe WS, paragraphs 8-9.
  See Vale’s Statement of Reply, paragraph 373.
  Nabe WS, paragraph 17.
  Transcript, Merits Hearing, Day 2, p. 35, lines 9-23.

                                                   150
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 153 ofC283
                                                                         (pt.
                             2) Pg 53 of 101



       1 and 2, rather than simply revoking all of its concessions. According to Nabe, this was a
       compromise position designed to keep the President happy.

568.   Leaving aside for later consideration the issue of whether any corruption occurred, the
       Tribunal finds that the facts demonstrate that BSGR’s statement that it had no
       involvement - direct or indirect - in the GoG’s decision to revoke Rio Tinto’s rights was
       false and misleading. This is also the case with BSGR’s description of the process by
       which it was granted the exploration licence for Blocks 1 and 2. BSGR lobbied for the
       revocation of Rio Tinto’s rights and for BSGR to be granted those rights instead. The
       meetings in 2008 during which the President issued various instructions to his Secretary-
       General regarding what should happen with Simandou Blocks 1 and 2 are evidence of, at
       the very least, an indirect influence or involvement upon the circumstances surrounding
       Rio Tinto’s loss of its mining rights. This information should have been disclosed to Vale
       in response to the Compliance Due Diligence Questionnaire.

569.   Based on the above, the Tribunal finds that the answers provided by BSGR to the due
       diligence questions which indicated that it was not involved in the GoG’s decision to
       revoke Rio Tinto’s concessions, were misleading and false.

BSGR’s representation that it had no financial relationships with Government Officials or
their spouses and had not made any Pavments to Government Officials in connection with
obtaininq the mininq riohts

570.   The Compliance Due Diligence Questionnaire asked BSGR to disclose any "business or
       financial relationship, directly or indirectly, between BSG Group and any Guinean
       Government Official or the spouse ... of a Government Official". BSGR responded
       "in]one whatsoever".~17

571.   Leaving aside for the moment the allegations of corruption, the issue before the Tribunal
       here is whether there was any direct or indirect business or financial relationship between
       the BSG Group and Mme. Tour~ - President Cont6’s fourth wife.

572.   BSGR has attempted to downplay any such relationship, stating that Pentler had a
       business relationship with Mine. Tour~ that was unconnected to BSGR. Avidan
       suggested that the business venture between Pent]er and Mme. Tour~ concerned the
       importation of chickens,s18

573.   Noy stated in his First Witness Statement that:

             Pentler had business relations with Mamadie Tour6 and later with her company,
             Matinda, in consumer goods, foods, pharmaceuticals and mining. Mamadie Tour6 was
             a businesswoman, whose company had been granted mining permits of its own. The
             business Pentler conducted with Mamadie Toure and Matinda was unrelated to BSGR.
             It was also unconnected to the agreement we had reached with her in February 2006,
             in which we granted her an economic interest in Pent[er. She was granted an interest
             following our local partners’ agreement with her.51~

574.   The Tribunal considers that the evidence does not support BSGR’s position that it had no
       business or financial relationship whatsoever with Mme. Tour&


  Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, Question Ill.C, C-30.
  Avidan First WS, paragraph 45.
  Noy First WS, paragraph 8.

                                               151
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      154 ofC283
                                                                              (pt.
                                  2) Pg 54 of 101



            574.1.    The Tribunal has been provided with copies of several contracts between
                      Pent!mr / BSGR and Mme. Tour~ (or her company Matinda) which relate to the
                      Simandou project. These contracts are:

                      574.1.1.   The MoU dated 20 February 2006520 between Pentler and Mme.
                                 Tour•, which granted her a 5% interest in BSGR Guinea BVI and
                                 thereby an indirect interest in BSGR Guinea. It was agreed that the
                                 interest would be created through granting Mme. Tour• a
                                 shareholding in Pent[er. The MoU stated that it was BSGR that
                                 proposed granting this interest to Mine. Tour¢ and that she was "a
                                 local partner" of BSGR Guinea BVl. The MoU was reviewed by
                                 Merloni-Horemans (Director of BSGR).521

                      574.1.2.   Two Engagement Letters dated 21 July 2006 between Pentler and
                                 Mme. Toure concerning her assistance in obtaining bauxite permits
                                 for BSGR Guinea. These two Engagement Letters both stated:

                                     The company BSGR Guinea contacted the Guinean
                                     authorities with the aim of establishing a partnership for the
                                     development and use of part of the SIMANDOU iron deposits.

                                     Within the framework of this project, BSGR Guinea submitted
                                     a proposal to the authorities allowing the Republic of Guinea a
                                     15% shareholding and a 5% sharehotding for Mrs. Mamadie
                                     TOURE as a local partner. To this end, the company BSGR
                                     Guinea along with the Republic of Guinea shall create a
                                     partially state-owned limited company named Compagnie
                                     Miniere de SIMANDOU.

                                     in order to incorporate the shareholding of Mrs. Mamadie
                                     TOURE, the company BSGR Guinea shall transfer 17.65% of
                                     its capital to the company Pentler Holdings Ltd, 33.30% of the
                                     capital of which shall be allocated to Mrs. Mamadie TOURE ...

                                     It is understood that the procurement of these exploration
                                     permits to the company BSGR Guinea shall entail de facto the
                                     shareholding of Mrs. Mamadie Toure in this project, through
                                     her free shareholding of 33.30% stipulated under the terms of
                                     the Memorandum of Understanding between Mrs. Mamadie
                                     Tour¢, on one hand, and the company Pentler Holdings Ltd,
                                     on the other hand, dated February 20, 2006.222

                      574.1.3.   Memorandum of Understanding between Matinda and BSGR Guinea
                                 dated 20 June 2007, which provided for the transfer of 5% interest in
                                 BSGR Guinea to Matinda in return for assistance in obtaining mining
                                 rights. BSGR has alleged that this agreement is a forgery.523

                      574.1.4.   Commission Contract dated 27 February 2008 between Matinda and
                                 BSGR, pursuant to which BSGR undertook to pay a USD 4 million

     5=0
         Toure MoU, 20 February 2006, pp. 223-224, C-6.
     5=1
         Emai[ from Karine (Noy’s assistant) to S. Merloni-Horemans, 15 February 2006, C-344.
     5=~
         Engagement Letter, 21 July 2006, pp. 226-229, C-6; Engagement Letter, 21 July 2006, pp. 231-
     232, 0-6.
     5=3 BSGR’s Statement of Defence, paragraphs 11 and 218; BSGR’s Statement of Rejoinder,
     paragraph 121.
.P
                                                    152
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      155 ofC283
                                                                              (pt.
                                  2) Pg 55 of 101



                                commission for assistance in obtaining the Simandou Blocks 1 and 2
_2
                                mining rights. This agreement provided that USD 2 million would be
                                paid to Matinda and the remaining USD 2 million would be paid to
                                others who assisted. BSGR has alleged that this agreement is a
                                forgery.524

                     574.1.5.   Memorandum of Understanding between Matinda and BSGR Guinea
                                BVI dated 28 February 2008, which granted Matinda a 5% interest in
                                Simandou Blocks 1 and 2. BSGR has atleged that this agreement is a
                                forgery.525

                     574.1.6.   An untitled contract between Mme. Tour~ and Pentler dated 8 July
                                2010, which referred directly to the Simandou project in Guinea.
                                Pentler undertook to pay Mme. Toure an additional USD 5 mitlion.526
                                Noy has claimed that this contract is a forgery.527

                     574.1.7.   An untitled agreement between Pentler and Matinda dated 3 August
                                2010,s28 pursuant to which Pentler agreed to pay Mme. Toure USD 5
                                million in return for Mme. Tour6 not using the agreement against
                                Pentler and taking "full responsibility for all actions taken in Guinea by
                                any third party against Pentler."

                     574.I.8.   An undated agreement between Pentler and Matinda/Mme. Tour6,
                                whereby Pentler agreed to pay Matinda USD 3.1 million for its
                                contribution to Pentler’s activities in Guinea. Matinda undertakes to
                                keep the agreement confidential and not to contact any of the parties
                                with which Pentler collaborated.629 Under that agreement Matinda
                                withdrew all undertakings and obligations contracted with Pentler
                                "and its business partners". Matinda also agreed not to use "these
                                documents" in relation to any third party and to take responsibility for
                                any actions against Pentler. In this contract, Pentler also thanks
                                Matinda for its collaboration and support since 2005.

            574.2.   Mme. Toure held a 33.3% interest in Pentler which held a 17.65% interest in
                     BSGR Guinea BVI (the 100% owner of BSGR Guinea). In 2010, Pentler paid
                     Mme. Toure over USD 10 million following the share buyback whereby the
                     interest in BSGR Guinea BVI was returned to BSGR Steel.~3°

            574.3.   There is a dispute between the Parties as to the authenticity of the three
                     contracts allegedly signed by Mme. Toure and BSGR in July 2007 and February
                     2008 and one agreement signed with Pentler. However, even if these
                     agreements are forgeries (and the Tribunal makes no finding on their


        BSGR’s Statement of Defence, paragraphs 11 and 218; BSGR’s Statement of Rejoinder,
     [2aragraph 121.
         BSGR’s Statement of Defence, paragraphs 11 and 218; BSGR’s Statement of Rejoinder,
     ~aragraph 121.
        Untitled Agreement between Mine. Toure and Pentler, 8 July 2010, p. 234, C-6.
        Noy First WS, paragraph 80.
        Untitled Agreement between Mme. Tour~ and Pentler, 3 August 2010, pp. 236-237, 0-6.
        Undated Agreement between Pent[er and MatindafMamadie Tour6, pp. 239-240, C-6.
        Noy First WS, paragraph 72.

                                                    153
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 156 ofC283
                                                                         (pt.
                             2) Pg 56 of 101



                 authenticity here), there is considerable evidence of a financial or business
                 relationship between BSG entities and Mme. Tour¢ apart from these allegedly
                 forged agreements.

        574.4.   As described in the Factual Background,5~ Avidan met Mme. Tour~ on multiple
                 occasions to discuss the Simandou project. Mme. Tour• also attended meetings
                 with Avidan and President Cont¢ where the revocation of Rio Tinto’s rights was
                 discussed. It is also evident that Mme. Toure helped BSGR obtain bauxite
                 permits in Guinea in April 2006.232

        574.5.   It is also evident from the above contracts that Pentler and Mme. Toure
                 collaborated closely on Pentler’s activities in Guinea, despite Noy’s repeated
                 assertions in his Witness Statement that Mme. Toure played no role at all in
                 obtaining the mining permits for BSGR. The facts simply do not support Noy’s
                 account of Mme. Tour~’s involvement (or lack of it) in the Simandou project.

        574.6.   Former Ministers Nabe and Souar¢ gave evidence for Vale that Mme. Toure
                 advocated for BSGR to her husband, President Conte, who was clearly
                 influenced by her views. Nab¢ added that when l.S. Toure (BSGR’s employee)
                 would visit the Ministry of Mines to "advocate for the granting of Simandou
                 permits to" BSGR, "[hie would introduce himself as the brother of the
                 President’s wife".533

        574.7.   The transcript of the conversation between Cilins and Mine. Tour6 recorded by
                 the FBI in 2013, together with the evidence provided by Peter Kilpatrick (Special
                 Agent, FBI) in the Complaint submitted to the New York District Court (Southern
                 District), reveals that Cilins offered Mme. Toure a considerable sum of money to
                 destroy certain documents - including the three contracts of February and Juiy
                 2008 between Matinda and BSGR, which BSGR alleges are forgeries.5~4 Cilins
                 states expressly that the money was coming from "Beny" and that Cilins was
                 delivering the message from "Beny".5~5

575.   Aside from the contested 20 June 2007 contract, none of the agreements noted above
       were entered into directly by members of the BSG Group, but they ali concerned (at least
       indirectly) BSGR Guinea and the assistance provided by Mme. Tour• to secure the
       mining rights held by BSGR Guinea. Mme. Tour¢ was an indirect owner of BSGR Guinea
       for a period of time and was called "a local partner".

576.   It is clear to the Tribunal that Mme. Tour• had a business/financial interest in the BSG
       Group and eventually received a third of the money that was paid to Pentler under the
       share buyback arrangement, as compensation for her interest in BSGR Guinea BVI. She
       was involved in many key meetings, and it cannot be seriously maintained that she had


531 See Sections ilI.G to I11.1 of this Award. See also Mme. Toure’s description of the meetings she
attended with Avidan in Mme. Toure’s Written Statement to the U.S. authorities, 2 December 2013, pp.
36-41, ¢-6.
532 Email chain between Y. Tchelet, R. Oron et al re: Invoice, 10-15 May 2006, R-179; Struik First WS,
paragraph 48; Engagement Letter, 21 July 2006, pp. 226-229, 0-6; Engagement Letter, 21 July 2006,
~. 231-232, C-6; Vale’s Statement of Reply, paragraphs 405-407.
    Nabe WS, paragraph 7.
~4 See USA v. Cilins, Complaint, Dkt. No. 1, 15 April 2013, paragraph 17, C-8.
53~ USA v. Cilins, Complaint, Dkt. No. 1, 15 April 2013, paragraph 22(a) and p. 134, C-8.


                                                 154
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 157 ofC283
                                                                         (pt.
                             2) Pg 57 of 101



       no business or financial relationship with BSGR - including BSGR Guinea, the local
       company holding the mining rights.

577.   The Compliance Due Diligence Questionnaire asked about direct and indirect
       relationships with Government Officials or their spouses. II is the Tribunal’s view that
       some of the above contracts individually or at least in aggregate constitute clear evidence
       of an indirect business andtor financial relationship bebNeen BSGR and Mine. Tour~, that
       should have been disclosed by BSGR.

578.   In view of the above facts, the Tribunal finds that BSGR’s representation that the BSG
       Group had no direct or indirect relationship (business or financial) with any Government
       Official or their spouse was false and misleading.

BSGR’s representation that it had not enqa,qed in briberv or corruption

579.   BSGR represented to Vale in section Vl of its Compliance Due Diligence Questionnaire
       that it did not engage in bribery or corruption:

             In regard to the Simandou Project and Project Hill, the BSG Group has not and
             will not, and does not know or have reason to know that any of its directors,
             employees, shareholders, UBOs or Consultants have, or in the future, will, pay,
             offer, promise, or authorize the payment of money or anything of value, directly or
             indirectly, to any Government Officials while knowing or having reason to know
             that any portion of such exchange is for the purpose of:

                (a)     influencing any act or decision of such Government Official(s) in their
                        official capacity, including the failure to perform an official function, in order
                        to assist the BSG Group, Vale S.A. or any other party in obtaining or
                        retaining business, or directing business to any third party; NONE
                        WHATSOEVER

                (b)     securing an improper advantage; NONE WHATSOEVER

                (c)     inducing such Government Official(s) to use their influence to affect or
                        influence any act or decision of a Governmental Authority in order to assist
                        the BSG Group, Vale S.A. or any other party in obtaining or retaining
                        business, or directing business to any third party; or NONE
                        WHATSOEVER

                (d)     providing an unlawful personal gain or benefit, of financial or other value, to
                        such Government Official(s). NONE WHATSOEVER~36

580.   This representation was also made in section Vl of the Supplementary Compliance Due
       Diligence Questionnaire; section III.A. of the Compliance and Supplementary Compliance
       Due Diligence Questionnaires; and Steinmetz’s and David Clark’s anti-bribery certificates
       dated 9 April 2010 and 30 April 2010 respectively, albeit with minor differences which are
       inconsequential to the Tribunal’s analysis in this section.

581.   Vale alleges that this representation was false because BSGR had bribed:

       581.1.         Mme. Tour~;

       581.2.         Mahmoud Thiam; and


  See also Compliance Due Diligence Questionnaire, section Ill.A, p. 7, C-30.

                                                       155
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 158 ofC283
                                                                         (pt.
                             2) Pg 58 of 101



        581.3.           President Cont6.

582.    The Tribunal will deat with each of these allegations separately.

                                   L    Mme. Tour~

583.    The wording of BSGR’s anti-bribery representations makes it clear that, to establish the
        falsity of BSGR’s anti-bribery representations in respect of Mine. Tour6, Vale must show
        that Mme. Tour~ was a "Government Official" within the meaning of BSGR’s
        representations at the material time. If she was, Vale must then show that:

        583.1.           the BSG Group (a) paid (or authorised the payment of) or offered (or promised)
                         money or anything of value, directly or indirectly, to Mme. Tour~; or (b) knew or
                         had reason to know that any of its directors, employees, shareholders, ultimate
                         beneficial owners or Consultants paid (or authorised the payment of) or offered
                         (or promised) money or anything of value, directly or indirectly, to Mme. Tour6
                         (the "First Limb");

        583.2.           such payment or offer was for the purpose of achieving one of the four aims
                         referred to in BSGR’s anti-bribery representations; (the "Second Limb"); and

        583.3.           BSGR knew that such exchange was for the purpose of achieving one of the
                         four aims in the subsections in BSGR’s anti-bribery representations (the "Third
                         Limb").

        Whether Mme. Tour~ was a Government Official

584.    The Tribunal begins by observing that the term "Government Official" is defined in
        BSGR’s representations as:

                            an employee, officer or representative of, or any person otherwise acting in
                            an official capacity for or on behalf of, (a) a national government, political
                            subdivision thereof, or local jurisdiction therein; (b) an instrumentality,
                            board, commission, court or agency, whether civilian or military, of any of
                            the above, however constituted; (c) a government-owned/government-
                            controlled association, organisation, business or enterprise; or (d) a
                            political party (collectively, a "Government Authority");

                 (ii)       a legislative, administrative or judicial official, regardless of whether elected
                            or appointed;

                 (iii)      an officer or individual who holds a position in a political party;

                 (iv)       a candidate for political office;

                 (v)        an individual who holds any other official, ceremonial, or other appointed or
                            inherited position with a government or any of its agencies; or

                 (vi)       an officer or employee of a supra-national organisation (e.g., World Bank,
                            United Nations, International Monetary Fund, OECD).537

585.    Vale argues that that Mme. Tour~ fell within category (v) ("an individual who holds any
        other official, ceremonial, or other appointed or inherited position with a government or

537 Compliance Due Diligence Questionnaire, section II.D, p. 3, C-30.


                                                           156
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 159 ofC283
                                                                         (pt.
                             2) Pg 59 of 101



         any of its agencies") because her "marriage to President Cont6, influence on government
         ministers and the President, and ceremonial role in representing the [GoG], made her a
         Government Official" within this category.~3B

586.     The Tribunal considers that there is no proof that Mme. Tour~ held any official position
         within the GoG or other appointed or inherited position. It is true that the Tribunal found
         that Mme. Tour~ was President Cont6’s wife, but the mere spousal relationship does not
         confer upon her an official, appointed or inherited position.

587.     Nevertheless, the Tribunal notes that Mme. Tour~ attended a reception hosted by BSGR
         on 19 September 2006 to mark the occasion of the opening of BSGR’s Conakry office.~39
         The Tribunal is persuaded that Mme. Tour~ was performing a ceremonial function for the
         GoG within the meaning of category (v). In the Tribunal’s view, for category (v) to bite, it
         is not necessary that she was representing the GoG in the sense of being authorised to
         make commitments on behalf of the Republic of Guinea. It is sufficient that she attended
         a public ceremony, not in a private capacity as a businesswoman, but in the position of
         the spouse of the Head of State endorsing a foreign company investing in the country
         and, in this case, BSGR’s investments in Guinea. She had therefore performed a
         ceremonial function in this capacity and was a "Government Official". The Tribunal’s
         finding is corroborated by a further video recording of a ceremony of the fiftieth
         anniversary of independence of the Republic of Guinea~4° held in Dubr~ka, where Mme.
         Tour6 clearly performed a ceremonial function as the spouse of the Head of State,
         including laying a wreath on the local monument for martyrs. Moreover, Mme. Tour6 was
         issued a diplomatic passport, which identified her as the wife of the President of
         Guinea.~4~

588.     The Tribunal also notes that the due diligence definition of a "Government Official" is
         broader than that contained in the FCPA. It bears repeating the definition in the
         Compliance Due Diligence Questionnaire quoted above:

               (i)     an employee, officer or representative of, or any person otherwise acting in
                       an official capacity for or on behalf of, (a) a national government, political
                       subdivision thereof, or local jurisdiction therein; (b) an instrumentality,
                       board, commission, court or agency, whether civilian or military, of any of
                       the above, however constituted; (c) a government-owned/government-
                       controlled association, organisation, business or enterprise; or (d) a
                       political party (collectively, a "Government Authority");

               (JJ)    a legislative, administrative or judicial official, regardless of whether elected
                       or appointed;

               (iii)   an officer or individual who holds a position in a political party;



538 Vale’s Statement of Reply, paragraph 26(c); Vale’s Pre-Hearing Written Submissions, paragraph
17(c).
53~ Presentation by BSGR Guinea BVI to the Minister of Mines, Dr Ousmane Sy[la, 19 September
2006, R-26; BSGR’s Chronicle of Events and Overview of BSGR’s Iron Ore Investment in Guinea in
Response to the Technical Committee, 26 December 2012, paragraph 45, p. 12, C-23; Global
Witness Video, "BSGR and the former Guinean President’s wife," September 2008, C-99; Vale’s
Statement of Case, paragraph 157; BSGR’s Statement of Defence, paragraph 51; Vale’s Statement
of Reply, paragraph 360.
s40 Video of the 50th Anniversary Ceremony of the Independence of Dubr~ka, 2 October 2008, C-69&
s41 Diplomatic Passport of M. Toure,


                                                     157
    19-11845-shl Doc 5-4 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     160 ofC283
                                                                             (pt.
                                 2) Pg 60 of 101



                  (iv)   a candidate for political office;

                  (v)    an individual who holds any other official, ceremonial, or other appointed or
                         inherited position with a government or any of its agencies; or

3                 (vi)   an officer or employee of a supra-national organisation (e.g., World Bank,
                         United Nations, International Monetary Fund, OECD).~42

    589.    By contrast, the FCPA has a shorter and more open-ended definition of "Government
            Official" (Section 30A(f)(1 )(A) of the Exchange Act, 15 U.S.C. § 78dd-1 (f)(1)(A); 15 U.S.C.
            §§ 78dd-2(h)(2)(A), 78dd-3(f)(2)(A), 0L-76, p. 29 and footnote 112):

                    any officer or employee of a foreign government or any department, agency,
                    or instrumentality thereof, or of a public international organization, or any
                    person acting in an official capacity for or on behalf of any such government
                    or department, agency, or instrumentality, or for or on behalf of any such
                    public international organization.

    590.   The difference between the Compliance Due Diligence Questionnaire definition and the
           FCPA definition reinforces the Tribunal’s view that the addition of a ceremonial function
           by the Parties in the Questionnaire’s definition was deliberate, and ought to be given full
           effect. The Tribunal therefore concludes that Mme. Tour• held a ceremonial position in
           her capacity as the spouse of the Head of State within the meaning of category (v) and
           finds that she was a "Government Official".

           The First Limb

    591.   There are two ways by which Vale can satisfy the First Limb.543 The first is to show that
           the BSG Group itself paid (or authorised the payment of) or offered (or promised) money
           or anything of value, directly or indirectly, to Mme. Tour•. The second is to show that the
           BSG Group knew or had reason to know that any of its directors, employees,
           shareholders, ultimate beneficial owners or Consultants paid (or authorised the payment
           of) or offered (or promised) money or anything of value, directly or indirectly, to Mme.
           Tour&

    592.   The Tribunal proceeds to analyse if the BSG Group itself had paid or offered benefits to
           Mme. Toure (i.e. the first method of fulfilling the First Limb), noting that the BSG Group
           was defined as BSGR Guernsey and BSGR Guinea and two other related companies in
           the Compliance Due Diligence Questionnaire, and was later broadened to inciude BSGR
           and two more related companies in the Supplemental Compliance Due Diligence
           Questionnaire (so BSGR’s conduct will also be scrutinised in the evidentiary analysis
           below). If Vale fails to satisfy the First Limb through the first method, the Tribunal will
           examine if Vale fulfils the First Limb through the second method.

    593.    Vale argues that BSGR offered benefits to Mme. Tour6, and its central case theory can
            be broken down into the following six episodes.



    542 Compliance Due DilTgence Questionnaire, section II.D, p. 3, C-30.
    543 Under the First Limb, Vale must show that the BSG Group (a) paid (or authorised the payment of)
    or offered (or promised) money or anything of value, directly or indirectly, to Mme. Tour•; or (b) knew
    or had reason to know that any of its directors, employees, shareholders, ultimate beneficial owners
    or Consultants paid (or authorised the payment of) or offered (or promised) money or anything of
    value, directly or indirectly, to Mme. Tour& See paragraph 583.1.

                                                        158
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 161 ofC283
                                                                         (pt.
                             2) Pg 61 of 101



594.   First,s44 in 2005 I.S. Tour~ introduced Cilins to Mme. Tour~. Cilins told Mmeo Tour~ that
       BSGR wanted to obtain rights to iron ore deposits, asked her to put BSGR in touch with
       President Cont~ and told her that USD I2 million would be distributed to Guineans
       (including her) if BSGR obtained the mining rights.

595.   Second,545 in 2006 BSGR hatched a plan to interpose an intermediary (Pentler) between
       BSGR and Mme. Tour~ so that Pentter could be used to grant shares in BSGR Guinea
       BVI to Mme. Tour~. To carry out that scheme, Onyx sold Pentler to Cilins, Noy and Lev
       Ran on 14 February 2006, and Pentler executed powers of attorney in favour of Noy and
       Lev Ran. BSGR Guinea BVI then entered into a Milestone Agreement with Pentler on 14
       February 2006 under which Pentler would receive 17.65% of the shares in BSGR Guinea
       BVI and be paid milestone payments. Pentler then entered into a MoU with Mme. Tour6
       on 20 February 2006 (the Tour~ MoU),546 which promised her a 5% interest in BSGR
       Guinea BVI, by giving to her a 33.3% interest in Pentler (which would own 17.65%
       interest in BSGR Guinea BVI).

596.   Third,s47 subsequent to the Toure MoU, Mme. Tour~ helped BSGR to obtain exploration
       permits for bauxite in Northern Guinea. Pentler entered into two engagement letters with
       Mme. Tour~ on 21 July 2006, noting that BSGR Guinea BVI had obtained these bauxite
       permits and stating that this entitled Mme. Tour~ to shares in this bauxite project through
       her 33.3% share stipulated under the Tour~ MoU.~8

597.   Fourth,s49 Pentler’s involvement in BSGR’s Guinean operations ceased towards the end
       of 2006. BSGR started to deal directly with Mme. Tour~. BSGR obtained exploration
       permits for uranium on 28 February 2007. Mme. Tour6 wanted reassurance that her
       shareholding interest remained secure, so on 20 June 2007, BSGR Guinea entered into
       a memorandum of understanding with Matinda, noting the procurement of the uranium
       permits and accepting the transfer of 5% of its shares to Matinda.s59

598.   Fifth,5~ over the course of 2007, relations between BSGR and Pentler deteriorated.
       BSGR Steel and Pentler therefore entered into a Share Purchase Agreement,552 under
       which BSGR Steel purchased Pentler’s 17.65% share in BSGR Guinea BVI for USD 22
       million. This would cut out Mine. Tour~’s indirect shareholding in BSGR entities, so it was
       necessary for new contracts to be executed to retain her shareholding. On 28 February
       2008, Matinda and "BSG Resources Guin~e" entered into a memorandum of
       understanding, under which "BSG Resources Guin6e" undertook to give a 5%
       shareholding in Simandou Blocks 1 and 2 to Matinda.~3 On 27 February 2008, Matinda
       and "BSG Resources" executed a commission contract, under which "BSG Resources"
       undertook to pay Matinda (and others) USD 4 million as commission for assistance in



~44 Vale’s Statement of Case, paragraph 141; Vale’s Statement of Reply, paragraph 429.
84s Vale’s Statement of Reply, paragraphs 383-410.
~,s Tour~ MoU, 20 February 2006, pp. 223-224, C-6.
~47 Vale’s Statement of Reply, paragraphs 4~ 1-417.
s"~ Engagement Letter, 21 July 2006, pp. 226-229, C-6; Engagement Letter, 21 July 2006, pp. 231-
232, 0-6.
5~ Vale’s Statement of Reply, paragraphs 418-428.
sso Memorandum of Understanding between BSGR and Matinda, 20 September 2007, R-234.
~
    Vale’s Statement of Reply, paragraphs 418-428.
8~= Share Purchase Agreement between BSGR Steel and Pentler, 24 March 2008, R-28.
~
    Memorandum of Understanding, 28 February 2008, R-129,

                                                I59
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 162 ofC283
                                                                         (pt.
                             2) Pg 62 of 101



       obtaining the Simandou Blocks 1 and 2 mining rights.5~4 The contract stated that USD 2
       million would be paid to Matinda and the remaining USD 2 million would be paid to others
       who had assisted in this undertaking.

599.   Sixth,555 subsequent to the execution of the Joint Venture Agreements, Pentler signed
       two agreements on BSGR’s instructions with Mme. Tour6 and Matinda on 8 July 2010 to
       end its relationship with Mme. Tour& tn one agreement, Pentler undertook to pay USD
       5.5 million for Matinda’s "participation in all activities conducted in Guinea".~5~ In the other
       agreement, Pentler undertook to pay an additional USD 5 million "[s]ubject to the proper
       implementation and functioning and the next stages of the operation conducted by
       [Pentler’s] partners on the Simandu [sic] project" (i.e. a conditiona~ agreement).5sz
       However, these contracts contained references to Simandou which (if discovered) might
       expose BSGR, so Mine. Tour& Matinda and Pentler executed two replacement contracts
       on 3 August 2010~5a that removed the references. Pursuant to the replacement contract
       for the USD 5.5 million, Mme. Tour~ signed a declaration confirming that she had
       received USD 2.4 million. Pentier also signed an agreement with Mme. Tour6 and
       Matinda, promising to pay them USD 3.1 million.5s~

600.   The question is whether these episodes demonstrate that BSGR (or other entity in the
       BSG Group) did offer benefits to Mme. Tour& The Tribunal’s view is that the first, third
       and fourth episodes clearly do not for the following reasons.

       600.1.   With respect to the first episode, the only evidence which Vale adduces in
                support of this meeting is a declaration by Mme. Tour6 dated 2 December 2013,
                which was appended to the Technical Committee’s Report.~e° Mine. Tour6 has
                not been produced in this arbitration for cross-examination so it is difficult to
                assess the veracity of her statement. It is arguabie that her statement was made
                against her own interest and should be given weight but, even if that is taken
                into account, the declaration is still insufficient. The alleged fact took place over
                a decade ago in 2005, so the accuracy of Mme. Toure’s recollection is critical
                and can only be tested by cross-examination before the Tribunal.

       600.2.   In relation to the third and fourth episodes, the contracts and circumstances
                surrounding the bauxite and uranium permits are irrelevant because they do not
                concern the Simandou project for iron ore, to which BSGR confined the scope of
                its anti-bribery representations.

601.   This leaves the Tribunal with the second, fifth and sixth episodes, each of which will now
       be analysed.

602.   With regard to the second episode, the Tribunal finds that the evidence sufficiently shows
       that BSGR interposed an intermediary (Pentler) between itself and Mme. Tour6 so that


554 Commission Agreement, 27 February 2008, R-128.
~5 Vale’s Statement of Reply, paragraphs 429-437.
55~ Contract between Matinda & Co. Ltd and Pentler, 8 July 2010, C-S63.
~7 Untitled Agreement between Mme. Toure and Pentler, 8 July 2010, p. 234, C-6.
~ Agreement between Matinda & Co Limited and Pentler, 3 August 2010, R-IS1; Untitled Agreement
between Mme. Toure and Pentler, 3 August 2010, pp. 236-237, C-6.
~9 Undated Agreement between Pentler and MatindatMamadie Toure, pp. 239-240, C-6; Undated
Statement of Mme. Toure, p. 244,
5eo Recommendation and Report of the Technical Committee, 21 March 2014, p. 37, paragraph 8, C-6.


                                                 160
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 163 ofC283
                                                                         (pt.
                             2) Pg 63 of 101



       Pentler could be used to grant shares in BSGR Guinea BVt to Mme. Tour& The evidence
       shows that Medoni-Horemans (a director of BSGR) was not only involved in the sale of
       Pentler to Cilins, Noy and Lev Ran5sl and the execution of the BSGR-Pentler Milestone
       Agreement,5B2 but also in reviewing the Tour~ MoU. In an email sent from Noy’s assistant,
       Karine, to MerlonFHoremans, Karine said "As per you[r] discussion with [Noy] please find
       attached both Protocoles d’Accord", attaching drafts of both the Pentler-Bah Milestone
       Agreement and the Tour~, MoU.5s3 This is a clear sign of her involvement in the review of
       the Tour~ MoU.

603.   Merloni-Horemans’ explanation is that the original signature block provided that Margali
       Management Corporation (a former director of Pentler) would sign on behalf of Pentler,
       which was unworkable because Margali Management Corporation had resigned as
       director, so her discussions with Noy focused on replacing Margali Management
       Corporation with Lev Ran, who was authorised to enter into the contracts on behalf of
       Pentler. She maintains that she was not involved in reviewing the Toure MoU.564 But the
       Tribunal is unpersuaded by MerlonFHoremans’ explanation. It is true that there is
       documentary evidence that the amendments to the draft Pentler-Bah Milestone
       Agreement (following Merloni-Horemans’ discussions with Noy) were limited to Pentler’s
       signature block.~e6 But there is no similar documentary proof that the amendments
       proposed by Merloni-Horemans to the Tour~ MoU were likewise limited to Pentler’s
       signature block.56s In the absence of such proof, and bearing in mind that Merioni-
       Horemans herself has admitted that she is unable to recall her discussions with Noy
       (although she denies that they concerned the substantive content of the drafts),567 the
       Tribunal finds that Merloni-Horemans was involved in reviewing the substance of the
       Toure MoU on behalf of BSGR. There is simply no compelling evidence satisfactory for
       the Tribunal to believe otherwise.

604.   Merloni-Horemans’ involvement in all stages of the second episode of Vale’s case theory
       is cogent evidence that BSGR, the company of which she was a director, intentionally
       procured the sale of Pentier and entered into the BSGR-Pentter Milestone Agreement so
       as to set up an intermediary that could then effect payments to Mme. Toure in
       accordance with BSGR’s wishes. On this basis, even though the Toure MoU was signed
       by Pentler and Mme. Tour~, the First Limb was nonetheless fulfilled because BSGR (as a
       member of the BSG Group) had indirectly offered (or authorised the offer of) shares to
       Mme. Tour& Alternatively, it can be concluded that BSGR knew or had reason to know
       that Pentler (its Consultant) offered shares to Mme. Tour~, fulfilling the First Limb via the
       second method.

56~ Merloni-Horemans First WS, paragraph 15; Emails between S. Merloni-Horemans and M. Noy, 14
February 2006, C-331; Emails between S. Merloni-Horemans and Y. Tchelet, 13 February 2006, O-
332.
5e~ Medoni-Horemans First WS, paragraph 27; Email from S. Mer[oni-Horemans to M. Noy, 13
February 2006, C-335.
5e~ Email from Karine (assistant to Noy) to S. Merloni-Horemans, 15 February 2006 (attaching draft
Memorandum of Understanding between Pentler, i.S. Toure, and Bah and draft Memorandum of
Understanding between Pentler and Mme Toure) 0-:344.
~e4 Merloni-Horemans First WS, paragraphs 5-6. See also Noy Second WS, paragraph 10.
56~ Emaiis between S. Merloni-Horemans & Narine (assistant to Noy), 15 February 2006, ¢-34~; Email
from Karine (assistant to Noy) to S Merloni-Horemans, 15 February 2006, C-343.
5~ Email from Karine (assistant to Noy) to S. Merloni-Horemans, 15 February 2006 (attaching draft
Memorandum of Understanding between Pentler, i.S. Toure, and Bah and draft Memorandum of
Understanding between Pentler and Mme Toure) 0-344.
567 Merloni-Horemans Second WS, paragraph 5.


                                               161
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 164 ofC283
                                                                         (pt.
                             2) Pg 64 of 101



605.    The Tribunal turns to the fifth episode of Vale’s case theory. In this episode, Vale relies
        on Mme. Toure’s declaration appended to the Technical Committee’s Report which
        alleged the following events.

              At the beginning of 2008, Asher Avidan and Issiaga Bangoura came to meet me
              at the President’s house in DubrCka. Avidan really wanted my help to secure
              blocks 1 and 2, and he told me that BSGR needed new contracts because Struik
              was no longer manager of BSGR in Guinea (although he subsequently came
              back). At this meeting, Avidan called Beny Steinmetz and put the phone on
              speaker so that I could hear the voice of Steinmetz. I recognized his voice, and
              Steinmetz told them to give me what I wanted. I continued to refuse to sign the
              contracts and I dismissed Avidan and Bangoura.

              The next day, Issiaga Bangoura brought two draft contracts to my house in
              Dubreka. I told him to leave them. I read them carefully, and I made some
              changes. The following day, I called Bangoura asking him to come by and take
              the amended contracts. He did. He returned the next day with two typed contracts,
              none of which had been signed by Asher Avidan. t told him they should be signed
              and bear the stamp of BSGR, otherwise I would not sign them. When he returned
              with the contracts signed and stamped, I signed them both.se8

606.   Vale claims the result was that two contracts were signed with Matinda, one on 27
       February 2008, under which "BSG Resources" (as party) undertook to pay USD 4 million
       as commission for assistance in obtaining the mining rights in Simandou Blocks 1 and 2,
       and another dated 28 February 2008 under which "BSG Resources Guinee" (as party)
       agreed that "BSG Resources" undertook to give a 5% shareholding in Simandou Blocks 1
       and 2 to Matinda. Vale adduces documentary proof of the two contracts.56e BSGR argues
       that that the two contracts were forged, which (if proven) would suffice to dispose of this
       episode of Vale’s case theory.

607.   The Tribunal observes that Avidan’s signatures on the contracts resemble his signatures
       on his witness statements in this arbitration, and that both contracts bear the stamp of the
       BSGR Chief Operating Officer. However, Avidan has said that he was in Israel at the time
       the contracts were allegedly signed in Conakry, which is supported by two pieces of
       evidence provided to the Tribunal. One document is a ledger of Avidan’s flight history
       recorded by BSGR’s travel agent, Diesenhaus Unitours, which indicates that Avidan flew
       from Conakry to Tel Aviv on 17 February 2008 and returned on 23 April 2008,57° and
       another ledger titled "Expenses of Conakry Head Office, February 2008" that indicates an
       entry "Rent a car, travel charges in Israel, Asher" dated 27 February 2008.5z~

608.   Vale relies on three entries in the same ledger titled "Expenses of Conakry Head OftTce,
       February 2008" to prove that Avidan visited Mme. Tour6 in February 2008. The first entry
       dated 22 February 2008 refers to "Different expenses for the visit of delegation, Toure".
       The second dated 26 February 2008 records USD 1,000 for "Salary of Issiaga Bangoura




see Recommendation and Report of the Technical Committee, 21 March 2014, p. 38, paragraphs 18-
19, 0-6.
see Memorandum of Understanding, 28 February 2008, R-129; Commission Agreement, 27 February
2008, R-128.
57o Diesenhaus Unitours’ records of flights taken by Asher Avidan in 2008, R-296.
57~ Expenses of Conakry Head Office, February 2008, C-346


                                                 162
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 165 ofC283
                                                                         (pt.
                             2) Pg 65 of 101



           (Benjamin)". The third dated 28 February 2008 identifies expenses for "Copy of
           documents, making of stamps".5~2

609.       The Tribunal has reviewed this evidence in detail, but finds the evidence to be
           contradictory and inconclusive as to the validity of the contracts. For example, Avidan’s
           flight history shows him to be in Tel Aviv up until 23 April 2008. However, in his written
           evidence Avidan said that he and Steinmetz met with President Conte in April 2008.573
           This is consistent with Steinmetz’s evidence. 574 According to Steinmetz’s travel
           information (including his stamped passport), Steinmetz was in Guinea on 9-11 April
           2008 and therefore the meeting must have taken place on one of these dates.5T5
           Steinmetz’s travel documentation indicates he was also in Guinea in February and May
           2008, but Avidan appears to have also been out of the country on these dates. The
           Tribunal is simply unable to reconcile this evidence. Moreover, Avidan’s travel record
           appears to be incomplete as it shows that he returned to Conakry Ifrom Israel) on 28
           November 2008, but the next entry is a flight from Tef Aviv to Paris on 14 December, with
           no indication of how or when Avidan travelled from Conakry to Tel Aviv. The Tribunal is
           unable to reach any conclusion, based on this evidence, as to Avidan’s whereabouts on
           or about 27-28 February 2008.

610.       Similarly, the expenses iedger does not provide any evidence as to Avidan’s location on
           these dates. While the ledger includes an entry on 27 February 2008 for rental car costs
           in Israel claimed by Avidan, the Tribunal does not consider that this provides any
           indication of when the rental actually took place. For example, the ledger also indicates
           expenses of Avidan incurred in Paris and Israel which are recorded on 12 February 2008
           - a date on which (according to his travel records) he was in Guinea, not Paris. This
           indicates that the date on which an expense is recorded in the ledger is not necessarily
           the date on which that expense was incurred by the person making the claim. The
           Tribunal therefore finds that the car rental entry on 27 February 2008 does not prove that
           Avidan was in Israel on that date or that he rented a car on that specific date. It is
           therefore of little probative value.

611.       In sum, therefore, the evidence presented by BSGR in support of its case theory that the
           contracts are fraudulent is at best inconclusive as to the physical location of Avidan on or
           around 27-28 February 2008.

612.       Equally, the evidence cited by Vale in support of its case theory is inconclusive. The
           Tribunal is unpersuaded that the three entries in the expense ledger referred to by Vale
           show that Avidan visited Mme. Tour~ in February 2008. The first entry only refers to
           "Toure". Avidan says that this ambiguous reference is likely to be a reference to I.S.
           Toure, who frequently accompanied Avidan on delegations to local villages.~76 Indeed,
           there are other references in the ledger to the organisation of ceremonies, concerts and
           meals for these delegations. It would not make sense for BSGR to organise such matters
           simply to get Mine. Toure to sign the contracts. Moreover, it is also unlikely that a
           company would record the name of the person being bribed in its expenses report.



~72    Expenses of Conakry Head Office, February 2008, C-346
573    Avidan First WS, paragraph 91.
574    Steinmetz First WS, paragraph 30.
-~Ts   Benjamin Steinmetz passports and flight documents, R-115.
sTe    Avidan Second WS, paragraph 20.1.


                                                   163
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 166 ofC283
                                                                         (pt.
                             2) Pg 66 of 101



613.   As regards the second entry, the Tribunal does not find the payment of USD 1,000 to
       Bangoura to be particularly suspicious. In fact, the ledger identifies that ~3angoura was
       paid monthly sums of USD 1,000 from December 2007, indicating that it was indeed a
       monthly salary. Finally, as regards the third entry, the Tribunal considers that the
       reference to "Copy of documents, making stamps" lacks sufficient specificity to provide
       conclusive proof of the validity of the contracts, especially given the doubt that exists over
       Avidan’s whereabouts. Although it would be a remarkable coincidence, the entry could
       just be referring to a generic administrative expense. Vale points out that 28 February
       2008 was the only day in that month that this expense was recorded, but even so, this is
       not a fact of sufficiently significant probative value to allow (without other supporting
       evidence) a finding that the contracts were not forgeries.

614.   Vale also points out that Cilins confessed to asking Mme. Toure to destroy documents
       that were relevant to the U.S. Grand Jury proceedings and argues that he would not have
       offered money to Mme. Tour6 to destroy the documents if they were forgeries and would
       have reported the forgeries to the police.577 However, while Cilins referred to documents
       bearing the dates 27 and 28 February,578 the precise nature of these documents is not
       clear. Cilins did not provide any evidence in this arbitration on this point or attend the
       hearing for cross-examination. As previously noted, Mme. Tour6 has not provided any
       evidence before this Tribunal. Consequently, the Tribunal finds that Cilins’ reference to
       documents to be destroyed is too vague to support a finding that the contracts of 27 and
       28 February 2008 were not forgeries.

615.   In sum, the Tribunal finds the evidence before it insufficient to prove whether or not the
       contracts of 27 and 28 February 2008 were forgeries. The Tribunal therefore makes no
       finding as to the validity of the contracts and therefore that the fifth episode cannot be
       relied upon as a ground for misrepresentation.

616.   The Tribunal turns to the last episode of Vale’s case theory. Vale avers that Pentler
       signed two contracts on BSGR’s instructions with Mme. Toure and Matinda on 8 July
       2010 in Sierra Leone to end its relationship with her,57~ before it signed replacement
       contracts on 3 August 2010 to remove the references to Simandou in the 8 July 2010
       contracts.56° Vale claims that, pursuant to one of the replacement contracts which
       promised USD 5.5 million to Mine. Tour6, Mme. Tour6 signed a declaration confirming
       that she had received USD 2.4 million, and Pentler signed a new contract with Mine.
       Toure and Matinda, agreeing to pay USD 3.1 million.581

617.   BSGR admits that Pentler signed the contracts on 3 August 2010, and that Mme. Toure
       executed a declaration and Pentler signed another contract for USD 3.1 million pursuant
       to the 3 August 2010 contracts. But BSGR denies Vale’s case theory by arguing that the
       8 July 2010 contract promising USD 5 million (the "8 July USD 5 million contract")
       (which contains Noy’s signature) is a forgery. BSGR has adduced witness testimony from



577 Transcript, Educatory Hearing, Day 2, p. 19, lines 5-13.
578 Transcript of Call between Cilins and Mme. Tour~, p.153, C-6.
s79 Contract between Matinda & Co. Ltd and Pentler, 8 July 2010, C-563; Untitled Agreement between
Mrne. Toure and Pentler, 8 July 2010, p. 234, C-6.
~o Agreement between Matinda & Co Limited and Pentler, 3 August 2010, R-151; Untitled Agreernent
between Mrne. Toure and Pentler, 3 August 2010, pp. 236-237, C-6.
~1 Undated Agreement between Pentler and MatindatMarnadie Tour~, pp. 239-240, C-6; Statement
of Mrne. Toure, p. 244, C-6.

                                                164
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      167 ofC283
                                                                              (pt.
                                  2) Pg 67 of 101



               Noy that he did not sign this contract,582 and argues that Mme. Toure had simply taken
               the 3 August 2010 contract and manipulated it to refer to Simandou to implicate BSGR.
               As regards the second 8 July 2010 contract, BSGR does not express a clear view on it,
               and simpty states that the document evidencing this contract is only a translation and it
_3             was not entered into by Noy.

     618.      The Tribunal accepts Vale’s case theory that Pentler signed two contracts on 8 July 2010
               with Mme. Tour6 and Matinda, before it signed replacement contracts on 3 August 2010
               to remove the references to Simandou in the 8 July 2010 contracts. The allegation that
               the 8 July USD 5 million contract was forged is not credible in the light of the other 8 July
               2010 contract (the "8 July USD 5.5 million contract"), the authenticity of which BSGR
               has not denied. This is unsurprising because the 8 July USD 5.5 million contract was
               produced by BSGR in this arbitration. The 8 July USD 5.5 million contract mirrors the
               terms of one of the 3 August 2010 contracts, as does the 8 July USD 5 million contract in
               respect of the other 3 August 2010 contract, save that the references to Simandou were
               removed. This is a clear indication that the 8 July contracts are both authentic, confirming
               Vale’s case theory that they were amended to remove the Simandou references.

     619.      If Pentler signed these contracts, did BSGR authorise or know about the signing? On a
               balance of probabilities, the Tribunal finds that the evidence is insufficient to show that
               BSGR knew of or authorised the signing. Consider Vale’s case theory. Vale points out
               that Mine. Toure’s lawyer sent a letter to BSGR on 8 June 2010, attaching the February
               2008 contracts and demanding that BSGR perform those contracts.~8~ Unusually, three
               days later after BSGR’s denial on 20 June 2010,s84 Mine. Tour6’s lawyer sent a letter to
               retract the allegations in the 8 June letter and to tender an apology.585 A month after that,
               the 8 July 2010 contracts were signed and on 16 July 2010, BSGR agreed to pay USD
               4.5 million to Pentfer.ses On 22 and 27 July 2010, Pentler transferred USD 149,970 and
               USD 100,000 to Mme. Toure respectively.587 On 30 July 2010, another letter was sent by
               Mme. Toure’s lawyer, confirming the retraction again,sea On 3 August 2010, the
               replacement contracts were signed and, two days later, BSGR transferred USD 3 million
               to Pentler pursuant to the USD 4.5 milfion agreement. 589 F’entler transferred USD
               149,970 to Mme. Toure on the same day.5~° Vale’s case is that these events occurred
               within such a short span of time that they cannot be coincidental, and are indicators that
               BSGR instructed Pentler (following Mme. Tour~’s letter) to enter into the contracts to


     ss2   Noy First WS, paragraphs 8’1-82.
     s~3   Letter from N. Moussi to BSGR, 8 June 2010, R.55.
     s~4   Letter from BSGR Guinea to Nassif Moussi, 20 June 2010, R-56.
     585   Letter from N. Moussi to BSGR, 23 June 2010, R-57.
     588   Annotated Milestone Agreement, 16 July 2010, R-113; Noy First WS, paragraph 99; Steinmetz
     First WS, paragraphs 50-51.
     587 USA v. Cilins, Government’s Mem. In Supp. of Detention Pending Trial, Dkt. No. 13, 6 June 2013,
     p. 13, C-109; USA v. Cilins, Government’s Sentencing Mem, Dkt. No. 69, 18 July 2014, p. 4, C-111;
     Cheque number 96 dated 27 July 2010, p. 191, C-6.
     588 Letter from N. Moussi to BSGR, 30 July 2010, R-13D.
     5~9 Payment from Windpoint Overseas to Pentler, 5 August 2010, p. 1, R-211; Payment from BSGR
     Limited to Windpoint Overseas Limited for USD 3 million, 5 August 2010, C484; Payment Instructions
     for Windpoint Overseas to Pay USD 3 million to Pentler Holdings Limited on 5 August 2010, 0-497;
     Windpoint Overseas Limited’s Bank Statements for the Period 1 August 2010 to 31 August 2010, C-
     480.
     5~o USA v. Cilins, Government’s Mem. In Supp. of Detention Pending Trial, Dkt. No. 13, 6 June 2013,
     p. 13, C-lD9; USA v. Cilins, Government’s Sentencing Mem., Dkt. No. 69, 18 July 2014, p. 4, C-111;
     Cheque number 97 dated 5 August 2010, p. 192, C-6.

                                                        165
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 168 ofC283
                                                                         (pt.
                             2) Pg 68 of 101



       silence her, leading to her retraction and explaining Pentler’s subsequent entry into these
       contracts.

620.   There are two reasons why Vale’s case theory is problematic.

621.   First, on 15 July 2010 Merloni-Horemans (on behalf of BSGR Steel) wrote to Noy (on
       behalf of Pentler) to complain about the 8 June letter and stated that BSGR had no
       knowledge of the false allegations contained in that letter and demanded from Noy a
       written explanation of the allegations in that letter.5~1 On 3 August 2010, Noy replied to
       apologise that BSGR had received that letter, stated that Pentler had dealt with Matinda
       since 2005, and urged BSGR to ignore the contents of the letter,s92 This correspondence
       seems to run counter to the theory that BSGR appreciated what Mme. Tour6 was doing
       and had instructed Pentler to enter into the July and August contracts. Vale’s explanation
       is that this correspondence was a mere cover up,se3 but this is hardly persuasive.

622.   Second, BSGR’s agreement to pay Pentler USD 4.5 million was based on Pentler’s
       achievement of certain milestones in the BSGR-Pentler Milestone Agreement, which
       mirrored the milestones in the Pentler-Bah Milestone Agreement and the Pentler-Daou
       Milestone Agreement.5"4 Payments made under the BSGR-Pentler Milestone Agreement
       would therefore be meant for Bah, Daou and I.S. Tour~ and not for Mme. Tour& The
       Amendment Protocol dated 20 February 2006, which BSGR says assigned the rights
       under the Pentler-Bah contract to Mme. Tour6, does not in fact purport to assign these
       rights, and merely states in ambiguous terms that Pentler "shall now be bound to
       MATINDA" when Matinda was not even a party to this agreement,s~s

623.   For the above reasons, the Tribunal finds that the evidence is insufficient to show that
       BSGR knew of or authorised the signing of the July or August 2010 contracts. In coming
       to this conclusion the Tribunal has considered the opinion of Dr Shi (Vale’s expert) that
       there exists a prima facie link between a USD 3 million payment made by BSGR to
       Pentler under the Milestone Agreements~6 and payments made by Pentler to Mme. Tour6
       of around USD 150,000 on the same date (and earlier payment to Mme. Toure of around
       USD 250,000, paid just after BSGR had agreed to the additional Milestone payment).5~z
       Nothing in Dr Shi’s analysis provides any conclusive evidence (and nor does Dr Shi
       purport to draw any final conclusions) as to whether BSGR did or did not know about the
       July or August 2010 agreements between Pentler and Mme. Tour& Dr Shi simply
       speculates that a prima facie link exists, but without further evidence this is insufficient to
       draw any conclusions on the issue.

624.   Vale insists that Noy was acting on BSGR’s behalf when he entered into the July and
       August 2010 contracts, pointing out that Noy received a visa as a "consultant" to Koidu
       (BSGR’s diamond mining operation in Sierra Leone), which he obtained with the help of


5g~
    D. Pollak’s Internal Audit File, 21 May 2012, p. 157, C-244.
~92
    D. Pollak’s Internal Audit File, 21 May 2012, p. 158, C-244.
593
    Vale’s Statement of Reply, paragraphs 459, 46i.
5~4
    Annotated Milestone Agreement, 16 July 2010, R-113. Vale accepts that this agreement was
based on the milestone schedule in the 8SGR-Pentler Milestone Agreement: see Vale’s Statement of
Reply, paragraphs 76, 148; Transcript, Merits Hearing, Day i, p. 106, line 21 - p. 108, line 15.
s9s Amendment to the Agreement Protocol between Pentler, A. Bah and I.S. Tour6, 20 February 2006
R-I~0.
s~6 See Annotated Milestone Agreement, 16 July 2010, R-113.
sg~ Oxera Report, paragraphs 24-34.


                                                166
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 169 ofC283
                                                                         (pt.
                             2) Pg 69 of 101



          Saada (the Director of Steinmetz Diamond Group), and claiming that Noy’s trip was
          sponsored by BSGR. But the email chain on which Vale relies simply shows Noy
          requesting Saada to help with his visa application on 6 July 2010, which Saada
          forwarded to his secretary to process the application.598 The application succeeded on
          the same day and the secretary forwarded it to Saada for his onward transmission to
          Noy.~99 Saada attests that it was common practice that "we arrange visas on a regular
          basis for staff members and for friends of people within the company" (including Noy who
          mixed in the same circles as Saada did) and recounts that this was "an entirely routine
          and unmemorable administrative event".6°° The Tribunal considers Saada’s testimony to
          be believable on this factual point, and finds that the Noy-Saada email chain does not
          show that Noy was acting on BSGR’s behalf.

625.      The Tribunal concludes that there is insufficient evidence that BSGR knew of or
          authorised Pentler to sign the July and August 2010 contracts. It follows that the sixth
          episode of Vale’s case theory does not satisfy the First Limb, whether through the first or
          second method.

          The Second Limb

626.      The Tribunal has so far found that the second of the six episodes satisfies the First Limb.
          The next question is whether that episode fulfils the Second Limb, i.e. whether the offer
          of monies under the second episode was for the purpose of achieving one of the four
          aims referred to in BSGR’s anti-bribery representations.8°1

627.      Vale’s case theory is that the purpose of the offer of shares to Mme. Tour~ under the
          Tour~ MoU via the interposition of Pentler was to secure her assistance in influencing
          President Cont~ to grant the mining rights to BSGR. The first issue is whether BSGR’s
          offer was indeed for such a purpose. If it was, the second issue is whether this falls under
          one of the four stated aims in BSGR’s representations.

628.      On the first issue, Vale provides an extensive case theory of how Mme. Tour~ sought to
          influence her husband from late 2005 (prior to the Tour~ MoU) all the way until
          September 2008. The case theory is set out in its Statement of Case and Statement of
          Reply and will not be repeated here. The Tribunal will simply set out its findings on Vale’s
          case theory as follows.

          628.1.    Late 2005 meetinq. The Tribunal accepts the witness testimony of Souar~8°2
                    (who was Minister of Mines from March 2005 to April 2006) that (a) a meeting
                    took place in November or December 2005 between at least Ci]ins, President
                    Cont~ and Mme. Tour~ at the presidential palace; (b) President Cont~ called in
                    Souar~ to introduce Cilins to him, order him to assess how they could
                    incorporate BSGR into the GoG’s plans for Simandou and instructed him to
                    return with a solution and; (c) Souar6 subsequently told BSGR to apply for
                    exploration permits in areas which were not already subject to permits.8°~ The
                    Tribunal accepts Souar~’s inference of the meeting’s context that BSGR had

598   Emails between M. Noy, P. Saada and L. Foh of Koidu, 6 July 2010, C-564.
599
      M. Noy Visa to Sierra Leone, valid 7 July 2010 to 7 September 2010, 0-565.
600
      Saada Second WS, paragraphs 14-15.
6ol   See paragraph 583.2.
602
      Souar~ WS, paragraphs 8-10.
803   Souar6 WS, paragraph 17.

                                                   167
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 170 ofC283
                                                                         (pt.
                             2) Pg 70 of 101



                approached Mme. Tour& and she had asked President Conte to help them.6°4
                BSGR has not adduced any sufficient evidence to rebut Souar~’s testimony,
                apart from Struik’s attestation that he was not aware of any meetings that Mine.
                Toure had organised on BSGR’s behalf with President Cont~.6°5

       628.2,   February 2006 meetin_q and follow-up meetincl. The Tribunal finds that, after
                BSGR obtained the exploration permits in Simandou North and South, a
                meeting took place again in February 2006 at the presidential palace between
                Noy, Cilins, Oron, Saada, I.S. Tour& President Cont6 and Mme. Tour6 on the
                basis of the testimonies of Noy and Saada.6°6 The Tribunal finds that Vale has
                failed to provide sufficient proof that Steinmetz and Struik were also present at
                the meeting, the only evidence being Mme. Tour~’s declaration attached to the
                Technical Committee’s Report which has not been tested in this arbitration.5°7
                The Tribunal also finds that Vale has failed to provide sufficient evidence that
                this meeting was convened for BSGR to bring "the money" (which seems to be
                referring to the USD 12 million alluded to in paragraph 594 above that BSGR
                allegedly promised), or organised by Mme. Tour~, in the light of Noy’s and
                Saada’s testimony that the meeting was for BSGR to be presented formally to
                President Cont&6°8 The Tribunal also finds that there is insufficient evidence of
                a follow up meeting in Dubreka the next day (which BSGR and its witnesses
                vehemently deny6°a), during which Steinmetz allegedly thanked Mme. Tour6 for
                her help in obtaining the exploration permits in Simandou North and South and
                requested her assistance to obtain Simandou Blocks 1 and 2 (over which Rio
                Tinto held exploration permits at the time), in exchange for 5% sharehoiding.
                Vale only adduces Mme. Tour~’s declaration appended to the Technical
                Committee Report which has not been tested in this arbitration.~1°

       628.3.   August 2007 to December 2007 meetinqs.

                628.3.1.   The Tribunal finds that BSGR then conducted exploration activities
                           between mid-2006 and mid-2007 on Simandou North and South. By
                           the end of that period, it became clear that the drilling results in
                           Simandou North were unfavourable.

                628.3.2.   The Tribunal accepts Kant~’s testimony611 (which is corroborated by
                           an email from Avidan to Steinmetz dated 18 September 2007e12) that,
                           in view of the drilling results, Avidan and I.S. Tour6 visited Kant~
                           (who was Minister of Mines from March 2007 to August 2008) in

604 Souare WS, paragraph 10.
sos Struik First WS, paragraph 104~
606 Noy First WS, paragraphs 44-46.4; Saada First WS, paragraph 6; Saada Second WS, paragraph
10.
607 Report of the Technical Committee, 21 March 2014, p. 37, paragraph 13, 0-6.
6o~ Noy First WS, paragraphs 44-46.4; Saada First WS, paragraph 6; Saada Second WS, paragraph
10.
609 BSGR’s Statement of Rejoinder, paragraph 103; Steinmetz First WS, paragraph 59; Avidan First
WS, paragraph 90; Noy First WS, paragraph 46.5; Saada First WS, paragraph 7; Struik First WS,
~aragraph 106.
 o Report of the Technical Committee, 21 March 2014, p. 37, paragraph 14, C-6; Vale’s Statement of
Case, paragraph 145; Vale’s Statement of Reply, paragraphs 353-355.
61~ Kante WS, paragraphs ~ 1-20.
6~= Emails between A. Avidan, B. Steinmetz, M. Struik and P. Saada, 18 September 2007, C-330.

                                               168
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 171 ofC283
                                                                         (pt.
                             2) Pg 71 of 101



                               August 2007 to express BSGR’s continued interest in Simandou
                               Blocks 1 and 2. Kant6 replied that BSGR should focus on developing
                               Simandou South instead of fixating on areas occupied by another
                               company.

                    628.3.3.   The Tribunal accepts Kant6’s testimonye13 that, in August 2007 after
                               the meeting in paragraph 628.3.2 above, President Cont~ summoned
                               Kant~ to a meeting with Avidan and I.S. Tour~ (and Avidan said he
                               was there to talk about his problem). The Tribunal agrees with
                               Kant6’s inference that Avidan and I.S. Tour6 had gone to President
                               Cont~ directly because they were not satisfied with the answer given
                               by Kant~ at the earlier August 2007 meeting. The Tribunal also
                               accepts Kant~’s testimony that he advised President Cont~ that
                               BSGR needed to prove itself regarding Simandou North and South
                               and, in any event, Rio Tinto already held the mining rights to
                               Simandou Blocks 1 to 4. After consideration, President Cont~ told
                               Kante to make the decisions that served Guinea’s interests best.
                               Avidan and I.S. Toure, however, were undeterred and went to
                               Kante’s office after that to insist on the withdrawal of Rio Tinto’s
                               mining rights, which Kant6 resisted.

                    628.3.4.   The Tribunal accepts Kant~,’s testimonye14 (which is corroborated by
                               Avidan’s and Struik’s testimony6~s) that, in December 2007, President
                               Conte summoned Kante to a meeting with Mme. Toure and Kouyate
                               (the then Prime Minister) to seek his explanation of BSGR’s situation
                               again, and Kante did so by educating President Cont~ about BSGR’s
                               own slow progress in Simandou North and South, and explaining why
                               the GoG had no reason to grant BSGR additional areas. Kante’s
                               explanation led President Conte to turn towards Mme. Toure and say,
                               "1 had told you to stay out of these mining problems". No orders were
                               given by President Conte at the end of the meeting.

                    628.3.5.   The Tribunai accepts Kante’s testimony6~e that, the next day after the
                               December 2007 meeting, Kouyate summoned Kante to his office
                               where Mme. Toure was present to tell him "this is the President’s
                               fourth wife, we have to find a solution to her problem", to which Kante
                               replied that Rio Tinto’s concession could only be withdrawn by
                               Presidential decree and that he could not grant exploration permits to
                               another company for an area that was subject to a mining concession.
                               Kouyat~ then turned to Mme. Tour~ and said, "see, this is what I was
                               telling you about him."

          628.4.    April 2008 - May 2008 meetinqs. The Tribunal accepts Avidan and
                    Steinmetz’s testimonye17 that in April 2008, a meeting took place between
                    Avidan, Steinmetz, President Cont~ and Mme. Tour~, during which President


e13   Kante WS, paragraphs 22-29; Transcript, Merits Hearing, Day 2, p. 3, lines 8-16.
e14   Kant~ WS, paragraphs 30-34.
e~5   Avidan First WS, paragraph 101; Struik First WS, paragraphs 112-114.
~6    Kante WS, paragraphs 35-37.
~17 Avidan First WS, paragraphs 91-92; Steinmetz First WS, paragraphs 30, 58.

                                                   169
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 172 ofC283
                                                                         (pt.
                             2) Pg 72 of 101



                 Cont~ summoned Soumah (then Secretary General) to instruct him to review
                 Rio Tinto’s mining rights, followed by further separate meetings with Soumah
                 and Kouyat~ (and Avidan testifies that Kouyat~ seemed "less keen" on taking
                 Rio Tinto’s rights away during those meetings). In view of this meeting, the
                 Tribunal finds Vale’s asset[ion618 (that a second meeting took place in May 2008
                 between President Cont., Mme. Tour~ and Avidan, where President Cont~
                 ordered Soumah to prepare a Presidential decree to revoke Rio Tinto’s mining
                 rights) to be believable. The Tribunal also notes that Kouyat~ was dismissed on
                 22 May 2008,61g that 8oumah’s first notification to Rio Tinto of the GoG’s
                 withdrawal of its mining rights was dated 22 May 2008,620 and that there is
                 evidence that Kouyat~ takes the view that he was dismissed because he
                 refused to give Rio Tinto’s mining rights to BSGR.621 The Tribunal notes that, on
                 28 July 2008, President Conte formally revoked Rio Tinto’s mining concessions
                 and permitting Rio Tinto to retain only 50% of the area in accordance with the
                 Mining Code, 622 and that, in August 2008, BSGR Guinea submitted an
                 application for Simandou Blocks 1 to 3.623

       628.5.    September 2008 meetinq. The Tribunal accepts the testimony of Nabe624 (who
                 replaced Kante as Minister of Mines on 27 August 2008 after Kante’s
                 dismissal82~) that, in September 2008, President Cont~ summoned Nabe to a
                 meeting in his office when Souar~ (the Prime Minister from 20 May 2008) and
                 Mme. Toure were also present. President Conte told Souar~ and Nab6 that "If
                 [Rio Tinto] do not comply [with the 50% retrocession], we must drive them out"
                 and told them to act quickly. The Tribunal notes Nab~’s understanding that
                 "Mme. Tour~ was putting pressure on her husband on behalf of BSGR
                 concerning Simandou, just like her brother was. The President was impatient.
                 [...] the goal was to withdraw some of Rio Tinto’s rights to give them to RSGR."
                 Nabe has testified, that during this period, meetings continued to be held with
                 Avidan and I.S. Tour6 and President Conte continued to issue orders to Nab6
                 regarding the retrocession of Rio Tinto’s rights.

       628.6.    The Tribunal notes that, on 4 December 2008, the Council of Ministers decided
                 to retrocede Simandou Blocks 1 and 2 from Simfer (Rio Tinto’s subsidiary) and
                 issue exploration permits over them to BSGR Guinea.62s




e~8 Vale’s Statement of Case, paragraphs 163-164; Vale’s Statement of Reply, paragraphs 370-371.
~9 Guinee Information, "Ahmed Tidiane Souar~, le dernier premier ministre du General Lansana
Conte repond aux accusations de son pr6d6cesseur Lansana Kouyate", 15 May 2014, p. 3, C-77.
6=9 Email from M. Berkner of Skadden Arps to M Gordon of Clifford Chance et al., 9 April 2010, 0-47.
6~ Guinee Information, "Ahmed Tidiane Souar~, le dernier premier ministre du General Lansana
Cont6 r~pond aux accusations de son pr~d~cesseur Lansana Kouyat~", 15 May 2014, p. 3, C-77.
622 Decree No. D/2008t041/PRG/SGG, 28 July 2008, C-27; see also Letter from S. Mamady Soumah
to CEO of Simfer S.A, 30 July 2008, C-26.
623 Letter from A. Avidan to L. NabS, 5 August 2008, C-29.
624 Nab~ WS, paragraphs 6-22.
e=.~ Transcript, Merits Hearing, Day 2, p. 18, lines 7-9; Nabe WS, paragraph 5.
6=8 Nabe WS, paragraph 21; Transcript, Merits Hearing, Day 2, p. 31, lines 3-10. Nab~ sent Simfer a
retrocession plan for Simandou Blocks I and 2 to be retroceded the same day: Email from M. Berkner
of Skadden Arps to M. Gordon of Clifford Chance et al., 9 April 2010, 0-47. Nabe issued a decree
granting BSGR Guinea exploration permits in the same Blocks: Decree No. 200814980IMMGISGG
issued by Nabe, 9 December 2008, C-31.

                                                170
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 173 ofC283
                                                                         (pt.
                             2) Pg 73 of 101



629.    Based on these findings, the Tribunal finds that the facts show on a balance of
        probabilities that Mme. Toure had exercised influence on President Conte in his decision-
        making from late 2005 to September 2008. Critically, Kant6’s testimony paints the
        narrative in 2007 that, after BSGR learned the drilling results in Simandou North were not
        propitious, Avidan and I.S. Tour~ tried to convince Kant~ to grant Rio Tinto’s mining
        rights to BSGR. When those attempts failed, Avidan and I.S. Toure approached
        President Cont,, directly, who approached Kant~ and heard his advice, and chose not to
        follow up on Avidan and I.S. Toure’s requests. Avidan and I.S. Tour6 were undeterred,
        and they turned to Mme. Toure for assistance, who tried to persuade President Conte to
        grant the rights to BSGR. President Cont~ sought Kant~’s advice once more and, when
        Kant~ repeated his views, President Cont~ rebuked Mme. Tour~ for meddling. Mme.
        Toure then tried to convince Kouyate to award the rights to BSGR, to which Kouyate
        must have reluctantly obliged because he would have anticipated what Kante would say.
        And when Kant,, advised against giving BSGR the rights once more, Kouyate said to
        Mme. Tour6: "see, this is what I was telling you about him". In short, 2007 was a year of
        multiple failed attempts.

630.    But the turning point came when Avidan and I.S. Toure approached Kant~ once more
        after the last meeting with President Cont& This time, Kante advised that Rio Tinto’s
        mining concessions could only be revoked by Presidential decree. This must have
        galvanised Avidan and I.S. Tour~ to find ways to persuade President Cont6 to issue this
        decree. And they must have succeeded, because in April-May 2008, President Cont~
        summoned Soumah to instruct him to review Rio Tinto’s mining rights and prepare a
        decree to revoke those rights.

631.    The evidence also indicates that Mme. Tour~, assisted in influencing President Cont~’s
        decision to revoke Rio Tinto’s rights and give them to BSGR. Avidan met Mme. Toure as
        recently as February 2008, consistent with the narrative that Avidan had given
        instructions to her from December 2007 onwards.627 Mme. Tour~ was present at all the
        2008 meetings when this was not normal practice.628 Nab~ testified that Mme. Tour~’s
        conduct at the September 2008 meeting indicated that she was exerting influence on
        Cont&629 This is all evidence that Mme. Toure assisted in influencing President Conte’s
        decision.

632.    It is also not surprising that President Conte succumbed to Mme. Toure’s influence. He
        was critically ill from August 2008 onwards,6s° and prior to August 2008, Souare attests
        that President Conte was already in a condition which rendered him susceptible to being
        used by "those who were working with him and had done so for many years",e~l



8z7 This is corroborated by Avidan’s admission that he met Mme. Tour~ four or five times between
September 2006 and February 2008: Avidan First WS, paragraph 43,
s~a Transcript, Merits Hearing, Day 2, p. 38, line 17 - p. 39, line 14. The view that it was unusual for
the President’s wife to attend meetings is shared by Souar6 (Transcript, Merits Hearing, Day 1, p. 224,
line 17 - p. 25, line 5) and Kante (Transcript, Merits Hearing, Day 2, p. 27, line 5 - p. 28, line 3) in
respect of other meetings.
629 Nab~ WS, paragraphs 8-9; Transcript, Merits Hearing, Day 2, p. 31, line 18 - p. 32, line 7. More
generally, Nabe and Souare testify that Mme. Tour6 asserted influence on Cont,: Transcript, Merits
Hearing, Day 1, p. 228, line 19 - p. 229, line 20; Transcript, Merits Hearing, Day 2, p. 35, lines 16-22
and p. 38, iines 1-4.
~o Transcript, Merits Hearing, Day 2, p. 26, lines 4-13.
s=~ Transcript, Merits Hearing, Day 1, p. 231, lines 5-12.


                                                  171
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 174 ofC283
                                                                         (pt.
                             2) Pg 74 of 101



633.   The result of Mme. Toure’s influence was that President Conte dismissed both Kouyate
       (as Prime Minister) and /<ante (as Minister of Mines) because they both opposed the
       transfer of the mining rights from Rio Tinto to BSGR.632 When Nab~ was appointed as
       Minister of Mines, President Cont~ hurried Nab~ with respect to the grant of rights to
       BSGR,633 notwithstanding that the revocation and grant of rights in Simandou Blocks 1
       and 2 were separate issues that could be treated separately,~34 and that Souare and
       Nabe had both expressed misgivings about President Conte’s decisions.635 The Council
       of Ministers implemented President Conte’s wish of revoking Rio Tinto’s rights and giving
       them to E~SGR on the same day (4 December 2008).636

634.   In summary, the witness testimonies from Souare,/<ante and Nabe and the surrounding
       evidence constitute clear and convincing evidence that Mme. Toure did in fact exercise
       influence on President Cont,’ in his decision-making in relation to Simandou from late
       2005 to September 2008. Coupled with the fact that 13SGR authorised the Toure MoU,
       the witness testimonies lead this Tribunal to find that the Tour6 MoU was executed to
       secure Mme. Toure’s assistance in influencing President Cont& At the very least, BSGR
       had reason to know that this was the Tour6 MoU’s purpose. BSGR argues that the Tour~
       MoU was "entered into following an agreement between Ms Toure and Pentler’s local
       partners’’~3z (i.e. an assignment by Bah and I.S. Toure of their own shares in BSGR
       Guinea BVI to Mine. Toure) and was not for securing Mme. Toure’s assistance, but this
       argument is far-fetched. BSGR has not provided any explanation for why Bah and 1.8.
       Toure would want to assign such a significant interest to her, and simply relies on Noy’s
       testimony that Bah and I.S. Tour4~ are "grown men and it was not for us to question their
       business deals",e~

635.   Having found that the Toure MoU was executed to secure Mme. Toure’s assistance in
       influencing President Conte, the next issue is whether this falls under one of the four
       stated aims in 13SGR’s representations. The Tribunal is satisfied that it falls at least under
       the third stated aim, namely that the offer of shares to Mme. Tour~ was for the purpose of
       securing an "improper advantage", the impropriety arising from exercising influence on
       the decision-making of another Government Official, President Cont& The Tribunal finds
       that Vale has satisfied the Second Limb.

       The Third Limb

636.   As regards the Third Limb, the test is whether BSGR knew that the offer of shares under
       the Toure MoU was for the purpose of securing an improper advantage,e39 namely to
       secure Mme. Toure’s assistance in influencing President Conte. Having found that BSGR
       authorised (or at least knew of) the Toure MoU, the Tribunal considers that there can be
       no other legitimate purpose which the Toure MoU served. On that premise, BSGR must
       have known the real purpose of the Toure MoU. Indeed, based on the findings in the


~32 Guinee Information, "Ahmed Tid]ane Souar~, le dernier premier ministre du General Lansana
Conte repond aux accusations de son predecesseur Lansana Kouyate", 15 May 2014, p. 3, C-77;
Transcript, Merits Hearing, Day 2, p. 23, line 3 - p. 24, line 10.
~33 Nabe WS, paragraph 17; Transcript, Merits Hearing, Day 2, p. 32, line 24 - p. 34, line 6.
634 Kant6 WS, paragraph 41; Transcript, Merits Hearing, Day 2, p. 24, lines 18-21.
63s Nabe WS, paragraph 10; Transcript, Merits Hearing, Day 2, p. 37, lines 3-25.
636 Transcript, Merits Hearing, Day 2, p. 32, lines 11-23.
e~7 BSGR’s Statement of Defence, paragraph 218(iii).
63a Noy First WS, paragraph 60.2.
~39 See paragraph 583.3.


                                                172
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 175 ofC283
                                                                         (pt.
                             2) Pg 75 of 101



          Tribunal’s analysis of the Second Limb, Avidan (CEO of BSGR Guinea) was closely
          involved in BSGR’s journey towards its ultimate aim of procuring the exploration permits
          in Simandou Blocks 1 and 2.

637.      The Tribunal finds that BSGR knew that the offer of shares under the Tour• MoU was for
          the purpose of securing Mme. Toure’s assistance in influencing President Cont¢, and
          concludes that BSGR made a false representation in declaring that there had not been
          any bribery of Mme. Tour&

          The Mebiarne Issue

638.      A final issue must now be dealt with before the Tribunal can proceed to Vale’s bribery
          claim involving Thiam. On 31 October 2016, BSGR filed a memorial on a U.S. criminal
          complaint dated 12 August 2016 against Mebiame, explaining the relevance of the
          complaint to the issues in this arbitration. One main issue to which the complaint was
          said to be relevant to was Vafe’s bribery claim against Mme. Tour& However, the
          Tribunal has reviewed BSGR’s submissions and the supporting evidence (as well as
          Va]e’s reply submissions dated 14 November 2016) and finds that this evidence does not
          affect the Tribunal’s reasoning for its findings on BSGR’s bribery of Mme. Tour& The
          Tribunal will now explain its reasoning in the passages below.

639.      BSGR’s central argument is that VBG’s mining rights were revoked because President
          Cond6 was bribed to do so, and not because BSGR had obtained the rights by bribery in
          the first place. To support this argument, BSGR relies on the following case theory.

          639.1.   After Vale and BSGR entered into the Joint Venture Agreements in April 2010,
                   Mebiame negotiated from June 2010 to June 2012 with Cond~ and other
                   Guinean government officials for mining rights, including VBG’s mining rights,
                   on behalf of an individual named Walter Hennig, a wealthy South African, and
                   his company, Palladino Holdings ("Palladino"). In exchange, Mebiame and
                   Hennig assisted Conde to be elected as President in late 2010.64°

          639.2.   After the election, Mebiame and Hennig helped redraft the Guinean mining code
                   (which provided for a review of all mining rights),641 and draft letters to existing
                   holders of mining rights (including VBG) to inform them that there were legal
                   issues with their mining rights.64~ Mebiame helped Conde set up SOGUIPAMI, a
                   state-owned mining company that would take a minimum 15% share of all
                   companies granted mining rights under the new Guinean mining code.643

          639.3.   Discussions followed between Hennig and Och-Ziff Capital Management Group
                   ("Och-Ziff"), a large US hedge fund, on how to reward Mebiame and
                   themselves. Hennig sought help from Och-Ziff, and together they conceived a
                   plan whereby Hennig would buy 31.5 million shares in an unnamed London-
                   based oil and gas company from an unnamed South African conglomerate for
                   USD 25 million, and then resell 18.5 million of those shares to a company called

640   BSGR’s Memorial on   the   Mebiame Issue,   paragraphs 12, 36, 38.
641   BSGR’s Memorial on   the   Mebiame Issue,   paragraphs 43-45.
642   BSGR’s Memorial on   the   Mebiame Issue,   paragraphs 46-49.
643    BSGR’s Memorial     on    the Mebiame      Issue, paragraphs 36-37, 41-42.   See also Decree
D/2001t1218[ ]IPRGISGG, 11 August 2011, Arts. 3 and 9, R-70; and Mining Code 2011, 9 September
2011, Art. 150, R-71.

                                                     173
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 176 ofC283
                                                                         (pt.
                             2) Pg 76 of 101



                African Global Capital El (which was a portfolio company of Africa Management
                Limited, a joint venture between Palladino and Och-Ziff) for USD 77 million.644
                Out of this USD 52 million, USD 25 million would be paid to Guinean
                government officials (including Conde) via a loan from Palladino, USD 1 million
                to Mebiame, USD 2.1 million to Och-Ziff to satisfy an outstanding debt and the
                rest to Hennig.~45

       639.4.    The loan from Pailadino was "designed to be defaulted upon", so as to result in
                 Palladino gaining at least a 49% stake in SOGUIPAMI. However, the
                 partnership with SOGUIPAMI did not eventuate because of negative press
                 reports indicating that the partnership was corrupt.646

       639.5.   In or around August 2011, Mebiame’s associates met with Conde and the then
                Minister of Mines in several meetings. Mebiame and Hennig had concerns that
                Conde was not keeping his side of the deal, so a new team made clear to him
                that this deal was not optional.647

       639.6.    Vale acquiesced in Cond6’s subsequent corrupt decision to strip VBG of its
                 mining rights,e48

       639.7.    Mebiame also paid other sums to Cond~ and other Guinean government
                 officials from 2010 (prior to Condo’s election) to 2012.e49

640.   The Tribunal finds that the evidence given by BSGR is insufficient to prove its case
       theory. All that BSGR has produced is (1) the U.S. criminal complaint against
       Mebiame;65° (2) a letter from the U.S. DOJ to the U.S. Magistrate Judge seeking an order
       of detention against Mebiame as weli as the corresponding order;651 (3) an order by the
       U.S. Magistrate Judge aflowing Mebiame to enter into plea negotiations with the U.S.
       authorities;6~2 (4) a U.S. Cease and Desist Order against Och-Ziff;663 (5) an email chain
       from Pedro Rodrigues of Vale to a person named Marcio Senne dated 29 September
       2011 ;654 and (6) certain press articles.656 The totality of this evidence is insufficient for the
       following reasons.



644
    BSGR’s Memorial on the Mebiame Issue, paragraphs 61-63.
645 BSGR’s Memorial on the Mebiame Issue, paragraphs 64-65.
646 BSGR’s Memorial on the Mebiame Issue, paragraph 65.
647 BSGR’s Memorial on the Mebiame issue, paragraphs 66-69.
~48 BSGR’s Memorial on the Mebiame Issue, paragraphs 71-85.
649
    BSGR’s Memorial on the Mebiame Issue, paragraphs 50-5&
66o USA v. Samuel Mebiame, Dkt. No. 1, Complaint, 12 August 2016, R-403.
661 United States v. Samuel Mebiame, Dkt. 6, Letter to Judge Tiscione, 16 August 2016, R-409;
United States v. Samuel Mebiame, Dkt. 5, Order of Detention, 16 August 2016, R-410.
66~ United States v. Samuel Mebiame, Dkt. "I0, Order, 1 September 2016, R-411.
es~ USA Securities and Exchange Commission - Och Ziff Capital Management Group LLC, OZ
Management LP, Daniel & Och, and Joel M. Frank - Cease and Desist Order, 29 September 2016,
R-405.
654 Email chain Pedro Rodrigues to Marcio Senne, Re: "Soros dinner on Wednesday Sept 21, in New
York", 29 September 2011, R-414.
6~5 PR Newswire, "Mvelaphanda Holdings, Och-Ziff and Palladino Create Joint Venture to Focus on
Natural Resources in Africa", 29 January 2008, R-404; New York Times, "Och-Ziff Said to Be Tied to
Gabonese Fixer in Bribery Case", 16 August 2016, R-406; The Financial Times, "US seeks scalps in
Och-Ziff bribery investigation", 12 September 2016, R-407; Africa Confidential, "Feds grab
middleman", 26 August 2016, R-412; Africa Energy Intelligence "The Och-Ziff equity fund’s double

                                                  174
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 177 ofC283
                                                                         (pt.
                             2) Pg 77 of 101



       640.1.   AS regards (1)-(3), these documents are not even court judgments and, in any
                event, it is difficult to assess the weight to be given to them without examining
                the evidence on which they were based.

       640.2.   As regards (5), the sender has not been called as a witness in this arbitration. In
                any event, BSGR relies on this document only for the limited purpose of proving
                the attendees at a meeting on 21 September 2011 at George Soros’ home other
                than Vale’s representatives.

       640.3.   As regards (6), these articles are simply hearsay evidence which do not carry
                very much weight in the circumstances.

       640.4.   The oniy document which might carry some little weight is the U.S. Cease and
                Desist Order against Och-Ziff because it contains findings by the U.S. Securities
                and Exchange Commission against Och-Ziff based on Och-Zi~s offer of
                settlement, which could be regarded as an admission. But even so, BSGR relies
                on this document only to prove certain parts of its case theory, so the probative
                value of this document is also limited. In particular, it does not help to establish
                the causative link between Mebiame’s alleged bribes and the GoG’s subsequent
                revocation of VBG’s mining rights.

641.   Quite apart from the issue of the evidentiary basis for BSGR’s case theory, there are also
       inherent difficulties in BSGR’s case theory. First, if the deal was simply that Mebiame
       would assist Cond6’s election in exchange for VI3G’s mining rights, the question arises
       why, after providing such assistance, Mebiame continued to pay monies to CondO, and
       Palladino extended the loan to the Guinean government. Second, even if the plan was
       that Palladino would obtain a 49% stake in SOGUIPAMI, BSGR does not clearly explain
       how this meant Palladino would thereby have a stake in VBG’s mining rights (or how this
       was a necessary step towards getting a stake). Indeed, as Vale correctly points out,6~6
       neither the criminal complaint against Mebiame nor the U.S. Cease and Desist Order
       against Och-Ziff even mentions Simandou, Zogota or either of the Parties. There is not
       even any evidence that VBG’s mining rights were subsequently given to Palladino,
       Hennig or Mebiame.

642.   Finally, and most importantly, even if Cond~ had been bribed to revoke VBG’s mining
       rights and to allow Palladino to have a stake in those rights, it does not foilow (or imply
       strongly) that BSGR originally obtained those rights by lawful means. The Tribunal’s
       finding that BSGR obtained those rights corruptly in 2008 was primarily based on the
       evidence regarding the period up to the granting of the mining rights, and the evidence
       adduced in support of BSGR’s case theory from 2010 onwards does not affect the
       Tribunal’s findings on the factual narrative from 2005 to 2008.




entry bookkeeping", 18 October 2016, R-413; BD Live, "Cape tycoon linked to mining bribery", 18
August 2016, R-415; BIoomberg, "US Case Into Fixer for Och-Ziff Venture Gets Support in Guinea",
18 August 2016, R-416.
626 Vale’s Reply Submission on the Mebiame Issue, paragraph 13.


                                               175
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 178 ofC283
                                                                         (pt.
                             2) Pg 78 of 101



                         ii.   Mahmoud Thiam - Former Minister of Mines

643.   Vale argues that Thiam assisted BSGR in the following six ways.

       643.1.   Thiam worked to secure BSGR’s rights to Simandou 8locks 1 and 2 amidst Rio
                Tinto’s challenges to the legitimacy of those rights;657

       643.2.   Thiam assisted in BSGR’s search for a potential joint venture partner;658

       643.3.   Thiam induced Vale into participating in the joint venture by providing Vale with
                false assurances as to the validity of BSGR’s rights to Simandou Blocks 1 and
                 2;659


       643.4.   Thiam assisted in BSGR’s press strategy;66°

       643.5.   Thiam used his niece to distribute monies to other parties for the purposes of
                advancing BSGR’s position in Guinea;681 and

       643.6.   Thiam assisted BSGR in responding to blackmail attempts and crafting
                responses to the Technical Committee’s allegations of bribery.662

644.   Vale argues that BSGR rewarded Thiam for his assistance in the following four ways.

       644.1.    BSGR paid Thiam USD 8,017.60 in January 2009, USD 4,680 in May 2009 and
                 USD 10,744.66 in November 2009.ee~

       644.2.    BSGR paid money to Thiam to enable him to buy a property at 771 Duell Road,
                 New York in November 2010.664

       644.3.    BSGR paid money to Thiam to enable him to purchase a property at 170 East
                 End Avenue, New York in October 2009.656

       644.4.   BSGR paid Thiam for his consultancy services to BSGR in 2012, after his
                tenure as Minister of Mines, and other negotiation efforts.66e

645.   There is no question that Thiam was a Government Official at all material times. The
       Tribunal will thus examine whether Vale has satisfied the Three Limbs (applied mutatis
       mutandis) as described in paragraph 583 above.

       The First Limb




657 Va[e’s Statement of
                        Reply, paragraphs 518-523.
65a Va[e’s Statement of
                        Reply, paragraphs 524-529.
6~ Vale’s Statement of Reply, paragraphs 531-532.
~o Vale’s Statement of
                        Reply, paragraph 530.
~1 Vale’s Statement of
                        Reply, paragraphs 533-535.
6~2 Vale’s Statement of
                        Reply, paragraphs 536~541.
66~ Vale’s Statement of
                        Reply, paragraphs 543-545.
~4 Vale’s Statement of
                        Case, paragraph 172; Vale’s Statement of Reply, paragraphs 546-552.
ee6 Vale’s Statement of
                        Case, paragraph 172.
666 Vale’s Statement of
                        Reply, paragraphs 553-560.

                                               176
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 179 ofC283
                                                                         (pt.
                             2) Pg 79 of 101



646.      Vale does not adduce evidence of BSGR’s offer of money to Thiam. Instead, Vale
          adduces evidence of BSGR’s payments to Thiam, dividing them into the following four
          categories already mentioned above.

          646.1.   BSGR’s payments to Thiam of USD 8,017.60 in January 2009, USD 4,680 in
                   May 2009 and USD 10,744.66 in November 2009.667

          646.2.   BSGR’s payments to Thiam to enable him to buy a property at 771 Duell Road,
                   New York in November 2010.668

          646.3.   BSGR’s payments to Thiam to enable him to purchase a property at 170 East
                   End Avenue, New York in October 2009.6ee

          646.4.   BSGR’s payments to Thiam for his consultancy services to BSGR in 2012, after
                   his tenure as Minister of Mines, and other post-tenure negotiation efforts.67°

647.      The Tribunal will deal with each category in turn.

          First cateqory

648.      As regards the first category of payments to Thiam in January, May and November 2009,
          the Tribunal has reviewed the documentary evidence and finds that BSGR paid the sum
          of USD 8,017.60 in January 2009 to Thiam. However, as regards the other two payments
          in May and November 2009, the Tribunal observes that the documentary evidence shows
          that these payments were made to BSGR’s travel agent, Diesenhaus Unitours, rather
          than Thiam, and accordingly finds that no such payments were made to Thiam.
          Nevertheless, the Tribunal finds that the May and November 2009 payments were
          reimbursements for Thiam’s flight costs in April and September 2009. The Tribunal
          therefore finds that BSGR has conferred a "thing of value" within the meaning of BSGR’s
          anti-bribery representations to Thiam, being his flights in April and September 2009.

          Second cate.qory

649.      As regards the second category of payments for the purchase of 771 Duell Road, New
          York, Vale alleged that there was a Mozambican company called Sociedade Saboiera De
          Nacala, LDA ("Sociedade")6zl whose registered address was one of Thiam’s apartments
          at 340 East 64th Street, #14H, New York.6z2 The agent of Sociedade was Aquil
          Rajahussen, Thiam’s friend.673 Pursuant to an arrangement with Thiam, Raiahussen
          consented on behalf of Sociedade to purchase the property at 771 Duel] Road by a deed
          dated 13 November 2010,674 and arranged for Sociedade to lease the property to
          Thiam. 675 These arrangements show that Thiam exercised actual control over the



667 Vale’s Statement of Reply, paragraphs 543-545.
6sB Vale’s Statement of Case, paragraph 172; Vale’s Statement of Reply, paragraphs 546-552.
ss~   Vale’s Statement of Case, paragraph 172.
87o   Vale’s Statement of Reply, paragraphs 553-560.
671   Vale’s Statement of Reply, paragraph 549.
672   Bargain and Sale Deed, 25 August 1998, O-105; Vale’s Statement of Reply, paragraph 549.
e73   Vale’s Statement of Reply, paragraph 549.
6)4   Bargain and Sa~e Deed, 13 November 2010, C-103; Vale’s Statement of Reply, paragraph 549.
67~   Email from McGregor to Rajahussen, 7 January 2011, C-631; Vale’s Statement of Reply,
paragraph 550.

                                                  177
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 180 ofC283
                                                                         (pt.
                             2) Pg 80 of 101



       purchase and was the real owner.676 Thiam was therefore concealing the fact of the
       control over the properly when he claimed in his first witness statement that the property
       was purchased by Rajahussen, who simply leased the properly to Thiam as a vacation
       home, and that the property was not purchased by or for Thiam and had never belonged
       to Thiam.677

650.   Vale alleged that Sociedade purchased the property using funds from BSGR. B78
       According to Vale, Rajahussen was involved in a coal business and was dissatisfied with
       his business partner at the time.B79 Raiahussen therefore needed a serious investor, and
       Thiam brought this investment opportunity to Steinmetz’s attention, who expressed
       interest and agreed to pay a non-refundable amount for an exclusive opportunity to
       conduct due diligence.66° In an email from Thiam to Rajahussen on 15 November 2011,
       Thiam said: "B would agree to pay a non-refundable amount to view the data exclusively,
       knowing that the funds were to go to [Thiam]" and that Thiam and Rajahussen agreed to
       use this "agreement between [Rajahussen] and B to transfer [Thiam’s] funds to
       [Rajahussen]" so that "[Rajahussen] would purchase the house and hold in [Thiam’s]
       name,,.6e~

651.   The Tribunal considers that this email amounts to a statement against self-interest
       because Thiam was effectively admitting that he and Rajahussen had agreed to use
       BSGR’s due diligence payment to fund the purchase of 771 Duell Road. Thiam did not
       address this self-incriminating email in his second witness statement, although he had
       the opportunity to do so. In view of these circumstances, the Tribunal finds that the email
       sufficiently proves that BSGR’s due difigence payment (which amounted to USD
       5,000,000, according to BSGR’s evidencee~2) did eventually go to Thiam, and that at
       least a part of this money was used to fund the purchase of 771 Duell Road (whether fully
       or partially). Based on this finding that BSGR’s payment went to Thiam, the Tribunal finds
       that this sufficiently establishes the First Limb, irrespective of whether Thiam was the
       "real owner" of 771 Duell Road as Vale alleges.

652.   BSGR points out that Thiam has been convicted before the District Court for the
       Southern District of New York for charges relating to his acceptance of bribes of USD
       8,500,000 from senior officers of a Chinese conglomerate in exchange for his assistance
       in securing mining rights for the conglomerate in Guinea.683 BSGR argues that the FBI
       established in this trial "that Mr Thiam purchased this [771 Duell Road property] from



6~6 Vale’s Statement of Reply, paragraph 550.
6~ Thiam First WS, paragraph 131; Vale’s Statement of Reply, paragraphs 547, 552; Email from F.
Thiam to M. Thiam, 1 March 2013, C-638.
6z6 Email from M Thiam to Rajahussen, 15 November 2011, C-636; Statement of Reply, paragraph
551.
679 Email from M. Thiam to Rajahussen, 15 November 2011, C-636; Vale Statement of Reply,

[6aragraph 551. M. Thiam to Rajahussen, 15 November 2011, C-636; Vale Statement of Reply,
  0 Email from

[6arag raph 551.
  ~ Email from M. Thiam to Rajahussen, 15 November 2011, C-636; Vale Statement of Reply,
[6aragraph 551.
  ~ BSGR Board Information Sheet, 14 November 2010, R-263.
~6a Letter from BSGR to the Tribunal dated 9 June 2017, p. 2; USA v. Thiam, Criminal Complaint, Dkt.
No. 1, 12 December 2016, C-828, USA v. Thiam, Trial Transcript, Dkt. No. 114, 1 May 2017, C-833;
USA v. Thiam, Trial Transcript, Dkt. No. 116, 2 May 2017, C-834; USA v. Thiam, Trial Transcript, Dkt.
No. 118, 3 May 2017, C-83~.

                                                178
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 181 ofC283
                                                                         (pt.
                             2) Pg 81 of 101



       funds provided by the Chinese company, not BSGR".684 However, leaving aside the issue
       of the evidential value of foreign convictions in this arbitration, the Tribunal understands
       that the prosecution’s case in that case (which the iury accepted) was simply that Thiam
       paid a part of the property’s purchase price (USD 375,000 of USD 3,750,000) using bribe
       monies from the Chinese conglomerate. This is plainly clear from two sources. First, the
       criminal complaint alleged that:

             On or about November 12, 2010, TH]AM also transferred $375,000 from the
             Thiam Hong Kong Account to a company based in Kuala Lumpur, Malaysia (the
             "Malaysia Company"). As set forth below, I believe that THIAM made this transfer
             for the purpose of reimbursing an associate of THIAM’s who agreed to assist
             THIAM’s concealment of the bribe proceeds in the Thiam Hong Kong Account to
             fund, in part, the $3,750,000 purchase of THIAM’s Dutchess County Estate.6~

653.   Second, the prosecution argued in its closing submissions that:

             [...] you see the ledger here that describes the $375,000 credit that came in
             through the Pacific Inter-Link account and the $375,000 debit that was related
             to the payment to McGregor [allegedly Thiam’s attorney]. And then, of course,
             McGregor closes on the property in Dutchess County, using that $375,000
             as a deposit, and the company nominally, in name, that owns the house at
             this point is [Sociedade Saboeira de Nacala].6a~

654.   So it is not true to claim that the prosecution’s case was that the entire purchase price
       was funded by the Chinese conglomerate. The Tribunal therefore holds that, even if
       Thiam’s conviction were to be considered as proof of the facts found in that case, the
       facts so found do not rule out the possibility of BSGR’s payments being used to fund the
       remainder of the purchase price of the 771 Duell Road property.

655.   in sum, the Tribunal finds that at least part of BSGR’s due diligence payment was used to
       pay the purchase price of the 771 Duell Road property. The Tribunal makes no finding at
       this juncture on whether BSGR knew that its payment would go to Thiam for the
       purposes of funding the 771 Duell Road property, being a question that will only be dealt
       with in the analysis of the third category.

       Third cateqory

656.   As regards the third category of payments for the purchase of 170 East End Avenue,
       New York, Vale has not adduced evidence of the actual payments from BSGR to Thiam,
       which Thiam used to fund his purchase of an apartment at 170 East End Avenue in New
       York.~7 Vale only adduces evidence of Thiam’s USD 1.52 million purchase of the
       apa~ment,~ and claims that this was funded by BSGR’s bribes. However, the Tribunal
       accepts Thiam’s testimony that Thiam paid USD 1,300,000 of the consideration by
       October 2006, over two years before his appointment as Minister of Mines, using his
       earnings as a banker, so that was highly unlikely to have been funded by monies from

684 Letter from BSGR to the Tribunal dated 9 June 2017, p, 2,
~85 USA v. Thiam, Criminal Complaint, Dkt. No. 1, 12 December 2016, ¶ 16(h) (emphasis added), C-
828.
686 USA v. Thiam, Trial Transcript, Dkt. No. 116, 2 May 2017, 168:15-168:20 (emphasis added), C-
8,34.
6,7 Vale’s Statement of Case, paragraph 172.
6~ Bargain and Sale Deed for 170 East End Avenue, 20 October 2009, p. 12, C-I07; Mortgage for
170 East End Avenue, dated 14 November 2012, O-108.

                                               179
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 182 ofC283
                                                                         (pt.
                             2) Pg 82 of 101



       BSGR.689 As regards the remainder of the consideration which Thiam said that he paid
       while he was Minister of Mines using his own money,69° the Tribunal finds that there is no
       evidence to show or even suggest that the remainder was funded by BSGR’s monies.
       Indeed, Thiam has testified that he was a banker at Merrill and UBS prior to his
       appointment as Minister of Mines,~91 which coheres with BSGR’s claim that the purchase
       of the property was self-funded.

       Fourth cateqory

657.   As regards the fourth category, Vale alleges that BSGR paid Thiam for providing certain
       consultancy services to BSGR in 2012.692 Vale alleges that BSGR paid monies to entities
       controlled by Corchia (including Crown Capita[ and Securiport), which paid Thiam & Co.
       in turn,69~ for Thiam’s involvement in finding an investor in 2012 on BSGR’s behalf which
       would be interested to purchase BSGR’s 49% shareholding in VBG Guernsey.~94
       However, the Tribunal considers that any such payments from BSGR to Thiam would be
       irrelevant to the analysis of the First Limb, because they would be payments for services
       provided by Thiam after his ministerial tenure. The Tribunal agrees with BSGR that
       "Thiam’s actions after his tenure as Minister of Mines [do not constitute] evidence that he
       was paid bribes".~

658.   The Tribunal concludes that the First Limb is satisfied on the basis of the first and second
       categories of payments, i.e. BSGR’s payment to Thiam in January 2009 and BSGR’s
       flight reimbursements in May and November 2009, as well as BSGR’s payments to
       Thiam for the purchase of 771 Duelt Road. The Tribunal must now consider whether
       these payments were designed to achieve one of the four aims in BSGR’s anti-bribery
       representations.

       The Second Limb

659.   Vale has consistently maintained that BSGR’s payments to Thiam were rewards for the
       six forms of assistance provided by Thiam to BSGR, as stated in paragraph 643
       above,ege The first question is whether the payments were in exchange for those six
       forms of assistance. The second question is, assuming the first question is answered in
       the affirmative, whether this shows that the. payments were for the purpose of achieving
       one of the four stated aims in BSGR’s representations, namely:

             (a)    influencing any act or decision of such Government Official(s) in their
                    official capacity, including the failure to perform an official function, in order
                    to assist the BSG Group, Vale S.A. or any other party in obtaining or
                    retaining business, or directing business to any third party; [...]

             (b)    securing an improper advantage; [._]



889 BSGR’s Statement of Rejoinder, paragraph 174; Thiam First WS, paragraphs 126-130.
8~0 BSGR’s Statement of Rejoinder, paragraph 174; Thiam First WS, paragraphs 126-130.
e~ BSGR’s Statement of Defence, paragraphs 12, 199; Thiam FirstWS, paragraphs 10, 125-132.
e92 Vale’s Statement of Reply, paragraphs 553-555.
9~~ Vale’s Statement of Reply, paragraph 560.
e~" Vale’s Statement of Reply, paragraphs 556-559.
~ BSGR’s Statement of Rejoinder, paragraph 170.
~e Va]e’s Statement of Reply, paragraph 507; Vale’s Statement of Case, paragraph 172.

                                                  180
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 183 ofC283
                                                                         (pt.
                             2) Pg 83 of 101



             (c)    inducing such Government Official(s) to use their influence to affect or
                    influence any act or decision of a Governmental Authority in order to assist
                    the BSG Group, Vale S.A. or any other pariy in obtaining or retaining
                    business, or directing business to any third party; or [...]

             (d)    providing an unlawful personal gain or benefit, of financial or other value, to
                    such Government Official(s). [...]697

       The first cluestion: whether the payments were in exchanqe for the six forms of
       assistance

660.   With regard to BSGR’s payment that funded the purchase of 771 Duell Road, BSGR
       adduces evidence that it made this payment in exchange for an exclusive right to conduct
       due diligence in relation to a potential acquisition of a major stake in a coal opportunity in
       Mozambique.698 Vale has not given any evidence to cast doubt on this, so it has not
       discharged its burden of proof that this payment was in exchange for the six forms of
       assistance described above.

661.   As regards the three payments in 2009, the Tribunal agrees with BSGR that these were
       reimbursements for flight costs in relation to work that BSGR was doing with Thiam.~9~
       The third payment for instance was to reimburse Thiam for his September 2009 flight to
       Israel and Hong Kong in relation to "BSGR’s then negotiations in China with [China
       Investment Corporation] and/or Baosteel."z°° It is true that the first payment was not for
       Thiam’s flight but for Fofana’s flight in December 2008, but the background facts have
       been adequately explained by BSGR. The background was that, prior to Thiam’s
       appointment, many mining companies sought to hold introductory meetings with Thiam,
       including BSGR. Thiam acquiesced to BSGR’s request (as he did for other companies)
       but requested for Fofana’s presence (BSGR’s advisor) as Thiam was not familiar with
       BSGR and wanted to receive an opinion from another professional whom he trusted and
       could vouch for BSGR’s promises. Thiam paid for his and Fofana’s return flight tickets
       from Conakry to Washington, and BSGR reimbursed Thiam for Fofana’s ticket because
       Fofana was advisor to BSGR.7°1 So the upshot is that BSGR was merely reimbursing its
       own advisor, Fofana, for his ticket, for which Thiam happened to pay first, and that is why
       the payment was made to Thiam. No evidence has been adduced by Vale to counter
       Thiam’s version of these facts.

662.   But although the Tribunal finds that these payments were for business-related flight costs,
       this does not rule out the possibility that these payments were in exchange for one the six
       alleged forms of assistance by Thiam. If it can be shown that the nature of the work done
       by Thiam (for which his flight expenses were reimbursed) fell under one of the six forms
       of assistance, and that Thiam would not have done the work had these expenses not
       been reimbursed, it stands to reason that these payments were ultimately in exchange for
       one of those forms of assistance.




e97 Compliance Due Diligence Questionnaire, section lV, p. 7, 0-30.
698 BSGR Board Information Sheet dated 14 November 2010, R-263; BSGR’s Statement of Rejoinder,

6p~aragraphs 167, 169(1).
  ~ BSGR’s Statement of Rejoinder, paragraph 165; Tchelet First WS, paragraph 45.
Too Tchelet First WS, paragraph 45.
7ol Thiam Second WS, paragraphs 30-31; BSGR’s Statement of Rejoinder paragraph 145(2).


                                                 181
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 184 ofC283
                                                                         (pt.
                             2) Pg 84 of 101



663.   Applying this principle, the Tribunal finds that there is insufficient proof that the payments
       were in exchange for any of the six forms of assistance. In particular, there is no proof
       they were in exchange for Thiam’s involvement in the negotiations with potential joint
       venture partners, including China Investment Corporation,~°2 the Libyan Investment
       Authority,7°3 BaosteelTM and Alabbar.7°5 It is true that Thiam was involved in these
       negotiations (a fact that BSGR does not deny) and that the flights for which he was
       reimbursed enabled him to participate in these negotiations. But there is no proof that
       Thiam only agreed to join the negotiations if his expenses were paid, or (to put it another
       way) that he would not have paid for his own flight to participate in the negotiations had
       BSGR not decided to reimburse him. Indeed, Thiam testifies that the GoG had an interest
       in participating in the negotiations, which was that it would give the GoG the opportunity
       to ensure its aims were met by the joint venture.~°6 Thiam also points out that Article 62
       of the Mining Code makes any joint venture agreement contingent on the approval of the
       Minister of Mines.7°7 So there is a real possibility that Thiam would have made himself
       present at the negotiations irrespective of whether his flights were reimbursed.

        The second question: whether the payments were made to achieve one of the four aims

664.   Even if BSGR made the payments in exchange for Thiam’s involvement in the
       negotiations, they were not made to achieve any of the four aims in E~SGR’s
       representations. In particular, they were not for the purpose of "influencing any act or
       decision of [Thiam] in [his] official capacity [...] in order to assist the BSG Group, Vale
       S.A. or any other party in obtaining or retaining business". First, the "thing of value"~°8
       given to Thiam was not actually money (since the sums were paid to reimburse his
       flights), but rather flight experiences and the ancillary benefits of visiting foreign countries,
       which are arguably not "things of value" to Thiam at all since they were flights for
       business and not leisure. Second and more important, Vale has not adduced sufficient
       evidence to contradict Thiam’s testimony that his role in the negotiations was limited to
       providing "appropriate assistance to the parties in reaching agreement" (as he did in the
       negotiations for another joint venture between two investors, Bellzone and China
       International Fund (which are unrelated to BSGR and Vale), during which Thiam says he
       "effectively became a mediator"),7°9 as opposed to promoting BSGR’s interests actively in
       the negotiations. The emails between Thiam and the potential joint venture partners on
       which Vale relies~1° do not discredit Thiam’s testimony. At worst, it can be said that
       Thiam promoted the GoG’s interests in kickstarting the development of Simandou by
       assisting in the search for reliable joint venture partners so as to reap the economic
       benefits, and that the GoG’s interests overlapped with BSGR’s interests. His limited role
       was seen again during BSGR’s negotiations with Vale, where his involvement was limited

7o~ Vale’s Statement of Reply, paragraphs 525-526.
7°a Avidan First WS, paragraph 137; Struik First WS, paragraph 134; Thiam First WS, paragraphs 76-
77; BSGR’s Statement of Defence, paragraph 92; Vale’s Statement of Reply, paragraph 527.
704 Vale’s Statement of Reply, paragraph 528.
705
    Vale’s Statement of Reply, paragraph 528.
705 Thiam Second WS, paragraph 15.
707 Thiam Second WS, paragraph 15.
708
    This term is used in 8SGR’s representations: see Compliance Due Diligence Questionnaire,
section IV, p. 7, C-30.
70~ Thiam Second WS, paragraph 15.
7~o Emails between Minister Thiam, A. Avidan and A. Rocos dated 15 July 2009, C-820; Emai] from A.
Rocos to B. Steinmetz and Minister Thiam dated 27 July 2009, C-621; Email from B. Steinmetz to
Minister Thiam dated 4 January 2010, C-622; Emaifs between Minister Thiam and B. Steinmetz dated
30 December 2009, C-623; Email from M. Alabbar to Minister Thiam dated ~ August 2010, C-624.

                                                 182
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 185 ofC283
                                                                         (pt.
                             2) Pg 85 of 101



       to (a) participating in a conference call with Vale and BSGR to confirm that BSGR had
       the legal rights to Simandou Blocks 1 and 2 and (b) restating his confirmation in a letter to
       Vale on 19 March 2010.TM This only illustrates that Thiam participated in the negotiations
       as a representative of the GoG’s interests rather than BSGR’s interests, just as he had
       done in BSGR’s previous negotiations.

665.   Two consequences follow from Thiam’s limited involvement. One, it follows that Thiam
       did not "assist the BSG Group [...] in obtaining or retaining business", since his limited
       role would not have that effect. Two, the payments to Thiam for his limited involvement
       would arguably not be considered as bribery under §78dd-1(a) of the FCPA, after which
       BSGR’s anti-bribery representations were modelled. §78dd-1(c) states that one
       affirmative defence against an allegation of bribery is where:

             the payment, gift, offer, or promise of anything of value that was made, was a
             reasonable and bona fide expenditure, such as travel and lodging expenses,
             incurred by or on behalf of a foreign official, party, party official, or candidate and
             was directly related to-- (A) the promotion, demonstration, or explanation of
             products or services; [...]

666.   The clear purpose of this section is to exclude reimbursements for accommodation and
       flights for government officials from the definition of bribery where the purpose of the visit
       is to introduce the government official to the business of an entity. In this case, the
       purpose of reimbursing Thiam’s flight can be said to be to introduce Thiam to the
       business and key personnel of potential joint venture partners, so as to enable Thiam and
       the GoG to make a more informed decision on whether to approve the finalised joint
       venture agreement in accordance with Article 62 of the Mining Code. Vale itself had paid
       for Thiam’s hotel on a trip to Caraj,fis and placed its private jet at Thiam’s disposal in May
       2010, so that Thiam could view what Vale had achieved in its iron ore mine in Caraj~s.712
       The upshot is that the payments for Thiam’s involvement in the negotiations would not
       count as bribery under the FCPA in the light of the affirmative defence, and they should
       not be regarded as bribery under BSGR’s representations.

       Conclusion on Second Limb and relevance of USA v. Thiam proceedings

667.   For the reasons stated above, the Tribunal finds that there is insufficient evidence that
       BSGR’s payments were in exchange for any of the six forms of assistance from Thiam, or
       that, even if they were in exchange for Thiam’s assistance in BSGR’s negotiations, they
       were made to achieve one of the four stated aims in BSGR’s representations. The
       Tribunal accordingly dismisses Vale’s allegation that BSGR bribed Thiam in breach of
       BSGR’s anti-bribery representations.

668.   The Tribunal concludes with a final word on the relevance of the USA v. Thiam
       proceedings. The Parties adduced evidence of the U.S. criminal proceedings against
       Thiam for allegedly accepting bribes from an unrelated Chinese conglomerate. The
       Parties draw diametrically opposite conclusions on the relevance of those proceedings to
       the issues in this arbitration. On the one hand, Vale argues that Thiam’s admission of his


~11 Monteiro First WS, paragraphs 16-17; Monteiro Second WS, paragraph 24; Agnell] WS, paragraph
15; Thiam First WS, paragraph 80; Letter from Thiam to Ledsham dated 19 March 2010, C-49; Vale’s
Statement of Case, paragraph 74; Vale’s Statement of Reply, paragraph 531.
712 Email from B. Amadou to Etchart, Alves and others dated 24 May 2010, R-262; BSGR’s Statement
of Rejoinder, paragraph 165; Thiam First WS, paragraph 87.3; Thiam Second WS, paragraph 27.

                                                 183
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 186 ofC283
                                                                         (pt.
                             2) Pg 86 of 101



        repeated lies to banks and U.S. governmental agencies about taking bribes "go[es]
        directly to his credibility as a witness in this arbitration".~3 On the other hand, E~SGR
       argues that the criminal proceedings support EISGR’s case in this arbitration, because
       first of all, Thiam’s "alleged corrupt scheme with Chinese interests - which he stitl denies
       - would have negatively impacted BSGR",TM given that the award of investment rights to
       the Chinese conglomerate included the "near total control of Guinea’s valuable mining
       sector",~1~ and secondly, the FRI did not discover any evidence of E~SGR’s bribery
       despite its scrupulous examination of the evidence before it.~16

669,    The Tribunal finds that the USA v. Thiam criminal proceedings do not affect the Tribunal’s
        conclusions in its analysis above. The Tribunal has found that there is insufficient
        evidence that BSGR’s payments were in exchange for the six forms of assistance, let
        alone that they were made to fulfil one of the four corrupt aims in BSGR’s representations.
        The criminal proceedings, which solely concern Thiam’s alleged acceptance of bribes
        from an unrelated Chinese conglomerate, do not change this fact of insufficiency of
        evidence, no matter how gravely Thiam’s testimony and conviction in those criminal
        proceedings taint his credibility as a witness for BSGR.

                         iii.   President Cont~

670.   Vale alleges the following events.

        670.1.   In 2005, during a meeting between Oron, Cilins, I.S. Tour~ and President Cont,,
                 Oron gave President Cont~ a gold watch inlaid with "Steinmetz" diamonds,
                 which had an approximate value of USD 60,000.~7 To support this claim, Vale
                 relied on the Technical Committee’s Notification Letter dated 30 October 2012,
                 which made this allegation.718

        670.2.   In 2006, after the signing of the Memorandum of Understanding between
                 Guinea and RSGR Guinea BVI on 20 February 2006, a ceremony was televised
                 featuring Souar~ (who was Minister of Mines), Oron and Cilins. During the
                 ceremony, Oron gave Souar~ a miniature Formula 1 car encrusted with gold
                 and diamonds, which Souar~ gave to President Cont,.~19 In support, Vale relies
                 on witness statements from Struik,~2~ Souar~,TM Steinmetz72~ and BSGR,72~ all
                 of which Vale regards as admissions. Vale points outTM there are discrepancies
                 between the testimonies of E~SGR’s witnesses on whether the watch was


z~ Letter from Vale to the Tribunal dated 26 May 2017, p. 3; see also Letter from Vale to the Tribunal
dated 16 June 2017, pp. 2-3.
~4 Letter from BSGR to the Tribunal dated 9 June 20~7, p. 2 (emphasis in original).
~s Letter from BSGR to the Tribunal dated 9 June 2017, p. 2.
~s Letter from BSGR to the Tribunal dated 9 June 2017, pp. 3-4; see also USA v. Thiam, Transcript of
FBI’s interview with Thiam, 13 December 2016, R-,~-4.
~7 Vale’s Statement of Case, paragraph 144; Vale’s Statement of Reply, paragraphs 351, 632(b),
1005.
~a Notification Letter, paragraph 11.8, p. 5, C-~.
719 Vale’s Statement of Case, paragraph 144; Vale’s Statement of Reply, paragraphs 357, 632(c),
1005.
~o Struik First WS, paragraph 36.
~ Souar~ WS, paragraph 28.
z=2 Steinmetz First WS, paragraph 61.
~=~ BSGR’s Statement of Defence, paragraph 47. See also Notification Letter, paragraph 11.7, p. 5, C-.~.
~" Vale’s Statement of Reply, fns. 896, 1652.

                                                  184
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 187 ofC283
                                                                         (pt.
                             2) Pg 87 of 101



                encrusted with gold (as Struik72~ and Avidan 726 claim) or diamonds (as
                Steinmetz. claims72~).

       670.3.   In 2006, during a meeting with President Cont~ to discuss the development of
                the project, Struik gave President Cont6 another miniature car.~28 Vale relies on
                a few passages from Struik’s first witness statement729 and Souar~’s first
                witness statement,~3° which Vale regards as admissions.

671.   Vale argues that "[t]hese show that BSGR bribed the President in relation to its obtaining
       Guinean mining rights.’’z~l

672.   As regards the gold watch, the Tribunal finds there is insufficient evidence to prove that
       Oron gave a gold watch to President Cont~. This is because the Technical Committee’s
       Notification Letter on which Vale relies contains nothing more than a list of bare
       allegations by the Technical Committee against BSGR. The Tribunaf also notes that the
       gold watch allegation in the Notification Letter did not culminate in any finding (or indeed
       any discussion) on this matter in the Technical Committee’s Report. This only weakens
       the evidentiary value of the Notification Letter.

673.   With regard to the two miniature cars, the Tribunal finds that Oron gave a miniature car to
       Souar~ in a 2006 televised ceremony, and that Souar6 gave that miniature car to
       President Cont~ in turn, based on the corroborating testimonies by Struik, Souar~,
       Steinmetz and BSGR. The Tribunal also finds that Stru[k gave President Cont6 another
       miniature car in a 2006 meeting regarding BSGR’s Simandou project, based on Struik’s
       admission that he "gave [President Cont,] our company gift, a miniature golden replica of
       a Formula One car, the same we had given to the Minister of Mines before.’’7~2

674.   While the Tribunal finds that Oron (through Souar6) and Struik gave miniature cars to
       President Cont,, the Tribunal is unpersuaded that these cars constitute clear evidence of
       bribery. Steinmetz testifies that these cars are marketing devices that had BSGR’s name
       engraved on them and only cost a few hundred dollars to make, and it is unlikely for any
       company to bribe government officials using a relatively cheap marketing device that has
       the company’s name on it, let alone at a publicly televised ceremony.7~3 Avidan confirms
       that these cars are simply corporate gifts, and even unabashedly attests that the two cars
       may not be the only ones as Avidan has also "[given] ministers [...] in total six small
       golden model cars". ~4 Struik confirms that these are simply corporate gifts,z~5 In the light
       of these testimonies, the Tribunal finds that these were gifts made for felicitous occasions,



~8 Struik First WS, paragraph 36.
7~ Avidan First WS, paragraph 117.
~
    Steinmetz First WS, paragraph 61.
~
    Vale’s Statement of Reply, paragraphs 357, 632(c), 1005.
~ Struik First WS, paragraph 111.
~ao Souar~ WS, paragraph 28. Vale originally alleged that another meeting took place between
February and July 2008 between President Cont,, Steinmetz, Struik and Cilins, during which
Steinmetz gave President Cont6 a miniature car as well: Vale’s Statement of Case, paragraph 161.
However, Steinmetz denied the meeting in 2008 took place: Steinmetz First WS, paragraph 61.
~3~ Vale’s Statement of Reply, paragraph 1005.
z~ Struik First WS, paragraph 111.
~ Steinmetz First WS, paragraph 61.
~ Avidan First WS, paragraph 117.
~ Struik First WS, paragraphs 36, 11 l.

                                               185
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 188 ofC283
                                                                         (pt.
                             2) Pg 88 of 101



       and that there is no evidence to show that they were given for the purpose of achieving
       one of the four improper aims in BSGR’s representations.

675.   On this basis, the Tribunal dismisses Vale’s allegation that BSGR bribed President Cont~
       in breach of its anti-bribery representations.

       Summary as to whether BSGR made false statements durin.q the due dili.qence process

676.   In summary, and based on the analysis above, the Tribunal finds that BSGR made false
       or misleading statements in its responses to a number of questions asked by Vale during
       the due diligence process. These false or misleading statements arise out of the following
       ten circumstances.

       676.1.   BSGR’s failure to disclose all consultants and agents - includTng Pentler, Cilins,
                Boutros and Fofana.

       676.2.   BSGR’s failure to disclose agreements with consultants and agents.

       676.3.   BSGR’s failure to disclose all relevant documents and information relating to the
                shareholder structure of BSGR Guernsey and its subsidiaries in relation to the
                share purchase agreement between BSGR Guinea BVI and BSGR Guernsey
                regarding the shares in BSGR Guinea.

       676.4.   BSGR’s failure to disclose afl agreements between the shareholders of BSGR
                Guernsey and any of its subsidiaries, as well as all agreements relating to the
                share capital or ownership, control, management or operation of a Group
                Company in relation to the share purchase agreement between BSGR Guinea
                BVI and BSGR Guernsey regarding the shares in BSGR Guinea.

       676.5.   BSGR’s failure to disclose the pending disputes with Bah and Camara.

       676.6.   BSGR’s representation that no personnel or shareholders of BSGR or their
                immediate family were Government Officials with regard to the relationship
                between I.S. Toure, an employee of BSGR Guinea and Mme. Tour&

       676.7.   Avidan’s representation that I.S. Toure and Mme. Tour6 were not related.

       676.8.   BSGR’s misleading description of its role in the GoG’s decision to withdraw Rio
                Tinto’s mining rights.

       676.9.   BSGR’s failure to disclose financial and business connections to Mme. Toure /
                Matinda.

       676.10. BSGR’s representation that it had not engaged in bribery or corruption in
               relation to benefits granted to Mme. Tour&




                                              186
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      189 ofC283
                                                                              (pt.
                                  2) Pg 89 of 101



            3.    BSGR knew that its representations were false

     677.    In addition to demonstrating that certain representations were false, Vale must prove that
             BSGR knew they were false. This is primarily an evidentiary question - can BSGR,
             based on all the evidence, be said to have known that its representations were false?

     678.    In support of its argument that BSGR knew that the representations were false, Vale
             states

                      BSGR knew that its representations were false. In many cases, BSGR was
                      dealing with the very subject-matter of the representations at the same time as, in
                      its parallel negotiations with Vale, it professed to have no knowledge of any such
                      matters.

     679,    Conversely, BSGR contends that "[s]howing that a statement was false (which is what
             Vale rely on [...]) is not sufficient. [...] one cannot fill the gap by saying that if it is false,
             the person making the statement must have known that to be the case. That is both a
             logical non sequitur and a legal nonsense".~3z

     680.    The false or misleading statements made by BSGR during the due diligence phase are
             set out at paragraph 676 above. The Tribunal sets out below the factual circumstances
             and evidence that it considers relevant to the analysis of whether BSGR knew that the
             information provided in response to these questions was false.

     681.    The most telling fact in relation to BSGR’s knowledge is its decision not only to refrain
             from disclosing the role that Pentler and its principals played in securing the mining
             licences, but also to withhold disclosure of the relationship between Mme. Tour6 and
             Pentler, as BSGR’s Consultant. As set out in paragraph 492 above, the Tribunal has
             found that, due to BSGR’s failure to provide any corroborating evidence (including a
             statement from Mr Hatchard) to support its assertion that Skadden Arps advised it that
             there was no need to disclose the role of Pentler in response to the due diligence
             questionnaires, no such advice was provided.

     682.    In the Tribunal’s view, the following points are telling.

             682.1.      BSGR restructured its holding companies prior to seeking a joint venture partner.
                         That restructure resulted in all companies with formal ties to Pentler being
                         removed from the ownership structure.

             682.2.      BSGR proposed amendments to the definition of BSG Group which meant that
                         companies with ties to Pentler fell outside the definition.
r~
             682.3.      BSGR deliberately chose not to disclose to Vale the existence of Pentler, or its
                         role in assisting BSGR to obtain the mining licences, during the due diligence
                         process (see paragraph 693 below).

             682.4.      When Vale asked broader due diligence questions that would have
                         encompassed those companies in the BSG Group with ties to Pentler, BSGR
                         immediately restructured and moved those companies to a separate part of the


     z3e Vale’s Pre-Hearing Written Submissions, paragraph 191.
     737 BSGR’s Statement of Rejoinder, paragraph 332.


                                                         187
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 190 ofC283
                                                                         (pt.
                             2) Pg 90 of 101



                 business, with the result that they were not caught within the more expansive
                 questions.

683.   The two companies with the closest ties to Pentler were BSGR Steel and BSGR Guinea
       BVI. Pentler held shares in BSGR BVI Guinea. As indicated in Section iii above, these
       two companies were removed from BSGR Guinea’s ownership chain in 2009 as follows.
       As a convenient point of reference, the Tribunal has, based on ur~controversial facts in
       the record, prepared the following diagram showing the effect of the restructuring in 2009
       and, for reasons of clarity, is repeated here.




Pre-February 2009:                                    Post-February 2009:



                BSGR
                                                                     l    BSGR




                                                                   /
                  ~
                                                                                  ~
                      100%                                 100%


             BSGR Steel                                                                ,00%
                                                              BSGR                   BSGR Steel

                 i    l 00%
                                                             G~ernsey

                                                                                          ~   100%
               BSGR
             Guinea BVI                                                                 BSGR
                                                                ~L 100%
                                                                                      Guinea BV1
                                                              BSGR
                                                              Guinea
                 ~l 100%
               BSGR
               Guinea




684.   Vale alleges that BSGR’s restructuring in 2009 to remove BSGR Steel and BSGR Guinea
       E~VI from the Simandou project was a deliberate attempt to hide the relationship with
       Pentler. Conversely, BSGR states that the restructuring was designed with good
       governance in mind:

             BSGR decided that it would be advantageous for the holding company of the
             Guinea project to be a Guernsey company rather than a BVI company, to ensure
             that the holding company was subject to the same high level of corporate
             governance as the parent company (which was already incorporated in
             Guernsey). This was designed to give comfort to potential investors.7a8

685.   While both explanations are plausible on their face, when Vale widened the scope of its
       due diligence in March 2010 to include all subsidiaries of BSGR (and thus BSGR Steel
       and BSGR Guinea BVI), BSGR once again restructured. This time, BSGR transferred
       BSGR Steel and BSGR Guinea BVI to E~SG Metals and Mining - a subsidiary of Nysco
       (BSGR’s parent), but not directly connected to BSGR. A diagram depicting the



7aa BSGR’s Statement of Rejoinder, paragraph 64.

                                               188
     19-11845-shl Doc 5-4 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      191 ofC283
                                                                              (pt.
                                  2) Pg 91 of 101



            restructuring in March 2010 has been created by the Tribunal (based on uncontroversial
~)          fact) and is reproduced below.

            Restructuring in March 2010:



                                   Balda Foundation



                                          ~     100%

                                                             100%
                                        Nysco                            BSG Metals and Mining
                                                                               Limited

                                          ~     ] 00%
                                                                                    ~l 100%

                                        BSGR
                                                                               BSGR Steel


                                          ~! ]oo%

                                  BSGR Guernsey
                                                                                    ~   100%


                                                                            BSGR Guinea BVl


                                          ~   100%


                                   BSGR Guinea




     686.   This restructuring meant that E3SGR Steel and E3SGR Guinea BVI (companies that had
            contracted with Pentler) were no longer directly linked to BSGR and were therefore not
            caught by the broader definition of "Group Company" that Vale insisted upon in its follow-
            up due diligence questions. This transfer occurred immediately after Vale broadened the
            scope of the due diligence questions. No explanation has been provided by BSGR for
            this restructuring.

     687.   These factors cannot be a coincidence. In the Tribunal’s view, the lengths to which E3SGR
            went in order to conceal the role of Pentler strongly supports a finding that BSGR wished
            to ensure that Vale remained ignorant of Pentler and its dealings with various contacts
            who had assisted BSGR Guinea in obtaining the mining rights.

     688,   BSGR points out that not all facts regarding Pentler or its role were concealed. A
            reference to the USD 22 million payment to Pentler for the buyback of its shares in BSGR
            Guinea BVI was contained in one of the financial documents disclosed in the data room.
            It was said to be a payment for "goodwill on acquisition.’’739 Vale understood that this
            referred to a payment made to a minority shareholder. According to Monteiro (Vale’s
            witness), when he queried this payment, Tchelet told him that:



     739 Statement of Financial Affairs for BSG Resources (Guinea) Limited (Guernsey) for Period Ended
     31 December 2009 and Letter.from Ernst &Young, December 2009 t February 2010, p. 9, C-290.

                                                     189
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 192 ofC283
                                                                         (pt.
                             2) Pg 92 of 101



                 The minority shareholder was not an external third patty but rather was a
                 company within the Ba~da Group that provided services for BSGR in Guinea, as
                 did other group companies. He claimed that the affiliated entity received the
                 shares in the first place simply for tax planning purposes and that the buy-out in
                 April 2009 was likewise to optimize tax planning. I also had discussions with Dag
                 Cramer regarding the buy-out and he, like Mr. Tchelet, told me that the entire
                 transaction was internal to the Balda Group and was for tax-planning purposes.74°

689.       Conversely, Tchelet stated in his First Witness Statement that:

                 The focus of the questions Mr Monteiro asked me, was why there had been a
                 change in the company structure in April 2009. I explained that previously there
                 was a minority shareholder in BSGR Guinea BVI and that subsequently there
                 was a buy out of the minority partner in 2008 and that in accordance with the
                 corporate governance and accounting policy of BSGR, the structure was
                 amended such that the subsidiary BSGR Guernsey was incorporated and
                 managed in Guernsey under the auspices of the BSGR Head Office in Guernsey.
                 This was the extent of the questions I was asked by Mr Monteiro. I was not asked
                 the identity of the minority shareholder or any further questions in this regard.TM

690.       Tchelet did not attend the February 2017 Hearing for a cross-examination on his witness
           statements. On the other hand, Monteiro attended the hearing and was asked questions
           by the Tribunal about the USD 22 million payment. He said:

                 Then, the first time we met Mr Tchelet was here in London, and when we met him,
                 we went through with him some documentation that was provided in part of the
                 due diligence and asked him directly: what was the transaction about? And based
                 on the organisation chart that they provided to us, he was explaining that that
                 transaction was a transaction with a related party. Not only him, but also Mr
                 Cramer mentioned that was the way they did tax planning to avoid the Guinean
                 risk of bringing money to Guinea. So, also, they were using different entities that
                 were providing services but, again, related parties always, all entities under the
                 Balda Foundation.742

691.       Monteiro confirmed that, at that stage, he had never heard of Pentler or seen any
           reference to it.743 He therefore did not know how to ask questions about that entity.

692.       The Tribunal accepts Monteiro’s evidence and finds his account to be consistent with
           BSGR’s efforts to conceal the existence of Pentler as described above. Moreover, it
           would be most surprising if, as Tchelet suggested, Monteiro asked questions about the
           USD 22 million goodwill payment, but never asked to whom the payment was made.
           Even if Tchelet is correct that the focus of the questions was on the restructuring and not
           the identity of the minority shareholder, it would still be expected that Tchelet would have
           mentioned the name of that minority shareholder when describing the restructuring and
           buyback process. The fact that he did not do so lends credibility to Monteiro’s account
           and the conclusion that BSGR did not wish Vale to know of the role that Pent[er played in
           obtaining the mining rights.

693.       BSGR itself admits that it chose not to disclose the role of Pentler when responding to
           due diligence questions based on legal advice. The decision not to disclose Pentler was
           therefore a conscious one. The advice allegedly provided by Skadden Arps has already

740
      Monteiro Second WS, paragraph 12.
74l   Tchelet First WS, paragraph 86.
742
      Transcript, Merits Hearing, Day 2, p. 83 line 16 - p. 84 line 3 (Monteiro).
743   Monteiro Second WS, paragraph 14.

                                                      190
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 193 ofC283
                                                                         (pt.
                             2) Pg 93 of 101



       been discussed at paragraphs 480~-492 above and the Tribunal does not propose to
       discuss it again here. The primary point is that, according to BSGR, it did not forget to
       disclose the role of Pentler and its principals, it made the deliberate decision on alleged
       legal advice not to do so. The legal advice explanation has already been examined and
       rejected as unproven.

694.   The concealment of Pentler is highly relevant to several misleading representations.

       694.1.    The disclosure of Cilins or Pentier as agents or consultants would have led to
                 further investigation of their role, as would the disclosure of agreements
                 between BSG Group entities and Pentler.

       694.2.    The disclosure of the pending dispute with Bah would have revealed the
                 Pentler-Bah Milestone Agreement and the indemnities provided by Pentler to
                 BSGR and would have likely prompted further investigation.

       694.3.   The Tribunal also found a misrepresentation regarding the share structure
                based on the share purchase agreement regarding the transfer of shares in
                BSGR Guinea from BSGR Guinea BVI to BSGR Guernsey. The Tribunal notes
                that this would likely have led Vale to discover the restructuring that took place
                and - potentially - the shareholding that Pentler held in BSGR Guinea BVI until
                2008.

       694.4.   An accurate description of BSGR’s involvement in the GoG’s decision to
                withdraw Rio Tinto’s mining rights would likely have revealed the role played by
                Pentler as BSGR’s agent and consultant.

       694.5.    BSGR’s business relationship with Mme. Toure included her indirect interest in
                 BSGR Guinea which was held through Pentler.

       694.6.   The disclosure of the Pentler connection would also have revealed the
                connection between BSGR and Mme. Tour~ and raised red flags with Vale in
                relation to any role the President’s wife might have played in the procurement of
                the mining rights.

695.   In relation to the ten misrepresentations listed at paragraph 676 and based on the
       circumstances described in the preceding paragraph 694, the Tribunal considers that
       they individually or in any event in aggregate establish a pattern of conduct designed to
       hide the roles that Pentler and Mme. Tour6 played in the procurement of the mining rights
       and the farge amounts of compensation that the Pentler principals and Mme. Tour6
       received or expected to receive. This conclusion also applies to the equally large
       amounts paid to I.S. Toure, Bah and Daou. This pattern, in the opinion of the Tribunal, is
       more than sufficient for it to conclude that BSGR knew that its representations were false.

696.   The Tribunal recalls that, with regard to one representation, BSGR stated that it made a
       mistake in its disclosure - the failure to disclose Fofana as a consultant. Avidan said that
       it did not occur to him to disclose Fofana’s role, as he considered Fofana to be a "friend"
       by 2010 even though he was still providing advice (Fofana had previously been paid as a
       consultant).TM Without making any determination as to the truthfulness of Avidan’s


744 Avidan First WS, paragraphs "[50-’[51; Avidan Second WS, paragraphs 21-22.

                                               191
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 194 ofC283
                                                                         (pt.
                             2) Pg 94 of 101



        written evidence (Avidan did not present himself for cross-examination), the Tribunal
        observes that the FCPA due diligence was a serious and extensive exercise undertaken
        by a team of specialised lawyers from an international law firm. Vale would have
        expected BSGR to investigate fully before providing its answers. Simply relying on one
        person’s recollection or understanding is not sufficient. The fact that negotiations were
        expeditious, as BSGR points out, does not excuse BSGR from making proper enquiries
        before answering due diligence questions.

697.    In the Tribunal’s view, the factual evidence discussed above strongly supports the
        conclusion that BSGR deliberately concealed Pentler and the role it had played. On this
        basis, the Tribunal finds that BSGR knew that the relevant representations it had made to
        Vale during the due diligence process (listed in paragraph 676 above) were false and
        misleading. The Tribunal finds that BSGR knew that it had made false representations.

        (a)      BSGR’s liability for statements made bv "external advisors"

698.    The issue of liability for statements made by "external advisors" was first raised by BSGR
        in paragraph 247 of BSGR°s Statement of Defence, made with reference to the role of
        Steinmetz as "external advisor to BSGR / the Balda Foundation".745 While maintaining
        that Steinmetz’s statements were true, BSGR suggests that Steinmetz’s statements are
        fundamentally irrelevant since BSGR could not be "vicariously liable for statements made
        by external advisors.’’z46

699.    Vale makes three arguments in response.

        699.1.     First, Vale points out that "[w]here a misrepresentation is made by a third party,
                   but the principal has knowledge or notice of the representation at the time of
                   contract, then the representee [...] can avoid the contract".747 BSGR could
                   hardly disclaim knowledge of Steinmetz’s representations or argue that he was
                   acting entirely independently of BSGR. Vale says that this logic extends even to
                   representations made by parties other than Steinmetz, given BSGR’s integral
                   involvement in the negotiation process~48 and the fact that BSGR has not
                   disavowed its knowledge of those representations.

        699.2.     Second, Vale argues that BSGR should be bound by the representations from
                   its agents due to the doctrine of actual and ostensible authority. This doctrine
                   applies even if BSGR were truly in the dark regarding its agent’s representations.
                   Thus, representations by David Clark (the then Director and Group Treasurer of
                   BSGR Guinea), Avidan (then Executive Officer & Chief Executive Officer of
                   BSGR Guinea) or Steinmetz (the eponymous founder and ultimate controlling
                   shareholder of BSGR) would bind BSGR.




746 Framework Agreement, clause 1.8, C-1.
74e BSGR’s Statement of Defence, paragraph 247.
747 Vale’s Pre-Hearing Written Submissions,            paragraph   263,   relying   on   J   Cartwright,
Misrepresentation, Mistake and Non-Disclosure (3rd edn, Sweet & Maxwell 2012) [4-75], CL-124,
which states: "The courts have accepted that the representee may avoid the contract on the basis of a
misrepresentation made by a third party where the other party has knowledge of it at the time of the
contract."
748 Vale’s Pre-Headng Written Submissions, paragraph 263.


                                                 192
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 195 ofC283
                                                                         (pt.
                             2) Pg 95 of 101



       699.3.     Last, Vale argues that BSGR would also be caught by the doctrine of vicarious
                  liability:

                  699.3.1.   BSGR would be vicariously liable for its employees where the
                             unlawful conduct was "closely connected" with the employment;749
                             and

                  699.3.2.    BSGR would be vicariously liabfe for non-employees as it was fair,
                             .~ust and reasonable to impose vicarious liability on BSGR in the.
                             circumstances of the case based on the following factors:

                             699.3.2.1.   the tort would have been committed as a result of activity
                                          being taken by the tortfeasor on behalf of the defendant;

                             699.3.2.2.   the tortfeasor’s activity is likely to be part of the business
                                          activity of the defendant; and

                             699.3.2.3.   the defendant, by employing the tortfeasor to carry on the
                                          activity, will have created the risk of the tort committed by
                                          the tortfeasor.

700.   Having carefully considered the evidence and the factual circumstances discussed
       throughout this Award, including (i) the precontractua[ Anti-[3ribery Certification of
       Steinmetz; 750 (ii) Section 1.8 of the Framework Agreement attributing Steinmetz’s
       awareness to RSGR and BSGR Guernsey; and (iii) the first and second witness
       statements of Steinmetz, the Tribunal agrees with Vale that BSGR cannot avoid liability
       for statements made by Steinmetz on the basis that he is simply an "external advisor" to
       BSGR. BSGR has not (and simply cannot) make a credible argument that it was unaware
       of Steinmetz’s representations. Therefore, the Tribunal finds that BSGR is liable for
       statements made by Steinmetz as an external advisor. Having reached this finding, it is
       unnecessary for the Tribunal to consider the rest of Vate’s arguments in this Section.

       (b)      BSGR would not be liable if its agents had no knowledqe that the
                misrepresentations were false, but the facts simply do not fail within this
                cateqory

701.   BSGR’s other legal argument, raised at paragraphs 333 to 339 of BSGR’s Statement of
       Rejoinder, is that there can be no liability where an agent of BSGR (including its directors
       or employees) makes statements which he or she did not know were false, even if others
       in BSGR had such knowledge. BSGR argues that "Vale’s attempt to attribute knowledge
       across the 13SGR organisation is wrong in law and principle.’’7sl

702.   Clerk & Lindsell state that:

              Where a false representation has been made innocently by an agent acting within
              his authority, the mere fact that the principal knows the facts which render the
              representation false will not make the latter liable if he has not expressly



749 Mohamud v WM Morison Supermarkets [2016] UKSC 11, CL-135.
zso Anti-Bribery Certification of Beny Steinmetz, 9 April 2010, 0-3.
z51 BSGR’s Statement of Rejoinder, paragraph 333,


                                                 193
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 196 ofC283
                                                                         (pt.
                             2) Pg 96 of 101



                authorised the representation or deliberately concealed facts from the agent with
                a view to the claimant being misled.752

703.   BSGR provides no detail on which agents or which representations would be affected by
       the application of this principle.

704.   Vale replies that a claim in deceit is available where responsibility and knowledge is
       shared among several servants and agents.753 This is based on paragraph 8.14 of
       Spencer, Bower & Handley on Actionable Misrepresentation, which cites Singleton LJ in
       Armstrong v Strain [1952] 1 KB 232, 244 (CA) in turn as follows:

                Difficulties may arise in a claim against a company which can only speak or act
                through its agents or officers, but if an officer of a company.., represents that
                which is untrue when many other officers of the company know the true facts, it
                may well be found that he made the representation without belief in its truth.., z54

705.   Vale further submits that, even based on BSGR’s own authorities, BSGR would still be
       liable for the honest representations of an (honest) agent who lacked knowledge of the
       facts if:75~

       705.1.      BSGR knew that the representation was untrue but expressly authorised it to be
                   made;7so or

       705.2.      BSGR deliberately engaged an agent, from whom BSGR concealed facts in the
                   expectation that, as a resuft of ignorance, the latter would give false information
                   to Vale.757

706.   Lastly, Vale argues that the facts simply cannot support any suggestion that the parties
       making the representations on BSGR’s behalf did not have knowledge to which BSGR
       was privy.7~8 This is because the principals, directors and officers of BSGR making the
       representations to Vale were the very individuals who were at the forefront of BSGR’s
       operations in the field, and must be expected to have had the relevant knowledge. Given
       that a company’s knowledge is deemed to be held collectively by its employees, directors
       and officers,7~9 it is implausible for BSGR to suggest that the particular employee, director
       or officer making the representation was unaware that the representations were false
       when BSGR (meaning the other employees, directors or officers) knew the
       representations were false.

707.   The Tribunal considers that there is no evidential basis in the present case for applying
       the legal principles advanced in the abstract by BSGR in paragraphs 333-339 of its
       Statement of Rejoinder. Most of the representations discussed above were made in the

z52 M Jones, A Dugdale and M Simpson (eds), Clerk & Lindsell on Torts (21s~ edn, Sweet & Maxwell
2014) [18~27], RL-40.
753 Vale’s Pre-Hearing Written Submissions, paragraph 272.
zs4 KR Handley, Spencer Bower & Handley: Actionable Misrepresentation (5~h edn, LexisNexis 2014)
!~8414], 0L-123.
    Vale’s Pre-Hearing Written Submissions, paragraph 274.
t~e HG Beale (ed), Chitty on Contracts, vol 1 (32 edn, Sweet & Maxwell 2015) [7-053], RL-30.
727 M Jones, A Dugdate and M Simpson (eds), Clerk & Lindse!l on Torts (21s’ edn, Sweet & Maxwell
2014) [18-28], RL-40.
7sa Vale’s Pre-Hearing Written Submissions, paragraph 276.
7~ Meridian Global Funds Management Asia Ltd v Securities Commission [1995] 2 AC 500 (PC), 0L-
138.
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 197 ofC283
                                                                         (pt.
                             2) Pg 97 of 101



       Due Diligence Questionnaires which were answered on behalf of the E}SG Group. David
       Clark signed the two Compliance Due Diligence Questionnaires as being true and correct.
       Importantly, the certification notes that inquiries were made of all relevant companies and
       their officers.76°

708.    In his written evidence, Clark states that he signed the Questionnaires in his capacity as
        a director, but they were "completed by those who were best placed to answer the
        questions".TM In particular, key personnel such as Avidan, Tchelet and Struik were
       consulted. Leaving aside Vale’s argument that a company’s knowledge is deemed to be
       held collectively by their employees, directors and officers,762 the evidence supports the
       contention that these people, who effectively ran BSGR in Guinea, knew the relevant
       facts relating to Pentler, Cilins and Mme. Tour~, and the way in which mining permits
       were obtained. Of course, the primary defence advanced by BSGR is not that these
       people did not know all of the relevant facts and therefore had honestly misrepresented
       this situation as "agents" of BSGR - BSGR maintains its position that the information
       provided in the Due Diligence Questionnaires was true and correct.

709.   As the Tribunai noted earlier, the only representation which BSGR admits is incorrect
       relates to BSGR’s failure to disclose the consulting role played by Fofana. The Tribunal
       now considers whether the principle that BSGR cannot be liable if an agent had no
       knowledge that the representation was false has any application here.

710.   Avidan does not suggest that he failed to disclose Fofana’s consulting role because he
       was unaware of it. He simply says that it did not occur to him to disclose the work
       performed by Fofana. The Tribunal finds Avidan’s explanation as to why the role of
       Fofana - whom BSGR does agree was a consultant - was not disclosed to be
       unconvincing on its face. Avidan said in his second witness statement:

              I have already addressed Mr Fofana’s role at paragraphs 150-151 of Avidan-1.
              Vale alleges that it is "implausible that [I] simply forgot about [Fofana] during the
              Project Hills negotiations." I did not say in Avidan-1 that I forgot about Fofana; I
              said that "1 never considered Mr Fofana to be a consultant and it never occurred
              to me that he should be disclosed." This is true.

              During the due diligence period, Yossie had carriage of the Due Diligence
              Questionnaires. When Yossie asked me about BSGR’s consultants during the
              Project Hills negotiation, I understood this to mean BSGR’s current consuftants.
              By then, Fofana had become a friend. For example, when he commented on the
              terms of the Convention de Base in December 2009 and advised BSGR in
              relation to press articles which had been published in February 2010, he was not
              paid for his advice. This was simply the counsel of a trusted friend who
              understood local politics. It never occurred to me at the time that Fofana was a
              current consultant who should be disclosed,z6~

711.   The Tribunal is unconvinced by Avidan’s explanation that he had interpreted the question
       to mean only current consultants or that he now thought of Fofana as a "friend" rather
       than a consultant. Neither Avidan, Tchelet nor Clark attended the February 2017 Hearing
       in person to provide any further oral explanation of the nature of the inquiries made to
       verify that all consultants had been captured in the answers to the due diligence

766 Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 2010, p. 8, C-43.
zel Clark First WS, paragraph 45.
762 Vale’s Pre-Hearing Written Submissions, paragraph 275.
763 Avidan Second WS, paragraphs 21-22.


                                                  195
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 198 ofC283
                                                                         (pt.
                             2) Pg 98 of 101



        questionnaires. In any case, this is not a situation where Avidan had no knowledge of
        Fofana’s consulting, and therefore a failure to disclose it could be excused under the
        legal principle expressed by BSGR.

712.    The Tribunal finds that the proposition that BSGR would not be liable if its agents had no
        knowledge that the misrepresentations were false is not applicable to the facts of this
        case. Moreover, the Tribunal agrees with Vale that, on the facts of the present case,
        there is no realistic possibility that those making representations on behalf of BSGR were
        not aware of all relevant facts. They were all senior members of BSGR’s management -
        including Steinmetz even though his official rote was as an "advisor".

       4.    BSGR intended that Vale should act in reliance on its representation

713.    It is common ground between the Parties that the finding of a fraudulent
        misrepresentation gives rise to a rebuttable presumption that BSGR intended Vale to rely
        on the false representation.TM

714.    tn its Statement of Rejoinder, BSGR argues that the mere fact that the contract, if
        concluded, would have been a lucrative one for BSGR, did not mean that "it can be
        presumed that the defendant intended the claimant to rely on the misrepresentation",~6s
        pointing out that Vaie has not been able to cite any cases to that effect. BSGR then
        distinguishes the cases cited by Vale in paragraphs 914 to 915 of Vale’s Statement of
        Reply on the basis that those cases concerned the representee’s reliance, rather than the
        representor’s intention to cause reliance.

715.    In its Pre-Hearing Written Submissions,7~ Vale then noted that Lord Clarke in the UK
        Supreme Court had opined that "the authorities seem to me to support the conclusion
        that it is very difficult to rebut the presumption [that the fraudulent representor intended
        the representee to rely on it].76~

716.    The Tribunal’s view is that BSGR’s submissions do not evince any attempt to rebut the
        presumption. Instead, after rebutting the cases cited in paragraphs 914 to 915 of Vale’s
        Statement of Reply, BSGR’s position reverts to saying that Vale "cannot show that there
        was any intent by BSGR to deceive Vale for the same reasons it cannot prove knowledge
        of the falsity of the statements. The due diligence was conducted speedily by BSGR, but
        in good faith and in reliance on legal advice".7~ However, given that BSGR has already
        accepted that the burden of proof shifts to BSGR once fraudulent misrepresentation is
        proved,76e it is difficult to understand why BSGR stiJl couches its statements as if the onus
        were still on Vale rather than seeking to satisfy its own burden of proof.

717.    One possibility is that BSGR was working on the presumption that Vale would not be able
        to show that BSGR knew that its representations were false, in which case it would follow
        that BSGR would not have intended Vale to rely on the false representations. However,
        these arguments go towards the prior element (knowledge that the representations were

7~4 BSGR’s Statement of Defence, paragraph 248(ii); Vale’s Pre-Hearing Written Submissions,


~ aragraph 289.
  ° BSIG’R’sStatement
    Vaes Pre H arin{~  of Rejoinder, paragraph 375.
             - e ’ g Written Submissions, paragraph 290.
7~
    Hayward v Zurich Insurance Co PIc [2016] UKSC 48 [37], CL-139.
768
    BSGR’s Statement of Rejoinder, paragraph 387.
769
    BSGR’s Statement of Rejoinder, paragraph 377.

                                                 196
    19-11845-shl Doc 5-4 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     199 ofC283
                                                                             (pt.
                                 2) Pg 99 of 101



           false) and the Tribunal has already found at paragraphs 677 to 712 above that BSGR did
           in fact know that its representations were false so, to the extent that this was BSGR’s
           argument, it cannot stand.

    718.   The other possibility is that BSGR is implicitly arguing that it has satisfied its burden of
           proof because it has shown that the due diligence was conducted in good faith and in
           reliance on legal advice. However, the Tribunal cannot see how, given that the Tribunal
           has found that BSGR knowingly made false representations to Vale, BSGR did not intend
           that Vale would rely on them. In short, BSGR has not raised any exceptional
           circumstances to rebut the strong presumption against it, and the Tribunal is compelled to
           find that BSGR must have intended Vale to rely on each of the ten misrepresentations
           referred to above at paragraph 676 that have been identified by the Tribunal.

    719.   The Tribunal finds the following facts significant in arriving at its final conclusions on
           BSGR’s intentions to deceive.

           719.1.      BSGR repeatedly failed to disclose highly relevant information when it was
                       evident that it should have been disclosed to Vale andfor its due diligence
                       advisers, Clifford Chance.

           719.2.      BSGR deliberately restructured the BSG Group in order to avoid disclosure
                       obligations which, if complied with, would have revealed certain "red flags" of
                       corruption.

           719.3.      BSGR has failed to give any credible reasons for its non-disclosure.

    720.   Having regard to all these circumstances, the Tribunal concludes that BSGR intended
           that Vale should act in reliance on BSGR’s false and misleading representations in order
           to benefit from this intended joint venture.

           5.        Vale acted in reliance on the representations and suffered loss

           (a)       Refiance

    721.   Regarding reliance, Clerk & Lindse!l state as follows:

                    To entitle a claimant to succeed in an action in deceit, he must show that he
                    acted in reliance on the defendant’s misrepresentation. If he would have done the
                    same thing even in the absence of it, he will fail. What is relevant here is what the
                    claimant would have done had no representation at all been made.77°

    722.   While Vale had previously submitted that the Tribunal should determine reliance based
           on what Vale would have done had BSGR told the truth when it made the representations,
           it appears that Vale is not against the formulation ("what the claimant would have done
           had no representation at all been made") described by Clerk & Lindsell and submitted by
           BSGR.TM




    770 M Jones, A Dugdale and M Simpson (eds), Clerk & Lindsell on Torts (21st edn, Sweet & Maxwell
    2014) [18-34], CL-6.
    771 Vale’s Pre=Hearing Written Submissions, paragraph 293.

J
                                                        197
19-11845-shl Doc 5-4 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 200 ofC283
                                                                         (pt.
                            2) Pg 100 of 101



723.    BSGR further notes that "a person to whom a misrepresentation is made is not deceived
        if he actually knows the truth".~72 This is of general application, but BSGR specifically
        mentions that this means that "Vale cannot establish an actionabfe misrepresentation in
        relation to Avidan’s statement that I.So Tour~ was not related to the former President of
        Guinea or his wife [because] Vale knew that I.S. Tour~ was related to Mme. Tour~ (whom
        Vale believed to have been President Conte’s wife)".773 BSGR supports its position with
        reference to the Nardello Report, a report commissioned by Clifford Chance during the
        Project Hills negotiations. The Nardello report states:

              A further report states that BSGR Guinea was "close to the Conte clan", lbrahima
              Sory Tour~, in charge of external relations for BSGR in Guinea, is a brother of
              Mamadie Cont6, the 4*h wife of the late President. Asher Avidan, country
              manager for BSGR, who has worked for Israeli foreign affairs and defence
              ministries in the past, was reportedly working with Ibrahima Sory Tour~ to
              "manage the transition" of its development at Simandou.TM

724.    Vale responds that it specifically confronted BSGR with this allegation, and BSGR denied
        it.~7~ However, the first witness statement of George Kleinfeld (on which Vale relies for
       this assertion) is not so clear. Kleinfeld does not refer to the Nardello Report in his
       evidence or say that he specifically asked Avidan to refute the Nardello Report. This is
       clear from the following paragraph in Kleinfield’s first witness statement:

              Specifically, I asked during the interview about the BSGR employee in Guinea,
              Ibrahima Sory Toure, who handled public relations in-house, and whether he had
              any family ties to any government official. In response, Avidan volunteered that
              their public relations consultant in Guinea, who has the last name of "Toure," was
              not related to the former president of Guinea or his wife. Avidan said that he may
              have been from the same village as one of the former presidents, but to his
              knowledge, the employee is not related to anyone in the Government. Avidan
              said that Tour~, is a common name in the country.776

725.   Vale also relies on the evidence contained in the second witness statement of Ricardo
       Saad ("8aad") (former CEO of VBG Guinea) when stating:

              Avidan also claims that he told Ricardo Saad, who ran VBG for Vale, that I.S.
              Tour~ and Mine Toure were related, but that Saad took no action. However,
              Avidan "never mentioned I.S. Toure’s family connection to Mamadie Toure" until
              I.S. Toure resigned from VBG on 31 August 2011, long after the deal with Vale in
              April 2010.7z7

726.   While the Tribunal accepts Saad’s evidence that he was not aware of the connection
       between ].S. Toure and Mme. Toure, the Tribunal considers that the Nardello Report was
       clear as to the link between the siblings. Clifford Chance was therefore aware, at the very
       least, that it had conflicting reports as to the relationship between the two Toures. Vale’s
       suggestion that it accepted Avidan’s assertions at face value over the Nardello Report is
       unconvincing. The Tribunal therefore accepts BSGR’s assertion that Vale cannot rely on
       Avidan’s statement that I.S. Toure was not related to Mme. Toure.



z72 BSGR’s Statement of Rejoinder, paragraph 389.
7z3 BSGR’s Statement of Rejoinder, paragraph 389.
zz4 Narde]lo Report, undated, paragraph 4.4.2.7, R-369.
z75 Vale’s Statement of Rejoinder on Counterclaims, footnote 8.
~ Kleinfeld First WS, paragraph 35.
~77 Vale’s Statement of Reply, paragraph 499; Saad Second WS, paragraphs 42-43.


                                                 198
    19-11845-shl Doc 5-4 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     201 ofC283
                                                                             (pt.
                                2) Pg 101 of 101



    727.    BSGR asserts that Vale was also aware of Cilins’ connection to BSGR as a result of a
            brief (chance) meeting between Etchart (of Vale) and Cilins in August 2006. They met
            during a monthly meeting called by the Minister of Mines in order to brief industry
            participants on recent devefopments. Etchart described the meeting as follows.

                  As the attendees were leaving the room when the meeting ended, Marc Struik, a
                  BSGR director, approached us, and Marco Monteiro made the introductions.
                  Struik was with two or three people who also presented themselves as BSGR
                  employees. One was introduced as country operations manager and another one
                  introduced himself to me as Frederic Cilins, and said he was working for BSGR.
                  This conversation was brief and not very substantive; Struik was interested in
                  learning about developments of Vale’s bauxite projects in Guinea. Although Struik
                  was based in Johannesburg, as was I, this was the first time l had met him. This
                  was the one and only time 1 met with Cilins in person.7za

    728.    The Tribunal considers that there is nothing that Vale could have gleaned from this
            conversation, other than that BSGR had once employed a person in Guinea called
            Fr~d~,ric Cilins. There is no suggestion that Vale could have known of the role of Pentler
            or would have had suspicions aroused because Cilins was not disclosed as a consultant
            or agent.

    729.    BSGR alleges that there was a second meeting between Etchart and Cilins in Paris
            where Etchart was told about Pentler.779 During the February 2017 Hearing, Etchart
            denied any such meeting took place.

                  Q:   BSGR, in their case, have suggested that there was another meeting in
                       Paris, in January of 2007, when Mr Cilins told you about Pentler?

                  A:   I saw that, but I don’t -- I don’t agree with that.76°

    730.    Based on BSGR’s allegation and Etchart’s flat denial during examination at the February
            2017 Hearing, the Tribunal does not accept BSGR’s allegation. BSGR bore the burden to
            prove its aflegation and did not discharge that burden. It defaulted on appearing at the
            February 2017 Hearing and did not avail itself of the opportunity to cross-examine Etchart.
            Echart’s oral evidence at the February 2017 Hearing is consistent with his second
            witness statement where he testified as follows.

                  At no time did we discuss Mr. Cilins’s role with BSGR or the work he performed
                  for them in Guinea. Nor did Mr. Cilins ever mention Michael Noy, Avraham Lev
                  Ran, or Pentler Holdings to me. I never knew anything about the role he played in
                  helping BSGR obtain the rights to Simandou Blocks 1 and 2, which happened
                  later. By the time of the Project Hills negotiations, [ had not had contact with Mr.
                  Cilins for years and may have forgotten his connection to BSGR altogether,
                  although I have been reminded of it as a result of this dispute.TM

    731.    Regardless of these brief interactions, the Tribunal considers that the evidence does not
            support BSGR’s contention that Vale was aware of all relevant facts and did not rely on
            BSGR’s representations in the due diligence questionnaires. The Tribunal is satisfied that
            Vale did not know that Citins, Pentler, Boutros or Fofana were agents or consultants for
            BSGR, or was aware of the role that Pentler and its principals played in obtaining mining

    778 Etchart First WS, paragraph 14.
    7z9 Noy Second WS, paragraph 33; R-34’1.
    ~0 Transcript, Merits Hearing, Day 2, p. 73 lines 19-22.
    za~ Etchart Second WS, paragraph 18.

J
                                                        199
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 202 ofC283
                                                                         (pt.
                              3) Pg 2 of 84



       licences on behalf of BSGR Guinea. Nor was it aware of Mme. Tour~’s involvement with
       Pentler and her role regarding the granting of mining rights to BSGR Guinea.

732.   BSGR also relies on Halsbury’s Laws of England for the proposition that "where the
       representation is fairly capable of two or more constructions, in one of which it would be
       false and in the other or others true, it is for the representee to allege and prove in which
       of its possible meanings he understood it, and, so understanding, was induced by it to
       alter his position".782 No elaboration was given on how this proposition was to be appiied
       on the facts, and it does not appear to have been directly contested by Vale.
       Nevertheless, the Tribunal has borne this in mind when making its evidentiary findings.

733.   Finally, BSGR argues that Vale cannot claim reliance on BSGR’s representations
       because they have been excluded by Section 17.3(b) of the Shareholders Agreement
       (and Section 16.3(b) of the Framework Agreement which is to the same effect).783
       Though this argument was presented under the topic of reliance, in the Tribunal’s opinion,
       the effect of Section 17.3(b) of the Shareholders Agreement, even if BSGR is correct, is
       more aptly categorised as a contractual estoppel which bars Vale from claiming reliance,
       rather than an argument going towards the fact of Vale’s reliance. This will thus be dealt
       with separately at paragraphs 743 to 755 below.

734.   The Tribunal accepts that during the due diligence process, Vale made numerous
       attempts to verify whether BSGR retained the services of any third parties in its efforts to
       obtain mining rights in Guinea. In the Tribunal’s view, this investigation was a genuine
       attempt to uncover any "red flags" of corruption that may have existed.

735.   BSGR alleges that Vale would have entered into the joint venture regardless of whether
       BSGR provided the requisite FCPA comfort, as Vale was intent on entering Simandou.TM
       However, in its Pro-Hearing Written Submissions, Vale submitted that:

               If Vale had been informed, as it should have been, of BSGR’s association and
               dealings with, and actual or promised payments to, Pentler and its principals, as
               well as Boutros, Fofana, and of course Mamadie Tour& this would have rung
               klaxon-like alarm bells. Vale would have recognised the implications and the risks
               would have been unacceptable.785

736.   In addition, Roger Agnelli (Vale’s former President and Chief Executive Officer) testified
       that:

               I knew from my team that extensive due diligence was conducted to ensure that
               BSGR had not used corrupt means or bribery to get its Mining Rights. I also
               knew that BSGR made representations to that effect and that Mr Steinmetz
               himself had signed certifications confirming that BSGR had not used any bribery
               or corruption to get Mining Rights in Guinea.

               This confirmation was absolutely critical to Vale doing the deal [...] in the end,
               given BSGR’s assurances and certifications that their Mining Rights were clean
               and legitimate, we did the deaf. Without those assurances, Vale was ready to

7a2 Lord Mackay of Clashfern (ed), Halsbury’s Laws of England, vol 76 (5t" edn, LexisNexis 2013)

!~7~72], RL-76, cited at BSGR’s Statement of Rejoinder, paragraph 400.
    BSGR s Statement of Rejoinder, paragraph 401.
784 BSGR’s Statement of Rejoinder, paragraph 211-239, 415; BSGR’s Statement of Defence,

~)sarag
  5
        raph
          ,
             251.
    Vale s Pre-Hearing Written Submissions, paragraph 297.

                                                  200
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 203 ofC283
                                                                         (pt.
                              3) Pg 3 of 84



              walk away rather than expose ourselves to the reputational risk and exposure of
              paying USD 500 million for rights, and potentially up to USD 2 billion more, that
              were not legitimate. Any suggestion that we would have just ignored that risk
              and made a deal with a corrupt partner is a fantasy.786

737.    During the February 2017 Hearing, Jonathan Kelly (Counsel for Vale) also submitted that:

               the idea that Vale with its FCPA responsibilities, with its personal and
               professional business reputation and franchises, with the amount that it was
               committing in the order of USD 2.5 billion under this transaction, that it would
               have invested in a country that is somewhere in the 150s in the Transparency
               International index is just totally implausible. It onlYT~hzas to be stated to be
               known to be wrong, but that seems to be their position.

738.    The Tribunal is satisfied that Vale undertook a thorough and complete FCPA due
        diligence exercise. Vale engaged FCPA specialists from Clifford Chance to undertake the
        due diligence. It required a personal anti-corruption affidavit from Steinmetz and Clark on
        behalf of BSGR. It asked follow-up due diligence questions and investigated further into
        issues that had - at times - been narrowed by BSGR. Vale is a public company with
        considerable reputational risk. It is true that the joint venture deal was negotiated quickly,
        but there is nothing about the due diligence process that suggests it was not thorough,
        despite the speed of negotiation of the commercial deal. Moreover, Vale’s desire to be
        involved in mining in the Simandou area, to preclude its competitor Rio Tinto from re-
        entering Blocks 1 and 2 and to develop with BSGR a unique world class asset does not,
        of itself, indicate it would have entered the joint venture, had question marks remained
        regarding the legality of the mining concessions. Motive alone for entering a high-risk
        country such as Guinea because of its high upside potential does not suffice; there is just
        no evidence that Vale was aware that the mining rights were obtained by BSGR by
        paying substantial amounts of money or granting other benefits to Pentler and its
        principals or indirectly to Mme. Toure and - under the Pentler-Bah and Pentler-Daou
        Milestone Agreements to I.S. Toure, Bah and Daou. Moreover, Vale’s business
        objectives for entering the iron ore sector in Guinea must be balanced against its
        reputational risk referred to above, but also against its duties as a listed company
        towards its shareholders and its regulatory risks, particularly under the FCPA.
        Considering its FCPA compliance efforts, the Tribunal is convinced that Vale was fully
        aware of its reputationa!, corporate and regulatory risks in entering into the iron ore sector
        in Guinea and, absent any evidence to the contrary, managed these risks properly and
        would have been alarmed if BSGR had made the required disclosures. The Tribunal
        considers that it is much more probable than not, and indeed highly likely, if not certain,
        that Vale - as a large, publicly-listed company whose shares are traded on the Sao Paulo
        and New York Stock Exchanges (amongst others) - would then have engaged in
        thorough investigations and, faced with a situation where substantial amounts of money
        or benefits had been paid or granted or were to be paid or granted to Pentler, its
        principals, Mme. Toure, I.S. Tour& Bah and Daou, would have walked away from the
        venture.

739.    The Tribunal finds that, with the exception of the oral representation made by Avidan as
        to the relationship between I.S. Toure and Mine. Toure, the evidence strongly supports
        the conclusion that Vale relied on the representations made during the FCPA due


786 Agnelli First WS, paragraphs 16-17.
787 Transcript, Merits Hearing, Day I, p.150 lines 7-15.


                                                  201
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 204 ofC283
                                                                         (pt.
                              3) Pg 4 of 84



       diligence process and would not have entered into the joint venture had it not been
       satisfied as to the outcome of this process.

740.   In particular, the Tribunal finds that the false and misleading representations listed below
       were relied upon by Vale as revealing no "red flags" of bribery, corruption or other
       improper conduct:

       740.1.     that BSGR had named all consultants, agents and intermediaries involved in
                  obtaining the mining concessions in Guinea;

       740.2.     that BSGR     had   disclosed   all agreements with consultants,       agents and
                  intermediaries;

       740.3.     that BSGR had disclosed all agreements regarding the corporate structure of
                  BSGR Guernsey and BSGR Guinea;

       740.4.     that BSGR had disclosed all relevant pending disputes;

       740.5.     that BSGR had accurately described its involvement in the GoG’s decision to
                  revoke Rio Tinto’s mining rights; and

       740.6.     that BSGR had no financial or business relationship with any Government
                  Officials or their spouses.

       (b)      Loss

741.   It is undisputed that Vale has suffered a loss of at least the initial consideration of USD
       500 million it paid to BSGR.788 However, BSGR has raised several arguments based on
       causation and an alleged failure on Vale’s part to mitigate the damage it has suffered.
       These points will be dealt with in the section on damages for fraudulent
       misrepresentation below. At this juncture, it is sufficient to say that the Tribunal finds that
       Vale acted in reliance on BSGR’s representations and suffered loss as a result.

742.   Based on all of the above, the Tribunal concludes, subject to BSGR’s contractual
       estoppel defence discussed below, that on nine counts (the ten misrepresentations in
       paragraph 676 above less the misrepresentation regarding I.S. Tour6 being the half-
       brother of Mme. Tour6), BSGR engaged in fraudulent misrepresentations of which it had
       knowledge and which BSGR intended to cause Vale to enter into the Framework
       Agreement and the SHA and on which Vale relied in entering these agreements and
       suffered loss as a consequence. BSGR is thus liable to Vale on account of these
       fraudulent misrepresentations.

       BSGR’s contractual estoppel defence

743.   BSGR argues that Vale is barred by Section 17.3(b) of the SHA (and Section 16.3(b) of
       the Framework Agreement) from now claiming reliance on BSGR’s misrepresentations.
       Since Section 16.3(b) of the Framework Agreement has the same effect as Section
       17.3(b) of the SHA,789 the Tribunal will take the same approach as the Parties by
       focusing on the latter, though the conclusions reached would be equally applicabfe to the

7a8 BSGR’s Statement of Defence, paragraphs 258-259.
7~9 BSGR’s Statement of Rejoinder, paragraph 401.

                                                  2O2
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 205 ofC283
                                                                         (pt.
                              3) Pg 5 of 84



       former. Vale refers to Section 17.3(a) of the SHA in its response, and so it is worth setting
       out Section 17.3(a)-(b) in full:

              17.3 Entire A~reement

              (a)   Without prejudice to the Framework Agreement and the Ancillary
                    Agreements, this Agreement constitutes the entire agreement and
                    understanding of the Parties with respect to the subject matter hereof and
                    thereof and none of the Parties has entered into this Agreement in reliance
                    upon any representation, warranty or undertaking by or on behalf of any
                    other Party which is not expressly set out herein or therein or in the BSGR
                    ABL Certificate provided that this Section 17.3(a) shall not exclude any
                    liability for fraudulent misrepresentation.

              (b)   Without prejud]ce to the Framework Agreement, the Ancillary Agreements
                    and the BSGR ABL Certificate, this Agreement supersedes any or all prior
                    agreements, understandings, arrangements, promises, representations,
                    warranties and!or contracts of any form or nature whatsoever, whether oral
                    or in writing and whether explicit or implicit, which may have been entered
                    into prior to the date hereof between the Parties or on their behalf as to the
                    subject matter of this Agreement, including, without limitation, the
                    Memorandum of Understanding dated 19 March 2010.

744.   BSGR argues that Section 17.3(b) of the SHA "excludes reliance on any alleged
       representation, as made clear in Peekay Interrnark Ltd v Australia & New Zealand
       Banking Group Ltd [2006] EWCA Civ 386".79° In this case, Moore-Bick J opined that "[he
       could] see no reason in principle why it should not be possible for parties to an
       agreement to give up any right to assert that they were induced to enter into it by
       misrepresentation, provided that they make their intention clear, or why a clause of that
       kind, if properly drafted, should not give rise to a contractual estoppel".TM This has been
       acknowledged by Cartwright792 and in other cases.7~3

745.   Further, while BSGR accepts that "it is generally accepted that a contract cannot exclude
       liability for fraud",TM BSGR points out that this proposition should be limited to the "far
       narrower" proposition that a party cannot by a term in the contract exclude liability for his
       own fraud. This is confirmed by Chitty on Contracts, which states as follows.

             At common law a person could not contract out of liability for fraud inducing the
             making of a contract with him, at least where the fraud was his own. it is, however,
             possible that he could do so where the fraud was that of his employees or agents


746.   For its part, Vale argues that Section 17.3(a) of the SHA is fatal to BSGR’s argument that
       Section 17.3(b) applies to fraudulent misrepresentation claims because it explicitly

790 BSGR’s Statement of Rejoinder, paragraph 401; BSGR’s Statement of Defence, paragraphs 205-
251.
~ Peekay lntermark Ltd v Australia & New Zealand Banking Group Ltd [2006] EWCA Civ 386 [57],
RL-116
~gzj Cartwright, Misrepresentation, Mistake and Non-Disclosure (3rd edn, Sweet & Maxwell 2012) [9-
03], RL-21.8.
79~ E.g. Springwelt Navigation Corp v JP Morgan Chase Bank [2010] 2 CLC 705, RL-134; EA
Grimstead & Son Ltd v McGarfigan [1999] All ER (D) 1163, RL-56; Watford Electronics Ltd v
Sanderson CFL Ltd (2001) 3 TCLR 14, RL-142; and Trident Turboprop (Dublin) Ltd v First Flight
Couriers Ltd [2008] EWHC 1686, RL-140.
z94 BSGR’s Statement of Defence, paragraph 250.
ze5 HG Beale (ed), Chittyon Contracts, vol 1 (32°a edn, Sweet & Maxwell 2015) [7-143], RL-34.


                                                 203
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 206 ofC283
                                                                         (pt.
                              3) Pg 6 of 84



       addresses (and excludes from the operation of the clause) liability for such claims.TM
       From a plain reading of Section 17.3 in its entirety (meaning both Section 17.3(a) and
       17.3(b)), Section 17.3(a) was meant to be the non-reliance clause ("none of the parties
       has entered into this agreement in reliance upon any representation") while Section
       17.3(b) concerns supersession. Since claims for fraudulent misrepresentation are
       expressly permitted under Section 17.3(a) of the SHA, there can be no argument that
       Vale is barred from bringing its fraudulent misrepresentation claim due to Section 17.3(b)
       of the Shareholders Agreement.

747.   By contrast, Vale submits that Section 17.3(b) is simply designed to prevent the Parties
       from asserting contractual rights based on previous drafts of the SHA that are not
       expressly incorporated into the executed version of the SHA. Accordingly, it has nothing
       to do with Vale’s misrepresentation claims at all, and the cases concerning supersession
       clauses cited by BSGR are completely irrelevant.

748.   Alternatively, Vale argues that, even if one were to disregard Section 17.3(a), the
       language in Section 17.3(b) is not capable of excluding liability for misrepresentation
       under English law.zgz This is based on the Court of Appeal’s ruling in AXA Sun Life
       Services plc v Campbell Martin Ltd and others [2011] EWCA Civ 133 ("AXA Sun Life
       Services plc’) where Rix LJ ruled that clear and unequivocal wording is required to
       preclude misrepresentations.

749.   BSGR responds to Vale’s alternative argument by seeking to distinguish AXA Sun Life
       Services plc in the following ways.

       749.1.   Rix LJ’s reasoning was that the wording used in the clause as a whole indicated
                that it was concerned only with contractual agreements between the parties.
                The clauses in the present case refer not only to representations, but also
                "understandings" and "arrangements" which were not in the clause in AXA. The
                inclusion of those words plainly extends to matters which do not amount to a
                prior contractual agreement between the Par~ies.

       749.2.   It was important to Rix LJ’s reasoning that the clause contained another
                operative part, the "entire agreement" provision, whose purpose, he said, was
                obviously only to define the scope of any contract. Section 17.3(b) of the SHA
                and Section 16.3(b) of the Framework Agreement contain no such provision.

       749.3.   A decision in which a provision similar to Section 17.3(b) was implicitly
                interpreted by a court to exclude liability for non-contractual misrepresentations
                is MAN Nutzgahrzeuge AG v Freightliner Ltd (HC).79a The clause there being
                interpreted provided that the agreement superseded all prior agreements,
                understandings, negotiations and discussions, whether oral or written, of the
                parties. Like Section 17.3(b), this clause included reference to matters which fell
                short of contractual relationships. Moore-Bick J said (at paragraph 128) that the
                clause was intended to make it clear that the agreement contains the definitive
                statement of the parties’ rights and liabilities arising out of the negotiations.
                Although a proviso at the end of the clause specifically preserved the right to


796 Vale’s Pre-Hearing Written Submissions, paragraph 308.
z97 Vale’s Pre-Hearing Written Submissions, paragraph 312.
79B MAN Nutzgahrzeuge AG v Freightliner Ltd [2005] EWHC 2347 (Comm), RL-97.


                                               204
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 207 ofC283
                                                                         (pt.
                              3) Pg 7 of 84



                bring an action for fraudulent misrepresentation, it was clear that Mocre-Bick J
                considered the clause generally effective to exclude liability for other types of
                tortious misrepresentation.

750.   Having carefully considered the Parties’ arguments, the Tribunal rejects BSGR’s
       contention that Vale is contractually estopped from claiming that it relied on BSGR’s
       misrepresentations.

751.   Since Section 17.3(a) of the SHA expressly permits Vale to bring claims for fraudulent
       misrepresentation, the question is whether, on a proper interpretation of Section 17.3(b),
       this provision has the effect of excluding claims for fraudulent misrepresentation
       notwithstanding Section 17.3(a). In the Tribunal’s view, this simply cannot be. It is
       important to remember that the meaning of Section 17.3(b) is a matter of construction
       and would "[depend] on the precise words of the clause and indeed of the Agreement as
       a whole.7~9 To hold that Section 17.3(b) precludes claims for fraudulent misrepresentation
       would be to nullify the express permission granted in Section 17.3(a), which would be
       contrary to the principle that, in construing a contract, all parts of it must be given effect
       where possible, and no part of it should be treated as inoperative or surplus. This alone
       would be sufficient for the Tribunal to reject BSGR’s arguments on contractual estoppel.

752.   However, even if Section 17.3(a) did not exist, the Tribunal does not agree that the effect
       of Section 17.3(b) is to prevent Vale from claiming reliance on BSGR’s
       misrepresentations. As Vale argues, the effect of a supersession clause is to "prevent the
       parties from asserting contractual rights based on the MoU, or previous drafts of the SHA,
       that are not expressly incorporated into the execution version of the SHA."e°° In the
       context of representations, Section 17.3(b) ensures that the terms of the executed
       version of the SHA would supersede representations, but only "as to the subject matter of
       this Agreement".8°1 In fact, as Burnton LJ in AXA Sun Life Insurance plc opined:

             [There is] difficulty in seeing how a written agreement can "supersede" a
             representation that does not relate to the terms of the agreement. Thus I think
             that a representation by AXA such as "We are the largest insurance company in
             the country", if false and relied upon, is not superseded by the clause.9°2

753,   Thus Section 17.3(b), being a clause on supersession, is solely concerned with defining
       the terms of the contract and has nothing to do with misrepresentations. BSGR’s
       attempts to distinguish AXA Sun Life Insurance plc are of no assistance to it. E~y over-
       emphasising the minor differences between AXA Sun Life Insurance plc and this case,
       BSGR misses the point. The crux of the matter was stated by Rix LJ in AXA Sun Life
       Insurance plc:

             No doubt all such cases are only authority for each ctause’s particular wording:
             nevertheless it seems to me that there are certain themes which deserve
             recognition. Among them is that the exclusion of liability for misrepresentation has
             to be clearly stated. It can be done by clauses which state the parties’ agreement
             that there have been no representations made; or that there has been no reliance
             on any representations; or by an express exclusion of liability for
             misrepresentation. However, save in such context, and #articutarlv where the


7~
    AXA Sun Life Services ptc v Campbell Martin Ltd and others [2011] EWCA Civ 133 [35], CL-56.
8co
    Vale’s Pre-Hearing Written Submissions, paragraph 310.
8o~
    SHA, Section 17.3(b).
8o2
    AXA Sun Life Services plc v Campbell Martin Ltd and others [2011] EWCA Civ 133 [36], CL-56.

                                                205
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 208 ofC283
                                                                         (pt.
                              3) Pg 8 of 84



             word "representations" takes its place alongside other words expressive of
             contractual obligation, talk of the parties’ contract superseding ....such prior
             aqreement will not by itself absolve a party of misrepresentation where its
             inqredients can be proved.~°~

754.   In this case, the word "representations" does take its place alongside other words which
       are clearly expressive of contractual obligation ("agreements, promises, representations,
       warranties and/or contracts of any form or nature whatsoever"8°4). The fact that Section
       17.3(b) of the SHA includes references to the terms "understandings" and "arrangements"
       is neither here nor there. While "understandings" and "arrangements" may not amount to
       prior contractual agreements, neither do "promises" and "representations" (which were
       also present in AXA Sun Life Insurance plc) which have not crystallised into contractual
       terms. In any event, it is clear that the presence of "words expressive of contractual
       obligations" was not crucial to Rix LJ’s reasoning - the presence of such words did not
       form the basis for his conclusion that the clause at issue did not exclude
       misrepresentation, but only made the real bases "particularly" persuasive.

755.   On the facts of this case, not only is Section 17.3(b) of the SHA not "[a clause] which
       state[s] the parties’ agreement that there have been no representations made; or that
       there has been no reliance on any representations; or [...] an express exclusion of liability
       for misrepresentation",8°5 Section 17.3(a) expressly permits Vale to bring an action for
       fraudulent misrepresentation. The Tribunal accordingly dismisses BSGR’s contractual
       estoppel defence.




802 AXA Sun Life Services plc v Campbell Martin Ltd and others [2011] EWCA Civ 133 [94] (emphasis
added), CL-56.
8o4 SHA, Section 17.3(a).
8os AXA Sun Life Services plc v Campbell Martin Ltd and others [2011] EWCA Civ 133 [94], CL-56.


                                               2O6
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19       PageExhibit
                                                      14:18:56
                                                  06/29/20       209 ofC283
                                                                         (pt.
                              3) Pg 9 of 84




VII.        BREACH OF WARRANTIES

            Analysis of applicable legal principles

       1.       Liability for breach of warranty

756.    Even if the Tribunal is wrong to hold that BSGR is liable for fraudulent misrepresentation,
        the Tribunal would still hold BSGR liable to Vale for breach of warranty. This section
        deals with breach of warranty, starting with some preliminary or general issues.

               BSGR’s interpretation of "knowled~qe" as referrin~q to "actual knowled.qe (or
        =
               the equivalent) by a defined group of RSGR people" is wrong

757.    A number of the warranties discussed below refer to BSGR’s knowledge, using phrases
        such as "so far as BSGR is aware." BSGR argues that this means actual knowledge (or
        the equivalent) by a defined group of BSGR personnel in Section 1.8 of the Framework
        Agreement, which states:

                 A reference in this Agreement to "so far as BSGR is aware", "so far as any BSGR
                 Guinea Group Company is aware" or "to the knowledge of any BSGR Guinea
                 Group Company" or any similar reference shall be construed as the actual
                 knowledge as at the date of this Agreement of Yossie Tcheletl Marc Struik,
                 Asher Avidan and David Clark of BSGR, David Barnett (in his capacity as an
                 external advisor) and Benjamin Steinmetz (in his capacity as an external advisor
                 to BSGRIthe Balda Foundation) (the "BSGR Principals"), together with such
                 knowledge as the BSGR Principals should have had, taken into
                 consideration their office and respective duties, had they each made all
                 reasonable enquiry in relation to the matter in question as at the date of this
                 Ag teem ent.8°6

758.    Vale, for its part, points out that BSGR’s reading of the phrase "so far as BSGR is aware"
        misses out the second limb of Section 1.8 of the Framework Agreement, which is that the
        phrase includes "such knowledge as the BSGR Principals should have had, taking into
        consideration their office and respective duties, had they each made all reasonable
        enquiry in relation to the matter in question as at the date of this Agreement.’’607

759.    The Tribunal agrees with Vale, and this forms the basis for the analysis that follows. This
        implies that, for the purposes of the Framework Agreement and pursuant to the
        definitions of that Agreement in its Schedule 1 :

        759.1.      "BSGR" means BSGR,

        759.2.      "BSGR Advisory Company" means any and each of BSGR Treasury Services
                    Limited, Resources Advisory Services Limited and Onyx Financial Advisors
                    Limited;

        759.3.      "BSGR Group" means BSGR and its affiliates from time to time excluding with
                    effect from completion any BSGR Guinea Group Company;

806 Framework Agreement, Section 1.8 (emphasis added); BSGR’s Statement of Defence, paragraph
275.
807 Va]e’s Pre-Hearing Written Submissions, paragraph 371.


                                                   207
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 210 ofC283
                                                                         (pt.
                              3) Pg10of84



        759.4.   "BSGR Guinea" means BSGR Guernsey; and

        759.5.   "BSGR Guinea Group Company" means, to the extent relevant for these
                 proceedings, any and each of BSGR Guernsey and BSGR Guinea.

 B|     Has there been a breach of warranty?

760.    BSGR gave a number of warranties in the Framework Agreement and the SHA which
        Vale alleges were breached, based on the same facts as those supporting the
        misrepresentation allegations above. The warranties under the Framework Agreement
        are to be found in Schedule 4 of the Framework Agreement; the warranties contained in
        the SHA are situated in Schedule 3. The seven relevant warranties will be discussed in
        turn and the Tribunal will conclude that four of these warranties have been breached. The
        relevant seven warranties are as follows:

        760.1.   Section 2.1 of Schedule 4 to the Framework Agreement: "The information in [the]
                 [Framework] Agreement, Disclosure Bundle and Disclosure Letter is accurate in
                 all material respects".

        760.2.   Section 3.1 of Schedule 4 to the Framework Agreement: "The business of each
                 BSGR Guinea Group Company has been carried out in compliance with all
                 Applicable Law".

        760.3.   Section 3.2 of Schedule 4 to the Framework Agreement: "no BSGR Guinea
                 Group Company is aware of the existence of circumstances which represent a
                 reaf threat that any Relevant Permit [...] is likely to be revoked".

        760.4.   Section 3.5 of Schedule 4 to the Framework Agreement: No corrupt payment
                 was made to a Government Official.

        760.5.   Section 3.6 of Schedule 4 to the Framework Agreement: No violation of the
                 OECD Convention on E~ribery of Foreign Public Officials in International
                 Business Transactions was committed.

        760.6.   Section 4.2 of Schedule 4 to the Framework Agreement: "No litigation [or other
                 proceedings] are threatened or pending by or against any BSGR Guinea Group
                 Company [...] which would adversely affect any BSGR Guinea Group Company
                 in the performance of its obligations under [the] [Framework] Agreement".

        760.7.   Anti-corruption warranties contained in Section 16.1 and Schedule 3 to the SHA.

761.    As the facts and matters regarding the warranties by and large overlap with those
        regarding the fraudulent misrepresentation claims, the Tribunal- using the same
        approach adopted by the Parties in relation thereto (see Vale’s Statement of Reply,
        paragraph 976) - will rely on such facts and matters without repeating them and just
        cross-reference them. Any such facts and matters are deemed to be incorporated into
        this section of the Award.

       1.   Section 2.1 of Schedule 4

762.    Section 2 contains BSGR’s warranties on "Information". Section 2.1 of Schedule 4 to the
        Framework Agreement provides:

                                               208
19-11845-shl Dec 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 211 ofC283
                                                                         (pt.
                              3) Pgllof84



              So far as BSGR is aware, the information set out in this Agreement, the
              Disclosure Bundle and the Disclosure Letter is accurate in all material respects
              and is not misleading. The documents contained in the Disclosure Bundle were
              collected in good faith for the purpose of providing a description of the material
              areas of the BSGR Guinea Group’s business as at the date of this Agreement. So
              far as BSGR is aware, no document or other information, which would otherwise
              have been material to the business of the members of the BSGR Guinea Group
              and is in the possession or under the control of the BSGR Group has been
              knowingly withheld or fraudulently concealed from the Disclosure Bundle.8°8

763.    Vale alleges that this broad warranty has been breached while BSGR alleges that it is
        superseded by more specific warranties regarding compliance with anti-bribery legislation
        discussed further below. The plain language of Section 2.1 and its non-exclusion or non-
        references to specific warranties confirms Vale’s interpretation.

764.    Vale relies primarily on the non-disclosure of the Pentler-related contracts and
        documents. For the reasons already given in section VI.EL2 of this Award regarding
        fraudulent misrepresentations of the non-existence of contracts with consultants, the
        Tribunal finds that BSGR breached Section 2.1. There was no disclosure in all material
        respects, given the relevance of these documents for the due diligence process.

       2.   Section 3.1 of Schedule 4

765.    Section 3.1 of Schedule 4 to the Framework Agreement is included in the "Regulatory
        Matters" part of E~SGR’s warranties and relate to the business of BSGR Guernsey and
        BSGR Guinea operating in compliance with applicable law.

766.    Section 3.1 of Schedule 4 provides:

              The businesses of each BSGR Guinea Group Company have been carried on
              and are being carried on in compliance with all Applicable Law and in compliance
              with all constitutional documents of such BSGR Guinea Group Company and
              there has been and there is at the date of this Agreement no investigation or
              enquiry by, or order, decree or judgment of, any Governmental Entity outstanding
              or, to the knowledge of any BSGR Guinea Group Company, threatened against
              any BSGR Guinea Group Company, nor any notice or other communication from
              any Governmentaf Entity with respect to any alleged violation and/or failure to
              comply with any such Applicable Law that would prevent any BSGR Guinea
              Group Company from performing its obligations under this Agreement and/or any
                                                         ~809
              Ancillary Agreement to which it is a party.

767.    "Applicable Law", in relation to any person, property, transaction or event, is defined as "(i)
        all applicable provisions of laws, statutes, ordinances, rules, regulations, directives,
        guidelines and orders of any Governmental Entity; and (ii) the terms of all judgments,
        orders, awards and decrees issued by any Governmental Entity, in each case, by which
        such person is bound or submits or having application to the property, transaction or
        event in question.’’~°

768.    Vale asserts that BSGR’s acts of bribery and corruption amounted to a violation of
        Guinean law (an Applicable Law) in breach of Section 3.1, relying on the Technical
        Committee’s finding that BSGR obtained the mining rights via corrupt practices in

80a Framework Agreement, Schedule 4, Section 2.1, C-t.
a09 Framework Agreement, Schedule 4, Section 3.1, C-1.
a~0 Framework Agreement, Schedule "1, C-’I.


                                                 209
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 212 ofC283
                                                                         (pt.
                              3) Pg12of84



        violation of the mining code of Guinea.811 This assertion is contested by BSGR, which
        argues that Vale has not pinpointed the particular legal provision in Guinean law which
        BSGR allegedly breached, and that the Technical Committee’s Report is inadmissible in
        any event. 812 The Tribunal finds that, while the Technical Committee’s Report is
        admissible, it is not sufficient evidence of a breach of Guinean law. The Tribunal is
        required to make its own findings on Guinean law, and it is not able to do so because
        Vale has not identified the specific provision in the Guinean mining code or other
        Guinean law that BSGR allegedly violated, let alone explain how that provision was
        breached. Vale argues in the alternative that the Applicable Law which had been
        breached is the FCPA,81~ but does not explain how the FCPA applies to BSGR (a
        Guernsey company) and how BSGR had violated the FCPA. The Tribunal finds in the
        light of the above that a breach of Section 3.1 has not been established.

       3.   Section 3.2 of Schedule 4

769.    Section 3.2 of Schedule 4 is also part of the "Regulatory Matters" section of BSGR’s
        warranties. The relevant part of Section 3.2 provides:

              As of the date of this Agreement, no BSGR Guinea Group Company is aware of
              the existence of circumstances which represent a real threat that any Relevant
              Permit (including any Exploration Permit, the Mining Concession and the Basic
              Agreement) is likely to be revoked or restricted or amended in such a manner
              which is materially prejudicial to the interests of a BSGR Guinea Group
              Company.814

770.    Vale asserts that this warranty should be construed broadly to refer to circumstances
        which represent a real threat to BSGR’s mining rights while BSGR interprets this
        warranty strictly to require proof of an actual threat to the mining rights. The plain
        language of the warranty, in the Tribunal’s opinion, confirms Vale’s broad interpretation
        as it relates to "the existence of circumstances which represent a real threat that any
        Relevant Permit [...] is likely to be revoked or restricted or amended". An actual or
        imminent threat to the relevant mining rights is thus not required and the knowledge of
        circumstances which represent a threat is sufficient.

771.    It fotlows from the Tribunal’s discussion and analysis in section Vl of this Award that
        substantial benefits were paid or granted by BSGR entities to Pentler, and its principals,
        Mine. Tour~, I.S. Toure, Bah and Daou. If these payments or grants had been discovered,
        they would have exposed the mining rights of BSGR Guinea to revocation, restriction or
        amendment which would have been materially prejudicial to the interests of [3SGR
        Guinea and BSGR Guernsey. For the reasons adopted in section VI.B.3 of this Award,
        BSGR cannot plead that no relevant person within a BSGR entity or no relevant BSGR
        entity had knowledge of such exposure. The Tribunal concludes that BSGR breached this
        warranty as circumstances did exist at the material time which threatened the mining
        rights and exposed them to cancellation, restriction or amendment.




811
    Vale’s Statement of Reply, paragraph 991; Vale’s Statement of Case, paragraph 300.
812
    BSGR’s Statement of Rejoinder, paragraph 471; BSGR’s Statement of Defence, paragraph 280.
81a
    Vale’s Pre-Hearing Written Submissions, paragraph 374.
814
    Framework Agreement, Schedule 4, Section 3.2, C-1.

                                               210
     19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      213 ofC283
                                                                              (pt.
                                   3) Pg13of84



            4.   Section 3.5 of Schedule 4
-q
     772.    Section 3.5 of Schedule 4 also pertains to "Regulatory Matters" and BSGR’s warranties in
             relation thereto. Section 3.5 of Schedule 4 provides as follows:

                   In regard to the operations of the BSGR Guinea Group and all matters governed
                   by this Agreement, none of BSGR nor any BSGR Guinea Group Company nor
                   any BSGR Advisory Company nor any of their respective agents have paid,
                   offered, promised, or authorised the payment of money or anything of value,
                   directly or indirectly, to a Government Official while knowing or having reason to
                   know that any portion of such exchange is for the purpose of:

                   (a)   corruptly influencing any act or decision of such Government Official(s) in
                         their official capacity, including the failure to perform an official function, in
                         order to assist BSGR, any BSGR Guinea Group Company, any BSGR
                         Advisory Company or any other person in obtaining or retaining business,
                         or directing business to any third party;

                   (b)   securing an improper advantage;

                   (c)   corruptly inducing such Government Official(s) to use their influence to
                         affect or influence any act or decision of a Governmental Entity in order to
                         assist BSGR, any BSGR Guinea Group Company or any other person in
                         obtaining or retaining business, or directing business to any third party; or

                   (d)   providing an unlawful personal gain or benefit, of financial or other value, to
                         such Government Official(s),

                   and no agent of any BSGR Guinea Group Company has done or procured or
                   induced any person to do any of the foregoing.8~5

     773.    The Parties’ arguments regarding this warranty overlap with those made in relation to
             fraudulent misrepresentations, which are incorporated herein as well as the Tribunal’s
             discussion and analysis in section VI of this Award, in particular with respect to payments
             or grants of benefits to Government Officials. The Tribunal has found insufficient
             evidence of such payments or grants in relation to Thiam and President Cont., but has
             found that payments or grants to Mme. Tour~ qualified as bribes under the relevant
             representation. On this basis, the Tribunal finds that the payments to Mme. Tour~
             breached Section 3.5 of Schedule 4 to the Framework Agreement.

            5.   Section 3.6 of Schedule 4

     774.    Section 3.6 of Schedule 4 also deals with BSGR’s warranties for "Regulatory Matters".
             Section 3.6 of Schedule 4 provides as follows:

                   In connection with this Agreement, and any Ancillary Agreements, and (where
                   relevant) their respective obligations thereunder, no BSGR Guinea Group
                   Company nor any BSGR Advisory Company nor any of their agents:

                   (a)   has taken any action, directly or indirectly, that has resulted or would result
                         in a violation of any applicable laws implementing the OECD Convention
                         on Bribery of Foreign Public Officials in International Business
                         Transactions (the "OECD Convention") or any similar laws or regulations to
                         which any BSGR Guinea Group Company, any BSGR Advisory Company
                         or any of their respective agents is subject; or

        Framework Agreement, Schedule 4, Section 3.5, C-1.

                                                       211
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 214 ofC283
                                                                         (pt.
                              3) Pg14of84



              (b)   have paid, offered, promised, or authorized the payment of money or
                    anything of value, directly or indirectly, to a Government Official while
                    knowing or having reason to know that any portion of such exchange is for
                    the purpose of:

                           corruptly influencing any act or decision of such Government
                           Official(s) in their official capacity, including the failure to perform an
                           official function, in order to assist BSGR, any BSGR Guinea Group
                           Company, any BSGR Advisory Company or any other person in
                           obtaining or retaining business, or directing business to any third
                           party;

                    (ii)   securing an improper advantage;

                           corruptly inducing such Government Official(s) to use their influence
                           to affect or influence any act or decision of a Governmental Entity in
                           order to assist BSGR, any BSGR Guinea Group Company or any
                           other person in obtaining or retaining business, or directing business
                           to any third party; or

                    (iv)   providing an unlawful personal gain or benefit, of financial or other
                           value, to such Government Official(s),

              and no agent of any BSGR Guinea Group Company has done or procured or
              induced any person to do any of the foregoing.816

775.    Vale argues that BSGR’s bribery and corruption triggers the application of Section 3.6.
        Conversely, BSGR submits that Vale has failed to plead the violation of any applicable
        laws implementing the OECD Convention on which it relies. The wording of Sections 3.5
        and 3.6 are very similar, but their introductions differ. While Section 3.5 refers to the
        operation of BSGR Guinea and BSGR Guernsey and all matters governed by the
        Framework Agreement and covers bribes and corruption in relation to the mining rights,
        Section 3.6 relates to the Framework Agreement and any Ancillary Agreements817 and,
        where relevant, the respective obligations thereunder. As Vale’s arguments relate to the
        mining rights (and thus the operations of BSGR Guinea) and not to bribes or corruption in
        relation to the Framework Agreement and the Ancillary Agreements, the Tribunal
        considers that Section 3.6 is inapplicable to the case at hand, and that there was no
        breach of warranty of BSGR regarding Section 3.6.

       6.   Section 4.2 of Schedule 4

776,    Section 4 of Schedule 4 to the Framework Agreement contains BSGR’s warranties in
        relation to litigation. Section 4.2 of Schedule 4 provides as foIIows:

              No litigation, arbitration or administrative proceedings are threatened or pending
              by or against any BSGR Guinea Group Company where, in each case, or in
              aggregate, the negative resolution of which would adversely affect any BSGR
              Guinea Group Company in the performance of its obligations under this
              Agreement andtor any Ancillary Agreement andlor the Basic Agreement to which

8~6 Framework Agreement, Schedule 4, Section 3.6, C-1.
~7 Schedule 1 to the Framework Agreement defines Ancillary Agreements as "the Shareholders’
Agreement, the Off-take Term Sheet, the Off-take Agreement, the Vale Loan and the Vale Loan Term
Sheet and any technical services agreement entered into by any member of the BSGR Guinea Group
with any member of either Party’s Group as contemplated by Section 5.6 and any agreement entered
into by any member of the BSGR Guinea Group with any member of either Party’s Group as
contemplated by Section 5.8, or any of them."

                                                  212
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 215 ofC283
                                                                         (pt.
                              3) Pg15of84



              it is a party and to the knowledge of BSGR no fact or circumstance exists which
              may give rise to any such litigation, arbitration or proceedings.81~

777.    In section VI.B.2 of this Award, the Tribunal has discussed Vaie’s allegation that BSGR
        made misrepresentations regarding pending or threatened litigation and proceedings.
        The Tribunal has concluded that BSGR falsely misrepresented that there was none as it
        should have disclosed the potential disputes with Camara and Bah in its answers to
        Question 9.1 of the Legal Due Diligence Questionnaire. The Tribunal’s discussion,
        analysis and conclusion are deemed incorporated into this section of the Award. The
        Tribunal also considers that the litigation threatened by Bah might have adversely
        affected BSGR Guinea, the Framework Agreement and the Base Convention as it might
        have exposed BSGR, BSGR Guinea and its affiliates to allegations of corruption. The
        Tribunal thus concludes that BSGR breached Section 4.2 of Schedule 4 to the
        Framework Agreement.

       7.   Section 16.1 and Schedule 3 of the SHA

778.    Vale also alleges that BSGR breached warranties in the SHA, namely Section 16.1 of the
        SHA and Schedule 3(a), (b) and (d) to the SHA.

779.    Section 16.’[ of the SHA, headed "No Bribery", provides:

              Neither the Company nor any of the Parties know or have reason to believe that
              the Company or any other member of the BSGR Guinea Group or any of their
              respective Agents will pay, offer, promise, or authorize the payment of money or
              anything of value, directly or indirectly, to a Government Official while knowing or
              having reason to believe that any portion of such exchange is for the purpose of:

              (a)   corruptly influencing any act or decision of such Goyernment Official(s) in
                    their official capacity, including the failure to perform an official function, in
                    order to assist the Company or any other person in obtaining or retaining
                    business, or directing business to any third pady;

              (b)   securing an improper advantage;

              (c)   corruptly inducing such Government Official(s) to use their influence to
                    affect or influence any act or decision of a Government Authority in order to
                    assist the Company or any other person in obtaining or retaining business,
                    or directing business to any third party; or

              (d)   providing an uniawful person~l~gain or benefit, of financial or other value, to
                    such Government Official(s).

780.    Under Section 16.2 of the SHA, Vale, BSGR and BSGR Guernsey covenanted that they
        would comply with their respective obligations in Schedule 3 to the SHA. Schedule 3(a),
        (b) and (d), headed "Bribery Compliance Provisions", to the SHA provide:

              (a)   The Parties shall require, and take no action to impair or impede that, the
                    Company and each other member of the BSGR Guinea Group will remain
                    in full compliance with Anti-Bribery Laws and with Applicable Sanctions
                    Laws and Regulations.




  Framework Agreement, Schedule 4, Section 4.2, C-1.
  SHA, Section 16.1, C-2.

                                                  213
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 216 ofC283
                                                                         (pt.
                              3) Pg16of84



                 (b)     The Parties shall use all reasonable efforts to ensure that no member of
                         their respective Groups and none of their directors, officers, employees nor
                         anyone acting on their behalf (whether as an agent, in an advisory capacity
                         or otherwise) shall, directly or indirectly, take any action or engage in any
                         activity to promote the business activities and interests of, or to secure an
                         advantage for, or act, or purport to act or hold themselves out as acting on
                         behalf of, the BSGR Guinea Group andlor the Project with respect to any
                         Government Authority or Government Official, without having obtained the
                         prior approval of the Board (and the Board shall consider any such request
                         for approval in accordance with the Compliance Program); and the relevant
                         Party shall be liable for any breach of this paragraph (b) of this Schedule 3
                         by it or a member of its Group or any director, officer, employee or any
                         other person acting on behalf of it or any member of its Group.



                 (d)     In connection with this Agreement, and any Ancillary Agreements, and
                         (where relevant) their respective obligations thereunder, (]) the Parties shall
                         use all reasonable efforts to ensure that no BSGR Guinea Group company
                         nor any of its Agents will take any action, directly or indirectly, that would
                         result in a violation of any applicable laws implementing the OECD
                         Convention on Bribery of Foreign Public Officials in international Business
                         Transactions (the "OECD Convention") or any similar laws or regulations to
                         which any BSGR Guinea Group company or any of its Agents is subject; (ii)
                         BSGR shall use all reasonable efforts to ensure that no BSGR Advisory
                         Company nor any of its Agents will take any action, directly or indirectly,
                         that would result in a violation of any applicable laws implementing the
                         QECD Convention or any similar laws or regulations to which any BSGR
                         Advisory Company or any of its Agents is subject and (iii) Vale shall use all
                         reasonable efforts to ensure that none of its Agents will take any action,
                         directly or indirectly, that would result in a violation of any applicable laws
                         implementing the OECD Convention or any similar laws or regulations to
                         which any Agent of Vale is subject.82e

781.    Both Parties agree that these warranties relate to future conduct.

782.    Vale argues that BSGR is in breach of those provisions because "BSGR’s corrupt
        activities continued after the SHA was executed, including through the activities of Noy,
        Lev Ran, and Cilins, and in breach of the express terms of the relevant warranties."82~

783.    BSGR, on the other hand, contends that there was no bribery after that date because:

        783.1.         Any contact between Mr Noy, Mr Lev Ran and Mr Cilins, and Mme Toure was
                       (says Noy) for their legitimate business. More importantly, it had nothing to do
                       with BSGR;822 and

        783.2.         No payments could have been made following the entry into the SHA for the
                       purpose of influencing the act of a Government Official in relation to the mining
                       rights. By that time, the mining rights had been granted pursuant to the Base
                       Convention of 16 December 2009 and the Mining Concession of 19 March 2010,
                       so there was nothing to influence.823



820
    SHA, Schedule 3, Sections 3(a), 3(b), 3(d), C-2..
821 Vale’s Statement of Reply, paragraph 1021.
822 BSGR’s Statement of Defence, paragraph 299.
~3
    BSGR’s Statement of Defence, paragraph 300.

                                                      214
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 217 ofC283
                                                                         (pt.
                              3) Pg17of84



784.   The SHA was concluded on 30 April 2010. The issue is thus whether Section 16.1 of the
       SHA and Schedule 3(a), (b) or (d) to the SHA were breached after such date. Section
       16.1 is similarly drafted as the due diligence representation in Section VI of the
       Compliance Due Diligence Questionnaire as referred to in paragraph 579 of this Award.
       The term "Parties" in Section 16.1 of the SHA refers to BSGR and Vale, and the term
       "Company" or "BSGR Guinea" refers to BSG Resources (Guinea) Limited or the BSGR
       Guernsey entity (Schedule 1 SHA referring to the Preamble of the SHA). Pursuant to the
       same Schedule 1, "BSGR Guinea Group" means BSGR Guernsey together with its
       subsidiaries (including BSGR Guinea) and "agents" is defined with respect to an entity as
       its directors, officers, employees and any other persons for whose acts it may be
       vicariously liable and anyone acting on its behalf.

785.   In two respects, Section 16.1 of the SHA differs from the Due Diligence Questionnaires.
       First, BSGR is now a party to the anti-bribery covenant and secondly, the personal scope
       extends to agents and not to consultants. The latter is less relevant in relation to Pentler
       and Cilins, as the Tribunal has already found that Pentler and Cilins acted as agents of
       BSGR, BSGR Guernsey and BSGR Guinea and had to be disclosed at the occasion of
       the due diligence investigation (see section VI.B.2 of this Award).

786.   In addition, the Tribunai found that Mme. Toure was a Government Official for the
       purposes of the answers to the Due Diligence Questionnaire. However, on 30 April 2010
       when the SHA was concluded, President Cont~ (who had died on 22 December 2008)
       was no longer the President and Mine. Tour~ was exiled to Sierra Leone. She moved to
       the United States in 2010. On 30 April 2010, she no longer performed ceremonial
       functions as her husband had died sixteen months earlier, which raises the question of
       whether benefits, if any, given to a former Governmental Official may qualify as bribes
       under Section 16.1 of the SHA. Schedule 1 to the SHA, in this respect, contains the same
       definition as the one used for purposes of the due diligence:

              Government Official means (i) an employee, officer or representative of, or any
              person otherwise acting in an official capacity for or on behalf of a Government
              Authority; (ii) a legislative, administrative, or judicial official, regardless of whether
              elected or appointed; (iii) an officer of, or individual who holds a position in, a
              political party; (iv) a candidate for political office; (v) an individual who holds any
              other official, ceremonial, or other appointed or inherited position with a
              government or any of its agencies; or (vi) an officer or employee of a
              supranational organization (including, without limitation, World Bank, United
              Nations, International Monetary Fund and OECD).824

787.   The Tribunal considers that Sections 16.1(b) and (d) of the SHA atso contemplate
       benefits granted to a former Government Official if the consideration for such benefits
       relates to efforts of such Government Official in the past. This is clear from a plain
       reading of Sections 16.1 (b) and (d), which provide:

              Neither the Company nor any of the Parties know or have reason to believe that
              the Company or any other member of the BSGR Guinea Group or any of their
              respective Agents will pay, offer, promise, or authorize the payment of money or
              anything of value, directly or indirectly, to a Government Official while knowing or
              having reason to believe that any portion of such exchange is for the purpose of:

              (a)    [...]


824 SHA, Schedule 1, C-2.

                                                    215
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 218 ofC283
                                                                         (pt.
                              3) Pg18of84



                (b)      securing an improper advantage;

                (c)      [...]; or

                (d)      providing an unlawful person~l~gain or benefit, of financial or other value, to
                         such Government Official(s).

788.   Sections 16.1(b) and (d) relate to future benefits to secure an improper advantage and/or
       to provide an unlawful personal benefit and are not restricted to future acts or omissions
       of a Government Official. On a plain reading of the provisions quoted, any benefits given
       to Mme. Toure after the SHA was concluded to compensate for past services would falt
       within the scope of Sections 16.1(b) and (d) of the SHA.

789.   in addition, for the reasons explained in the paragraph above, the Tribunal considers that
       Sections 16.1(b) and (d) do not (in principle) exclude payments made after the conclusion
       of the SHA pursuant to threats of economic extortion related to bribes paid when a
       person was still a Government Official. In cases where payments are made to silence the
       extorter to forestall the disclosure of the bribes and to avoid the reputational, legal or
       contractual consequences of such disclosure, the Tribunal considers that benefits
       granted pursuant to threats of economic extortion would also fall within the scope of
       Sections 16.1(b) and (d).

790.   Vale complains about the following post-SHA payments which have been reviewed by
       the Tribunal:

       790.1.         USD 149,970 on 21 July 2010:82B a bank record in the U.S. criminal proceedings
                      against Ci]ins indicates a payment by Lev Ran from an account in Israel to an
                      account in Florida belonging to Mine. Tour&

       790.2.         USD 100,000 on 27 July      2010:B27 a   bank record in the US criminal proceedings
                      against Cilins indicates his payment to Mme. Tour6; a copy of the cheque is
                      included in 0-6, p. 191.

       790.3.         USD 50,0008~ and USD 99,970829 on 5 August 2010: a bank record in the US
                      criminal proceedings against Cilins indicates his payment to Mme. Toure and
                      the cheque at C-6, p. 192; a bank record in the US criminal proceedings against
                      Cilins indicates the second payment as having been made by Lev Ran to an
                      account in Florida belonging to Mine. Tour&


825 SHA, Section 16.1, C-2.
826 USA v. Cilins, Government’s Mem. In Supp. of Detention Pending Trial, Dkt. No. 13, 6 June 2013,
p.13, O-1139; USA v. Cilins, Detention Hr’g Tr. At 38;1-5, Dkt. No. 79, 3 July 2013, C-110; USA v.
Cilins, Government’s Sentencing Mem., Dkt. No. 69, 18 July 2014, p. 3, O-111; USA v. Tour~
Properties, Complaint, paragraph 25, Dkt. No. 1, 21 November 2014, 0-76.
827 Cheque number 96 dated 27 July 2010, p. 191, C-6; Cheque number 97 dated 5 August 2010, p.
192, C-6; see also USA w Cilins, Government’s Sentencing Mem., Dkt. No. 69, 18 July 2014, p. 3, C-
111; USA v. Tour# Properties, Complaint, paragraph 25, Dkt. No. 1, 21 November 2014, 0-76.
828 Cheque number 96 dated 27 July 2010, p. 191, 0-6; Cheque number 97 dated 5 August 2010, p.
192, 0-6; USA v. Cilins, Government’s Sentencing Mere., Dkt. No. 69, 18 July 2014, p. 3, O-111; USA
v. Cilins, Detention Hearing Transcript, 39:3-7, Dkt. No. 79, 3 July 2013, O-110; USA v. Tour~
Properties, Complaint, paragraph 25, Dkt. No. 1, 21 November 2014, 0-76.
8z9 USA v. Cilins, Government’s Mere. In Supp. of Detention Pending Trial, Dkt. No. 13, 6 June 2013,
p. 13, O-109; USA vo Cilins, Government’s Sentencing Mem., Dkt. No. 69, 18 July 2014, p. 4, O-111;
USA v. Toure Properties, Complaint, paragraph 25, Dkt. No. 1, 21 November 2014, 0-76.

                                                      216
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 219 ofC283
                                                                         (pt.
                              3) Pg19of84



          790.4.   Pentler and Mme. Tour~ allegedly signed an agreement on 8 July 2010 whereby
                   Mme. Tour6 would receive USD 5 million from Pentler. The payment was
                   subject to the "proper implementation and functioning and the next stages of the
                   operation conducted by our partners on the Simandou project in Guinea.’’8=° Of
                   the five agreements detailed hereafter, there are two agreements that reference
                   the Simandou project by name: one is referred to in this subparagraph and the
                   other is referred to in the next subparagraph. BSGR alleges (based on Noy’s
                   written evidence) that this agreement is a forgery.8~1 The Tribunal has found at
                   paragraph 618 above that this agreement was not forged.

          790.5,   On the same date, Mme. Tour6 and Pentler appear to have entered into another
                   contract. The Tribunal has been provided with a translation of this contract
                   (which was disclosed by BSGR during the arbitration) but it has not seen the
                   original.8~2 Its terms are similar to those in the undated agreement described
                   below at paragraph 790.8, but the amount to be paid was USD 5.5 million. The
                   contract also specifically states that Mme. Tour~ "agree to delivery [sic] all the
                   originals & copies of the documents and agreements signed with the company
                   Pentler Holdings Ltd. & its partners with regard to the S]MONDOU project in
                   Guinea".

          790.6.   On 3 August 2010, Mme. Tour~ and Pentler signed an agreement under which
                   she would receive an "extra sum" of USD 5 million over the next four years
                   folfowing the successful completion of the next stages of Pentler’s activities in
                   Guinea.~ Matinda agreed to "refrain from making use of this document [...]
                   against company Pentler and/or its partners and/or its associates in Guinea."
                   Mme. Toure agreed to take responsibility for "all actions taken in Guinea by any
                   third party against Pentler and/or its associates".

          790.7.   Yet another agreement also signed on 3 August 2010, provided that Mme Toure
                   would receive the sum of USD 5.5 million for her "participation in all activities
                   conducted in Guinea.’’8~4 Noy gave evidence that the two agreements of 3
                   August 2010 (which totalled USD 10.5 million) provided Mme. Toure with her
                   share of the buyback money paid to Pentler by BSGR for the shares in BSGR
                   Guinea BVI (i.e., 33% of USD 30 million),a~5 In reviewing these two contracts
                   and, on the basis of Noy’s evidence, the Tribunal finds that there were indeed
                   two contracts dated 3 August 2010 by which Pentler conferred benefits for an
                   amount of USD 10.5 million to Mme. Tour&

          790.8.   An undated "Agreement" that references Pentler’s role in Guinea as "advisor
                   and business provider" in the commercial, mining and medical fields and the
                   contribution Matinda has made to Pentler’s success in those areas, in
                   recognition of that contribution, Matinda would receive USD 3.1 million. Noy
                   explained that this was the balance of the 5.5 million initially promised (2.4
                   million of which had already been paid).~6 This agreement also guarantees the

a30   Untitled Agreement between Mme. Toure and Pentler, 8 Ju~y 2010, p. 234, C-6.
8~1   Noy First WS, paragraph 80.
832   Contract between Matinda & Co. Ltd and Pentler, 8 July 2010, 0-563.
838   Untitled Agreement between Mme. Toure and Pentler, 3 August 2010, pp. 236-37, C-6.
834   Contract between Pentler and Mme. Tour6/Matinda, 3 August 2010, R-’151.
835   Noy First WS, paragraph 74.
856   Noy First WS, paragraph 77.


                                                 217
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 220 ofC283
                                                                         (pt.
                              3) Pg20of84



                    "absolute confidentiality" of all common business conducted in Guinea and that
                    Matinda wifl not contact any of the Guinean companies with which they had
                    collaborated. The Agreement also formally terminates all previous contracts and
                    obligations between the two parties. Finally, Matinda undertook responsibility for
                    any "complaints, actions, concerns or any other requests" flied by Guinean
                    institutions against Pentler.8~7 To these points can be added a statement
                    confirming that Matinda had received USD 2.4 million from Pentler pursuant to a
                    "collaboration agreement" signed in 2005.838 Although the contract and the
                    statement are not signed and the original, likely to be in the French language,
                    has not been submitted, the Tribunal finds, in combination with Noy’s first
                    witness statement, that payments were made or benefits granted pursuant to
                    this agreement.

          790.9.    In 2011, Citins transferred more than USD 3.6 million from a bank account in
                    Israel to a title company in the United States,8~9 which might have been used to
                    make further payments to Mme. Tour& Vale provided a bank record for a wire
                    transfer of (i) USD 400,000 on 12 April, 2011;840 (ii) USD 709,600 on 12 May
                    2011 ;841 (iii) USD 2,211,000 on 12 September 201 1 ;842 and (iv) USD 295,220 on
                    7 November 2011.848 The bank records indicate that the wire transfers came
                    from Cilins, but have been redacted so that the beneficiary of the payments is
                    unclear. Hence, there is insufficient evidence for the Tribunal to base any finding
                    on it.

          79&10. In 2012, Ciiins transferred more than USD 100,000 from the same bank account
                 in Israel to the same title company in the United States.844 The Claimant
                 provided a bank record for a wire transfer of USD 25,000 on 14 May 201284s
                 and of USD 78,000 on 24 May 2012.848 For the same reason as in the previous
                    sub-paragraph, the Tribunal is unable to make any findings on these transfers
                    without clear evidence of the identity of the recipient.

791.      Based on the findings in subparagraphs 790.1-790.10 above, the Tribunal concludes that
          payments were made after the conclusion of the SHA by Cilins to Mme. Tour& The
          Tribunal also concludes that some of these payments related to Simandou, as Simandou
          is specifically mentioned in some agreements. The Tribunal also considers that Noy’s
          statement that some of the agreements were not related to Simandou but to other past
          Guinean business ventures of Mme. Tour6 is not credible in view of the evidence
          accepted. In addition, the Tribunal finds that these payments relate to past services from
          Mme. Toure, before she was exiled to Sierra Leone and moved to the U.S.

792.      However, for the reasons at paragraphs 619 - 625 above, the Tribunal is not convinced
          that, on a balance of probabilities, BSGR authorised or knew about the relevant contracts


8~z
      Undated Agreement between Pentler and MatindalMamadie Tour& pp. 239-240, C-6.
838
      Undated Statement of Mine. Tour6, p. 244, C-6.
839
      USAv. Cilins, Government’s Sentencing Mem., Dkt. No. 69, 18 July 2014, pp. 3-4, 38-41, C-111.
84o   C-111 p. 38.
84~
      C-111, p. 39.
842
      O-111, p. 40.
842   C-111, p. 41.
844
      USA v. Cilins, Government’s Sentencing Mem., Dkt. No. 69, 18 July 2014, pp. 3-4, 42-43, C-111.
84s   C-111, p, 42.
846   C-ll 1, p. 43.

                                                  218
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 221 ofC283
                                                                         (pt.
                              3) Pg21of84



        and the payments to bring these within the scope of Section 16.1(b) and/or 16.1(d) of the
        SHA. The Tribunal is, thus, notwithstanding the suspicious nature of these contracts and
        payments, not able to make a finding that BSGR breached Sections 16.I(b) and 16.1(d)
        of the SHA and has paid bribes to Mme. Tour~ post SHA.

793.    The Tribunal now turns to examine whether BSGR and/or BSGR Guernsey breached the
        bribery compliance covenants of Schedule 3 to the SHA of (1) ensuring that they
        complied with anti-bribery laws (Schedule 3(a)); (2) not contacting a Government
        Authority or Government Official without prior Board approval (Schedule 3(c)) and (3) not
        violating the OECD Convention on Bribery of Foreign Public Officials in International
        Business Transactions or any similar laws or regulations (Schedule 3(d)).

794.    Under Schedule 3(a), E3SGR and BSGR Guernsey undertook to require and to take no
        action to impair or impede that BSGR Guinea and BSGR Guernsey will remain in full
        compliance with Anti-Bribery Laws. "Anti-Bribery Laws" is defined in Schedule 1 to the
        SHA as "the US Foreign Corrupt Practices Act, 15 U.S.C. §78-dd-1, et seq., as amended
        (the "FCPA") and any anti-bribery law, anti-corruption law, conflict of interest law, or any
        other applicable law, rule or regulation of similar purpose and effect applicable to the
        Parties hereto or the BSGR Guinea Group". Vale simply argues that BSGR’s corrupt acts
        after the execution of the SHA amounted to a breach of such Anti-Bribery Laws, without
        specifying which particular Anti-Bribery Laws were breached and, as regards the FCPA,
        how the FCPA was breached. The Tribunal accordingly finds that a breach of Schedule
        3(a) has not been established.

795.    Under Schedule 3(b), BSGR and BSGR Guernsey undertook to:

              use all reasonable efforts to ensure that no member of their respective Groups
              and none of their directors, officers, employees nor anyone acting on their behalf
              (whether as an agent, in an advisory capacity or otherwise) shall, directly or
              indirectly, take any action or engage in any activity to promote the business
              activities and interests of, or to secure an advantage for, or act, or purport to act
              or hold themselves out as acting on behalf of, the BSGR Guinea Group and/or
              the Project with respect to any Government Authority or Government Official,
              without having obtained the prior approval of the [board of directors of BSGR
              Guernsey] (and the [board of directors of BSGR Guernsey] shall consider any
              such request for approval in accordance with the Compliance Program); and the
              relevant Party shall be liable for any breach of this paragraph (b) of this Schedule
              3 by it or a member of its Group or any director, officer, employee or any other
              person acting on behalf of it or any member of its Group.847

796.    For the reasons above related to absence of sufficient evidence that BSGR authorized or
        knew about the payments by Pentler and Cilins to Mme. Tour6 post SHA, no breach of
       Schedule 3(b) to the SHA can be established.

797,   Under Schedule 3(d), BSGR and BSGR Guernsey undertook in connection with the SHA
       to:

              use all reasonable efforts to ensure that no BSGR Guinea Group company nor
              any of its Agents will take any action, directly or indirectly, that would result in a
              violation of any applicable laws implementing the OECD Convention on Bribery of
              Foreign Public Officials in International Business Transactions (the "OECD


847 SHA, Schedule 3, Sections 3(b), C-2.

                                                  219
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 222 ofC283
                                                                         (pt.
                              3) Pg22of84



              Convention") or any similar laws or regulations to which any BSGR Guinea Group
              company or any of its Agents is subject; [..,].848

798.    BSGR also undertook under Schedule 3(d) to:

              use all reasonable efforts to ensure that no BSGR Advisory Company nor any of
              its Agents will take any action, directly or indirectly, that would result in a violation
              of any applicable laws implementing the OECD Convention or any similar laws or
              regulations to which any BSGR Advisory Company or any of its Agents is subject
              [.. 4.8"~

799.   Vale has not identified the "applicable laws implementing the OECD Convention [...] or
       any similar laws or regulations to which any BSGR Guinea Group company or any of its
       Agents is subject" that BSGR allegedly breached, apart from the FCPA. Vale however
       has not sufficiently briefed the Tribunal on how the FCPA has been breached by BSGR.
        The Tribunal therefore finds that a breach of Schedule 3(d) has not been established.




84a SHA, Schedule 3, Sections 3(d), C-2.
a49 SHA, Schedule 3, Sections 3(d), C-2.


                                                   220
     19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19       PageExhibit
                                                           14:18:56
                                                       06/29/20       223 ofC283
                                                                              (pt.
                                   3) Pg23of84




h
    VIII.    FRUSTRATION

      A.     introduction

    800.    As with the discussion on breach of warranties, since the Tribunal has found that Vale
            has been successful in its misrepresentation claim, the result of Vale’s claim for
            frustration is academic. Nevertheless, for the sake of completeness, the Tribunal sets out
            its discussion below.

    801.    The Parties cite the following five propositions in J. Lauritzen A/S v Wijsmuller B.V. (The
            Super Servant Two) [1990] 1 Lloyd’s Rep 1 (CA) ("Super Servant Two") to set out the
            doctrine of frustration.

                        The doctrine of frustration was evolved to mitigate the rigour of the common
                        law’s insistence on literal performance of absolute promises [...]. The object
                        of the doctrine was to give effect to the demands of justice, to achieve a just
                        and reasonable result, to do what is reasonable and fair, as an expedient to
                        escape from injustice where such would result from enforcement of a
                        contract in its literal terms after a significant change in circumstances [...].

                        Since the effect of frustration is to kill the contract and discharge the parties
                        from further liability under it, the doctrine is not to be lightly invoked, must be
                        kept within very narrow limits and ought not to be extended [...].

                   3.   Frustration brings the contract to an end forthwith, without more and
                        automatically [...].

                  4.    The essence of frustration is that it should not be due to the act or election of
                        the party seeking to rely on it [...]. A frustrating event must be some outside
                        event or extraneous change of situation [... ]~

                  5.    A frustrating event must take p.l_ace without blame or fault on the side of the
                        party seeking to rely on it [...].

    802.    BSGR also cites the following passage in National Carders Ltd v Panalpina (Northern)
            Ltd [1981] AC 675 (HL) ("National Carriers") to shed further light on the doctrine of
            frustration.

                  Frustration of a contract takes place where there supervenes an event (without
                  default of either party and for which the contract makes no sufficient provision)
                  which so significantly changes the nature (not merely the expense or
                  onerousness) of the outstanding contractual rights andlor obligations from what
                  the parties could reasonably have contemplated at the time of its execution that it
                  woutd be unjust to hold them to the literal sense of its stipulations in the new
                  circumstances; in such case the law declares both parties to be discharged from
                  further performance.8sl




        j. Lauritzen AS v Wijsmuller BV (The Super Servant Two) [1990] 1 Lloyd’s Rep 1, 8 (CA), CL-t7.
        National Carriers Ltd v Panalpina (Northern) Ltd [198I] AC 675, 700, RL-47.

                                                        221
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 224 ofC283
                                                                         (pt.
                              3) Pg24of84



803.      In this case, Vale has submitted that the revocation of the mining rights by the GoG
          constituted a supervening event which made it commercially impossible for the Parties to
          perform their obligations under the Joint Venture Agreements.85=

804.      The Tribunal is tasked to analyse Vale’s frustration claim. But before it does so, the
          Tribunal will first address a preliminary issue which BSGR has raised to assert that the
          frustration claim stands or falls by Vale’s corruption claim, and which the Tribunal
          considers is apposite to discuss at the outset.

          Preliminary Issue: whether frustration is "parasitic" on other heads of claim

8O5.      BSGR argues that Vale’s frustration claim is "parasitic on the bribery claims", in the sense
          that "If Vale fails to make out its case on bribery and corruption, then this frustration claim
          also fails because it is pleaded solely on the basis of that conduct.’’as3 According to BSGR,
          "if Vale cannot prove that BSGR engaged in bribery, then it fails in its argument that the
          present situ,ation is not covered by the Joint Venture Agreements’ force majeure clauses.
          if force majeure clauses apply, then the joint venture agreements cannot have been
          frustrated."854

806.      Vale’s response is that the legal analysis for frustration is distinct from the legal analyses
          for deceit and breach of warranty. The legal analysis for frustration does not require Vale
          to show that "bribery took place or even that any of the underlying allegations against
          BSGR that formed the basis of the revocation of the Mining Rights were true",a55 The
          legal analysis only requires Vale to show that the frustrating event was of such a nature
          that performance of the contract could not continue (through no fault of Vale) and that the
          event was one to which the force majeure clause did not apply,ass This latter assessment
          only requires, for example, a decision as to whether the frustrating event was for reasons
          "connected to any direct or indirect action by [BSGR]".a57 Vale therefore argues that
          BSGR is incorrect to say that the frustration claim is parasitic on the bribery claims,a5a

807.      The Tribunal begins its discussion by observing that the analysis of frustration consists of
          three key stages. The first examines if the doctrine of frustration has been excluded by an
          express contractual term. The second examines if the doctrine of frustration has been
          precluded in the alternative by the bar of foreseeability (see section VIII.D of the Award
          below). If the analysis overcomes both bars, the analysis proceeds to the third stage,
          which applies the doctrine of frustration to determine if a supervening event has occurred
          which rendered further performance impossible. This is the basic structure of any legal
          analysis of frustration, and the Tribunal is required to proceed in accordance with this
          structure.

808.      The Tribunal next observes that, of these three stages, the second and third stages do
          not require the Tribunal to make findings on the allegations against BSGR regarding


8s2   Vale’s Statement of Case, paragraph 310; Vale’s Pre-Hearing Written Submissions, paragraph 310.
8s3   BSGR’s Statement of Defence, paragraphs 311,317, 319.
8s4   BSGR’s Statement of Rejoinder, paragraph 514.
ass   Vale’s Pre-Hearing Written Submissions, paragraph 394.
ace   Vale’s Pre-Hearing Written Submissions, paragraph 394; Vale’s Statement of Reply, paragraph
1031.
8~7 Vale’s Statement of Reply, paragraph 1032.
~ Vale’s Statement of Reply, paragraph 1030; Vale’s Pre-Hearing Written Submissions, paragraph
393.

                                                   222
     19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      225 ofC283
                                                                              (pt.
                                   3) Pg25of84



            bribery or non-disclosure. The issues of whether the revocation of the mining rights in this
            case was foreseen or foreseeable, and whether the revocation constituted a frustrating
            event, are matters which do not require the Tribunal to ascertain the veracity of Vale’s
            allegations that BSGR had committed bribery and corruption.

     809.   By contrast, as regards the first stage, the Tribunal notes Vale’s position that the force
            majeure clause in the Joint Venture Agreements does not exclude the doctrine of
            frustration. The Tribunal notes that one of Vale’s supporting arguments is that lhe
            revocation of mining rights in this case is not an event to which the force majeure clause
            applies. In particular, the Tribunal notes Vale’s argument that the force ma]eure clause
            only covers revocations of mining rights "for reasons which are beyond the control of the
            Parties and are not otherwise connected to any direct or indirect action by either Party
            against or in violation of any of the Basic Agreement, the Mining Concession and the
            Guinea Exploration Permits, as the case may be",85~ and does not cover the revocation in
            this case, which was the result of BSGR’s bribery and which was thus connected to
            BSGR’s actions. In other words, at the first stage, it must be determined whether force
            majeure was self-induced. This is an argument which requires the Tribunal to determine
            Vale’s bribery allegations against BSGR. This implicates that the first stage would stand
            or fall by the Tribunal’s findings on corruption.

     810.   Rut the assumption of Vale’s argument is that the Tribunal is required to address this
            argument, and in this case the Tribunal is not so required. The reason to conclude that
            the force majeure clause does not exclude the doctrine of frustration is that the force
            majeure clause does not make full and complete provision for the events which it
            purports to apply to. The Tribunal refers to paragraphs 820-825 of the Award, which
            explain the point more fully. What is important to conclude for now is that there is no merit
            in BSGR’s argument that the frustration claim is parasitic on Vale’s claims of bribery and
            corruption in this case, because the force majeure clause does not make full and
            complete provision for the events which it purports to apply to and, hence, does not
            exclude the application of the doctrine of frustration.

     811.   BSGR’s preliminary objection is accordingly dismissed. The Tribunal will begin its
            analysis of the frustration claim, starting with the issue of whether the doctrine of
            frustration has been excluded by an express contractual term.

      Co     Bar I: Force majeure clause

     812.   The Parties are agreed that the applicability of the doctrine of frustration would ordinarily
            be precluded if the parties made express provision in their contract for the consequence
            of the particular event that has occurred.86° The issue is therefore whether the revocation
            of the mining rights, even if it were to amount to a supervening event for the purposes of
            the common law doctrine of frustration, was nevertheless an event for which the Parties
            had made express provision, so as to preclude the operation of the common law doctrine
             of fru stration.


     ~se Framework Agreement, Section 12.6(b)(iv). A similar phrasing is also used in Section 12.6(b)(v) of
     the Framework Agreement, which provides for the "implementation of any action without either Party
     having had any direct or indirect involvement in causing the implementation of such action, which
     materially and adversely affects the rights graqted to ProjectCo under the Basic Agreement, the
     Mining Concession andlor any of the Guinea Exploration Permits."
     860 Vale’s Statement of Case, paragraph 320; BSGR’s Statement of Defence, paragraph 315.

.J
                                                      223
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 226 ofC283
                                                                         (pt.
                              3) Pg26of84



813.   The Framework Agreement contains a force majeure clause in Section 12.6, which
       provides for the suspension of each Party’s obligations under the Framework Agreement
       and obliges the Parties to "cooperate in good faith with a view to reaching a mutually
       viable solution to the Force Majeure Event" in the event that a Force Majeure Event (as
       defined in Section 12.6) is reasonably determined by Vale to have occurred. Section 12.6
       states as follows.

             (a)   Without prejudice to the operation of Section 5.2, if, during the time in
                   which this Agreement is in force, the circumstances under which it was
                   concluded are fundamentally changed such as to have a material adverse
                   impact on the Project as a result of events or circumstances as specified in
                   Section I2.6(b) below which are outside of the control of Vale (a "Force
                   Majeure Event"), either Party may propose appropriate revisions to this
                   Agreement, and both Parties will endeavor to find a mutually acceptable
                   solution. Each Party acknowledges that a spirit of mutual co-operation and
                   long term goodwill underlies this Agreement and agrees that in the event
                   that unforeseen hardships arise affecting either Party, the Parties shall
                   meet promptly and in good faith with a view to attempting to find a mutually
                   acceptable means of alleviating such hardship.

             (b)   A Force Majeure Event shall be:

                   (i)    (A) a natural catastrophe or cataclysm; (B) revolution, military or
                          political coup, regime change, civil disturbance, act of terrorism,
                          sabotage, vandalism or the threat of any such act; (C) an act of God,
                          natural disasters such as lightning, flood, fire, storm, earthquakes
                          and lack of water arising from environmental problems or weather;
                          (D) chemical contamination; (E) an event or circumstance resulting
                          in it becoming impossible, unsafe or not economically viable to
                          access the Concession Areas to the extent required or to export iron
                          ore from any of the Concession Areas to any other area within or
                          outside of Guinea or Liberia, including, for the avoidance of doubt,
                          extensive damage to any par of the infrastructure that forms part of
                          the Liberian Transport Solution; (F) unforeseeable geological,
                          environmental or ground (including ground water) conditions
                          affecting the construction of all or some of the works relating to the
                          Project; andlor (G) breakdown, inoperability, failure or partial failure
                          of any part of the energy source required to run any key component
                          of the Project, in each case, such that the development, exploitation
                          or continued operation of the Project is not reasonably practicable or
                          commercially viable;

                          a major financial andlor economic crisis, either worldwide or in major
                          market(s) that could reasonably be expected to materially and
                          adversely affect or alter the iron ore demand from customers and
                          downstream industries andlor inventory levels;

                          the price for the target guaranteed specification of iron ore cafculated
                          in accordance with the Off-take Term Sheet (or the Off-take
                          Agreement) being less than $27 per metric tonne on an ex-works
                          mine basis for a continuous period of not less than 60 days;

                   (iv)   the revocation, annulment or materially adverse restriction of the
                          Basic Agreement, the Mining Concession or any of the Guinea
                          Exploration Permits for reasons which are beyond the control of the
                          Parties and are not otherwise connected to any direct or indirect
                          action by either Party against or in violation of any of the Basic
                          Agreement, the Mining Concession and the Guinea Exploration
                          Permits, as the case may be; or

                                                224
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 227 ofC283
                                                                         (pt.
                              3) Pg27of84



                   (v)    the implementation of any action, without either Party having had
                          any direct or indirect involvement in causing the implementation of
                          such action, which materially and adversely affects the rights
                          granted to ProjectCo under the Basic Agreement, the Mining
                          Concession andlor any of the Guinea Exploration Permits.

             (c)   Without prejudice to the operation of Section 5.2, in the event that Vale
                   reasonably determines that a Force Majeure Event has occurred then:

                   (i)    Vale shall notify BSGR and BSGR Guinea of its determination of the
                          occurrence of a Force Majeure Event within 10 Business Days of
                          such determination;

                   (i~)   Vale and each member of its Group shall, with effect on and from the
                          date of such determination, not be required to satisfy any of its or
                          their payment or other obligations that have not then already fallen
                          due for payment or performance in accordance with their respective
                          terms under this Agreement (including, without limitation, Vale’s
                          obligations to pay the First Deferred Consideration, the Second
                          Deferred Consideration andlor the Additional Consideration pursuant
                          to Section 3; Vale’s obligation to fund the Feasibility Study; and any
                          obligations of the lender under the Vale Loan to provide funding
                          pursuant to the terms of the Vale Loan, as applicable) and the
                          Parties agree and shali, to the fullest extent they are able to do so,
                          procure that BSGR Guinea and its subsidiaries shall not make
                          payments of dividends or other distributions without the prior
                          approval of Vale, so that such payments andtor obligations shall be
                          suspended, in all such cases, for such period as Vale reasonably
                          and in good faith determines that a Force Majeure Event is
                          continuing;

                          the Parties will continue to cooperate in good faith with a view to
                          reaching a mutually viable solution to the Force Ma]eure Event; and

                   (iv)   if the Force Majeure Event is of a type as contemplated in section
                          12.6(b)(ii) or (iii) above, it is the current intention of Vale that, in
                          determining the course of action (if any) to be adopted in respect of
                          the Project in response to such Force Majeure Event, it would make
                          its assessment by reference to criteria which are not materially more
                          onerous than those applicable to other comparable projects of Vale
                          and its Affiliates and after having regard to all applicable factors and
                          circumstances (including, without limitation, the quality and quantity
                          of the iron ore produced or expected to be produced by the Project)
                          and the prevailing and anticipated market conditions at that time.

8i4.   The provisions of Section 12.6 are extended to the Shareholders’ Agreement. Section
       i5.1 of the Shareholders’ Agreement provides as follows.

             The Parties agree that if a Force Majeure Event occurs, the provisions of Section
             12.6 of the Framework Agreement shall apply to this Agreement mutatis mutandis
             with respect to the suspension of the payment of dividends or other distributions
             by the Company or any of its subsidiaries and of the obligations of the Parties as
             well as those of the Company or any of its subsidiaries hereunder which are not
             capable of performance as e result of such Force Majeure Event.

815.   Vale argues that Section 12.6 does not exclude the doctrine of frustration in the present
       case for the following reasons.




                                                225
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 228 ofC283
                                                                         (pt.
                              3) Pg28of84



816.      First, Vale argues that the operative part of the force majeure clause (Section 12.6(c)) is
          only triggered "in the event that Vale reasonably determines that a Force Majeure Event
          has occurred." This operative part allows Vale to notify BSGR of a Force Majeure Event,
          suspend any payment obligations and try to reach a mutually viable solution with BSGR.
          it is a one-sided clause written in Vale’s favour, and does not explain what should happen
          to BSGR’s obligations. BSGR cannot rely on this right to exclude the doctrine of
          frustration, because BSGR could never have used this clause to trigger the operative
          part.8~1

817.      Second, Vale argues that the force majeure clause "does not adequately provide for the
          revocation of the mining rights from VBG caused by BSGR’s bribery". Section 12.6(a)
          only encouraged the Parties to "propose appropriate revisions" to the Framework
          Agreement, "endeavour to find a mutually acceptable solution" and to "meet promptly and
          in good faith with a view to attempting to find a mutually acceptable means of alleviating
          such hardship." If Section 12.6(c) worked in BSGR’s favour (and according to Vale’s first
          argument, it does not), it would only provide for the Parties to negotiate to attempt to
          reach a mutually viable solution. The effect of these Sections is that, if a revocation
          occurs, the lawyers are to sort it out. For example, it is contemplated that it could be
          sorted out if licenses were revoked pending an increase in licence fees and the Parties
          had to allocate the burden of that increase.8~2 But the supervening event in this case (the
          revocation of the mining rights) would be a catastrophic event which would irrevocably
          strip VBG’s rights from it, so that there would be no possible mutually acceptable solution
          that the lawyers could sort out.863 The authorities in the UK, the US, Switzerland, Guinea,
          and Guernsey were investigating the allegations of corruption against BSGR.86~ BSGR’s
          argument that President Conde and George Soros orchestrated a conspiracy, if proven,
          would only show that there was no way to reach a resolution,a65 VBG was disqualified
          from any substitute licence following the revocation, and there is no prospect of VBG
          developing the project since the revocation.~66 In view of the fact that there is no time limit
          on the Parties’ obligation to find a mutually acceptable solution in Section 12.6,667 Vale
          argues that the revocation is an event from which the mechanism of the force majeure
          clause could not rescue the Parties. In these circumstances, the doctrine of frustration
          applies.66a

818.       Third, Vale submits that the revocation of the mining rights does not fall within the
           definition of a "Force Majeure Event". In particular:

           818.1.     The revocation does not fall within the ambit of Sections 12.6(b)(iv) and
                      12.6(b)(v), because the revocation did not take place "for reasons which are
                      beyond the control of the Parties and are not otherwise connected to any direct
                      or indirect action by either Party" or "without either Party having had any direct
                      or indirect involvement in causing [it]." On the contrary, Vale has shown that



66~   Va[e’s   Pre-Hearing
                           Written Submissions, paragraph 396.
662   Va[e’s   Pre-Hearing
                           Written Submissions, paragraph 397.
6e3   Vafe’s   Pre-Hearing
                           Written Submissions, paragraph 400(a).
664   Va[e’s   Pre-Hearing
                           Written Submissions, paragraph 400(b).
666   Va[e’s   Pre-Hearing
                           Written Submissions, paragraph 400(c).
86e   Vale’s   Pre-Hearing
                           Written Submissions, paragraphs 400(d), 402; Statement of Case, paragraph
323.
66z Vale’s Pre-Hearing
                       Written Submissions, paragraph 39&
666 Vale’s Pre-Hearing
                       Written Submissions, paragraphs 401-402.

                                                    226
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 229 ofC283
                                                                         (pt.
                              3) Pg29of84



                 BSGR had engaged in corruption which caused the revocation.889 Moreover, if
                 Sections 12.6(b)(iv) and (v) covered revocations unconnected to the Parties’
                 actions, the natural reading of the Framework Agreement would be that all other
                 Sections are not intended to refer to revocations which are connected to the
                 Parties’ actions,aT°

       818.2.    The revocation does not fall within the ambit of Section 12.6(b)(i)(B). The
                 election of President Conde could hardly be described as a political upheaval,
                 which was an implied feature of a "regime change". In any event, "it is not the
                 ’regime change’ that caused the revocation of the mining rights and the
                 frustration of the contract, but BSGR’s corrupt acts".8~1 Furthermore, the slew of
                 political events which took place in Guinea from the death of President Conte to
                 the election of President Cond~ could not collectively be regarded as a "regime
                 change", because this "stretches past breaking point the meaning of the phrase
                 ’Force Majeure Event.’’’872 The surrounding language of Section 12.6(b)(i)(B)
                 shows that the Parties did not intend a string of events to fall within the meaning
                 of a "regime change": "revolution, military or political coup ... civil disturbance,
                 act of terrorism, sabotage, vandalism or the threat of any such act." Afl of these
                 other terms envisaged a sudden event, not a six-year sequence of events.873

       818.3.    The revocation does not fall within the ambit of Section 12.6(b)(i)(E), in that the
                 revocation is not "an event or circumstance resulting in it becoming impossible,
                 unsafe or not economically viable to access the Concession Areas.’’874 First, the
                 revocation of mining rights is already covered elsewhere in Section 12.6(b)(iv),
                 and is impliedly excluded from this terminology.875 Second, the type of event or
                 circumstance that would render it impossible, unsafe or not economically viable
                 is clearly intended to refer to infrastructural problems so that reaching Simandou
                 became physically or economically impossible. This explains the further
                 language in the same Section: "including, for the avoidance of doubt, extensive
                 damage to any part of the infrastructure that forms part of the Liberian Transport
                 Solution.’’8z6

819.   BSGR has not furnished any argument in response to Vale’s first and second arguments.
       BSGR only argues that the revocation of the mining rights constituted a Force Majeure
       Event within the meaning of Sections 12.6(b)(iv), 12.6(b)(i)(B); and 12.6(b)(i)(E).87~

       819.1.    As regards Section 12.6(b)(iv), BSGR argues that the reason for the revocation
                 was "beyond the control of the parties" and was "not otherwise connected to any
                 direct or indirect action by [BSGR] against or in violation of any of the Basic

869 Vale’s Statement of Case, paragraphs 321-322; Vale’s Statement of Reply, paragraph 1034;
Vale’s Pre-Hearing Written Submissions, paragraph 404.
870 Vale’s Statement of Reply, paragraph 1035(a).
87~
    Vale’s Statement of Reply, paragraph 1035(b).
872
    Vale’s Pre-Hearing Written Submissions, paragraph 406.
87a Vafe’s Pre-Hearing Written Submissions, paragraph 408.
874 Vale’s Statement of Reply, paragraph 1035(c).
8~8 Vale’s Pre-Hearing Written Submissions, paragraph 409.
878
    Vale’s Statement of Reply, paragraph 1035(c); Vale’s Pre-Hearing Written Submissions, paragraph
408.
877 BSGR’s Statement of Defence paragraph 320; BSGR’s Statement of Rejoinder, paragraphs 515-
519. BSGR seemed also to rely on Section 12.6(b)(v) in its Statement of Defence at paragraph 320.
However, RSGR did not invoke Section 12.6(b)(v) in its subsequent pleadings.

                                                227
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 230 ofC283
                                                                         (pt.
                              3) Pg30of84



                    Agreement, the Mining Concession and the Guinea Exploration Permits" within
                    the meaning of Section 12.6(iv). The basis for this was that, even if BSGR did
                    engage in bribery, that bribery did not cause the revocation as "President Cond~
                    was determined to get BSGR out of Simandou regardless of any wrongdoing on
                    its part. The result is that the reason for the revocation was not within the control
                    of either of the parties, and was unconnected with any action that violates the
                    terms on which the mining rights had been granted.""Ta BSGR therefore argues
                    that the revocation constitutes a Force Majeure Event under Section 12.6(iv).

           819.2. As regards Section 12.6(b)(i)(B), BSGR argues that there have been several
                  regime changes between the time the mining rights were granted and the time
                  they were revoked, which involved a political upheaval.a79 In particular, the
                  election which brought President Cond~ into power was marked by a high degree
                  of political upheaval,aa° This was the regime change which brought about the
                  revocation of the mining rights, part and parcel of which was President Conde’s
                  abolition of the 1995 Mining Code, his hostility to those granted mining rights
                  under the previous regime and his reallocation of those rights to pay off debts
                  which he had incurred in bringing about the regime change.8al

           819.3. Finally, as regards Section 12.6(b)(i)(E), BSGR argues that the revocation of the
                  mining rights "makes it practically impossible for either BSGR or Vale to visit the
                  Concession Areas. Nothing in the terms of the force majeure clause supports the
                  interpretation Vale would give to this clause, namely that it applies only to
                  problems with infrastructure.’’ea2

820.      In the Tribunal’s view, the question is whether the contract has excluded the operation of
          the doctrine of frustration in the present case. The answer to this depends on whether the
          contract has made full and complete provision for the frustrating event in question, so as
          to exclude frustration. This is clear from National Carriers, in which the UK House of
          Lords held that the doctrine of frustration would continue to operate if "the contract makes
          no sufficient provision".

821.      In this respect, the Tribunal considers that Vale’s first argument misses the point,
          because it does not seek to demonstrate that the contract has made full and complete
          provision, it only seeks to point out that the force majeure clause is structured in a way
          that only allows Vale to trigger the suspension under the express terms of the contract. In
          other words, all it does is to demonstrate how the force majeure clause works. The
          Tribunal is therefore unable to see how this has any bearing on the issue of whether the
          doctrine of frustration has been excluded by the terms of the contract.

822.      With regard to Vale’s second argument, the Tribunal understands the argument to be that
          adhering to the mechanism of the force majeure clause would be a futile exercise for two
          reasons. One is that there is no prospect of the Parties reaching a mutually viable
          solution (in accordance with the provisions of the force majeure clause), and the other is
          that the force majeure clause neither imposes a time limit on the obfigation to cooperate

az8 BSGR’s Statement of Rejoinder, paragraph 516.
8z~   BSGR’s Statement of Rejoinder, paragraph 517.
~,o   BSGR’s Statement of Rejoinder, paragraph 518.
8al   BSGR’s Statement of Rejoinder, paragraph 518.
8~2   BSGR’s Statement of Rejoinder, paragraph 519.
883   National Carriers Ltd v Panalpina (Northern) Ltd [1981 ] AC 675, 700 (emphasis added), RL-47.


                                                   228
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 231 ofC283
                                                                         (pt.
                              3) Pg31of84



       in good faith, nor provides for the scenario where the Parties are unable to reach a
       solution. Vale concludes that "the clause does not provide a real contractual mechanism
       to deal with the event and does not allocate the risk of the event in case the situation is
       not one that the lawyers can sort out.’’B~4

823.   The Tribunal might have been persuaded that a force majeure clause, which only
       imposes a bare obligation on the parties to cooperate with a view to finding a mutually
       viable solution, would not constitute a full and complete provision. However, the clause in
       this case does not only impose such an obligation, but also imposes a suspension on
       future performance of the Framework Agreement. For this reason, the suspension effect
       must also be taken into account (in addition to the obligation to co-operate) when
       deciding if the force majeure clause constitutes a full and complete provision to cover the
       supervening event.

824.   In this case, if the force majeure clause provided for the suspension of the obligations of
       both Parties under the Framework Agreement, the contract would probably be deemed to
       have made full and complete provision. The Parties would be taken to have intended the
       loss to lie where it falls if the Parties were to attempt to co-operate but were unable to
       reach a viable solution. But the situation here is not comparable, because the force
       majeure clause only provides for the suspension of Vale’s obligations and does not
       provide for the suspension of BSGR’s obligations. Section 12.6(c)(ii) of the Framework
       Agreement states that "Vale and each member of its Group shall, with effect on and from
       the date of such determination, not be required to satisfy any of its or their payment or
       other obligations that have not then already fallen due for payment or performance in
       accordance with their respective terms under this Agreement", but does not deal with
       BSGR’s obligations. This means that 13SGR’s obligations under the Joint Venture
       Agreements will continue to operate, even upon the occurrence of a supervening event to
       which Section 12.6 applies.

825.   In view of this omission, the Tribunal considers that the Framework Agreement does not
       provide for all the effects of the supervening event on the obligations of the Parties. So
       even if the revocation of the mining rights had been an event to which the force majeure
       clause applied, the force majeure clause could not be considered to have excluded the
       doctrine of frustration, because it did not make full and complete provision for the
       revocation. On this basis, the Tribunal holds that the force majeure clause does not
       exclude the doctrine of frustration, and it is open for the Tribunal to apply the doctrine of
       frustration to the facts of this case. In view of this conclusion, the Tribunat considers that
       it is unnecessary to address Vale’s third argument (that the revocation was an event to
       which the force majeure clause does not apply) and BSGR’s arguments in response.

 D|     Bar I1: Foreseeability

826.   BSGR argues that there is a requirement that the event is unforeseeable for frustration to
       operate, which is separate and distinct from the requirement the contract makes
       insufficient provision for the supervening event,a~5 So if the Parties would have seen the
       supervening event as a possibility (and accepted that as a risk of entering into the




8a4 Vale’s Pre-Hearing Written Submissions, paragraph 399.
~s BSGR’s Statement of Rejoinder, paragraph 521.

                                                229
     19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      232 ofC283
                                                                              (pt.
                                   3) Pg32of84



            contract), the doctrine of frustration would be precluded, and Vale would not be able to
            rely on it.888

     827.   BSGR relies on two authorities to support this view. The first is a passage from Chitty on
            Contracts.~7

                   iT]he fact that the parties have foreseen the event but not made any provision for
                   it in their contract will usually, but not necessarily, prevent the doctrine of
                   frustration from applying when the event occurs.888

     828.   The second is a passage from National Carriers Ltd v Panalpina (Northern) Ltd [1981] AC
            675, 700 (HL).8~

                   Frustration of a contract takes place where there intervenes an event (without
                   default of either party and for which the contract makes no sufficient provision)
                   which so significantly changes the nature [...] of the outstanding contractual rights
                   andlor obligations from what the parties could reasonably have contemplated at
                   the time of its execution that it would be unjust to hold them to the literal sense of
                   its stipulations in the new circumstances; in such case the law declares both
                   parties to be discharged from further performance.89°

     829.   On this footing, BSGR argues that it was foreseeable that a subsequent Guinean
            President might expropriate the mining rights, and that it was a risk which both Parties
            had taken in contracting for those rights.~91 Expropriation of the mining rights was
            foreseeable, because the mining rights "were rooted in a country with a significant history
            of political upheaval, ethnic tension and violence.’’e~2

     830.   In addition, BSGR relies on paragraph 21 of Etchart’s first witness statement to argue
            that Etchart had "candidly admitting that Vale was aware of (and went ahead in spite of)
            the risks of mining operations in a country such as Guinea".~93 BSGR argues that, in the
.)          context of Vale’s admission that Guinea was a country "that has been governed by a
            series of dictators for almost all of its existence, has suffered multiple coups, and was
            recently involved in lengthy civil wars in neighbouring countries",a"4 Vale can no longer
            realistically assert that "only one year later, when the [Joint Venture Agreements] were
            signed, the political situation would have so radically stabilised and moderated that the
            chance of expropriation would have evaporated."a~5

     831.   BSGR also argues that the prospect of there being corruption or bribery was expressly
            addressed in the Joint Venture Agreements in the ABL Solution, which provides a
            detailed procedure for dealing with such matter&89e




     8~8 BSGR’s Statement of Defence, paragraph 316.
     ae7 BSGR’s Statement of Defence, paragraph 315.
     ~8 HG Beale (ed), Chitty on Contracts, vol 1 (32n~ edn, Sweet & Maxwell 2015) [23-059], CL-36.
     ~89 BSGR’s Statement of
                               Reioinder, paragraph 520.
     ,eo National Carders Ltd v Panalpina (Northern) Ltd [1981] AC 675, 700, RL-47.
     8~1 BSGR’s Statement of Defence, paragraph 321.
     8~ BSGR’s Statement of Rejoinder, paragraph 522.
     ~93 BSGR’s Statement of Defence, paragraph 321.
     ~94 BSGR’s
                  Statement of Rejoinder, paragraph 523. BSGR cited Statement of Case, paragraphs 18-
     20.
     a~5 BSGR’s Statement of Rejoinder, paragraph 523.
     ag~ BSGR’s Statement of Defence, paragraph 320(iii).

                                                       230
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 233 ofC283
                                                                         (pt.
                              3) Pg33of84



832.   Vale disagrees with BSGR’s contention that foreseeability is a bar to frustration. Vale’s
       view is that "a contract may be discharged by frustration even though the.parties foresaw
       or ought to have foreseen the frustrating event", and that "it]he key element is not
       whether an event was foreseen or in the contemplation of the parties, but whether it was
       provided for in the contract.’’~97 In support, Vale relies primarily on the following passage
       from The Eugenia [1964] 2 QB 226, 239 (CA).89a

              It has frequently been said that the doctrine of frustration only applies when the
              new situation is ’unforeseen’ or ’unexpected’ or ’uncontemplated,’ as if that were
              an essential feature. But it is not so. The only thing that is essential is that the
              parties should have made no provision for it in their contract. The only relevance
              of it being ’unforeseen’ is this: If the parties did not foresee anything of the kind
              happening, you can readily infer they have made no provision for it: whereas, if
              they did foresee it, you would expect them to make provision for it.899

833.   As regards BSGR’s quotation of Chitty on Contracts, Vale emphasises that the quotation
       specifically says that foreseeability "will usually, but not necessarily, prevent the
       doctrine of frustration".9°° BSGR also cites a paragraph from Treitel’s Frustration and
       Force Majeure to argue that "There is only a prima facie inference that a foreseen or
       readily foreseeable event will preclude the doctrine of frustration. Depending on the
       circumstances, the event can be readily foreseeable, actually foreseen and even
       provided for in the contract but the doctrine of frustration can still apply."~°1

834.   Even if it is accepted that foreseeability is a separate bar to frustration, Vale argues that
       the revocation of the mining rights was not foreseeable.

       834.1.    First, in relation to the quotation from Etchart’s witness statement, Vale asserts
                 that BSGR has taken the quote out of context.~°~ Etchar~ is describing the
                 political instability in 2009 to make the point that only an agreement with the
                 government conferring actual mining rights would carry "sufficient weight to
                 overcome the naturally high sovereign risk in Africa."9°~ Etchart is explaining his
                 view that the mining rights were only secured when the basic agreement with
                 the GoG was executed,e°4 Indeed, in his second witness statement, Etchart
                 says that this agreement "significantly decreased the risk of the rights being lost,
                 absent some wrongdoing by their holder."~°~ Etchart makes it clear in his second
                 witness statement that "it certainly never occurred to me that BSGR’s mining
                 rights would be revoked because of wrongdoing by BSGR itself".~°~

       834.2.    Second, in relation to the ABL Solution, Vale submits that the contemplation of
                 allegations being made regarding bribery and corruption is not the same as the
                 contemplation of the complete revocation of the mining rights, owing to BSGR’s
                 corrupt actions. ~07 Indeed, the ABL Solution does not provide a viable

8~7 Vale’s Statement of Reply, paragraph 1037.
aga Vale’s Statement of Reply, paragraph 1037.
~ The Eugenia [1964] 2 QB 226, 239 (CA), CL-64.
9oo Vale’s Pre-Hearing Written Submissions, paragraph 411 (emphasis added).
9o~ Vale’s Pre-Hearing Written Submissions, paragraph 411.
eoz BSGR’s Statement of Rejoinder, paragraph 1038.
9o~ BSGR’s Statement of Rejoinder, paragraph 1039; Etchart First WS, paragraph 21.
eo4 BSGR’s Statement of Rejoinder, paragraph 1039.
eo5 BSGR’s Statement of Rejoinder, paragraph 1039; Etchart Second WS, paragraph 22.
~oe BSGR’s Statement of Rejoinder, paragraph 1040; Etchart Second WS, paragraph 23.
9oz Vale’s Statement of Reply, paragraph 1036.


                                                  231
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 234 ofC283
                                                                         (pt.
                              3) Pg34of84



                 contractual framework for a situation where the mining rights are revoked: "The
                 ’exit strategy’ in the ABL Solution necessitated a buyer buying out the Parties,
                 but no buyer could have been found for a worthless project with no underlying
                 mining rights.’’g°8

835.   The Tribunal agrees with BSGR that there is a "foreseeability" bar to frustration, which is
       separate from the "express contractual provision" bar that was discussed in section VIII.C.
       of the Award above. The implication is that, even if there is no express contractual
       provision to cover the supervening event, the doctrine of frustration may nevertheless be
       precluded by this "foreseeability" bar if the requirements of this bar are fulfilled. But the
       question then arises as to what these requirements are, and on this issue, the Tribunal is
       not persuaded by BSGR’s view that the sole criterion is that the event was "foreseeable".
       This cannot be the case, because foreseeability only justifies a prima facie inference that
       the risk of the frustrating event has already been assumed by the parties, so as to
       preclude the operation of the doctrine of frustration. This prima facie inference may
       therefore be excluded by other relevant factors, including evidence that the parties had
       intended otherwise. The Tribunal is entitled to take these factors into account when
       determining if the prima facie inference is excluded.

836.   But there is no need for the Tribunal to commence a balancing exercise of these factors,
       because the facts of this case indicate that the revocation of the mining rights was not a
       foreseeable event in the first place. The Tribunal agrees with Vale that the quotation from
       Etchart’s witness statement was taken out of context, and that the quotation does not
       prove that the revocation was a foreseeable event. The Tribunal agrees with Vale’s view
       that the AI3L Solution may show that the parties had contemplated the possibility of
       allegations of bribery but does not show that the parties had contemplated the revocation
       of mining rights. The Tribunal considers that the (general) political climate in Guinea is
       not sufficient proof that the (specific) occasion of the revocation of the mining rights was a
       foreseeable event.

837.   The Tribunal accordingly holds that the doctrine of frustration is not precluded by the bar
       of foreseeability.

       Application of the doctrine of frustration

838.   Vale argues "The revocation of VBG Guinea’s Mining Rights in respect of the Concession
       Areas (which is an indisputable fact) has made it commercially impossible for the parties
       to perform their obligations under the [Joint Venture Agreements]" and that "the [Joint
       Venture Agreements] have been frustrated",g°e Vale asserts that the revocation of the
       mining rights "made it commercially impossible for the parties to perform their obligations
       under the [Joint Venture Agreements]", and that the revocation "both ’defeat[ed] the
       practical purpose’ of the joint venture and [made] it ’manifestly incapable of
       performance.’’’~1° Vale draws a comparison between this case and BP Exploration Co.
       (Libya) Ltd. v Hunt (No. 2) [1983] 2 AC 352 (HL), where the UK House of Lords ruled that
       the expropriation of an oil concession by the Libyan government amounted to a



~o8 Vale’s Statement of Rep~y, paragraph 1036; Vale’s Pre-Hearing Written Submissions, paragraph
412.
9~£ Vale’s Statement of Case, paragraph 310-311.
91o Vale’s Statement of Case, paragraph 315.


                                               232
     19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20       235 ofC283
                                                                 PageExhibit  (pt.
                                   3) Pg35of84



            frustrating event.~11 Vale emphasises that the revocation was not attributable to any
            conduct, act or omission on the part of Vale, pointing out "the Technical Committee found
            in its Report that the evidence showed no wrongdoing by Vale."a~2

     839.    BSGR’s only argument in response is that:

                  In BP Exploration Co (Libya) Ltd v Hunt (No. 2) [1981] 1 WLR 232 (appeal to HL
                  dismissed [1983] 2 AC 352), the court was concerned with expropriation of an oil
                  concession by the Libyan government (for which the state had paid
                  compensation). It was an external event brought about through no default of the
                  parties and fell squarely within the doctrine of frustration (and there was no
                  appeal against that finding). Vale’s reliance on that case is misplaced. In that
                  case, there were no allegations of fraud (or any wrongdoing) by the defendant.
                  Here, Vale’s frustration case is dependent on it making out fraud and BP v Hunt
                  says nothing about that situation.91~

     840.   Having considered the Parties’ submissions, the Tribunal agrees with Vale that the
            revocation of the mining rights by the GoG amounted to a frustrating event. The
            revocation led to the unavailability (if not the destruction) of the subject matter of the Joint
            Venture Agreements, which is the legai right to commence mining activities in Zogota as
            well as the legal right to commence exploration activities of Simandou Blocks 1 and 2.
            These two legal rights form the subject matter of the Joint Venture Agreements, the
            unavailability or destruction of which would render the performance of the Joint Venture
            Agreements (which oblige Vale and BSGR to "pursue the development of the Project"914)
.3          wholly impossible. The Tribunal’s view is fortified by the English case of BP Exploration
            Co. (Libya) Ltd. v Hunt (No. 2) [1983] 2 AC 352 (HL), which makes it manifestly clear that
            revocations of permits by governments can amount to frustrating events which discharge
            the parties from further performance of the contract.

     841.   BSGR’s counterargument seems to be that there is no frustrating event if that event
            arose from the fault (or default) of one party. The revocation would not amount to a
            frustrating event if Vale successfully establishes that the revocation was the result of
            BSGR’s bribes.

     842.   If that is BSGR’s counterargument, the Tribunal disagrees. When a frustrating event
            occurs without the fault or default of any party, the contract is automatically discharged,
            and either party may reiy on the frustrating event to estabfish that automatic discharge.
            But when a frustrating event occurs by reason of the fault or default of one party, that
            party will not be allowed to rely upon the self-induced frustrating event (as supported by
            the fifth proposition in The Super Servant Two), although the other party wifl be allowed
            to rely on it. In such an exceptional situation, discharge does not occur automatically, but
            only takes place upon the election of the innocent party.

     843.   In the present case, it does not matter whether the revocation was due to BSGR’s fault. If
            it was due to neither Party’s fault, either Party (including Vale) wouid be entitled to rely on
            the revocation to show the Joint Venture Agreements have automatically been
            discharged; if the revocation was due to BSGR’s bribery, Vale as the innocent Party


     ~i Vale’s Statement of Case, paragraphs 316-317; B.P. Exploration Co. (Libya) Ltd. v Hunt (No. 2)
     I~2983] 2 AC 352 (HL), CL-3.
         Vale’s Statement of Case, paragraphs 318-319.
     a:3 BSGR’s Statement of Defence, paragraph 317.
     914 Framework Agreement, Section 7; see also SHA, Section 3.1 and Sectio~ 5.1.


                                                     233
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 236 ofC283
                                                                         (pt.
                              3) Pg36of84



       would still be entitled to rely on the frustrating event (and such reliance would serve to
       trigger the discharge of the Joint Venture Agreements). So there is no merit in BSGR’s
       argument that a supervening event ceases to be one if it is established that the event
       arose from BSGR’s fault. BSGR would not be able to rely on such an event; but Vale as
       the innocent Party most certainly would.

844.   The Tribunat holds that, applying the doctrine of frustration to the facts of this case, the
       revocation of the mining rights constituted a frustrating event which discharged the
       Parties from the performance of their obligations under the Joint Venture Agreements
       which had not yet arisen at the time of discharge.

845.   However, for the reasons set out in paragraph 982 below, the Tribunal has no need to
       make any substantive order for specific relief following its findings in paragraphs 838-844
       above.




                                               234
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 237 ofC283
                                                                         (pt.
                              3) Pg37of84



IX.     REFLECTIVE LOSS

846.    The Tribunal has found so far that:

        846.1.    BSGR is liable for fraudulent misrepresentation;

        846.2.    BSGR is liable for breach of warranties; and

        846.3.   the elements of frustration have duly been established.

847.    However, before the Tribunal turns to the issue of remedies, the Tribunal wishes to
        address a preliminary matter which was raised by the Tribunal and dealt with by Vale at
        some length during the February 2017 Hearing -the issue of reflective loss.

        The Parties’ Positions

        Vale claims in this arbitration that it is entitled to the following heads of damages under
        deceit or breach of warranties which amount to USD 1,446,618,523 in total.

        848.1.   Initial Consideration. Section 3(a) of the Framework Agreement obliged Vale
                 to pay (or procure Vale’s subsidiary to pay) USD 500,000,000 to ~3SGR as
                 "Initial Consideration" (defined under the Framework Agreement) for the
                 purchase of 51% of the shares in BSGR Guernsey from BSGR?is Vale claims
                 that, pursuant to Section 3(a), Vale International transferred USD 500,000,000
                 to BSGR by wire transfer on 30 April 2010.~le Vale now claims it is entitled to
                 this USD 500,000,000 from BSGR.

        848.2.   Feasibility Study Funding. Section 6.1 of the Framework Agreement required
                 Vale to fund (or procure one of its subsidiaries to fund) a feasibility study in
                 respect of Simandou Blocks 1 and 2. Vale claims this was ultimately funded by
                 Vale GmbH and Vale International~17 in the amount of USD 85,365,652.ola Vale
                 now ctaims it is entitled to this USD 85,365,652 from BSGR.

        848.3.   Loan. Section 6.3 of the Framework Agreement obliged Vale to lend (or procure
                 one of Vale’s subsidiaries to lend) money to VBG Guinea, VBG Guernsey, VBG
                 Liberia and VBG BVI. Vale argues that, pursuant to Section 6.3, Vale
                 Internat[onaf lent money between 2010 and 2015 to VBG Guinea, VBG Liberia
                 and VBG Logistics, all of which issued promissory notes to Vale International to
                 acknowledge their indebtedness. Vale argues that the outstanding amount
                 under the promissory notes is USD 780,734,781 (comprising the outstanding
                 principal of USD 581,197,104 and the outstanding sum of simple interest
                 accrued of USD 19£,537,678 up to 28 April 2014). Vale now claims it is entitled
                 to this USD 780,734,781 from BSGR (the "Outstanding Loan Amount").




9~ The shares in VBG were held by Vale’s direct subsidiary company, Vale GmbH (see Transcript,
Merits Hearing, Day 3, p. 72, lines 7-11).
916 Vale’s Statement of Reply, paragraph 935(a); Oxera Report, paragraphs 52-56.
g~ Transcript, Merits Hearing, Day 1, p. 201, lines 24-25 and p. 202, line 1-4; Day 3, p. 86, lines 3-18
and p. 91, lines 6-13.
g~8 Vale’s Statement of Reply, paragraph 935(c); Oxera Report, paragraph 8.


                                                  235
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 238 ofC283
                                                                         (pt.
                              3) Pg38of84



          848.4.    Internal costs. Vale claims that it is entitled to additional costs of USD
                    80,518,090 which Vale incurred outside of Guinea and Liberia during 2010 to
                    2013 to operate the joint venture.919

849.      In its Statement of Defence, BSGR argued that Vale was not entitled to recover at least
          the sum of USD 1,097,80,~ (which forms part of the Internal Costs of USD 80,,~18,090),
          because the USD 1,097,805 was a sum "that ’Vale Intl’ (not the present Vale Claimant)
          paid for R&D work by an employee based in Switzerland. Money spent by a different Vale
          company to the claimant in these proceedings is not recoverable".92° BSGR cited
          Peterson Farms v C&M Farming Ltd [2004] EWHC 121 (Comm) in support.921

850.      In its Statement of Reply, Vale responded that it was not seeking to extend the arbitration
          clause in the Joint Venture Agreements to cover claims by a non-party such as Vale
          international (a wholly-owned indirect subsidiary of Vale). For this reason, "the issue in
          these proceedings cannot conceivably be one of jurisdiction, as BSGR suggests, but
          simply whether Vale can recover as lost expenditures disbursements incurred by Vale
          International on Vale’s behalf and at Vale’s direction."~22 Framed as such, Vale argued
          that the answer is yes for two reasons. First, "[t]he parties expressly agreed that Vale
          may rely upon other members of its group of companies to perform its obligations under
          the [Joint Venture Agreements], including to make payments in furtherance thereon".
          Second, English law allowed for such recovery, as evidenced by George Fischer (Great
          Britain) Ltd v Multi-Construction Ltd [1995] BCC 310, an English Court of Appeai case in
          which the parent company was awarded recovery for the losses suffered by its
          subsidiary.~=3 In this connection, Vale contested the relevance of Peterson Farms on the
          basis that the issue in Peterson Farms was entirely different, being whether the claimant
          could recover damages suffered by entities belonging to its group of companies that were
          not parties to the arbitration agreement. The Court of Appeal partially set aside the award
          for want of jurisdiction because the arbitral tribunal did not consider whether the claimant
          was entitled to recover those damages under the applicable Arkansas lex causae.~24

851.      In its Statement of Rejoinder, BSGR challenged Vale’s reliance on George Fischer as
          authority for the proposition that losses suffered by a subsidiary might be recovered by
          the parent company. BSGR argued that this mischaractedsed the decision in George
          Fischer as the issue which the Court of Appeal decided was whether "a shareholder in a
          company [was] entitled to recover damages for a diminution in the value of its
          shareholding in the company or in the distribution by way of dividends or otherwise of
          profits of the company, where such diminution results from loss inflicted on the company
          by the defendant’s breach of its contract with the plaintiff". It was only in this capacity that
          a parent company was able to recover for losses primarily suffered by the subsidiary, so
          unless Vale was able to show a diminution in the share price of Vale International, or a
          diminution of its dividends in Vale International, as a consequence of a Swiss-based




~9    Vale’s Statement of Case, paragraph 128; Oxera Report, paragraphs 104-130.
920   BSGR’s Statement of Defence, paragraph 268(i).
9~1   Peterson Farms v C&M Farming Ltd [2004] EWHC 121 (Comm), RL-45.
~22   Vale’s Statement of Reply, paragraph 964.
~23   Vale’s Statement of Reply, paragraph 965.
a24   Vale’s Statement of Reply, paragraph 966. Vale reiterates these arguments in its Pre-Hearing
Written Submissions, paragraphs 353-355.

                                                    236
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 239 ofC283
                                                                         (pt.
                              3) Pg39of84



        employee being made available for work on the joint venture, George Fischer did not
        assist Vale.92s

852.    On the first day of the February 2017 Hearing, the Tribunal noted that the issue was not
        confined to the LISD t,097,805 relating to the Swiss employee but extended to other
        amounts provided by Vale International, including the Outstanding Loan Amount.926
        Vale’s counsel clarified at the Hearing that the Initial Consideration was funded through
        Vale International and the Tribunal learned that the Feasibility Study was also funded by
        the subsidiary company (although the Internal Costs were incurred by Vale).92z’ The
        Tribunal therefore asked Vale if it was claiming reflective loss and, if so, whether this was
        allowed under English law.~8

853.    In response, on the third day of the February 2017 Hearing, Vale’s counsel provided oral
        submissions on reflective loss, arguing that the rule was inapplicable to the present case.
        Vale claimed its loss consisted in the diminution of the value of its shares in Vale
        International929 and provided reasons why such loss was recoverable under English law
        relying on case law referred to below,e3° In the course of its submissions, Vale said the
        onus was on the defendant to raise the issue of reflective loss as a defence, and BSGR
        had not raised this issue in the arbitration,g~l In other words, the burden fell on BSGR as
        defendant to prove that recovery was barred by the rule against reflective loss, and
        BSGR did not satisfy that burden. Vale also submitted that the present circumstances did
        not amount to a claim for reflective loss in any case, so the rule was inapplicable on the
        facts. Consequently, according to Vale, the reflective loss issue was on the "fringes of the
        debate between the parties".932

854.    The transcript of the February 2017 Hearing was provided to BSGR. No further comment
        was received from either Party in relation to the rule against reflective loss. The Tribunal
        wishes to put it on the record that it is satisfied that BSGR had the clear opportunity to
        challenge Vale’s damages ciaim on grounds of reflective loss, and it has not availed itself
        of this opportunity (aside from the Swiss employee costs). The transcripts were provided
        to BSGR daily, and a simple reading of the transcripts would have shown that the
        reflective loss issue had been raised by the Tribunal and counsel for Vale had correctly
        stated that the rule against reflective loss had not been invoked by BSGR. Had BSGR
        sought feave to raise the reflective loss issue, the Tribunal would in all likelihood have
        granted leave. However, BSGR chose not to do so.

855.    in summary, the Tribunal recalls the following.




92~ BSGR’s Statement of Rejoinder, paragraph 459-461.
g2e Transcript, Merits Hearing, Day 1, p. 198, line 17 - p. 201, line 7.
927 Transcript, Merits Hearing, Day 1, p. 201, line 13 - p. 202, line 5. See also Vale’s Statement of
Reply, footnote 2368; Vale’s Pre-Hearing Written Submissions, footnote 757.
92e Transcript, Merits Hearing, Day 1, p. 201, lines 8-11; p. 202, lines 6-18.
929 Transcript, Merits Hearing, Day 3, p. 8, lines 13-18; p. 9, lines 16-23. The Tribunal understands
Vale’s argument extends to Vale International’s contributions to the Feasibility Study Funding (and not
iu~st the Initial Consideration
  0 Transcript,                 and
                  Merits Hearing,   the3, Loan).
                                  Day      p. 19, line 3 - p. 29, line 18.
031 Transcript, Merits Hearing, Day 3 p. 27, lines 3-9; p. 18, line 12 - p. 19, line 2 and p. 20, lines 4-25.
932 Transcript, Merits Hearing, Day 3 p. 18, lines 11-12.


                                                    237
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 240 ofC283
                                                                         (pt.
                              3) Pg40of84



         855.1.      Although BSGR did not use the term "reflective loss", the rule was raised by
                     BSGR in relation to the costs incurred by Vale International connected to the
                     provision of the Swiss employee (USD 1,097,805).

         855.2.      On its own accord, the Tribunal raised the possibility that the doctrine might
                     apply to other parts of Vale’s damages claim.

         855.3.      Vale provided its submissions as to why the reflective loss doctrine did not apply
                     to the present case, including that BSGR had not raised the issue as a defence,
                     nor did it apply to amend its defence to raise a formal objection to Vale’s claims
                     for losses described above.

         855.4.      BSGR did not make any further submissions on the issue and did not pursue a
                     reflective loss argument in relation to other heads of damages.

B.       The Rule Against Reflective Loss

856.     Before addressing the facts of this case, the Tribunal briefly outlines the law on reflective
         loss.

857.     The rule against reflective loss in English law can be traced back to the English Court of
         Appeal case of Prudential Assurance v Newman Industries [1982] Ch 204 ("Prudential
         Assurance"), which explained the rule in the following terms.

                  [...] what [the shareholder] cannot do is to recover damages merely because the
                  company in which he is interested has suffered damage. He cannot recover a
                  sum equal to the diminution in the market value of his shares, or equal to
                  the likely diminution in dividend, because such a loss is merely a reflection
                  of the loss suffered by the company. The shareholder does not suffer any
                  personal loss. His only loss is through the company, in the diminution of the value
                  of the net assets of the company, in which he has (say) a 3 per cent.
                  shareholding. The plaintiff’s shares are merely a right of participation in the
                  company on the terms of the articles of association. The shares themselves, his
                  right of participation, are not directly affected by the wrongdoing. The plaintiff still
                  holds all the shares as his own absolutely unencumbered property. The deceit
                  practised upon the plaintiff does not affect the shares; it merely enables the
                  defendant to rob the company. A simple illustration will prove the logic of this
                  approach. Suppose that the sole asset of a company is a cash box containing
                  £100,000. The company has an issued share capital of 100 shares, of which 99
                  are held by the plaintiff. The plaintiff holds the key of the cash box. The defendant
                  by a fraudulent misrepresentation persuades the plaintiff to part with the key. The
                  defendant then robs the company of all its money. The effect of the fraud and the
                  subsequent robbery, assuming that the defendant successfully flees with his
                  plunder, is (i) to denude the company of all its assets; and (ii) to reduce the sale
                  value of the plaintiff’s shares from a figure approaching £100,000 to nil. There
                  are two wrongs, the deceit practised on the plaintiff and the robbery of the
                  company. But the deceit on the plaintiff causes the plaintiff no loss which is
                  separate and distinct from the loss to the company. The deceit was merely
                  a step in the robbery. The plaintiff obviously cannot recover personally
                  some £100,000 damages in addition to the £100,000 damages recoverable
                  by the company.933

858.     The rule against reflective loss was briefly doubted by the New Zealand Court of Appeal
         in Christensen v Scott [1996] 1 NZLR 273 and the English Court of Appeal in Barings plc


     Prudential Assurance v Newman Industries [1982] Ch 204, 222-223 (CA) (emphasis added).

                                                       238
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 241 ofC283
                                                                         (pt.
                              3) Pg41of84



       (in administration) v Coopers [1997] 1 BCLC 427. However, these cases were
       disapproved of by the English House of Lords in Johnson v Gore Wood [2002] 2 AC 1
       (HL) ("Johnson"), and the rule against reflective loss was roundly endorsed. Today, the
       modern authoritative statement of the rule against reflective toss may be found in a
       passage in Lord Bingham’s judgment in Johnson, the full text of which is set out below.

             1) Where a company suffers loss caused by a breach of duty owed to it, only the
             company may sue in respect of that loss. No action ties at the suit of a
             shareholder suing in that capacity and no other to make good a diminution in the
             value of the shareholder’s shareholding where that merely reflects the loss
             suffered by the company. A claim will not lie by a shareholder to make good a
             loss which would be made good if the compar~y’s assets were replenished
             through action against the party responsible for the loss, even if Ihe company,
             acting through its constitutional organs, has declined or failed to make good that
             loss. So much is clear from Prudential, particularly at pages 222-3, Heron
             International, particularly at pages 261-2, George Fischer, particularly at pages
             266 and 270-271, Gerberand Stein v. Blake, particularly at pages 726-729.

             2) Where a company suffers loss but has no cause of action to sue to recover
             that loss, the shareholder in the company may sue in respect of it (if the
             shareholder has a cause of action to do so), even though the loss is a diminution
             in the value of the shareho[ding. This is supported by Lee v. Sheard, at pages
             195-6, George Fischer and Gerber.

             3) Where a company suffers loss caused by a breach of duty to it, and a
             shareholder suffers a loss separate and distinct from that suffered by the
             company caused by breach of a duty independently owed to the shareholder,
             each may sue Io recover the loss caused to it by breach of the duty owed to it but
             neither may recover loss caused to the other by breach of the duty owed to that
             other, i take this to be the effect of Lee v. Sheard, at pages 195-6, Heron
             International, particularly at page 262, R. P. Howard, particularly at page 123,
             Gerber and Stein v. Blake, particularly at page 726. I do not think the
             observations of Leggatt L.J. in Barings at p. 435B and of the Court of Appeal of
             New Zealand in Christensen v. Scott at page 280, lines 25-35, can be reconciled
             with this statement of principle.934

859.   Johnson also explained that the rationale for the rule against reflective loss was twofold:
       first, it precluded the prospect of double recovery and second, it protected the interests of
       the creditors and other shareholders (if any) of the company. In the words of Lord Millett:

             if the shareholder is allowed to recover in respect of such loss, then either there
             will be double recovery at the expense of the defendant or the shareholder will
             recover at the expense of the company and its creditors and other shareholders.
             Neither course can be permitted. This is a matter of principle; there is no
             discretion involved. Justice to the defendant requires the exclusion of one claim
             or the other; protection of the interests of the company’s creditors requires that it
             is the company which is allowed to recover to the exclusion of the shareholder,s3s

860.   The upshot of the above is that, under English taw today, a shareholder is precluded from
       pursuing its cause of action to recover its loss if (a) the company (in which the
       shareholder holds shares) has its own cause of action ("Criterion A") and (b) the
       company’s cause of action has resulted in loss to the company which reflect the
       shareholder’s loss ("Criterion B"). The test for Criterion B is whether or not the



  Johnson v Gore Wood & Co [2002] 2 AC 1, 35-36 (HL).
  Johnson v Gore Wood & Co [2002] 2 AC 1, 62 (HL).

                                                 239
     19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      242 ofC283
                                                                              (pt.
                                   3) Pg42of84



            shareholder’s loss would be made good if the company were to enforce its own rights
            against the responsible party.

     86I.   The Tribunal notes that Vale (through its counsef, Mr Jonathan Kelly) accepted a
            formulation which is identical in substance to this restatement as an accurate summary of
            the rule against reflective loss:

                  What Lord Bingham -- and I can give you a summary of what Lord Bingham says
                  in the Johnson case. I am sure the Tribunal will be familiar with it, but for the
                  record, the reflective loss principle is that a shareholder in a company can’t bring
                  a claim for loss where (i) the company itself has a claim, (ii) all loss to the
                  shareholder is caused by the wrong done to the company and, (iii) all of the
                  shareholders’ loss would be made good if the company’s assets were replenished
-)                through action against the party responsible.936

            Was the burden on BSGR to raise the issue of reflective loss?

     862.   While BSGR raised the issue of Vale’s ability to recover the costs incurred by Vale
            International in relation to the Swiss employee provided to VBG, it is clear from the
            written submissions that BSGR did not raise the issue of reflective loss more generally,
            and did not specifically plead that this rule prevents Vale from recovering the Initial
            Consideration, the Outstanding Loan Amount or the Feasibility Study Funding.

     863.   When the Tribunal raised the issue of reflective loss at the February 2017 Hearing and
            engaged with Counsel for Vale on the issue, Counsel for Vale submitted that the burden
            fell on BSGR to raise the issue and it had not done so (at least apart from the USD
            1,097,805). Counsel for Vale said:

                  One might expect [...] that if BSGR were going to raise such an issue, then they
                  would have raised it. There are a series of cases, Johnson v Gore Wood is the
                  leading House of Lords case; Prudential Assurance is a Court of Appeal case and
                  there have been subsequent cases on reflective loss, none of which are in this
                  record or one of which have ever been raised by BSGR, which is why I say the
                  Tribunal reference to reflective loss, on Monday, was the first time -- to our
                  knowledge -- those words have been used in this arbitration.



                  The second point -- which I alluded to earlier in my submissions -- is that the onus
                  is on the defendant to raise this as a defence.

                  Now, we would say, even accepting, Mr Chairman, your description, for these
                  purposes, of the issue as being on the table, that is very far away from BSGR
                  having raised a defence.9~7

     864.   The English Court of Appeal in Shaker v AI-Bedrawi [2002] EWCA Civ 1452 CShakef’)
            supports Vale’s position. In that case, the Court held that the burden lay on the defendant
            to show that the rule against reflective loss applied to bar the plaintiff’s prima facie claim.
            Peter Gibson LJ for the Court stated:

                  As the Prudential principle is an exclusionary rule denying a claimant what
                  otherwise would be hise~ght to sue, the onus must be on the defendants to
                  establish its applicability.

       Transcript, Merits Hearing, Day 3, p. 23, lines 8-17.
       Transcript, Merits Hearing, Day 3, p. 19, lines 4-16 and p. 27, lines 3-9.

                                                       240
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 243 ofC283
                                                                         (pt.
                              3) Pg43of84



865.     This reasoning is consistent with Bamett v Creggy [2014] EWHC 3080 (Ch), in which
         David Richards J barred the defendant from raising the rule against reflective loss
         because it had not been pleaded and was only raised after evidence had been called.

866.     In the present case, the Tribunal is satisfied that RSGR has properly raised the issue of
         reflective loss in relation to the USD 1,097,805 claimed for the Swiss employee costs, but
         has not done so in relation to the other heads of damages claimed. BSGR chose not to
         raise a reflective toss argument in relation to other amounts claimed by Vale despite the
         Tribunal raising the issue during the February 2017 Hearing.

867.     The Tribunal accepts Vale’s submission, which is consistent with the Shaker case, that
         the onus is on BSGR to raise the rule against reflective loss and to prove the application
         of the doctrine to the facts. As noted above, BSGR had an opportunity to raise the issue
         had it wished to do so - both before and after the February 2017 Hearing. BSGR chose
         not to raise the issue of refiective loss other than in relation to the employee costs.

868.     The above however is not the end of the matter. Irrespective of a Tribunal’s power to
         raise legal arguments on its own motion or to expand upon a legal argument raised by a
         party provided due process is respected, the Tribunal recalls that RSGR by and large
         chose not to participate in the present arbitration from the September 2016 Hearing
         onwards. The Tribunal considers that it was wholly appropriate, given such default, for
         the Tribunal to raise the issue of reflective loss at the February 2017 Hearing, as a
         defence of reflective loss follows from the basic rule of company law regarding separate
         legal personality. Given BSGR’s default, including the fact that it failed to respond in
         writing to the reflective loss discussion at the February 2017 Hearing although it had
         received the hearing transcripts, the Tribunal inclines to the view that BSGR, save for the
         costs of the Swiss employee, has waived its right to invoke the principle or is estopped
         from raising it. However, the Tribunal will, out of an abundance of caution, examine the
         reflective loss issue.

869.     Reflective loss, however, cannot be applied in an isolated manner and needs to be tested
         against the specific circumstances of the case and the contractual arrangements
         applicable between the parties. As the Tribunal will discuss in the next section, a share
         purchase agreement concluded between the Parties on 13 March 2015 sheds new light
         on the applicability of the rule against reflective loss and implies that Vale’s prayers for
         relief in this arbitration are not barred by the application of the rule.

D|       Application of the Rule Against Reflective Loss to the Facts - the Effect of the
         Share Purchase Deed of 13 March 2015 on any Application of the Rule Against
         Reflective Loss

870.     In the light of the conclusion above, the Tribunal now considers whether any damages or
         costs can be claimed by Vale even though these were incurred by Vale International or
         any other Vale subsidiary.




     Shaker v AI-Bedrawi [2002} EWCA Civ 1452 [83].

                                                 241
b   19-11845-shl Doc 5-5 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     244 ofC283
                                                                             (pt.
                                  3) Pg44of84



    871.   As noted in paragraph 860 above, there are two criteria for the rule against reflective loss
           which must be made out for the doctrine to prevent recovery of a loss by a parent
           company. The first is that the subsidiary must have a cause of action against the
           defendant available to it to recover that loss. With regard to the costs of USD 1,097,805
           incurred by Vale International in relation to its Swiss-based employee, the Tribunal finds
           that there is no evidence that Vale International has any cause of action to claim back
           this sum from BSGR or VBG. The Swiss employee was provided to VBG in satisfaction of
           Vale’s obligations under the Joint Venture Agreements. Vale procured the secondment of
           the employee so as to comply with its joint venture obligations under the Framework
           Agreement. The claim for these costs forms part of the damages claim following
           rescission (or termination) of the Framework Agreement. There is no evidence that Vale
           International has separate arrangements or any agreement or relationship with BSGR or
           VBG which could provide a direct cause of action of Vale International to pursue to
           recover the losses related to that employee. Therefore, this first criterion has not been
           satisfied, and the rule against reflective loss does not operate to bar recovery of the
           employee-related costs by Vale.

    872,   The lack of cause of action regarding the employee costs can be contrasted with the
           cause of action that Vale International might have against VBG in relation to the
           Outstanding Loan Amount. Although the Tribunal has found that BSGR failed to plead
           reflective loss in relation the other heads to loss claimed by Vale (including the
           Outstanding Loan Amount), the Tribunal observes that the Parties have (in any event)
           entered into an agreement that preserves Vale’s right to pursue these claims. The
           specifics of that agreement are as follows.

           872.1. Vale, BSGR and VBG Guernsey entered into a Share Purchase Deed on 13
                  March 2015,g~9 under which Vale agreed to procure Vale GmbH to sell its shares
                    in VBG Guernsey (51% participation) to BSGR for USD 1. Under Clause 6.1 of
                    the Share Purchase Deed, the Parties and VBG Guernsey terminated the Joint
                    Venture Agreements, subject to Vale’s right to pursue its claims in this arbitration.
                    Clause 6.2 of the Share Purchase Deed specifically preserves Vale’s right to
                    pursue claims against BSGR in this arbitration for:

                     872.1.1.   the "VBG Debt" (defined as the loans made by Vale International to
                                VBG subject to the promissory notes, including any claim for
                                damages based on the toss caused by the non-repayment of VBG
                                Debt and interest thereon);

                     872.1.2.   the "Vale Expenditures", defined as the aggregate of all expenditures
                                made by Vale in connection with the activities and assets of VBG;
                                and

                     872.1.3.   the payment made by Vale to BSGR pursuant to the Joint Venture
                                Agreements.

           872.2.    Clause 6.3 of the Share Purchase Deed states: "Vale and its Affiliates shall not be
                     entitled to make any claim whatsoever against BSGR andlor any of its Affiliates in
                     respect of the VBG Debt other than as part of the LCIA Arbitration, in which case the
                     reservation of rights set forth in Clause 6.2 shall be applicable." ~


      Share Purchase Deed between Vale, BSGR and VBG Guernsey dated 13 March 2015, C-487.

                                                    242
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 245 ofC283
                                                                         (pt.
                              3) Pg45of84



        872.3.   Also on 13 March 2015, Vale International and the four VBG companies that
                 had issued promissory notes to Vale International entered into an Amendment
                 Agreement so as to amend the terms of the Promissory Notes. As explained in
                 paragraph 848.3 above, these Promissory Notes were issued by various VBG
                 companies to Vale International in relation to the loans that form a significant
                 portion to Vale’s damages claim in this arbitration. The Amendment Agreement
                 acknowledges Vale’s claim against BSGR for the VBG Debt and preserves that
                 claim in Clause 6.3 as foilows.

                          (a)   The provisions of this Deed shall not affect, shall be without
                                prejudice to and shall be without restriction on the assertion or
                                prosecution of any claims or counter-claims that have been or
                                may in the future be made in the LCIA Arbitration between Vale
                                and BSGR and in particular, shall not preclude Vale from
                                making any claim in the LCIA Arbitration, including but not
                                limited to any claim based on the VBG Debt (including without
                                limitation any claim for damages based on the loss caused by
                                non-repayment of the VBG Debt and interest thereon that has
                                accrued through 29 April 2014 or that would have accrued
                                thereafter).

                          (b) For the avoidance of doubt, following completion of the Share
                                Transfer, and the execution of this Deed, none of the fact or
                                content of the parties’ negotiations, the Share Transfer, the
                                termination of the Joint Venture Agreement and Shareholder’s
                                Agreement, nor the execution of this Deed shall be used as a
                                defence (whether by way of an alleged affirmation, waiver,
                                release or otherwise) by BSGR to any claim against BSGR and
                                its Affiliates in the LCIA Arbitration or to bar, limit or affect in any
                                way any such claim in the LCIA Arbitration (including, without
                                limitation any claim for damages, rescission of the Joint Venture
                                Agreement or Shareholders’ Agreement or any other claim
                                whatsoever) and Vale and its Affiliates shall not be entitled to
                                make any claim whatsoever against BSGR andlor any of its
                                Affiliates in respect of the VBG Debt other than (i) as part of the
                                LCIA Arbitration, in which case the reservation of rights set forth
                                in the preceding paragraph shall be applicable, or (ii) based on
                                the terms of this Deed or the Amended Promissory Notes.~4°

873.   The   Tribunal   observes      that   these    Agreements       were     entered     into   after   the
       commencement of this Arbitration and after Vale had filed its Statement of Case which
       set out the damages claimed, but before BSGR filed its Statement of Defence. The
       Agreements acknowledge Vale’s right to pursue the damages claimed in this arbitration,
       despite the fact that some of the funds were provided by Vale International. The damages
       in this arbitration include - as is specifically acknowledged in these 2015 Agreements -
       the VBG Debt (or Outstanding Loan Amount, as defined in this Award) which makes up
       around half of Vale’s damages claim. These Agreements did not limit claims in this
       arbitration to the VBG Debt as is clear from the wording "including but not limited to".
       Therefore, claims related to costs made by Vale’s subsidiaries may also be considered in
       this arbitration. Section 6.1 of the Framework Agreement required Vale to fund (or
       procure one of its subsidiaries to fund) a feasibility study in respect of Simandou Blocks 1
       and 2. Vale claims this was ultimately funded by Vale GmbH and Vale International in the


940 Amendment Agreement relating to Certain Promissory Notes Issued by the VBG Subsidiaries
dated 13 March 2015, Clause 6.3, C-521.

                                                   243
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 246 ofC283
                                                                         (pt.
                              3) Pg46of84



       amount of USD 85,365,652 and seeks reimbursement, which has not been contested by
       BSGR. These costs may thus be considered Vale Expenditures without violating the rule
       against reflective loss.

874.   BSGR’s decision not to pursue a reflective loss argument aside from in relation to the
       Swiss employee costs is likely explained by these Agreements, which expressly allow
       Vale to pursue these heads of loss in this arbitration. The only decision left for the
       Tribunal is thus whether the costs for the Swiss employee qualify as Vale Expenditures.
       BSGR has contested only these costs on account of reflective loss while the question
       here is whether there is a contractual arrangement under which Vale could procure
       services from a subsidiary. As the Framework Agreement contained many provisions
       regarding the performance of the Parties’ obligations thereunder, including participation
       of their respective subsidiaries, as already indicated above regarding the Feasibility
       Study but also as demonstrated by Section 7 providing that each of BSGR and Vale shall,
       and shall procure that its Affiliates shafl, co-operate in good faith to promote the success
       of BSGR Guinea and develop the Project in the most efficient and expeditious manner
       possible, the Tribunal also holds that the expenses for the Swiss employee are not
       barred by the rule against reflective loss. It also notes that this issue is not one of
       jurisdiction as Vale is not claiming on behalf of Vale Internationat as a non-party to the
       arbitration but is claiming its own loss which is a substantive issue.

       Tribunat’s Conclusion

875.   The Tribunal concludes as follows.

       875.1.   BSGR had a duty to plead the issue of reflective loss if it wished to rely on that
                defence to answer to any part of Vale’s claims.

       875.2.   BSGR raised the issue only in relation to the Swiss employee costs.

       875.3.   The rule against reflective loss does not prevent Vale from claiming the Swiss
                employee costs, as the Framework Agreement provided for the participation of
                subsidiaries in the conduct ~f the business of the joir~t venture.

       875.4.   In any event, BSGR has directly acknowledged the ability of Vale to pursue
                losses incurred by Vale international or Vale GmbH in this arbitration - including
                the Outstanding Loan Amount and Vale Expenditures by entering into the Share
                Purchase Deed of 13 March 2015.

876.   The Tribunal finds that the rule against reflective loss is not applicable in the present
       circumstances and now turns to consider the relief requested by Vale.




                                              244
     19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19       PageExhibit
                                                           14:18:56
                                                       06/29/20       247 ofC283
                                                                              (pt.
                                   3) Pg47of84




      X=
                 REMEDIES

     877.    The Tribunal concluded at the end of Section IX that Vale is not precluded by the rule
             against reflective loss to pursue any of its heads of damages. The next task for the
             Tribunal is to determine the remedies to which Vale is entitled. But before the Tribunal
             addresses this matter, there is an antecedent question of cumulative remedies which was
             raised by BSGR in its Statement of Defence. This is an important issue which warrants
             the Tribunal’s attention before considering each remedy claimed by Vale.

      A.     Cumulative remedies

            1.     Chronolo~lical history of pleadin_clS

     878.    In its Request for Arbitration, Vale requested the Tribunal to grant the following relief.

                    Relief for Fraudulent Misrepresentation
                     a.    Rescission of the Framework Agreement and the Shareholders’ Agreement;
                     b.    Damages [n the sum of approximately $1.25 billion for fraudulent
                           misrepresentation in respect of the misrepresentations set forth in Section
                           Ill.C, above, of whatever nature in an amount to be determined in the
                           course of this arbitration, as well as interest on such sum at an appropriate
                           rate;
                                                              andlor
                    Relief for Frustration
                     C.    A declaration that the Framework Agreement and Shareholders’
                           Agreement are discharged by frustration;
                           Recovery of monies paid by Vale under the Framework Agreement and
                           Shareholders’ Agreement, as well as interest on such sum at an
                           appropriate rate;
.9                                                            andlor
                    Relief for Breach of Warranty
                     e.    An award of damages for breach of contract in respect of all losses and
                           costs caused to Vale in respect of the breaches set forth in Section Ill.D,
                           above, of whatever nature in an amount to be determined in the course of
                           this arbitration, as well as interest on such sum at an appropriate rate;94~

     879.    In its Statement of Case, Vale made the same requests, albeit in a slightly different order.

                    Relief for fraudulent misrepresentation
                     a.    Rescission of the Framework Agreement and the Shareholders’ Agreement;
                           and
                           Damages in the sum of approximately USD 1.45 billion for fraudulent
                           misrepresentation in respect of the misrepresentations, of whatever nature
                           in an amount to be determined in the course of this arbitration, as well as
                           interest on such sum at an appropriate rate; or

                    Relief for breach of warranty
                     c. An award of damages for breach of contract in respect of all losses and
                           costs caused to Vale in respect of the breaches, of approximately USD
                           1.45 billion, as well as interest on such sum at an appropriate rate; or

                    Relief for frustration



     94~ Vale’s Request for Arbitration, paragraph 49.

                                                         245
     19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      248 ofC283
                                                                              (pt.
                                   3) Pg48of84

-)

                      d.   A declaration that the Framework Agreement and Shareholders’
                           Agreement are discharged by frustration; and
                      e.   Recovery of approximately USD 1.45 billion paid by Vale under the
                           Framework Agreement and Shareholders’ Agreement, as well as interest
                           on such sum at an appropriate rate.~4z

     880.    In its Statement of Defence, BSGR argued that "[a] claimant cannot obtain rescission or
             an award of damages in deceit and an award of damages for breach of contract: he must
             elect.’’94~ To support BSGR’s argument, BSGR cited two excerpts from Misrepresentation,
             Mistake and Non-Disclosure.

             880.1.    Paragraph 5-04 states: "it will generally Hot be possible for [a claimant] to obtain
                       an award of damages in deceit concurrently with an award of damages for
                       breach of contract: although his claim may be made in the alternative, in the end
                       he must elect which basis of loss to assert.’’944

             880.2.    Paragraph 2=13 states: "Rescission cannot be awarded with any remedy which
                       presupposes that the contract remains in place beyond its formation: damages
                       for breach of contract cannot therefore be awarded if the contract is rescinded,
                       since the obligation to pay damages under the contract requires the continued
                       existence of the contract".9~

     881.    in its Statement of Reply, Vale responded that:

                   Contrary to BSGR’s suggestion, it does not seek cumulative remedies, but
                   remedies that are alternative to each other, BSGR’s assertion that ’Vate cannot
                   obtain rescission or an award of damages in deceit and an award of damages for
                   breach of contract’ is therefore wholly misguided. Vale’s entitlement to be
                   awarded lost expenditures totalling USD 1.45 billion, plus interest, arises under
                   each and every one of the causes of actions Vale asserts in these proceedings. It
                   is therefore only to the extent that Vale is not awarded the USD 1.45 billion it
                   claims under the tort of deceit that Vale claims USD 1.45 billion as a result of
                   BSGR’s breach of warranty.946

     882.    Vale’s prayers for relief in its Statement of Reply are substantially in the same form as its
             prayers in its Statement of Case.947 AS indicated in paragraph 296 above, this is also how
             Vale explained its prayers for relief at the September 2016 Hearing in answer to a
             question of the Chairman of the Tribunal.

            2.   Tribunal’s decision

     883.    The Tribunal agrees with BSGR that the remedies of rescission and damages for deceit
             on the one hand and the remedy of damages for breach of warranties on the other hand
             are alternative and inconsistent remedies which cannot both be awarded to Vale, even if
             Vale limits its claim under breach of warranties to those sums which it is unable to claim

     ~42 Vale’s Statement of Case, paragraph 333.
     ~4~ Paragraph 254 of BSGR’s Statement of Defence
     ~"4J Cartwright, Misrepresentation, Mistake and Non-Disclosure (3‘d edn, Sweet & Maxwell 2012) [5-
     04], RL-37.
     945 j Cartwright, Misrepresentation, Mistake and Non-Disclosure (3rd edn, Sweet & Maxwell 2012) [2-
     13], RL-37.
     ~46 Vale’s Statement of Reply, paragraph 1022. Vale’s Pre-Headng Written Submissions, paragraph
     37£.
     ~47 Vale’s Statement of Reply, paragraph 10£7.


                                                      246
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 249 ofC283
                                                                         (pt.
                              3) Pg49of84



       under deceit. To understand why this is the case, there needs to be a clear
       understanding of the concept of rescission and the distinct measures of damages which
       apply to deceit and contractual breaches.

884.   Rescission refers to the process of extinguishing the contract ab initio so as to impose
       the obligation on each party to make restitution as regards assets which he had received
       from the other party. The objective of rescission is to restore the parties to the status quo
       ante, i.e. their original positions before their entering into the contract as regards their
       rights and obligations under the contract. Once a contract is rescinded, the contract is
       treated as never having come into existence. The concept of rescission is further
       elaborated on in paragraphs 896-899 below.

885.   The function of damages for fraudulent misrepresentation is to compensate the claimant
       for his reliance loss. In other words, the function is to place the claimant in the position he
       would have been in had the defendant not made the fraudulent misrepresentation in the
       first place, and had the claimant not entered into the contract in reliance on that
       fraudulent misrepresentation. For this simple reason, the primary method of measuring
       damages for fraudulent misrepresentation is to calculate the total sum of the claimant’s
       expenditures which he incurred in reliance on the fraudulent representation. The measure
       of damages in deceit is further elaborated on in paragraphs 926-928 below.

886.   The function of damages for contractual breaches is to compensate the claimant for his
       expectation loss. Put simply, the function is to place the claimant in the position he would
       have been in had the contract been performed. In line with this function, English law
       permits the claimant to calculate damages for breach of contract in one of two primary
       ways. The first is to calculate the value of the benefits which the claimant would have
       gained had the contractual term in question been performed. This is a true measurement
       of the claimant’s expectation loss. The second is to calculate the expenditures incurred
       by the claimant in reliance on his expectation of the defendant’s fulfilment of the
       contractual term in question, subject to the limit that the claimant is not allowed to claim
       expenditures beyond such value which would place the claimant in a better position than
       if the contract had been performed. This is a measurement of the claimant’s reliance loss,
       which the law permits the claimant to claim in acknowledgement of the evidentiary
       difficulties which claimants sometimes face in proving expectation losses, but on which
       the law imposes the limitation that the award cannot place the claimant in a better
       position than if the contract had been performed, so as to uphold the basic principle that
       contractual damages are purposed to compensate expectation losses and nothing more.

887.   The consequence of the above is twofold.

       887.1.    It is not possible to award rescission on the one hand and contractual damages
                 on the other. The Tribunal agrees with Cartwright’s explanation that "Rescission
                 cannot be awarded with any remedy which presupposes that the contract
                 remains in place beyond its formation: damages for breach of contract cannot
                 therefore be awarded if the contract is rescinded, since the obligation to pay
                 damages under the contract requires the continued existence of the contract".948




948 j Cartwright, Misrepresentation, Mistake and Non-Disclosure   (3rd   edn, Sweet & Maxwell 2012) [2-
13], RL-37.

                                                247
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                              06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  250 ofC283
                                                                          (pt.
                              3) Pg50of84



        887.2.   Even if rescission is not awarded, it is not possible to award damages for deceit
                 and then award contractual damages for those parts of the claim which were
                 unsuccessful under deceit. Cartwright explains that "Damages on inconsistent
                 measures cannot normally be awarded together, and so an award of both
                 contract measure and tort measure damages would be impossible, since it
                 would give the claimant both his financial equivalent of performance, and at the
                 same time a financial release from the transaction which he entered in reliance
                 on the misrepresentation.’’g4~ This is why the House of Lords cited Treite! in
                 Smith New Court Securities Ltd. v Citibank N.A. [1997] AC 254, 282, who
                 advised that a claimant should pursue the remedy he viewed to be most
                 advantageous to him financially, which in turn depended on whether or not the
                 bargain was good: "If the plaintiff’s bargain would have been a bad one, even on
                 the assumption that the representation was true, he will do best under the
                 tortious measure. If, on the assumption that the representation was true, his
                 bargain would have been a good one, he will do best under the first contractual
                 measure (under which he may recover something even if the actual value of
                 what he has recovered is greater than the price).’’95°

888.    The situation is different in relation to rescission on the one hand and damages for deceit
        on the other. Here, the two remedies are consistent, because they both function to put
        the claimant in the position he would have been in had he not entered into the contract, in
        fact, it is quite common for claimants to seek rescission and to supplement that with
        damages to cover all other wasted expenditures which would not be covered by
        rescission. The Parties acknowledge that a successful claim in deceit entitles the
        claimant to rescission, damages or both.~51

889.    Vale is no doubt perfectly entitled to present one contractual cause of action and another
        tortious cause of action and to state its order of preference, so that if one cause of action
        fails, the claimant will still have another cause of action to fall back on which the Tribunal
        will have the opportunity to determine. But if it turns out that both causes of action
        succeed, Vale will not be entitled to ask the Tribunal to award damages for both causes
        of action in full, because that will give rise to double recovery. Even if Vale only seeks
        contractual damages in respect of those remaining parts of the claim which are not
        successful under the tortious cause of action, Vale is not entitled to do so because, even
        though there is no double recovery, the remedies are still inconsistent in view of the fact
        that the function of damages for contract and damages for deceit are fundamentally at
        odds with each other, one being to put the claimant in the position he would have been in
        had the contract been performed, and another to put the claimant in the position he would
        have been in had the tort not been committed and the claimant not entered into the
        contract. For this reason, Vale is obliged to elect between the remedies for tort and
        contract. It cannot split its claim to ask for both.

890.    This leads the Tribunaf to the next question: has Vale made that election in this
        arbitration? Having perused the Parties’ pleadings and submissions, the Tribunal finds
        that the answer is yes. Vale has consistently taken the position in this arbitration that it is


94g J Car[wright, Misrepresentation, Mistake and Non-Disclosure (3ra edn, Sweet & Maxwell 2012) [2-
13], RL-37.
9~o Smith New Court Securities Ltd. v Citibank N.A. [1997] AC 254, 282,
gsl Vale’s Statement of Case, paragraphs 287 - 293; BSGR’s Statement of Defence, paragraphs 254
-255.

                                                 248
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 251 ofC283
                                                                         (pt.
                              3) Pg51of84



       seeking rescission and damages for tort as its primary claim in its prayers for relief. When
       BSGR pointed out in its Statement of Defence that "[a] claimant cannot obtain rescission
       or an award of damages in deceit and an award of damages for breach of contract",9~2
       Vale clarified that it is "only to the extent that Vale is not awarded the USD 1.45 billion it
       claims under the tort of deceit that Vale claims USD 1.45 billion as a result of BSGR’s
       breach of warranty."e53 It is therefore clear that Vale has elected the remedies of
       rescission and damages for deceit as its primary prayer for relief as confirmed in
       paragraph 296 above.

89l.   In conclusion, the remedies for fraudulent misrepresentation on the one hand and the
       remedy of damages for breach of contract on the other hand are inconsistent and it will
       not be possible for Vale to seek both remedies. This is even if Vale limits its claim to
       contractual damages to sums which Vale is not successful in claiming under deceit. Vale
       is required to make an election, and a review of Vale’s pleadings shows that Vale has
       consistently elected the option of remedies for deceit as its primary prayer for relief. The
       Tribunal will therefore constrain its analysis to the remedies for deceit, it has not been
       requested and does not see a reason to analyse the remedies for breach of warranties.

       Remedies for Fraudulent Misrepresentation

892.   A successful claim for fraudulent misrepresentation will entitle the claimant to (1)
       rescission, (2) damages or (3) both. The Parties are agreed that English law entitles the
       claimant to any of these three options.954

893.   In this arbitration, Vale has elected the third option by seeking rescission and damages.

       893.1.   Vale seeks rescission of the Joint Venture Agreements. e55 Vale claims
                rescission will also enable Vale to "obtain from BSGR restitution of the
                disbursements     and  expenditures  made     thereunder, totalling [USD
                1,446,618,523]".e56

       893.2.   Vale seeks damages for losses suffered as a result of BSGR’s deceit.957
                According to Vale’s quantification, Vale has suffered and is entitled to damages
                of USD 1,446,618,523.

894.   To recall, the claimed sum of USD 1,446,618,523 (which Vale seeks under rescission
       and damages in the alternative) consists of:

       894.1.   the Initial Consideration paid by Vale International to BSGR on 30 April 2010,
                totalling USD 500,000,000;9~8

       894.2.   the Outstanding Loan Amount of the Loan which Vale International lent to
                BSGR Guinea under the promissory notes from 2010 to 2013, totalling USD

9s2 BSGR’s Statement of Defence, paragraph 254.
~53 Vale’s Statement of Reply, paragraph 1022.
~54 Vale’s Statement of Case, paragraphs 287-293; BSGR’s Statement of Defence, paragraphs 254-
255.
9~ Vale’s Statement of Case, paragraphs 287-289.
~6Vale,s Statement of Reply, paragraph 941; Vale’s Pre-Hearing Written Submissions, paragraph
325.
957 Vale’s Statement of Case, paragraphs 290-293.
~B Statement of Reply, paragraph 935(a); Oxera Report, paragraphs 52-56.


                                                249
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 252 ofC283
                                                                         (pt.
                              3) Pg52of84



                 780,734,781 (comprising the outstanding principal sum of USD 581,197,104
                 and the interest sum of USD 199,537,678 accrued up to 29 April 2014);

        894.3.   the Feasibility Study Funding, i.e. the expenditures incurred by Vale
                 International and Vale GmbHg~g in connection with the preparation of the
                 Simandou Feasibility Study from 2010 to 2015, totalling USD 85,365,652;g6° and

        894.4.   Vale’s ~nternai Costs, i.e. the personnel, travel, services, and other costs
                 incurred by Vale to support the joint venture’s operations outside of Guinea from
                 2010 to 2013, totalling USD 80,518,090.961

895.    Va]e’s prayers for rescission and damages wilt be considered in turn.

       1.   Rescission

Gen eral principles

896.    The Tribunat begins its analysis by laying down the concept of rescission and the general
        principles that govern rescission, as informed by the authorities submitted by the Parties,
        so as to provide the context within which the Parties’ arguments are taking place.

897.    If the defect is fraudulent misrepresentation which affects the innocent party’s consent
        and thus the formation of the contract, the defect entitles the innocent party to extinguish
        the contract ab initio, obliging each party to return property which it had received from the
        other party. This is known as rescission, and its purpose is to restore the parties to the
        status quo ante as regards the rights and obligations which were created by the contract.
        By contrast, if the defect only relates to the performance of the contract, such as breach
        of contract or frustration, then the victim party is only entitled to terminate de futuro, so
        that the parties are only absolved of their unaccrued, executory obligations under the
        contract, and rights and obligations which have unconditionally accrued prior to
        termination remain enforceable. This is known as termination, and it is a distinct concept
        from rescission.

898.    Within the field of rescission, there are two forms of rescission: common law and
        equitable rescission. The chief distinction between the two forms is the process by which
        rescission takes place. Common law rescission takes place upon the claimant’s election
        to rescind. The role of the tribunal would only be to pronounce upon the effectiveness of
        that election and to give effect to its consequences by awarding judgment on claims and
        cross-claims for the restitution of benefits that have passed under the contract. By
        contrast, equitable rescission takes place by way of a tribunal’s order. A party would ask
        the tribunal to order rescission, and (if satisfied) the tribunal would make the necessary
        orders to implement the rescission, and typically on condition that the requesting party
        make counter restitution for any benefits he received from the other party under the
        contract.

899.    A common bar that applies to both forms of rescission is "restitutio in integrum
        impossible", the burden of proof of which falls on the defendant. However, the way in

9s9 Transcript, Merits Hearing, Day 1, p. 201, lines 24-25 and p. 202, lines 1-4; Transcript, Merits
Hearing, Day 3, p. 86, lines 3-18 and p. 91, lines 6-13.
~eo Statement of Reply, paragraph 935(c); Oxera Report, paragraph 8.
961 Statement of Case, paragraph 128; Oxera Report, paragraphs 104-130.


                                                250
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 253 ofC283
                                                                         (pt.
                              3) Pg53of84



       which this bar is applied differs between the two forms. Common law rescission requires
       it to be possible for the parties to be restored to the exact same position they were in
       before the contract was made, otherwise the claimant’s election to rescind is ineffective.
       By contrast, equity’s concern is to achieve a practically just result, so equitable rescission
       only requires it to be possible to place the parties in as good a position as they were in
       before (i.e. substantial restitutio in integrum). The tribunal is empowered to achieve this
       result by directing accounts to be taken, balances to be struck and adjustments to be
       made, all of which are impossible at common law. For example, deterioration of an asset
       which the claimant had received from the defendant would bar common law rescission
       but not equitable rescission because the tribunal is permitted to order compensation by
       allowance. An equitable allowance may be accorded to the defendant for its work and
       skill if the tribunal is of the view that this would do substantial justice. This difference in
       application means in practice that the bar of restitutio in integrum impossible is easier to
       establish for common law rescission than for equitable rescission.

Vale’s claim

900.   Since its Request for Arbitration, Vale has consistently requested the Tribunal to "grant"
       rescission: see paragraph 878-882 of this Award.

901.   However, as noted above, after Vale filed its Statement of Case on 30 January 2015, an
       unusual turn of events occurred on 13 March 2015 when this arbitration was active, and
       which is relevant to the issue of rescission. Vale, BSGR and VBG Guernsey entered into
       a Share Purchase Deed9e2 under which they agreed to two important matters.

902.   First, they agreed that BSGR would "purchase" the 51% shares in VBG Guernsey for
       USD 1.

       902.1.         Clause 2 provides: "At Completion, on the terms and subject to the conditions of
                      this Deed, Vale shall procure the sale of the Shares by Vale GmbH, and BSGR
                      shall buy the Shares free from all Encumbrances."

       902.2.         Clause 3 provides: "The purchase price for the Shares and for the mutual
                      waivers referred to herein is USD 1.00, which Vale acknowledges has been paid
                      by BSGR in cash on the date of this Deed."

       902.3.         Clause 4 contains the usual terms for completion, including the delivery of a
                      duly executed instrument of transfer for the shares and payment of USD 1.00 to
                      Vale in cash on completion date.

903.   Second, they agreed to "terminate" the Joint Venture Agreements, subject to a number of
       conditions. The full text of Clause 6 is set out below.

                         CLAIMS BETWEEN VALE AND BSGR

                         Termination of Agreements

                6.1      Subject to Clause 6.2 and 6.3, the Vale Investment Agreements963 (and all
                         rights and obligations thereunder, including, for the avoidance of doubt,


  Share Purchase Deed between Vale, BSGR and VBG Guernsey dated 13 March 2015, C-487.
  This refers to the Framework Agreement and the SHA: Section 1.1 of the Share Purchase Deed.

                                                    251
     19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19 14:18:56
                                                       06/29/20  PageExhibit
                                                                      254 ofC283
                                                                              (pt.
                                   3) Pg54of84



                        any rights which are stated as surviving termination) shall terminate with
                        immediate effect upon Completion; provided, however, that (as
                        contemplated by Section 6.2) nothing in this Section 6.1 shall be deemed
                        to affect any claims between Vale and BSGR that have been or may be
                        brought in the LClA Arbitration in relation to events that occurred prior to
                        the Completion Date.

                        Claims between Vale and BSGR

                  6.2   The provisions of the Vale Exit Agreements9~4 shall not affect, shall be
                        without prejudice to and shall be without restriction on the assertion or
                        prosecution of any claims or counter-claims that have been or may in the
                        future be made in the LCIA Arbitration between Vale and BSGR and in
                        particular, shall not preclude Vale from making any claim in the LCIA
                        Arbitration, including but not limited to any claim based on:

                        (a)   the VBG Debt (including any claim for damages based on the loss
                              caused by the non-repayment of VBG Debt and interest thereon that
                              has accrued through 29 April 20"[4 or that would have,
                              notwithstanding the Vale Debt Amendment Agreement, accrued
                              thereafter);

                        (b)   the Vale Expenditures; and

                        (c)   the payment made by Vale to BSGR pursuant to the Vale
                              Investment Agreements.96~

                  6.3   For the avoidance of doubt, following Completion: (i) none of the fact or
                        content of the parties’ negotiations, nor the transactions contemplated by
                        the Vale Exit Agreements shall be used as a defence (whether by way of
                        an alleged affirmation, waiver, release or otherwise) by BSGR to any claim
                        against BSGR and its Affiliates in the LClA Arbitration or to bar, limit or
                        affect in any way any such claim in the LCIA Arbitration (including, without
                        limitation any claim for damages, rescission of the Vale Investment
                        Agreements or any other claim whatsoever); and (ii) Vale and its Affiliates
                        shall not be entitled to make any claim whatsoever against BSGR and!or
                        any of its Affiliates in respect of the VBG Debt other than as part of the
                        LCIA Arbitration, in which case the reservation of rights set forth in Clause
                        6.2 shall be applicable, or based on the terms of the Vale Debt Amendment
                        Agreement.

     904.   At the February 2017 Hearing, the following exchange took place on Day 1.

                  MR HWANG:         I am not sure who should answer this, but Vale is claiming
                                    damages -- sorry. First of all, under the misrepresentation claim,
                                    Vale is claiming that the relevant agreements be rescinded;
                                    does that mean to say it has not been rescinded so far?

                  MR KELLY:         it is slightly complicated. The position was -

                  MR HWANG:         It is not really explained in your Statement of Claim, so   am a
                                    bit puzzled by it.

                  MR KELLY:         Yes, the position -- because in the Statement of Claim they had
                                    not been rescinded as at that date. What subsequently
.P

     964 This refers to the Share Purchase Deed (C-487) and the Vale Debt Amendment Agreement (C-
     521): Section 1.1 of the Share Purchase Deed.
     962 Share Purchase Deed, Clauses 6.1 -6.3, C487.


                                                     252
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 255 ofC283
                                                                         (pt.
                              3) Pg55of84



                        happened was that Vale returned         the 51% shareholding to
                        BSGR for a nominal consideration in     March 2015, I think it was.
                        29th March 2015. At that point,          the parties agreed that
                        transaction would be entirely without   prejudice to their positions
                        in this arbitration.

          MRHWANG:      Except then there is no rescission, is there, because the
                        passing of Title has been reversed?

          MR KELLY:     Well, that’s why we disagree with their proposition that you
                        couldn’t be restored to your previous positions, because we say
                        that’s exactly what has happened. The rescission goes to
                        whether the contract still had any force prior to that transaction,
                        because the transaction, as I say, was without prejudice to that.

          CHAIRMAN:     Are you still seeking a declaration of rescission?

          MR KELLY:     Well, what we do seek is relief to the extent that they
                        continue to claim it from any further obligations under the
                        transaction documents and so if there’s a residual life in
                        those documents -- in those contracts from before March
                        2015, we seek.

          MR HWANG:     But do you have an amended statement of relief somewhere?

          MR KELLY:     We don’t, but we can certainly -- I think we have covered or
                        alluded to --

          CHAIRMAN:     What does your reply say, at the end of the prayer for relief?

          MR KELLY:     I think it is covered in our pre-hearing brief from recollection,
                        but I can check that.

          MR HWANG:     Moving on, then your contractual claim is just a pure claim for
                        damages, as a result of the breach of warranty. Again, you
                        don’t claim that the contract has been repudiated and therefore
                        terminated.      So     neither  have     you     rescinded    the
                        misrepresentation, nor have you terminated for breach. So,
                        theoretically, you are having an existing contract. All you are
                        asking for is damages. When you calculate damages and the
                        contract is still alive, you know, it is calculated on a different
                        basis. So we need to know whether or not your client’s position
                        is that the contract, for whatever reason, is now at an end.
                        Therefore you are totalling up your entire loss, as opposed to
                        the losses suffered so far without prejudice to any further
                        claims for losses.

          MR KELLY:     The former is our position. The contract is dead.

          MR HWANG:     You have to rationalise that, I think, for us. On what basis do
                        you say the conlract has come to an end?

          CHAIRMAN:     Doesn’t the reply say in case of fraudulent misrepresentation,
                        you can request either rescission or damages or both, and that
                        you are seeking both.

          MR KELLY:     Yes, it does.

          MR HWANG:     Yes, bul--



                                         253
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 256 ofC283
                                                                         (pt.
                              3) Pg56of84



             CHAIRMAN:         You are seeking declaration of rescission and damages.

             MRHWANG:           For misrepresentation is either fraud or nothing; right? You are
                                not   making     any    intermediate    claim    for    negligent
                                misrepresentation.

             MR KELLY:          Correct.~66

905.   On Day 3 of the February 2017 Hearing, the following exchange took place:

             MR KELLY:         I am just conscious of time, Mr Chairman. I mentioned that 1
                               would just like to finish off on rescission. I can put this fairly
                               briefly. There are documents but I don’t think I need to trouble
                               the Tribunal with them.

                               The reason that we claim rescission is that there is a five-year
                               period at present which -- during which the Framework
                               Agreement and the Shareholders’ Agreement subsisted. That
                               five-year period went from 30 April 2010 to 2£ April 2015.

                               In 20"15 Vale and BSGR agreed to terminate the Shareholders’
                               Agreement and the Framework Agreement. They agreed to do
                               so for their own perfectly sensible, self-interested reasons.

                                On BSGR’s side, BSGR wished to be able to pursue the
                                Government of Guinea, which it needed the Joint Venture
                                company to do in its fCSID arbitration, It could not do so as a
                                49% shareholder, because Vale did not want to pursue the
                                Government of Guinea.

                                On Vale’s side, Vale -- for reasons that we would say are
                                obvious -- did not want to be associated with BSGR any
                                longer as a matter of principle and, as a matter of practice,
                                continued to be responsible for all the operating costs and
                                everything you have heard about for as tong as it was the
                                51% shareholder, so the parties agreed to tear up the
                                agreements. They did so expressly without prejudice to both
                                parties’ positions in this arbitration. Perhaps it’s an abundance
                                of caution and perhaps BSGR would say, "Well, we are
                                forward-looking. We are not going to go back and worry about
                                that five-year period", but where that leaves us is with a
                                series of contracts and obligations that, certainly in this
                                arbitration, have been argued to give rise to continuing
                                obligations on the part of Vale, hard obligation in some
                                cases. There’s a claim for several hundred million dollars,
                                $680 million I believe, from BSGR in the counterclaim to
                                Vale, which is one of the future payments. Also, claims, as
                                we know, in the counterclaim based on what we would say
                                are softer obligations, such as the provision that requires
                                both parties to promote best interests of VBG and
                                cooperate in good faith,

                                So the reason we seek rescission is because, as we are
                                entitled to under the remedies for fraud, that will be
                                rescission ab initio and we would never want there to be
                                any suggest that there were -- still less there are or may in
                                the future be -- obligations on the part of Vale S.A. under


  Transcript, Merits Hearing, Day 1, p. 197, line 2 - p. 199, line 22 (emphasis added).

                                                 254
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 257 ofC283
                                                                         (pt.
                              3) Pg57of84



                                the Framework Agreement or Shareholders’ Agreement. I
                                wouldn’t propose to say anything --

             MR HWANG:          Is there a formal defence from them on this point?

             MR KELLY:          Sorry?

             M R HWANG:         What is defence of BSGR to the specific relief of rescission?

             MR KELLY:          They have two defences. The first defence is that the parties
                                cannot be restored restitutio in integrum. We say that simply
                                does not fly, because what we are doing, and what we have
                                done, is we have given back to them the very same shares that
                                they sold to us. We sold back to them the 51%. They seek to
                                counter that --

             MR HWANG:          There is a difference between giving and selling; what is it? Did
                                you give or did you sell?

             MR KELLY:          We sold for USD 1. We would have given it back if there had
                                not been a consideration issue underneath, but as it was I think
                                we received a dollar for it -- probably more than it was worth, to
                                be honest. The second point that they make is that they would
                                be unjustifiably worse off as a result of our giving or conveying
                                back to them these shares. We say that also does not fly for
                                the very obvious reason that, under this hypothesis, the reason
                                they are in an unjustifiably worse position -- if they are -- is
                                entirely their own misconduct. Sorry, if I could just finish on that,
                                Dr Hwang. We would not even necessarily say they are in an
                                unjustifiably worse position, because they sold us an asset that
                                was inherently flawed at the time. We are simply returning that
                                asset to them and asking for all our money back.

             MR HWANG:          They have not raised the issue of lapse of time?

             MR KELLY:          No.9e~

906.   The Tribunal takes the view that it is not the Tribunal’s business to inquire into the
       strategic reasons why Vale has continued seeking rescission after the Share Purchase
       Deed was concluded on 13 March 2015 which terminated the Framework Agreement and
       the SHA. The Tribunal takes the position that its only task is to determine whether Vale is
       entitled to rescission (as requested by Vale) in view of the fact that the Share Purchase
       Deed did not prejudice Vale’s position in the present arbitration and the remedies it was
       seeking herein.

907.   The Tribunal understands Vale’s position to be that it is seeking equitable rescission,
       based on the wording of Vale’s pleadings. Vale has repeatedly requested the Tribunal to
       "grant" rescission and has not asked the Tribunal to declare the effectiveness of any prior
       election by Vale to rescind the Joint Venture Agreements. On this footing, the Tribunal
       will apply the principles which are applicable to equitable rescission.

908.   Vale is prima facie entitled to equitable rescission because the Tribunal has found that
       BSGR is liable for fraudulent misrepresentation (which is a ground for equitable
       rescission). The next question is whether BSGR has satisfied its burden to prove one of


  Transcript, Merits Hearing, Day 3, p. 38, line 17 - p. 41, line 24 (emphasis added),

                                                 255
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 258 ofC283
                                                                         (pt.
                              3) Pg58of84



       the bars to rescission. In this regard, BSGR argues that the bar of restitutio in integrum
       impossible applies in this case.geB

909.   It has already been noted at paragraph 899 above that the way in which this bar is
       applied differs between common law rescission and equitable rescission. But insofar as
       equitable rescission is concerned, it is accepted that there are at least two ways to
       establish this bar. The first is to show that the asset has been altered to such an extent
       as to have changed in nature. The second is to show that the defendant would be
       unjustifiably prejudiced upon rescission. Both of these grounds are now relied upon by
       E]SGR.ge~ The Tribunal will deal with each ground in turn.

The "alteration of nature of asset" arqument

910.   BSGR cites at least three authorities with respect to alteration of nature of assets:

       910.1.      Misrepresentation, Mistake and Non-Disclosure: "The most common
                   circumstances in which the courts have found rescission barred are where
                   restitution is impossible because the property cannot be returned--either at all,
                   or because even though it appears still possible to return the property, its
                   essential character has changed since the time it was transferred under the
                   co ntra ct."97°

       910.2.      Chitty on Contracts: "it is impossible to make substantial restitution of property
                   transferred under the contract if it has altered its character.’’971

       910.3.      Halsbury’s Laws of England: "If the representor can show that the representee
                   received under the contract anything which, whether a thing in possession or a
                   thing in action, was on its acquisition capable of being specifically retransferred,
                   and which the representee has [...] so dealt with as to produce an entire
                   alteration of its physical, commercial or legal character, quality or substance, as
                   distinct from mere depreciation, decay or deterioration in the ordinary course of
                   events, the plea is valid [...].,,972

911.   BSGR avers that the GoG’s cancellation of the mining rights fundamentally altered the
       nature of the shares in BSGR Guernsey, so that rescission is no longer possible:

                The joint venture project has so fundamentally changed its character that
                restitutio in integrum is impossible. The joint venture’s only asset of worth was the
                mining rights. This was the very essence of the joint venture, and the reason for
                both Vale and BSGR participating in it. The cancellation of the mining rights
                renders the joint venture devoid of purpose, substance and value: it is, effectively,
                an empty shell, if Vale were to return its shareholding in the joint venture to
                BSGR, it would be returning something of an entirely different nature to that
                which was granted to it by BSGR. It is irrefutable that BSGR would be receiving



ee8 BSGR’s Statement of Defence, paragraph 257; BSGR’s Statement of Rejoinder, paragraphs 427-
428.
9ee BSGR’s Statement of Defence, paragraph 257; of BSGR’s Rejoinder, paragraphs 427-428.
97oj Cartwright, Misrepresentation, Mistake and Non-Disclosure (3 rd edn, Sweet & Maxwell 2012) [4-
57], RL-37.
971 HG Beale (ed)l Chitty on Contracts, vol 1 (32nd edn, Sweet & Maxwell 2015) [7-125], RL-33.
972
   Lord Mackay of Clashfern (ed), Halsburys
                                          ~
                                            Laws of England, vol 76 (5 th edn, LexisNexis 2013)
[829], RL-79.

                                                    256
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 259 ofC283
                                                                         (pt.
                              3) Pg59of84



             back property in an entirely different condition to that in which he received it. In
             this situation, rescission is not available.973

912.   Vale contends that the fact that Vale had already returned to BSGR the shares in BSGR
       Guernsey shows that restitutio in integrurn is possible:

             rescission is not impossible: Vale has already returned to BSGR the 51% interest
             in the joint venture acquired under the [Joint Venture Agreements] and now seeks
             restitution of all disbursements and expenditures it made under the [Joint Venture
             Agreements]. BSGR’s restitution to Vale of the foregoing sums constitutes
             restitutio in fntegrurn.9~4

913.   The Tribunal is not convinced by Vale’s argument that the Share Purchase Deed (which
       returned the shares to BSGR) demonstrates the possibility of restitution as it was without
       prejudice to the Parties’ positions in this arbitration. However, the Tribunal is satisfied that
       restitutio in integrum is possible because the assets in question are simply shares in
       BSGR Guernsey. The Joint Venture Agreements involve a simple sale of shares in
       BSGR Guernsey from BSGR to Vale. The loss of the mining rights may affect the value
       of the shareholding, but it does not alter the essential identity of the assets at issue,
       namely as shares in BSGR Guernsey. So there has been no fundamental alteration of
       the character of the shares in BSGR Guernsey which renders restitutio in integrum
       impossible.

914.   The cancellation of the mining rights merely leads to the deterioration of the value of the
       shares, which is not sufficient to show impossibility of rescission. For such situations, the
       remedy for the defendant is to request for compensation on account of deterioration. But
       to obtain this remedy, the defendant must show that any such deterioration was due to
       the fault of the claimant. On the facts, the Tribunal finds that there is no proof that any
       deterioration of the value of the shares was due to Vale’s fault. The Tribunal accordingly
       concludes that, if rescission is ordered, the Tribunal will not order compensation for such
       deterioration.

915.   The Tribunal finds that the cancellation of the mining rights did not alter the nature of the
       shares in BSGR Guernsey so as to establish the bar of restitutio in integrum impossible.

The "unjustifiably worse position" ar,qument

916.   A change of circumstances will only bar equitable rescission if the defendant would be
       unjustifiably prejudiced upon rescission. There is no single test for whether any particular
       prejudice would be justifiable, and the question is one of degree and each case must be
       considered on its facts. On the other hand, three factors that are often referred to are (1)
       the wrongfulness of the defendant’s conduct; (2) the extent of any delay on the part of the
       innocent party in asserting his rights; and (3) the reversibility of the prejudice. In respect
       of (1), the general principle is that a wrongdoer is not entitled to complain that he would
       be unjustifiably prejudiced by reason of steps which he has taken in reliance on the
       validity of the contract. In respect of (2), prejudicial changes of circumstances that occur
       after the innocent party has sufficiently learnt the facts entitle him to rescind will usually
       bar rescission, even in cases of fraud. Finally, as regards (3), the only changes of
       circumstances that will bar rescission are those that are irreversible. So if the defendant


e~3 BSGR’s Rejoinder, paragraph 427.
e~4 Vale’s Pre-Hearing Written Submissions, paragraph 319.

                                                 257
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 260 ofC283
                                                                         (pt.
                              3) Pg60of84



       can avoid any detriment by rearranging his affairs or pursuing any course of action, then
       there is no bar. This is the background of legal principles against which the Parties’
       arguments below are taking place.

917.   BSGR argues that:

             Rescission is also not possible because it would put BSGR in an unjustifiably
             worse position than it was in before the contracts with Vale were entered into.
             Like Vale, BSGR has lost an interest in very valuable rights in Simandou, and has
             lost the substantial amounts spent in obtaining those rights and developing its
             project. If BSGR were required not only to bear those losses, but to return the
             amounts Vale paid to it under the contracts in return for a worthless shareholding
             in a joint venture agreement, with no valuable assets, then BSGR would be in a
             significantly worse position than it was before the contract was entered into. tt
             would effectively be deprived both of the benefits it obtained under the contract,
             and of its property before the contract was entered into.97s

918.   Vale denies that restitution would place BSGR in an unjustifiably worse position for the
       following reasons.

       918.1.   Rescission would place BSGR in exactly the same position had the Joint
                Venture Agreements not been entered into, because BSGR had no valid and
                Iegal claim to the mining rights it obtained through bribery and corruption in the
                first place prior to the execution of the Joint Venture Agreements.97a

       918.2.    It was BSGR’s own corruption which caused the mining rights to be revoked.977

       918.3.   Even if there is no corruption, and BSGR thinks it has been unfairly deprived of
                the mining rights by the GoG, BSGR has the option to pursue its claim to these
                rights against the GoG (as it is doing), as would be the case had the Joint
                Venture Agreements not been executed.978

       918.4.    BSGR cannot set up its own wrong as a reason for the Tribunal not to order
                 refief against it.aT~

919.   The Tribunal finds that rescission would not place BSGR in an unjustifiably worse
       position. BSGR relies on the GoG’s revocation to argue that rescission would, but the
       Tribunal has found that BSGR made fraudulent misrepresentations on bribery, which
       indicates that the GoG’s revocation was justified, and BSGR cannot rely on its own
       wrongdoing to oppose restitution. Even if BSGR did not commit bribery, and the GoG’s
       revocation had no factual basis, BSGR can pursue its claim to the mining rights against
       the GoG, so any prejudice arising from restitution would be reversible. Indeed, BSGR has
       already commenced ICSID proceedings against Guinea for the alleged wrongful
       revocation of the mining rights.




975 BSGR’s Statement of Reioinder, paragraph 428.
976 Vale’s Pre-Hearing Written Submissions, paragraphs 320-321.
97z Vale’s Pre-Hearing Written Submissions, paragraph 322.
978 Vale’s Pre-Hearing Written Submissions, paragraph 320.
979Vale’s Pre-Hearing Written Submissions, paragraphs 323~324, citing Spence v Crawford [1939]
SLT 305, 312, RL-44.

                                                258
     19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                   06/03/19 14:18:56
                                                       06/29/20   PageExhibit
                                                                       261 ofC283
                                                                               (pt.
                                   3) Pg61of84



     Conclusion

     920.    The Tribunal holds that BSGR has not fulfilled its burden to establish the bar of restitutio
             in integrum impossible, and that Vale is entitled to equitable rescission of the Joint
             Venture Agreements.

     921.    In considering the orders to make to achieve restitutio in integrum, the Tribuna~ recalls
             that the objective of rescission is to place the Parties in their original positions as far as
             possible by ordering each side to return the benefits it had received from the other side.
             In this connection, the Tribunal notes that rescission only envisages the return of benefits
             which one party transferred to the other party, and does not envisage the return of
             benefits that one party originally transferred to a third party.

     922.    In this case, Vale claims the return of (1) the Initial Consideration; (2) the Outstanding
             Loan Amount; (3) the Feasibility Study Funding; and (4) internal Costs. The Tribunal
             considers that the first three heads cannot be claimed under rescission, and the Tribunal
             cannot order BSGR to pay these sums to Vale as part of its rescission order, because
             they do not involve transfers of money from Vale but involved transfers of money from
              Vale’s subsidiaries:

             922.1.   The Initial Consideration was paid by Vale Intemationalto BSGR.

             922.2.   The principal sum of the Outstanding Loan Amount - under Section 6.3 of the
                      Framework Agreement - was paid by Vale International to VBG Guinea, VBG
                      Guernsey, VBG Liberia and VBG BVf pursuant to an obligation of Vale to lend
                      or procure that a member of its Group so lend.

             922.3.   Pursuant to Section 5.1 Ib) of the Framework Agreement under which Vale was
                      to undertake the Feasibility Study on behalf of VBG, the Feasibility Study
_)
                      Funding was paid by Vale International and Vale GmbH, and in any event were
                      not payments to BSGR.

     923.    The Tribunal also considers that the fourth head of Internal Costs cannot be claimed
             under rescission because, although the Internal Costs were paid by Vale, the recipient of
             these payments was not BSGR.

     924.    Accordingly, the Tribunal must next consider if these sums can be claimed as damages
             for fraudulent misrepresentation.

            2.    Damages

     925.    Having found that Vale is entitled to equitable rescission, but that such rescission will not
             entitle Vale to any component of its USD 1,446,618,523 claim, the Tribunal must now
             consider Vate’s damages claim to determine if Vale is entitled to the various components
             of its USD 1,446,618,523 claim as damages for fraudulent misrepresentation. But before
             the Tribunal delves into its analysis, the Tribunal will first explain how damages are
             measured for fraudulent misrepresentation.

     General principles: measure of damages for fraudulent misrepresentation

     926.    Function and measure of dama.q.e_s.. The function of damages for deceit is to
             compensate the claimant for his reliance loss. In other words, the function is to place the

                                                      259
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 262 ofC283
                                                                         (pt.
                              3) Pg62of84



       claimant in the position he would have been in had the defendant not committed the
       fraudulent misrepresentation in the first place, and had the claimant not entered into the
       contract in reliance on that misrepresentation. For this reason, the primary method for
       measuring damages for deceit is to calculate the total sum of the claimant’s expenditures
       which he incurred in reliance on the fraudulent representation.., giving credit for any
       benefits received by the claimant.

927.   Not subiect to remoteness. The measure of damages is the total sum of the cfaimant’s
       expenditures, which means to say that damages for fraudulent misrepresentation are not
       subject to the ordinary rules of remoteness for tort. This is why the House of Lords held in
       Smith New Court Securities Ltd v Scrimgeour Vickers (Asset Management) Ltd. [1997]
       AC 254, 267 (HL) that the defendant is bound to make reparation for a//the damage
       directly flowing from the claimant’s reliance on the transaction, and that such damage
       need not have been foreseeable.9~°

928.   Subiect to mitklation. On the other hand, as accepted by the House of Lords in Smith
       New Court, the measure of damages is subject to the rules of mitigation of losses. There
       are three such rules. (1) The claimant cannot recover damages for any part of his loss
       consequent upon the defendant’s breach that the claimant could have avoided by taking
       reasonable steps. (2) If the claimant in fact avoids or mitigates his loss consequent upon
       the defendant’s breach, he cannot recover for such avoided loss, even though the steps
       he took were more than could be reasonably required of him under (1). (3) Where the
       claimant incurs loss or expense in the course of taking reasonable steps to mitigate the
       loss resulting from the defendant’s breach, the claimant may recover this further loss or
       expense from the defendant.

929.   The Parties do not disagree over these generally accepted principles of law.TM

930.   The Tribunal will now proceed to analyse Vaie’s damages claim. First, the Tribunal will
       examine if Vale’s evidence proves that Vale incurred the expenditures which it now
       claims. If the evidence does so prove, the Tribunal will then address the various legal
       arguments made by BSGR in relation to Vale’s claim for damages.

Vale’s claim

931.   Vale claims that it is entitled to damages of USD 1,446,618,523 for its lost expenditures
       in the course of the joint venture. The USD 1,446,618,523 claim comprises the same
       items of (1) Initial Consideration; (2) Outstanding Loan Amount; (3) Simandou Feasibility
       Study Funding; and (4) Internal Costs, as detailed in paragraph 894 above.

932.   The breakdown of the sum of USD 1,446,618,523 is as follows and its four heads will be
       discussed further below:

       932.1.   The Initial Consideration paid by Vale International to BSGR on 30 April 2010,
                totalling USD 500,000,000.

       932.2.   The Outstanding Loan Amount of the Loan which Vale International lent to
                BSGR Guinea under the promissory notes from 2010 to 2013, totalling USD

   Smith New Court Securities Ltd. v Citibank N.A. [1997] AC 254,267, RL-126.
   Vale’s Statement of Case, paragraphs 290-293; BSGR’s Statement of Defence, paragraph 260;
Vale’s Statement of Reply, paragraph 942.

                                               26O
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 263 ofC283
                                                                         (pt.
                              3) Pg63of84



                780,734,781 (comprising the outstanding principal sum of USD 581,197,104
                and the interest sum of USD 199,537,678 accrued up to 29 April 2014).

       932.3.   The Feasibility Study Funding, i.e. the expenditures incurred by Vale
                International and Vale GmbH in connection with the preparation of the
                Simandou Feasibility Study from 2010 to 2015, totalling USD 85,365,652.

       932.4.   Vale’s Internal Costs, i.e. the personnel, travel, services, and other costs
                incurred by Vale to support the joint venture’s operations outside of Guinea from
                2010 to 2013, totalling USD 80,518,090.

933.   Pursuant to Section 3(a) of the Framework Agreement, the Initial Consideration of USD
       500,000,000 was to be paid at Completion, which took place on 30 April 2010, and
       records of wire transfers have been submitted at Exhibit C-212. The Tribunal finds that
       payment of this amount is proven.

934.   The second head of damages totalling USD 780,734,781 corresponds to the alleged
       Outstanding Loan Amount of the Loan which Vale International lent to BSGR Guinea,
       VBG Logistics and VBG Liberia under the promissory notes from 2010 to 2013. Exhibit C-
       69 (revised) contains a 111-page document starting with a spreadsheet indicating the
       promise, the promisor, the date of the promissory note, its currency, the principal amount
       of the promissory note, the interest accrued until 29 April 2014 and the amount of
       principal and interest accrued. It also contains the repayments made and the outstanding
       balance. All promissory notes are issued to Vale International and expressed in USD and
       confirm the outstanding balance of principal sums of USD 581,197,103.53 (rounded up
       by Vale to USD 581,197,104) and the interest sum of USD 199,537,677.83 (rounded up
       by Vale to USD 199,537,678) accrued up to 29 April 2014. The total amount is thus USD
       780,734,781.36 (rounded down by Vale to USD 780,734,781). The promisors under the
       promissory notes are VBG Guinea, VBG Logistics and VBG Liberia, the latter two being
       Liberian subsidiaries of VBG Guernsey. VBG Logistics was funded by Vale International
       for the development of the Liberian railway and port and VBG Liberia to explore other
       potential mineral deposits in Liberia, which in the end never materialised. The promissory
       notes are attached to the spreadsheet at pages 4-111 of Exhibit C-69 (revised). On the
       basis of the above, the Tribunal finds that the promissory notes and their amounts have
       been proven. Whether any of these amounts are to be awarded will be discussed in the
       following section.

935.   The third head of damages is for a total of USD 85,365,652 regarding the Feasibility
       Study Funding, i.e. the expenditures incurred by Vale International and Vale GmbH in
       connection with the preparation of the Simandou Feasibility Study from 2010 to 2015.
       Vale in this respect relies on the expert report of Dr Min Shi of Oxera dated 24 March
       2016 filed with its Statement of Reply. Dr Min Shi was examined at the February 2017
       Hearing and the Tribunal found her a competent and credible expert. Dr Shi reports in her
       expert report at paragraphs 96 ft. that she extracted 854 entries from the AP_Guine and
       Base Exec spreadsheets which record VBG Guinea’s expenditures respectively for the
       period 2010-2013 and for 2014, related to the Simandou Feasibility Study. She reviewed
       all of these entries with the underlying supporting documents and found that an amount
       of USD 73,000,000 was verified to be correct and that an amount of USD 12,400,000
       regarding 235 entries had no supporting documents which she attributed to documents
       destroyed as a result of a fire at a Vale facility in Brazil in 2014, documents seized by the
       GoG in early 2013 or documents located in the Conakry office of BSGR Guinea to which

                                               261
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 264 ofC283
                                                                         (pt.
                              3) Pg64of84



       Vale no longer has access. She then compared the total amounts of Feasibility Study
       Expenditures with the information related thereto in the information provided to the VBG
       Guernsey’s board of directors on 14 June 2011, 6 September 2011, 19 December 2011,
       18 April 2012 and 10 July 2012 (respectively C-440, C-441, C-443, C-444 and C-445). Dr
       Shi concluded that the Joint Venture’s record of expenditures relating to the Simandou
       Feasibility Study at USD 85.4 million was accurate. On the basis of the full review of all
       entries claimed by Vale regarding the Feasibility Study and the full review of supporting
       documents available, the Tribunal considers that an amount of USD 73,000,000 is
       sufficiently verified and can be accepted as having been spent by Vale on the Feasibility
       Study. The remainder amounting to USD 12,400,000 are not supported by documentary
       evidence, and Vale’s explanation is that they were either destroyed by a fire in Brazil in
       2014, seized by the GoG in early 2013, or are located in the Conakry office to which Vale
       no longer has access. Nonetheless, the Tribunal accepts the USD 12,400,000 because
       this was a sum which was reported to VBG Guernsey’s board of directors. Hence, the
       Tribunal accepts a total amount of USD 85,365,652 regarding the Feasibility Study
       Funding as Vale Expenditures. This amount, however, is still to be tested against BSGR’s
       defences as further elaborated below.

936.   The fourth head of damages is for a total of USD 80,518,090 allegedly representing
       Vale’s Internal Costs, i.e. the personnel, travel, services, and other costs incurred by Vale
       to support VBG Guernsey’s operations outside of Guinea from 2010 to 2013. These costs
       relate to (1) Vale’s personnel working in Brazil on the project (including salaries,
       incentives, hardship and mobility premiums, social security taxes, etc.), (2) Vale’s office
       in Belo Horizonte, Brazil, where teams not working on the ground in Guinea, such the
       Procurement and Engineering teams, were based, (3) services contracted in Brazil on
       behalf of the project, and (4) travel expenses?82 Once again, Vale relies on the expert
       report of Dr Min Shi of Oxera. Dr Shi reports in her expert report at paragraphs 104 if.
       that Vale had created a special cost accountancy centre to which all expenditures related
       to the joint venture project were charged. These costs were USD 44.8 million for
       personnel, USD 20.2 million for travel, USD 15 million for services and USD 0.5 million
       for other expenses. She also reported that there were no invoices for personnel charges,
       or travel expenses using Vale’s own aircrafts for the period 2011-20"[2 at USD 15.4
       million. Further, receipts for the remainder of travel expenses including travel incidents at
       USD 4.8 million had not been kept. As to costs for services, she concluded that these
       costs - totalling 16,147 entries in the joint venture’s records - were consistent with or
       lower than the amounts in the supporting documents. She could not verify or cross check
       costs categorised as "Other".

937.   On the basis of the above evidence, the Tribunal accepts the amounts for services as
       sufficiently supported by underlying documents.

938.   It also accepts the amounts for personnel on the basis of Dr Shi’s review of the number of
       employees who had worked on the Simandou project for each month between 2010 and
       2014, the position of each employee and the midpoint of monthly salaries for each
       category of employee and the social security contributions payable on these amounts.

939.   It also accepts US D 15.4 million as the costs of the use of Vale’s aircraft in 2011-2012 as
       Dr Shi reviewed these expenses regarding transporting 2,834 passengers at an average
       cost of USD 5,425 per flight from Belo Horizonte to Guinea compared to an average

982 Vale’s Statement of Case, paragraph 128.


                                               262
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 265 ofC283
                                                                         (pt.
                              3) Pg65of84



       business class ticket of USD 4,000. The Tribunal considers that these expenses are
       sufficiently substantiated and reasonable. Although no supporting documents are
       available for other travel expenses, the Tribunal is prepared to accept this amount of
       USD 4.8 million as reasonable, considering that the international costs were reported to
       the VBG Guernsey’s board of directors without apparent objection.98~

940.   On the other hand, the Tribunal cannot accept other expenses at USD 0.5 million as no
       explanation has been given as to the nature of these expenses and Dr Shi also could not
       verify them.

941.   Having found that the evidence proves that Vale incurred the expenditures it claims, save
       for the USD 0.5 million categorized as other expenditures, the Tribunal must next
       address BSGR’s legal arguments in relation to Vale’s damages claim. BSGR makes one
       general argument against Vale’s claim and several specific arguments against individual
       items in Va]e’s claim for damages. The Tribunal will first deal with BSGR’s general
       argument before it deals with the specific arguments.

General arqument: Vale’s losses were directly caused by BSGR

942.   BSGR’s general argument is that, even if BSGR committed fraudulent misrepresentation,
       Vale’s losses were not directly caused by BSGR’s fraudulent misrepresentation.984 BSGR
       argues that any losses suffered by Vale were in fact caused by:gS~

       942.1.   The GoG’s cancellation of the mining rights, which would have happened
                irrespective of whether BSGR had engaged in bribery; or

       942.2.   The slump in the value of iron ore, rendering the project unprofitable.

943.   Vale responds with the following points.

       943.1.   First, the involvement or intrusion by the GoG in State-granted and supervised
                mining licences is not a separate or unrelated feature of the transaction between
                Vale and BSGR.98~

       943.2.   Second, although BSGR claims to have been the victim of improper conduct,
                this cannot relieve BSGR of its liability to Vale, otherwise BSGR would be able
                to keep Vale’s USD 500 million, avoid any responsibility for the USD 1 billion
                invested by Vale and walk away having made a windfall from its own fraudulent
                conduct.~e7




9~ VBG Presentation to the Board, June 2011, 0-440; VBG Presentation to the Board, September
2011, 044t; VBG Presentation to the Board, October 2011, C-442; VBG Presentation to the Board,
December 2011, (3-443; VBG Presentation to the Board, April 2012, C-444; VBG Presentation to the
Board, July 2012, C-445; VBG Reporting Pack, October 2011, C-446; VBG Reporting Pack,
December 2011, 0-44?’; VBG Reporting Pack, April 2012, (;-448; VBG Reporting Pack, July 2012, C-
449.
984 BSGR’s Statement of Rejoinder, paragraphs 429-437.
98~
    BSGR’s Statement of Rejoinder, paragraph 436.
98s
    Vale’s Pre-Hearing Written Submissions, paragraph 336.
~7
    Vale’s Pre-Hearing Written Submissions, paragraphs 338-339.

                                               263
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 266 ofC283
                                                                         (pt.
                              3) Pg66of84



       943.3.   Third, BSGR’s position is offensive to public policy under English law,~8~ which
                dictates that a tribunal should be flexible to ensure that the victim should obtain
                full compensation for the wrong suffered.

944.   As the Tribunal has explained at paragraph 926 of this Award, the claimant is entitled to
       all expenditures which he had incurred in reliance on the defendant’s representation. So
       when the question arises as to the causative link between the tort of deceit and the
       losses suffered, the law only asks one question: did the claimant incur those losses in
       reliance on the defendant’s representation? Once it is shown that the claimant did so rely,
       the causative link is established, and the loss is taken to have directly flowed from the
       deceit. E~SGR may claim that there was a slump in iron ore value, or an intervening act in
       the form of the GoG’s revocation of the mining rights, but these arguments are wholly
       immaterial. All that matters is whether Vale incurred these losses in reliance on BSGR’s
       deceit for the purpose of establishing the causative link. Framed as such, this must be
       answered in the affirmative. The Tribunal has found at paragraph 742 above that Vale
       relied on BSGR’s deceit to enter into the Framework Agreement and the SHA and
       suffered loss as a result.

Sloecific arouments re/atincl to individual items in Vale’s breakdown

945.   In the context of damages, BSGR makes several arguments contesting specific items in
       Vale’s breakdown.

                        L     Feasibility Study Funding

946.   BSGR argues that "Vale has not proven that it cannot get any value from the Feasibility
       Study and the other expenditures by the joint venture proiect, if it were to obtain rights to
       the Simandou Concession in the future or if it were to obtain other mining rights in
       Guinea".989 In doing so, BSGR notes that Vale has provided a witness statement from
       Saad attesting to the uselessness of the Feasibility Study, but says that Saad’s
       assertions in his testimony are "self-serving and unsupported".

947.   Vale argues that BSGR’s contention is wholly speculative because it rests upon what
       Vale might or might not do in the future and should fail for this reason alone.99° Further,
       Vale points out that, since BSGR now whofly owns the former joint venture, the benefits
       of any money spent on the joint venture now vest solely in E~SGR. Lastly, Vale stands by
       Saad’s testimony that the Simandou Feasibility Study has no value because it is out-of-
       date and would need to be revised and reassessed before it can be used by any future-
       rights-holder.

948.   The Tribunal agrees with Vale that there is no remaining value in the Feasibility Study for
       Vale after the termination of the Framework Agreement and the SHA. The record does
       not provide any clue as to what Vale might do in relation to the Concession Areas in
       respect of which the mining rights were revoked. The Tribunal therefore rejects E~SGR’s
       argument as unsubstantiated and conjectural.




98a
    Vale’s Pre-Hearing Written Submissions, paragraphs 340-343.
98~
    BSGR’s Statement of Rejoinder, paragraph 454.
99o
    Vale’s Pro-Hearing Written Submissions, paragraph 346.

                                               264
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 267 ofC283
                                                                         (pt.
                              3) Pg67of84



                        ii.    Vale’s Internal Costs

949.   BSGR objects to Vale’s claim for personnel, travel, services and other costs which Vale
       incurred in Brazil in relation to the Simandou project on the basis that Vale’s evidence is
       insufficiently detailed to allow the Tribunal to identify:

       949.1.   what Vale company incurred which costs;

       949.2.   what each amount claimed relates to, and that it was an expense caused
                directly by Vafe’s entry into the joint venture;

       949.3.   the steps taken by Vale to mitigate its losses; and

       949.4.   that the employees in Brazil were engaged solely in relation to the Simandou
                project and did not undertake other work for Vale.

950.   BSGR also criticises Vale for relying "on a single witness statement, irregular
       submissions presented to the joint venture board, and a report commissioned by [Vale]",
       instead of more specific, detailed and reliable documents such as "employment contracts,
       timesheets, travel requisition forms, and employee reports"o~el BSGR requests the
       Tribunal to draw adverse inferences from Vale’s failure to present this evidence.

951.   In response, Vale reasserts that it is entitled to recover this head of costs and that the
       costs related to the Vale employees allocated to the joint venture were incurred directly
       by Vale, and were regularly discussed between Vale and the joint venture, and were
       regularly reported to the board of the joint venture, including BSGR’s representatives.~a~

952.   The Tribunal refers to its discussion on Internal Costs above at paragraphs 936-940.
       Save for the USD 0.5 million, the Tribunal considers that the Internal Costs have been
       sufficiently substantiated and proven and can be awarded.

                        iii.   Outstanding Loan Amount- the principal

953.   BSGR argues that Vale cannot claim for the sums loaned to the joint venture because the
       sums were "spent on things such as capita] equipment which has a value and for which
       credit must be given".~93 So until Vale provides a more detailed breakdown of what those
       sums were spent on, what the current value of any assets purchased were, and what
       efforts were taken to mitigate Vale’s losses by selling any asset, "Vale will have failed to
       prove its losses"994 and BSGR invites the Tribunal to draw adverse inferences against
       Vale for its failure to produce evidence concerning the value and dealings with capitaf
       equipment when that evidence is in Vale’s control,e~5

954.   Vale makes the following arguments in response.

       954.1.    BSGR’s argument neglects that the capital equipment acquired through the
                 Loan "belongs to the joint venture, which is now wholly-owned by BSGR.


~91 BSGR’s Statement of Rejoinder, paragraph 458.
~2
    Vale’s Pre-Hearing Written Submissions, paragraph 352.
~e3
    BSGR’s Statement of Defence, paragraph 266(iii).
~4 BSGR’s Statement of Defence, paragraph 266(iii).
~gs
    BSGR’s Statement of Defence, paragraph 266(iii).

                                                265
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 268 ofC283
                                                                         (pt.
                              3) Pg68of84



                Accordingly, even assuming arguendo the assets that were purchased through
                the loan had a residual value, that value is with BSGR, not Vale."~ge BSGR’s
                assertion also "overlooks that it was not Vale, but the joint venture and its
                subsidiaries, that used the proceeds of the shareholder loan."~z

       954.2.   BSGR must have had knowledge of the loan amount since the process of
                issuing promissory notes required the joint venture to provide BSGR with
                breakdowns of {he expenses that would be funded through the loans in order to
                obtain BSGR’s consent.~98 This is backed up by a significant body of other
                evidence, which shows that BSGR was fully aware of and regularly approved
                the joint venture’s expenditures that were being funded by Vale through the
                Loans.999


       954.3.   BSGR’s claim to ignorance "conveniently overlooks that Vale agreed, in reliance
                on BSGR’s fraudulent misrepresentations, to fund the joint venture’s operations
                through the shareholder loan, the terms of which were memorialized in the [Joint
                Venture Agreements]."le°°

       954.4.   BSGR has never asserted in the nearly four years of operations of its joint
                venture with Vale that Vale breached its funding commitments under the Joint
                Venture Agreements and cannot do so now.~°81

955.   Pursuant to Section 6.3 of the Framework Agreement, Vale International through
       promissory notes financed the amounts necessary to comply with the Business Plan and
       transferred money to VBG Guinea, VBG Logistics and VBG Liberia, resulting in an
       outstanding principal sum of USD 581,197,104, which the Tribunal has accepted at
       paragraph 934 above. BSGR does not contest that these amounts were received and
       used by VBG Guinea, VBG Logistics and VBG Liberia on capital and other
       expenditures.~°°2 This is confirmed by Dr Shi’s expert report at paragraphs 65 ff. showing
       expenditures over the period 2010-2014 of USD 583.1 million. BSGR’s essential
       argument is that the residual value of capital equipment is to be accounted for, and needs
       to be deducted from the outstanding loan balance. Vale deducted USD 600,000 on the
       24 July 2014 promissory note1°°3 and USD 1,677,896 from the 7 June 2010 promissory
       note on account of the proceeds from auctions of VGB Guinea equipment~°°4 related to
       the balance of the proceeds of the auction at USD 4.5 million less expenses including
       USD 1.3 million per year storage costs. The deductions are also reflected in the net
       amount of the outstanding principal of the promissory notes at USD 581,197,103.53, the
       quantification of which has already been accepted by the Tribunal.



aae Vale’s Statement of Reply, paragraph 953.
~7 Vale’s Statement of Reply, paragraph 953.
~ga Vale’s Pre-Hearing Written Submissions, paragraph 347.
~ Vale’s Pre-Hearing Written Submissions, paragraph 347.
loo0 Vale’s Pre-Hearing Written Submissions, paragraph 348.
lool Vale’s Pre-Hearing Written Submissions, paragraph 349.
~oo2 Transcript, Merits Hearing, Day 2, p. 120, lines 8-22.
~oo~ Promissory Notes Partial Payment Agreement dated 24 July 2014, p. 13, C-468; Phase I, Trans-
Guinean Railway and Simandou Feasibility Study Expenditures, Tab "Base Exec.", row 672, 0-482.
The principal amount for the promissory notes dated 7 June 2010 and 24 July 2014 is USD
2,0750,000.00 and USD 600,000.00 respectively. See VBG Guinea, VBG Liberia and VBG Logistics’
Promissory Notes (Updated), p. 1 - 3, C-69 (revised).
~oo4 Transcript, Merits Hearing, Day 1, p. 189, line 15 - p. 190, line 5.


                                              266
    19-11845-shl Doc 5-5 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     269 ofC283
                                                                             (pt.
                                  3) Pg69of84



    956.      The Tribunal rejects BSGR’s defences in relation to deductions to be made regarding the
              outstanding principal of the promissory notes. First, any residual value of assets bought
              with the proceeds of the promissory notes tie with VBG, VBG Logistics and VBG Liberia
              and not with Vale, which is entitled to repayment of the outstanding principal. Second, the
              Board of VBG, including BSGR’s representatives, in its meeting dated 31 January 2013
              approved of the sale of the assets:

                      5.   Sale of VBG Guinea Assets

                           A summary of assets and e-mail correspondence were tabled in relation to
                           the sale of VBG Guinea equipment and machinery to Vale andlor to third
D                          parties, in light of the demobilisation of operations on the project site. After
                           due discussion it was agreed to ratify the approval of the sale of the
                           equipment and machinery.1°°~

    957.      The Tribunal thus finds that Vafe’s failure to furnish particulars of the capital bought, the
              capital sold, and the current value of the remaining capital does not prevent Vale from
              claiming the sums owing under the Loan. The capital equipment was purchased by VBG
              Guinea using the sums loaned by Vale. The owner of the capital equipment was never
              Vale but was always (and continues to be) VBG Guinea. Vale therefore did not derive
              any benefit from the purchase of this capital equipment. Accordingly, Vale is not required
              to give credit to the value of any remaining capital equipment.

    958.      The Tribunal therefore rejects BSGR’s invitation to draw an adverse inference from
              Vale’s failure to furnish the abovementioned particulars.

                               iv.     Outstanding Loan Amount - contractual simple interest of 16%

    959.      The last of BSGR’s specific objections to Vale’s claim for damages relates to interest on
              the amounts loaned by Vale to the joint venture.

    960.      Vale first claimed interest on the amounts loaned to the joint venture in its Statement of
              Case.1°°6


    961.      BSGR then argued that Vale was not entitled to recover interest on its Loan because that
              would entail compensating Vale for "loss of bargain damages [...] that it would have
D             received had the transaction gone ahead".1°°7

    962.      Vale then submitted its Statement of Reply, in which it disagreed with BSGR on the basis
              that the interest accrued on the Loan is "payable on demand" and unrelated to any profits
              that the joint venture would earn. Vale further cited Black v Davies [2015] EWCA Civ 531
              in support to argue that, since the Court ruled that interest income directly linked to a
              fraudulent misrepresentation must be compensated, it would apply a fortiori where the
              interest sought was specifically contemplated in the Loan.1°°8

    963.      This was followed by BSGR’s Statement of Rejoinder, in which BSGR argued that Vale
              had mischaracterised the case of Black v Davies (CA) and was not entitled to "compound
              interest on any sum to which it is entitled". According to BSGR, Black v Davies (CA)

    lo05   VBG Board Minutes dated January 2013, C-466.
    100~   Vale’s Statement of Case, paragraph 126.
    t~ov   BSGR’s Statement of Defence, paragraph 266(ii).
    ~oo~   Vale’s Statement of Reply, paragraph 952, citing Black v Davies [2015] EWCA Civ 531, 0L-87.


                                                         267
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 270 ofC283
                                                                         (pt.
                              3) Pg70of84



       simply stood for the proposition that the Tribunal had an equitabfe jurisdiction to award
       interest on damages for monies that were obtained by fraud,l°°g Therefore, Vale’s claim
       for compound interest was unsustainable other than the sum of USD 500 million paid to
       BSGR under the Joint Venture Agreements.

964.   Vale seems to have accepted BSGR’s point relating to Black v Davies (CA) because it
       has not made any mention of the case in subsequent submissions. However, Vale
       continues to maintain that the fact that the interest accrued on the shareholder’s loan is
       "payable on demand" means that interest is payable to Vale.

965.   The situation in this case is that the promissory notes provide for simple interest of 16%
       on the principal owing under the promissory notes. According to Vale, the total sum of the
       accrued simple interest is USD 199,537,678, which Vale includes as part of its claim. The
       question is whether Vale can claim the interest as damages for the tort of deceit.

966.   The Tribunal begins its analysis by returning to its discussion in paragraphs 926-928.
       The measure of damages for the tort of deceit is the loss directly flowing from the
       claimant’s reliance on the defendant’s representation. The "reliance" measure is
       designed to put the claimant in the position he would have been in had the defendant not
       made the representation, and had the claimant not entered into the loan agreement as a
       result. The consequence is that the claimant is entitled in principle to damages for losses
       denoting the interest which the principal would have generated elsewhere had the
       claimant not entered into the loan agreement. Conversely, the claimant is not entitled to
       claim the interest at the contractual rate of the loan agreement, because this denotes the
       ioss which the claimant would not have suffered had the loan agreement been performed.

967.   This is the point made by Chitty on Contracts when it explains that "damages for fraud
       will not compensate the claimant for loss of bargain but may cover loss caused by
       passing up other profitable opportunities".1°~°

968.   So the task for Vale is to provide evidence of how much interest the principal would have
       generated elsewhere had Vale not loaned the principal to BSGR. If Vale fails to furnish
       such evidence, the law will not assume that Vale incurred losses of such a nature.

969.   In this case, Vale only claims the simple interest accrued at the rate stipulated in the
       promissory notes. The Tribunal finds that Vale is not entitled to claim this amount
       because it denotes the loss which the claimant would not have suffered had the contract
       been performed. The Tribunal accordingly holds that Vale is not entitled to the simple
       interest of USD 199,537,678. As to whether Vale has provided sufficient evidence to
       prove the interest which the principal would have generated elsewhere had it not been
       transferred to BSGR Guinea, the Tribunal further holds that Vale has failed to provide any
       evidence on this matter.

970.   Vale relies on Black v Davies (CA) to support its claim to the interest of USD 199,537,678.
       However, the Tribunal is unable to appreciate the relevance of that case to this matter.
       The issue in Black v Davies was whether the court had jurisdiction to award compound
       interest on damages, which raises the question of whether the court ought to exercise its
       statutory discretion to impose interest on the damages awarded. This is different from the


le0g BSGR’s Statement of Rejoinder, paragraph 464.
~olo HG Beale (ed), Chitty on Contracts, vol 1 (31"~ edn, Sweet & Maxwell 2012) [6-057], RL-38.


                                                 268
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 271 ofC283
                                                                         (pt.
                              3) Pg71of84



          issue in this case of whether the claimant is entitled to interest as damaaes, which raises
          the question of whether the court ought to award interest as part of the damages claim.

971.      In view of the above, the Tribunal rejects Vale’s contention that Black v Davies supports
          Vale’s claim to the interest of USD 199,537,678 accrued under the promissory notes.

972.      The above does not imply that Vale cannot obtain any interest on the amount of the
          principal due under the promissory notes at all. The Tribunal will return to this issue in the
          section of the Award on interest.

Mitigation of losses

973.      McGregor on Damages states:

                The extent of the damage resulting from the wrongful act, whether tort or breach
                of contract, can often be considerably lessened by well-advised action on the part
                of the person wronged. In such circumstances the law requires him to take all
                reasonable steps to mitigate the loss consequent on the defendant’s wrong, and
                refuses to allow him damages in respect of any part of the loss which is due to his
                neglect to take such steps. Even persons against whom wrongs have been
                committed are not entitled to sit back and suffer loss which could be
                avoided by reasonable efforts [...].1o1~ (emphasis added)

974.      BSGR alleges that Vale has not sufficiently mitigated its losses in the following ways.~°lz

          974.1.   Vale failed to follow the ABL Solution, which required it inter alia to assist in
                   efforts against the GoG’s unlawful expropriation.

          974.2.   Vale did not join BSGR in seeking to rebut the Technical Committee’s
                   allegations, but was apparently negotiating with the GoG to take the rights once
                   they had been expropriated.

          974.3.   Vale refused to authorise VBG to join the ICSID case.

          974.4.   Vale has not provided evidence of the steps taken to mitigate its loss.

975.      Vale makes three points in reply.

          975.1.   A claimant’s duty to mitigate loss only extends to "reasonable steps to mitigate
                   the loss consequent on the breach".~°1~

          975.2.   There is no requirement "to do anything other than in the ordinary course of
                   business".10~4

          975.3.   The onus is on BSGR to discharge its burden of proving that Vale has failed to
                   mitigate its loss.~°~5




lo~    H McGregor, McGregor on Damages (19t~ edn, Sweet & Maxwell 2015) [9-014], RL-104.
~o~2   BSGR’s Statement of Defence, paragraph 269.
lo13   Vale’s Pre-Hearing Written Submissions, paragraph 356.
lo~4   Vale’s Pre-Hearing Written Submissions, paragraph 356.
~o~s   Vafe’s Pre-Hearing Written Submissions, paragraph 356.


                                                   269
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 272 ofC283
                                                                         (pt.
                              3) Pg72of84



976,    Vale further points out that it has in fact taken steps to mitigate its losses, albeit not the
        steps that BSGR wished it to take. These include: (a) phasing out staff; (b) terminating
        contracts with its suppliers; (c) moving equipment to secure facilities in Guinea; and (d)
        retaining heavy equipment and machinery in storage in the Netherlands. These
        measures, Vale submits, are sufficient to satisfy Vate’s obligations under English faw.

97’7.   Vale rebuts BSGR’s points as follows.

        977.1.   The ABL Solution is not Vale’s exclusive remedy for an ABL breach. It is a
                 contractual alternative which Vale had the option to exercise. Hence, the ABL
                 solution is simply an additional contractual mechanism over and above the other
                 remedies which would be available to it.1°16

        977.2.   Vale was under no obligation to join BSGR in attempting to rebut the Technical
                 Committee’s allegations. Under the SHA, Vale was not required to "take any
                 action which in its reasonable view would be materially detrimental to the
                 interests of its Group". Vale believed in good faith that the joint venture’s
                 interests would best be protected by co-operating with and providing a full
                 response to the Technical Committee.1017

        977.3.   It was absurd for BSGR to expect Vale to authorise VBG Guinea, when it was
                 still under Vale’s control, to join in the ICSID proceedings. This would be
                 tantamount to having Vale take a false position in defence of BSGR’s bribery
                 and corruption. The ICSID claim is meritless, and it would serve no purpose to
                 allow VBG Guinea to join it.1°1a

978.    The Tribunal agrees with Vale that the burden falls on BSGR to prove that Vale did not
        mitigate its losses. The Tribunal then has to address the three specific instances
        mentioned above where BSGR complains of Vale’s failure to mitigate its losses.

        978.1.   First, as regards the ABL solution under which there was an exit for Vale from
                 the joint venture in the case of anti-bribery allegations or investigations, the
                 Tribunal agrees with Vale that this was an option for Vale and not an obligation.
                 It was an additional safeguard for Vale to be capable of avoiding or mitigating
                 FCPA exposure, but did not imply that it could not exercise other courses of
                 action such as commencing arbitral proceedings to protect its interests as it has
                 done in the present case.

        978.2.   Second, faced with allegations regarding bribery in procuring mining rights
                 allegedly paid by its joint venture partner prior to the conclusion of the joint
                 venture, it was - in the opinion of the Tribunal - at the time of the start of the
                 investigations by the Technical Committee (and, thus, without the perspective of
                 what transpired later as corroborated by the findings of corruption in this Award
                 to avoid hindsight bias) an acceptable course of action by Vale to stand by and
                 to have BSGR alone do the heavy lifting to convince the Technical Committee
                 that the mining rights had been procured lawfully, and that no bribes had been
                 paid. This is further confirmed by the fact that Vale made substantial efforts in


1016 VaWs Pre-Hearing Written Submissions, paragraph 360.
10~7 Vale’s Pre-Hearing Written Submissions, paragraph 361.
~0~8 Vale’s Pre-Hearing Written Submissions, paragraph 362.


                                                270
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 273 ofC283
                                                                         (pt.
                              3) Pg73of84



                the due diligence and the Joint Venture Agreements to ensure that its
                investment in the joint venture was compliant with the FCPA as well as other
                anti-bribery laws.

       978.3.   Third, the reasons above also apply in relation to Vale’s refusal to join the ICSID
                proceedings as the majority-controlling shareholder of VBG Guinea. In this
                respect, the Tribunal also considers that it was acceptable for Vale not to
                antagonise the GoG and instead to avoid escalating a dispute with the GoG - in
                the interests of VBG Guinea, the protection of its investment in the project and
                future relationships with the GoG - in refusing to have VBG Guinea join the
                ICSID proceedings regarding a problem that was pre-joint venture and was
                basically BSGR’s problem.

979.   The Tribunal therefore rejects BSGR’s argument that Vale was obliged to present a
       united front with BSGR against the GoG in order to mitigate its losses. Vale has adduced
       evidence that it believed in good faith that the allegation that BSGR had been involved in
       bribery and corruption had merit or, at least, was not meritless. Given that the Tribunal
       has confirmed BSGR’s corruption in its findings, there is no indication that Vale had
       reason to believe otherwise. To hold that Vale should have supported BSGR in its
       defence of a position that Vale knew or had reason to believe to be false is plainly
       beyond the scope of reasonable mitigation. Vale cannot be faulted for not supporting
       BSGR in its legal travails.

           Conclusion

980.   The Tribunal concludes from its analysis above as follows.

       980.1.   As regards rescission, Vale is entitled to rescission of the Joint Venture
                Agreements.

       980.2.   As regards damages in deceit:

                980.2.1.   Vale is entitled to damages for:

                           980.2.1.1.   the Initial Consideration of USD 500,000,000;

                           980.2.1.2.   the Feasibility Study Funding of USD 85,365,652;

                           980.2.1.3.   the Internal Costs of USD 80,518,090 less USD 500,000
                                        for costs categorised as other expenses (see paragraph
                                        940) and

                           980.2.1.4.   the principal of USD 581,197,104 under the Outstanding
                                        Loan Amount.

                980.2.2.   Vale is precluded from claiming the interest sum of USD 199,537,678
                           under the Outstanding Loan Amount for the reasons set out by the
                           Tribunal in paragraphs 969-972.




                                               271
    19-11845-shl Doc 5-5 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     274 ofC283
                                                                             (pt.
                                  3) Pg74of84



           Remedies for Breach of Warranty

    981.   As Vale elected the remedies for deceit over contractual remedies, and the remedies for
           deceit completely pre-empt contractual remedies, Vale is not entitled to claim the interest
           sum of USD t99,537,678 under the Outstanding Loan Amount under a contractual cause
           of action in relation to that part of its claims which was unsuccessful in deceit.

           Remedies for Frustration

    982.   Vale elected the remedies for deceit, including the remedy of rescission. The Tribunal’s
           view is that rescission is inconsistent with the remedies for frustration, because if a
D
           contract is rescinded ab initio, the result is that there would no longer be any contract to
           frustrate in the first place. The correct conclusion is therefore that Vale is no longer
           entitled to remedies under frustration by virtue of its election of remedies for deceit and
           the Tribunal’s conclusion is that Vale is entitled to equitable rescission on the facts of this
           case,

           Interest

    983.   Finally, Vale claims compound interest on each of the items that comprise its USD 1.45
           billion claim pursuant to Section 49(3) and 49(4) of the English Arbitration Act 1996,
           which provides:

                   (3)   The tribunal may award simpte or compound interest from such dates, at
                         such rates and with such rests as it considers meets the justice of the
                         case--

                         (a)   on the whole or part of any amount awarded by the tribunal, in
                               respect of any period up to the date of the award;

                         (b)   on the whole or part of any amount claimed in the arbitration and
                               outstanding at the commencement of the arbitral proceedings but
                               paid before the award was made, in respect of any period up to the
                               date of payment.

                   (4)   The tribunal may award simple or compound interest from the date of the
                         award (or any later date) until payment, at such rates and with such rests
                         as it considers meets the justice of the case, on the outstanding amount of
                         any award (including any award of interest under subsection (3) and any
                         award as to costs).

    984.   Vale submits that the circumstances of the case are such that "an award of pre- and post-
           award compound interest would be just and proper in this case",t°19

    985.   In view of Vale’s request based on Section 49(3) and 49(4) of the English Arbitration Act
           1996, the Tribunal considers that it meets the justice of the case to award both pre- and
           post-award interest on any amounts due by BSGR to Vale.

    986.   As regards pre-award interest, the Tribunal recalls that any amount due is on the basis of
           damages as a remedy for deceit where such damages are to compensate for reliance
           losses. The objective of damages for deceit is to place the innocent party in the same
           position as he was in prior to the execution of the contract. As regards damages for the


    lo1~ Vale’s Pre-Hearing Written Submissions, paragraph 365.

                                                     272
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 275 ofC283
                                                                         (pt.
                              3) Pg75of84



     loss of the use of money, any interest on damages would be to reflect the loss of capital
     income and any amounts invested which could have been earned in the absence of the
     contract. The Tribunal considers that Vale would likely have invested such amounts in its
     business and that simple interest is to be preferred for that reason. Absent further
     information as to Vale’s cost of capital, the Tribunal considers that simple interest at
     LIBOR USD 3-month rates plus 7% is an appropriate pre-award interest rate as of the
     following out-of-pocket dates:

     986.1.     as from 30 April 2010 for the Initial Consideration of USD 500,000,000 paid on
                that date;

     986.2.     as from the respective dates of the promissory notes as indicated for each
                promissory note on pages 1-3 of Exhibit C-69 (revised), taking into account the
                deductions on the promissory notes issued on 7 June 2010 and 24 July 2014;

     986.3.     as of 1 December 2011, for the Feasibility Study expenditures of USD
                85,365,652 discussed in paragraph 935 above based on Figure 8 of Dr Shi’s
                report which the Tribunal considers an approximate assessment of the average
                time any such expenditures constituted an out-of-pocket expense:

      Figure 8 - Comparison of FS Expenditure Schedule and the amounts reported to
                    the Joint Venture’s Board of Directors (US$ miIllon)

        9O

        8O

        70

        6O

        5O

        4O

        3O

        20




        Dec-2009          Dec-2010    Dec-2011      Dec-2012       Dec-2013       Dec-2014

                      [     --FS Expenditure Schedule     ¯ Bosrd presentations    J

      Note: Board papers sometimes contain information on expenditures at several points tn time.
      Where information on expenditures at a specific point in time is presented in multiple sets of
      Board papers, t show the Information in the latest Board papers.
      Source: Phase [, Trans-Guinean Railway and Simandou Feasibility Study Expenditures (Exhibit
      c-482).

                and

      986.4.       as of 1 December 2011 for Vale’s Internal Costs of USD 80,518,090 (less USD
                   500,000 for other costs) discussed in paragraph 936=940 above based on
                   Figure 9 of Dr. Shi’s report which the Tribunal considers an approximate
                   assessment of the average time any such expenditures constituted an out-of-
                   pocket expense:


                                                        273
3   19-11845-shl Doc 5-5 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19       PageExhibit
                                                          14:18:56
                                                      06/29/20       276 ofC283
                                                                             (pt.
                                  3) Pg76of84




                           Figure 9 - Joint Venture’s record of Vale’s internal costs (US$ million)

                      9O

                      8O

                      70

                      6O

D                     5O

                      4O

                      3O

                      20

                      tO

                       0
                       Dec-09            Dec-10           Dec-11           Dec-12        Dec-13             Dec-14
                                ~Joint Venture’s record of Vale’s internal casts    * Board presentations


                     Note: Board papers sometimes contain information on expenditures at several points in time.
                     Where information on expenditures at a specilic point in time is presented in multiple sets of
                     Board papers, 1 show the information in the latest Board papers.

                     Source: tnlemal CosLs (Exhibit C-483).




    987.   As regards post-award interest, the Tribunal considers it appropriate to compound
           interest on the unpaid amount so as to incentivize the Respondent to settle its just dues
           within a reasonable time period. Since post-award interest does not reflect reliance loss,
           but loss as a result of late payment under the Award, an interest rate that corresponds
           more closely to market rates for financial instruments is appropriate. The Tribunal
           therefore sets the post-award interest rate at the market rate of LIBOR USD 3-month
           rates plus 5%, compounded on each anniversary of this Award on any sums due under
           this Award that remain unpaid.




                                                          274
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 277 ofC283
                                                                         (pt.
                              3) Pg77of84




Xl.     COSTS

988.   Each Party has requested for an order that the other Party bear its costs of legal
       representation including counsel’s fees and expenses as well as the LCIA administrative
       expenses and the fees and expenses of the arbitrators.

989.   The total amount of the costs of the arbitration (other than the legal or other costs
       incurred by the Parties themselves) have been determined by the LCIA Court, pursuant
       to Article 28.1 of the LCIA Rules, to be as follows:

       989.1.   Registration fee                       GBP                  1,750.00

       989.2.   LCIA’s administrative charges          GBP               112,652.78

       989.3.   Tribunal’sfees and expenses            GBP             1,590,435.39

       989.4.   Division’s fees and expenses           GBP               159,751.90

       989.5.   Total costs of arbitration             GBP             1,864,590.07

990.   Vale has lodged a registration fee and deposits amounting to GBP 1,429,540.61,
       including interest accrued. BSGR has lodged deposits amounting to GBP 435,049.46,
       including interest accrued. Total funds lodged by the Parties as advances on costs to the
       LCIA therefore amount to GBP 1,864,590.07 which has been applied to the costs of the
       arbitration, as specified at paragraph 989 above.

991.   By virtue of Article 28.3 of the LCIA Rules, the Tribunal has the power in its award to
       order that all, or part, of the costs incurred by a party be paid by another party, and shall
       determine and fix the amount of each item comprising such costs on such reasonable
       basis as it thinks fit. Pursuant to Article 28.4 of the LCIA Rules, the Tribunal shall make
       its orders on arbitration and party costs on the general principle that the costs should
       reflect the parties’ relative success and failure in the arbitration, except where it appears
       to the Tribunal that in the particular circumstances this general approach is inappropriate.
       On the basis of the Tribunal’s discretionary powers under the above provisions, the
       Tribunal shall allocate both the costs of the arbitration fixed by the LCIA Court as well as
       the Parties’ legal costs in the proportions mentioned below.

992.   Vale by and large has prevailed on the substantive issues decided in this Award
       regarding fraudulent misrepresentation, breach of warranties and frustration of contract
       as well as the remedies of rescission and damages regarding deceit. The Tribunal
       considers the starting point to be that BSGR (in view of the findings of the Tribunal
       regarding bribery) should bear the entirety of the costs of the arbitration as determined by
       the LCIA Court in the amount of GBP 1,864,590.07. Vale has contributed GBP
       1,429,540.61.

993.   The Tribunal considers that one qualification is to be made to the above as BSGR
       prevailed in relation to a challenge to the former Chairman of the Tribunal before the
       LCIA Division. As there have been two challenge proceedings before the LCIA Division
       involving in total five arbitrators (the first proceedings against the full tribunal of three



                                                275
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                              06/03/19 14:18:56
                                                  06/29/20   PageExhibit
                                                                  278 ofC283
                                                                          (pt.
                              3) Pg78of84



       arbitrators    and the second against the two arbitrators),       BSGR will not be ordered to
       reimburse     Claimant for the full costs of the arbitration as   set out above but 10% of the
       total costs   of the LCIA Division will be borne by Vale. The     total fees of the LCIA Division
       amounted      to GBP 157,972.50 and its expenses to GBP            1,779.40. BSGR will thus be
       ordered to reimburse Vale for the total costs of the arbitration at GBP 1,864,590.07, less
       BSGR’s advances of GBP 435,049.46 including interest accrued thereon but less 10% of
       the LCIA Division’s fees at GBP 157,972.50 and its expenses at GBP 1,779.40 (or GBP
       15,975.19). Thus, BSGR will be ordered to pay to Vale a total amount of GBP
       1,413,565.42 on account of the costs of the arbitration.

994.   In addition, and based on the above, the Tribunal considers that BSGR also has to
       contribute to the costs of legal representation of Vale which amount to USD
       20,834,491.05 which the Tribunal considers to be reasonable given the immense amount
       of work on this complex case, its procedural complications and the extensive evidence
       gathering that was required. On the other hand, compared to BSGR’s costs of legal
       representation at GBP 5,709,839.21 (GBP 6,143,680.35 less GBP 435,049.46 paid to the
       LCIA), Vale’s costs almost treble those of BSGR. In exercising its discretion, the Tribunal
       considers that it is reasonable and fair - given the outcome of the case and its
       constituent parts and the findings of the Tribunal regarding bribery - that BSGR must
       compensate Vale for the costs of its legal representation and ancillary costs in relation
       that legal representation for an amount of USD 16 million as the currency in which they
       were primarily incurred.

995.   As Vale also seeks interest on any costs order, the Tribunal, for the reasons given in the
       interest part of this Award, will order BSGR to pay interest on the costs awarded at a rate
       of LIBOR USD 3-month rates plus 5% compounded annuatly from the date of this Award
       until full payment.




                                                 276
-)   19-11845-shl Doc 5-5 FiledDocument
     Case 1:20-mc-00212-AJN     06/03/19 42-22
                                          EnteredFiled
                                                  06/03/19       PageExhibit
                                                           14:18:56
                                                       06/29/20       279 ofC283
                                                                              (pt.
                                   3) Pg79of84

-)



     Xll.    SUMMARY OF FINDINGS

     996.    For all the foregoing reasons and rejecting all submissions to the contrary, the Tribunal
             will rescind, on account of fraudulent misrepresentation by BSGR, the Framework
             Agreement and the SHA and award damages to Vale for a total amount of USD
             1,246,580,846, with interest as determined in paragraphs 986 and 987, subdivided as
             follows:

             996.1.    Initial Consideration                    USD    500,000,000

             996.2.    Vale Loan                                USD    581,197,104

             996.3.    Feasibility Study                        USD     85,365,652

             996.4.    Internal Costs                           USD     80,018,090

     997.    BSGR will also be ordered to account for the costs of the arbitration save for 10% of the
             fees and expenses of the LCIA Division and to reimburse USD 16,000,000 for Vale’s cost
             of legal representation and other costs related to the present proceedings.

     998.    Having come to the end of this Award, the Tribunal considers it appropriate to provide a
             bird eye’s view of the proceedings and of its Award.

     999,    As regards the proceedings, it is regrettable that the Tribunal, as of the September 2016
             Hearing, did not have the benefit of BSGR’s participation. In discharging its duties, it
             attempted at all times to be mindful of BSGR’s interests, both procedurally and as to
             substance. During the September 2016 Hearing and the February 2017 Hearing, it
             attempted to have BSGR’s views heard in its exchanges with Vale’s Counsel and in
             examining Vale’s witnesses and Vale’s expert. In reading the transcripts of those
             hearings, the Tribunal is satisfied that it did what was reasonably possible without losing
             its impartiality and acting as BSGR’s counsel. In preparing this Award and during its
             deliberations, the Tribunal critically and comprehensively reviewed the file, particularly
             BSGR’s submissions, fact exhibits, legal authorities, witness statements and expert
D
             report.

     1000.   While the Tribunal regrets that the calendar of Mr. Wolfson QC initially indicated that he
             would not have been available to appear on first few days of the three weeks scheduled
             for the Merits Hearing (although it transpired that his previous commitments changed and
             he was in fact available on these dates1°2°), the Tribunal decided to proceed with the
             Merits Hearing on the planned dates as suitable alternative dates were not readily
             available and BSGR had available to it many other lawyers, including other barristers,
             that could have been briefed in the available time before the Hearing. As a result, at the
             end of these proceedings and, having reviewed Procedural Orders Nos. 17, 18 and 19
             again, it is satisfied that the decisions in these procedural orders were appropriate in the
             circumstances and sufficient to preserve BSGR’s due process rights.

     1001.   As regards the ICSID proceedings which the Tribunal assumes are still pending but
             which may be withdrawn shortly as a result of a reported settlement between BSGR and

     lo2o See Transcript, Merits Hearing, Day 1: p.239, lines: 6u14.

                                                       277
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19 14:18:56
                                                  06/29/20  PageExhibit
                                                                 280 ofC283
                                                                         (pt.
                              3) Pg80of84



        the GoG, the Tribunal reiterates that they involve different parties and involve not only
        different causes of action but also operate at the level of public international law
        regarding alleged breaches of investor protection under a Bilateral Investment Treaty. As
        the present proceedings and the fCSID proceedings had different timetables, it was
        difficult to coordinate both proceedings. It was also not necessary to do so as there is no
        lis pendens principle between tribunals belonging to different legal regimes or a risk of
        conflicting decisions based on rules of claim or issue preclusion.

1002.   As regards substance, Vale presented its case as one of bribery and corruption initially,
        but gradually qualified its narrative to emphasise that its claim was not dependent on
        proving bribery and could succeed by proving fraudulent misrepresentation and breach of
        warranties on matters which, would have raised "red flags" if disclosed. Vale’s narrative
        of an innocent party being induced by its partner BSGR to invest large amounts of money
        when its partner had bribed local officials in Guinea and hidden these corrupt practices
        through obscure intermediaries and opaque BSG Group business structures could have
        been avoided by the Tribunal without making inquiries and findings on bribery. The
        Tribunal chose not to do so in order to give justice to the case in view of Vale’s narrative
        as well as BSGR’s narrative that it was an innocent investor affected by policies of the
        newly-elected President of the Republic of Guinea intending to revisit existing
        investments by false pretexts of bribery under the former government. A central plank of
        BSGR’s case was, thus, that it had not engaged in bribery in procuring its mining rights,
        and this plank needed to be addressed by this Tribunal.

1003.   There is another reason for the Tribunal not to avoid fooking into bribery allegations. The
        Tribunal considers that it is not the task of arbitral ’tribunals to be engaged in fights
        against corruption but also not to accept bribery as a fact of life in some countries and
        keep eyes shut when faced with allegations of corruption. It considers that a middle
        course can be found in view of the limited evidentiary and coercive powers in private
        commercial arbitration and the uphill task of establishing corruption which by its very
        nature is secretive and hidden. While the Tribunal did make findings of bribery in the
        present case, its findings are limited to those individuals and companies where the
        Tribunal felt comfortable that it could make such findings. There may be more individuals
        or companies that were involved in corrupt practices regarding BSGR procuring its
        mining rights in Guinea, but the Tribunal considers that it was not its task to investigate
        private corruption by local businessmen, to inquire into the question whether certain
        payments made were genuine compensation for advisory, consulting or other services, or
        whether they encompassed monies to bribe Guinean government officials. Nor was it the
        Tribunal’s duty to look further into BSGR companies to identify which entity or individual
        had knowledge or participated in bribing schemes or to look upstream of BSGR whether
        its parents, the Balda Foundation or Steinmetz or any other individual should be
        accountable for bribery. The Tribunal did not make findings in relation thereto as this was
        not possible or necessary for the disposition of the case and to do justice to Vale’s
        prayers for relief and BSGR’s defences thereto.




                                                278
    19-11845-shl Doc 5-5 FiledDocument
    Case 1:20-mc-00212-AJN     06/03/19 42-22
                                         EnteredFiled
                                                 06/03/19 14:18:56
                                                      06/29/20  PageExhibit
                                                                     281 ofC283
                                                                             (pt.
                                  3) Pg81of84

D
    XlII.    DISPOSITIF

     1004. For all of the foregoing reasons and rejecting all submissions to the contrary, the Tribunal
             hereby FINDS (paragraph 676) that the Claimant has established its case alleging
             fraudulent misrepresentation. All other causes of action by Vale are hereby dismissed.
D
     1005.   As a consequence of its finding in paragraph 1004, the Tribunal hereby ORDERS AND
             AWARDS the following relief:

             1005.1. The Tribunal hereby rescinds the Framework Agreement and the SHA on
                     account of fraudulent misrepresentation (paragraph 920).
D
             1005.2. The Tribunal orders BSGR to pay forthwith to Vale damages of USD
                     1,246,580,846 on account of fraudulent misrepresentation (paragraph 980).

             1005.3. The Tribunal orders BSGR to pay forthwith to Vale simple pre-award interest at
                     LIBOR USD 3-month rates plus 7% from the following dates to the date of this
                     Award (paragraph 986):

                      1005.3.1. from 30 April 2010 for the Initial Consideration of USD 500,000,000;

                      1005.3.2. from the date of issuance of each of the promissory notes as
                                indicated for each promissory note on pp. 1-3 of Exhibit C-69
                                (revised), taking into account the deductions on the promissory notes
                                issued on 7 June 2010 and 24 July 2014 (paragraph 955);

                      1005.3.3. from 1 December 2011 for the Feasibility Study expenditures of USD
                                85,365,652; and

                      1005.3.4. from 1 December 2011 for Vale’s Internal Costs of USD 80,018,090.

             1005.4. The Tribunal orders BSGR to pay to Vale post-award interest at LIBOR USD 3
                     month rates plus 5% on all amounts due under this Award from the date of this
                     Award until the date of full payment, with all unpaid sums to be compounded on
                     each anniversary of the date of this Award (paragraph 987).

             1005.5. As regards costs and expenses, the Tribunal orders BSGR to pay to Vale (a)
                      GBP 1,413,565.42 being the total costs of arbitration less the deposits made by
                      BSGR (including interest) and 10% of the fees and expenses of the LCIA’s
                      Division that is to be borne by Vale (as set out in paragraph 993), and (b) USD
                      16,000,000 for Claimant’s costs of legal representation and other related costs
                      (including expert fees), plus interest on any such amounts at a yearly
                      compounded rate of LIBOR USD 3-month plus 5% from the date of this Award
                      until full payment (paragraphs 994-995).

             1005.6. Each interest award above shall continue to be binding and effective until full
                     payment of the principal sum awarded above (as well as compounded interest
                     on such principal sum where applicable).




                                                    279
19-11845-shl Doc 5-5 FiledDocument
Case 1:20-mc-00212-AJN     06/03/19 42-22
                                     EnteredFiled
                                             06/03/19       PageExhibit
                                                      14:18:56
                                                  06/29/20       282 ofC283
                                                                         (pt.
                              3) Pg82of84
LC~A 142583                        Vale/BSGR




Award signed by the Tribunal:



London,




                                  FiFp De L)

                                   Chairman




  Sir David A.R. Williams, QC                    Michael Hwang, SC

      Co-arbitrator                              Co-arbitrator
                     Case 1:20-mc-00212-AJN Document 42-22 Filed 06/29/20 Page 283 of 283


AWARD 4 APRIL 2019


APPENDIX - CHART OF KEY INDIVIDUALS




                                                                                            IT]
